            Case 20-42492       Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                   Desc Main
                                              Document      Page 1 of 312


             Robert Slovak (TX 24013523)
             Steven C. Lockhart (TX 24036981)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             rslovak@foley.com
             slockhart@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.,                     §
                                         §
                      Debtors. 1         §                           Jointly Administered

             SUMMARY OF FIRST INTERIM APPLICATION OF FOLEY & LARDNER LLP,
            AS COUNSEL TO THE DEBTORS, FOR ALLOWANCE OF COMPENSATION AND
             REIMBURSEMENT OF EXPENSES FOR SERVICES RENDERED DURING THE
                   PERIOD FROM DECEMBER 21, 2020 THROUGH JULY 31, 2021

                   YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS
                   APPLICATION. YOU SHOULD READ THIS PLEADING CAREFULLY
                   AND DISCUSS IT WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS
                   BANKRUPTCY CASE. IF YOU OPPOSE THE RELIEF SOUGHT BY THIS
                   APPLICATION, YOU MUST FILE A WRITTEN OBJECTION,
                   EXPLAINING THE FACTUAL AND/OR LEGAL BASIS FOR OPPOSING
                   THE RELIEF.

                   NO HEARING WILL BE CONDUCTED ON THIS APPLICATION
                   UNLESS A WRITTEN OBJECTION IS FILED WITH THE CLERK OF
                   THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON
                   THE PARTY FILING THIS APPLICATION WITHIN TWENTY-ONE (21)
        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.


4846-8158-7168.6
          Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                          Document      Page 2 of 312



                   DAYS FROM THE DATE OF SERVICE SHOWN IN THE CERTIFICATE
                   OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE
                   TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY
                   SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
                   UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
                   THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
                   A TIMELY MANNER, THE COURT WILL THEREAFTER SET A
                   HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR
                   AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
                   COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
                   MATTER.

          Name of Applicant:                                   Foley & Lardner LLP
          Applicant’s Role in Case:                            Counsel to the Debtors
          Date Order of Employment Signed:                     February 25, 2021 [Docket No. 150]
                                                               (Effective as of the Petition Date)
          Period for which Compensation and                     Beginning of Period          End of Period
          Reimbursement is sought:                              December 21, 2020            July 31, 2021
          Time Period covered by any prior applications:                N/A                       N/A
          Total amount awarded in all prior applications:                            None

          Total fees requested in the Compensation Period:                     $2,382,957.50
          Total professional fees requested in the                             $2,323,581.00
          Compensation Period:
          Total actual professional hours covered by the                         3,652.60
          Compensation Period:
          Average hourly rate for professionals for the                           $636.14
          Compensation Period:
          Total paraprofessional fees requested in the                          $59,376.50
          Compensation Period:
          Total actual paraprofessional hours covered by the                      199.80
          Compensation Period:
          Average hourly rate for paraprofessionals for the                       $297.18
          Compensation Period:
          Reimbursable expenses sought in the                                   $66,206.64
          Compensation Period:

          Total to be paid to Priority Unsecured Creditors:                      Unknown
          Anticipated % Dividend to Priority Unsecured                           Unknown
          Creditors:
          Total to be paid to General Unsecured Creditors:                       Unknown
          Anticipated % Dividend to Unsecured Creditors:                         Unknown
          Date of confirmation hearing:                                            TBD
          Indicate whether the plan has been confirmed:                             No




4846-8158-7168.6
          Case 20-42492   Doc 399   Filed 08/20/21 Entered 08/20/21 12:51:17    Desc Main
                                    Document      Page 3 of 312



        DATED: August 20, 2021               Respectfully submitted:

                                             /s/ Steven C. Lockhart
                                             Robert Slovak (TX 24013523)
                                             Steven C. Lockhart (TX 24036981)
                                             Thomas C. Scannell (TX 24070559)
                                             Stephen A. Jones (TX 24101270)
                                             FOLEY & LARDNER LLP
                                             2021 McKinney Avenue
                                             Suite 1600
                                             Dallas, Texas 75201
                                             Telephone: (214) 999-3000
                                             Facsimile: (214) 999-4667
                                             rslovak@foley.com
                                             slockhart@foley.com
                                             tscannell@foley.com
                                             sajones@foley.com

                                             COUNSEL FOR THE DEBTORS
                                             AND DEBTORS-IN-POSSESSION




4846-8158-7168.6
    Case 20-42492       Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                   Desc Main
                                      Document      Page 4 of 312


     Robert Slovak (TX 24013523)
     Steven C. Lockhart (TX 24036981)
     Thomas C. Scannell (TX 24070559)
     Stephen A. Jones (TX 24101270)
     FOLEY & LARDNER LLP
     2021 McKinney Avenue, Suite 1600
     Dallas, Texas 75201
     Telephone: (214) 999-3000
     Facsimile: (214) 999-4667
     rslovak@foley.com
     slockhart@foley.com
     tscannell@foley.com
     sajones@foley.com

     COUNSEL FOR THE DEBTORS
     AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                      §                           Chapter 11
                                 §
     SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
     et al.,                     §
                                 §
              Debtors. 2         §                           Jointly Administered

           FIRST INTERIM APPLICATION OF FOLEY & LARDNER LLP,
      AS COUNSEL TO THE DEBTORS, FOR ALLOWANCE OF COMPENSATION
     AND REIMBURSEMENT OF EXPENSES FOR SERVICES RENDERED DURING
         THE PERIOD FROM DECEMBER 21, 2020 THROUGH JULY 31, 2021

        YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS
        APPLICATION. YOU SHOULD READ THIS PLEADING CAREFULLY
        AND DISCUSS IT WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS
        BANKRUPTCY CASE. IF YOU OPPOSE THE RELIEF SOUGHT BY THIS
        APPLICATION, YOU MUST FILE A WRITTEN OBJECTION,
        EXPLAINING THE FACTUAL AND/OR LEGAL BASIS FOR OPPOSING
        THE RELIEF.



2
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 1
4846-8158-7168.6
 Case 20-42492        Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                   Document      Page 5 of 312



        NO HEARING WILL BE CONDUCTED ON THIS APPLICATION
        UNLESS A WRITTEN OBJECTION IS FILED WITH THE CLERK OF
        THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON
        THE PARTY FILING THIS APPLICATION WITHIN TWENTY-ONE (21)
        DAYS FROM THE DATE OF SERVICE SHOWN IN THE CERTIFICATE
        OF SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE
        TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY
        SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
        UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
        THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
        A TIMELY MANNER, THE COURT WILL THEREAFTER SET A
        HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR
        AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
        COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
        MATTER.

        Foley & Lardner LLP (“Foley”), counsel for Spherature Investments LLC and its debtor

affiliates, as debtors and debtors-in-possession (collectively, the “Debtors”), hereby files this first

interim fee application (the “First Interim Fee Application”) pursuant to (i) sections 330 and 331

of Title 11 of the United States Code, 11 U.S.C. §§ et seq. (the “Bankruptcy Code”); (ii) Rule

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); (iii) Rule 2016-1

of the Local Rules of Bankruptcy Procedure for the Eastern District of Texas (the “Local Rules”);

(iv) the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses

Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases issued by the Executive

Office for United States Trustees (the “Trustee Guidelines”); (v) Appendix 9007 to the Local

Rules for the United States Bankruptcy Court for the Eastern District of Texas: Procedures for

Complex Chapter 11 Cases in Texas Bankruptcy Courts — Exhibit H: Guidelines for

Compensation and Expense Reimbursement of Professionals in Complex Chapter 11 Cases (the

“Exhibit H Guidelines”); (vi) the Order Granting Complex Chapter 11 Case Treatment [Docket

No. 50]; and (vii) the Amended Order Granting Motion for Administrative Order Under



FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 2
4846-8158-7168.6
 Case 20-42492           Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                     Document      Page 6 of 312



Bankruptcy Code Sections 105(A) and 331 Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 153] (the “Interim Compensation

Order”).

        Foley submits this First Interim Fee Application for allowance of compensation for

Services (as defined below) rendered in the aggregate amount of $2,382,957.50 and for

reimbursement of actual and necessary expenses incurred by Foley in the amount of $66,206.64

for the period of December 21, 2020 through and including July 31, 2021 (the “Compensation

Period”). In support of this First Interim Fee Application, Foley respectfully submits as follows:

                                                  I.
                                            JURISDICTION

        1.         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.         Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.         The legal bases for the relief requested herein are sections 330 and 331 of the

Bankruptcy Code, Bankruptcy Rule 2016, and Local Rule 2016-1.

                                                II.
                                            BACKGROUND

        4.         On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby initiating the

above-captioned cases (the “Cases”).

        5.         Contemporaneously with the filing of their first-day motions, the Debtors filed

declaration testimony by the Debtors’ proposed Chief Restructuring Offer, Erik Toth (the “Toth




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 3
4846-8158-7168.6
    Case 20-42492        Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                   Desc Main
                                      Document      Page 7 of 312



Declaration”),3 which contains additional background information on the Debtors and their

operations. The contents of the Toth Declaration are incorporated by reference, as if set forth herein

verbatim, pursuant to Federal Rule of Civil Procedure 10(c).

        6.         On December 30, 2020, the Court entered an Order Granting Joint Administration

of Cases [Docket No. 45], and an Order Granting Complex Chapter 11 Case Treatment [Docket

No. 50].

        7.         The Debtors remain in possession of their property and are managing their

businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No request for the appointment of a trustee or examiner have been made in these Cases.

        8.         On January 22, 2021, the Office of the United States Trustee for the Eastern District

of Texas (the “U.S. Trustee”) formed the official committee of unsecured creditors (the

“Committee”) [Docket Nos. 93, 116].

        9.         On February 19, 2021, the Committee filed the Application of the Official

Committee of Unsecured Creditors for Entry of an Order Authorizing the Retention and

Employment of Pachulski Stang Ziehl & Jones LLP as Counsel Effective as Of February 1, 2021

(the “PSZJ Application”) [Docket No. 139], and the Application of the Official Committee of

Unsecured Creditors for Entry of an Order Authorizing the Retention and Employment of B. Riley

Advisory Services as Financial Advisor Effective as of February 2, 2021 (the “B. Riley

Application”) [Docket No. 140].

        10.        On March 15, 2021, the Court entered orders approving the PSZJ Application and

the B. Riley Application. [Docket Nos. 177, 178].


3
 The Toth Declaration is filed in the lead case of Spherature Investments LLC [Docket No. 20], pending before the
Bankruptcy Court.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 4
4846-8158-7168.6
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                Desc Main
                                     Document      Page 8 of 312



A.      Retention of Foley & Lardner LLP

        11.        On January 20, 2021, the Debtors filed an Application for Entry of an Order

Authorizing the Retention and Employment of Foley & Lardner LLP as Attorneys for the Debtors

and Debtors in Possession Effective As of the Petition Date (the “Foley Retention Application”)

[Docket No. 91]. The Foley Retention Application sought authorization for the Debtors to retain

and employ Foley as general bankruptcy counsel in accordance with the terms and conditions set

forth in the Foley Retention Application.

        12.        Under the Foley Retention Application, the Debtors’ sought to retain and employ

Foley to provide legal and professional services (the “Services”), including:

                   a.     Giving advice to the Debtors with respect to the Debtors’ powers
                          and duties as debtors in possession in the continued operation of the
                          Debtors’ business, including the negotiation and finalization of any
                          financing agreements;

                   b.     Assisting in identification of assets and liabilities of the estate;

                   c.     Assisting the Debtors in formulating a plan of reorganization or
                          liquidation and to take necessary legal steps in order to confirm such
                          plan, including the preparation and filing of a disclosure statement
                          relating thereto;

                   d.     Preparing and filing on behalf of the Debtors, all necessary
                          applications, motions, orders, reports, adversary proceedings and
                          other pleadings and documents;

                   e.     Appearing in Court and to protect the interests of the Debtors before
                          the Court;

                   f.     Analyzing claims and competing property interests, and negotiating
                          with creditors and parties-in-interest on behalf of the Debtors;

                   g.     Advising the Debtors in connection with any potential sale of assets;
                          and

                   h.     Performing all other legal services for the Debtors which may be
                          necessary in these proceedings.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 5
4846-8158-7168.6
 Case 20-42492           Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                     Document      Page 9 of 312



        13.        On February 25, 2021, the Court entered the Order Approving the Employment of

Foley & Lardner LLP as Attorneys for the Debtors and Debtors in Possession Effective as of the

Petition (the “Foley Retention Order”) [Docket No. 150].

        14.        From the Petition Date until May 4, 2021, Foley provided the above-listed Services

to the Debtor and served as the Debtors’ general bankruptcy counsel.

        15.        In providing the above-listed Services, on February 22, 2021, Foley initiated an

adversary proceeding, within the bankruptcy Cases, against one of the Debtors’ former leaders,

Kenneth E. Head, styled as Spherature Investments LLC et al. d/b/a WorldVentures Holdings, LLC

v. Kenneth E. Head (Case No. 21-04058) (the “Head Litigation”) [Docket No. 141].

        16.        Also in connection with its providing the above-listed Services to the Debtors, on

March 5, 2021, Foley filed an adversary proceeding against Seacret Direct LLC, styled as

Spherature Investments LLC et al. d/b/a WorldVentures Holdings, LLC v. Seacret Direct LLC

(Case No. 21-04059) (the “Seacret Litigation”, referred to collectively with the Head Litigation

as the “Adversary Proceedings”) [Docket No. 160]. The Head Litigation and Seacret Litigation

are discussed below in further detail.

B.      Modification of the Foley Retention Order

        17.        On May 4, 2021, Marcus Helt withdrew from the Foley partnership and joined the

partnership of McDermott Will & Emery LLP (“McDermott”). [See Docket Nos. 275, 286]. Prior

to his withdrawing from the Foley partnership, Mr. Helt served as the lead Foley attorney on these

bankruptcy Cases.

        18.        On June 1, 2021, Mr. Helt, on behalf of the Debtors, filed an Application for Entry

of an Order Authorizing the Retention and Employment of McDermott Will & Emery LLP as


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 6
4846-8158-7168.6
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                                   Document     Page 10 of 312



Attorneys for the Debtors and Debtors-in-Possession Effective as of May 4, 2021 (the

“McDermott Retention Application”) [Docket No. 286].

        19.        Via the McDermott Retention Application, the Debtors requested the Court’s

permission to transfer its representation in the bankruptcy Cases from Foley to McDermott, and

specifically, to allow Mr. Helt to continue to representing the Debtors as their general bankruptcy

counsel. Further, the McDermott Retention Application requested that the Court allow Foley

continue to serve as the Debtors’ litigation counsel in the Adversary Proceedings.

        20.        On June 29, 2021, the Court entered an order approving the McDermott Retention

Application (the “McDermott Retention Order”) [Docket No. 338]. Pursuant to the McDermott

Retention Order, the Court discharged Foley of its duties and responsibilities in serving as the

Debtors’ general bankruptcy counsel and transferred those responsibilities to McDermott. [Docket

No. 338]. However, the McDermott Retention Order required Foley to cooperate with McDermott

in transitioning representation of the Debtors to McDermott and authorized Foley to seek

compensation for reasonable and necessary fees and expenses incurred during the transition.

[Docket No. 338]. Further, the McDermott Retention Order approved Foley’s continued

representation of the Debtors in the Head Litigation and the Seacret Litigation and authorized

Foley to seek compensation for reasonable and necessary fees and expenses incurred by Foley in

its representation of the Debtors in the Adversary Proceedings. [Docket No. 338].

        21.        As of May 4, 2021, and pursuant to the McDermott Retention Order, Foley’s

professional involvement in these Cases has been limited to assisting the Debtors in transitioning

its general bankruptcy representation to McDermott and serving as the Debtors’ litigation counsel

in the Adversary Proceedings. [See Docket No. 338].


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 7
4846-8158-7168.6
    Case 20-42492        Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                      Desc Main
                                      Document     Page 11 of 312



                                                  III.
                                          RELIEF REQUESTED

        22.        By this First Interim Fee Application, Foley seeks (i) allowance and award of

compensation for professional Services rendered as counsel to the Debtors during the

Compensation Period, in the main bankruptcy Cases and in the Adversary Proceedings, in the

amount of $2,382,957.50, representing 3,852.40 hours of professional and paraprofessional

Services; and (ii) reimbursement of actual and necessary expenses in the amount of $66,206.64,

incurred by Foley during the Compensation Period in connection with its rendering professional

Services.

        23.        Pursuant to the Interim Compensation Order, Foley has served monthly fee

statements (the “Monthly Fee Statements”) during the pendency of these Cases and has received

payment of 80% of fees and 100% of expenses for the periods of (i) December 21, 2020 – January

31, 2021, (ii) February 1, 2021 to February 28, 2021, and (iii) March 1, 2021 – March 31, 2021.

The Debtors have not yet remitted payment to Foley for the professional fees and expenses listed

in Foley’s Monthly Fee Statements for the months of April 2021, May 2021, June 2021, and July

2021.4 As of the date of the filing of this Application, Foley has not received any objections to any

of its Monthly Fee Statements. A summary of the amounts paid to Foley in accordance with the

Interim Compensation Order during the Compensation Period is set forth as follows:




4
  Foley circulated its Monthly Fee Statement for July 2021 on August 20, 2021, and therefore, the objection deadline
for the July 2021 Monthly Fee Statement does not expire until September 3, 2021.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 8
4846-8158-7168.6
    Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                     Desc Main
                                        Document     Page 12 of 312



       Monthly Fee                                                                                       Balances
                                 Fees                               Expenses          Expenses
       Statements                                Fees Paid5                                               (Fees &
                               Incurred                             Incurred            Paid
      (Month Year)                                                                                       Expenses)
    December 21, 2020 –
                               $320,404.50        $256,323.60        $11,155.14        $11,155.14         $64,080.90
     January 31, 2021
     February 1, 2021 –
                               $591,607.00        $473,285.60         $6,436.55         $6,436.55        $118,321.40
     February 28, 2021
      March 1, 2021 –
                               $977,377.50        $781,902.00        $25,478.95        $25,478.95        $195,475.20
      March 31, 2021
      April 1, 2021 –
                               $310,602.50                $0.00       $5,445.40              $0.00       $316,047.90
      April 30, 2021
       May 1, 2021 –
                               $133,828.00                $0.00      $12,975.87              $0.00       $146,803.87
       May 31, 2021
       June 1, 2021 –
                                $28,921.50                $0.00       $2,652.73              $0.00        $31,574.23
       June 30, 2021
       July 1, 2021 –
                                $20,216.50                $0.00       $2,062.00              $0.00        $22,278.50
       July 31, 20216

          Totals:            $2,382,957.50      $1,511,511.20        $66,206.64        $43,070.64        $894,582.00


                                        IV.
                    STATEMENT REQUIRED BY BANKRUPTCY RULE 2016(A)

           24.      Except as set forth in Section III above, during the Compensation Period, Foley has

received no payment and no promises of payment from any source for Services rendered or to be

rendered in any capacity whatsoever in connection with the matters covered by this First Interim

Fee Application. There is no agreement or understanding between Foley and any other person,

other than members of the firm, for the sharing of compensation to be received for Services

rendered during the Compensation Period in these Cases.




5
    These amounts represent 80% of the total fees incurred pursuant to the Interim Compensation Order.
6
  Foley circulated its Monthly Fee Statement for July 2021 on August 20, 2021, and therefore, the objection deadline
for the July 2021 Monthly Fee Statement does not expire until September 3, 2021.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 9
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 13 of 312



        25.        The fees charged by Foley in this case are billed in accordance with Foley’s normal

hourly rates and procedures in effect during the Compensation Period and in accordance with the

Foley Retention Order. Foley’s fees are reasonable based on the customary compensation charged

by comparably skilled practitioners in comparable non-bankruptcy cases in a competitive national

legal market.

                                           V.
                              SUMMARY OF SERVICES RENDERED

        26.        Foley has rendered professional Services as counsel to the Debtors as requested and

as necessary and appropriate in furtherance of the interests of the Debtors during the Compensation

Period. The variety and complexity of the issues in these Cases and the need to act or respond to

issues on an expedited basis in furtherance of the Debtors’ needs have required the expenditure of

substantial time by Foley personnel from many legal disciplines.

        27.        Attached hereto as Exhibit “A” is a summary breakdown of hours and amounts

billed by timekeeper. The summary lists those Foley professionals, paraprofessionals, and other

non-legal staff who have performed Services for the Debtors during the Compensation Period, the

capacities in which each individual is employed by Foley, the department in which each individual

practices, the hourly billing rate charged by Foley for Services performed by such individual, the

year in which each attorney was licensed to practice law, where applicable, and the aggregate

number of hours expended in this matter and fees billed therefor. In addition, attached hereto as

Exhibit “B” is a summary of the hours expended by Foley professionals and paraprofessionals

with respect to each project category during the Compensation Period.

        28.        In the ordinary course of its practice, Foley maintains records of all actual and

necessary out-of-pocket expenses incurred in connection with the rendition of its Services, all of

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 10
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                    Document     Page 14 of 312



which are available for inspection. A summary of the categories of expenses and amounts for

which reimbursement is requested is attached hereto as Exhibit “C”.

        29.        This First Interim Fee Application provides a brief summary of the Services

rendered by Foley on behalf of the Debtors during the Compensation Period by category. While it

is not possible or practical to describe each and every activity undertaken by Foley, Foley has

maintained contemporaneous time records, which include a detailed chronology of the daily

Services rendered describing the precise nature of the work, the specific tasks performed, and the

time expended by each attorney and paraprofessional. Copies of the time records underlying the

Monthly Fee Statements and the fees and expenses incurred by Foley are attached hereto as

Exhibit “D”.

        30.        The Services performed by Foley are briefly summarized in the following

categories:

A.      Case Administration (B110)

        31.        This task category includes fees applicable to a broad scope of Services provided

by Foley in assisting the Debtors and their retained professionals in fulfilling their responsibilities

under the Bankruptcy Code, including, without limitation: (a) coordinating, managing, and

administering the Cases, including monitoring critical dates, maintaining a case calendar, task lists,

and work-in-progress reports, and establishing various procedures for organized and efficient case

administration; (b) preparing, drafting, and/or prosecuting the “first-day” and “second-day”

motions, related orders, and other motions and ancillary papers; (c) assisting in the preparation,

revision, and submission of the Debtors’ creditor matrix, original and amended Schedules of

Assets and Liabilities, Statements of Financial Affairs, and Monthly Operating Reports; (d)


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 11
4846-8158-7168.6
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                                   Document     Page 15 of 312



drafting and preparing documents and materials connected to the proceedings in these Cases,

including hearing agendas, witness and exhibit lists, motions to continue, notices of hearings,

notices of proposed orders, and other related documents and materials; (e) preparing for and

attending various hearings and proceedings, including the initial debtor interview with the United

States Trustee’s office, the original 341 Meeting, and the continued 341 Meeting; (f)

communicating and coordinating with the Court’s personnel, creditors, parties-in-interest, and the

United States Trustee’s Office, regarding various case management and administration issues; (g)

drafting, preparing, and filing various pleadings in connection with a myriad of contested matters

and preparing for hearings, meetings, and negotiations related to same; (h) communicating,

coordinating, and negotiating with creditors and various other parties-in-interest; (i)

communicating and coordinating with Stretto regarding service of documents and filings,

maintaining a public website and schedule for the Cases, and issues related to the filing of claims

and provision of notice; and (j) completing various other tasks associated with the day-to-day

representation of the Debtors not otherwise listed under any other specific task code.

        32.        Examples of pleadings related to this task category for the Compensation Period

include: Motion for Order Extending Time to File Schedules of Assets and Liabilities and

Statements of Financial Affairs [Docket No. 8]; Motion for Order Establishing Notice Procedures

[Docket No. 9]; Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)

Maintain Existing Insurance Coverage and Existing Insurance Premium Financing Agreements,

(B) Satisfy All Prepetition Obligations Related to Insurance Coverage in the Ordinary Course of

Business, and (C) Renew, Supplement, or Enter into New Insurance Coverage in the Ordinary

Course of Business, and (II) Granting Related Relief [Docket No. 10]; Motion for Order (I)


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 12
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 16 of 312



Authorizing The Debtors to Honor Prepetition Customer Obligations, (II) Authorizing the Debtors

to Incur New Customer Obligations in the Ordinary Course, and (III) Authorizing the Debtors to

Maintain and Administer Customer Programs and Prepetition Obligations Related Thereto

[Docket No. 13]; Motion for Entry of Interim and Final Orders Authorizing the Debtor to Pay

Prepetition Wages and Other Employee-Benefit Claims [Docket No. 16]; Motion for Entry of

Interim and Final Orders (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and

(II) Granting Related Relief [Docket No. 17]; and Motion for Order (I) Deeming Utilities

Adequately Assured of Future Performance; and (II) Establishing Procedures for Determining

Requests for Additional Adequate Assurance Pursuant to Bankruptcy Code Section 366 [Docket

No. 19].

        33.        Examples of other filings related to this task category for the Compensation Period

include: Request for Emergency Consideration of Certain “First-Day Matters” [Docket No. 4];

Notice of Commencement of Chapter 11 Cases and Emergency Hearing on Certain First-Day

Matters [Docket No. 23]; Agenda for First Day Maters Scheduled for Hearing on December 30,

2020 at 10 AM (CT) [Docket No. 24]; Debtors’ Witness and Exhibit List for December 30, 2020

Hearing [Docket No. 25]; Notice of Revised Proposed Order [Docket No. 44]; Notice of Entry of

Orders on Certain First-Day Matters and Notice of Final Hearing [Docket No. 61]; Notice of

Omnibus Hearing Dates [Docket No. 62]; Motion to Continue Final Hearing of Certain First-Day

Motions [Docket No. 71]; Notice of Hearing on Debtors’ Motion to Continue [Docket No. 72];

Debtors’ Witness and Exhibit List for Final Hearing on “First-Day” Motions [Docket No. 76];

Amended Notice of Final Hearing [Docket No. 77]; Notice of Revised Proposed Order [Docket

No. 82]; Notice of Revised Proposed Order [Docket No. 83]; Agenda for Maters Scheduled for


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 13
4846-8158-7168.6
 Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document     Page 17 of 312



Hearing on January 21, 2021 [Docket No. 86]; Notice of Revised Proposed Order [Docket No.

90]; Original Schedules of Assets and Liabilities [Docket No. 95]; Original Statement of Financial

Affairs [Docket No. 96]; Notice of Hearing [Docket No. 98]; Notice of Hearing [Docket No. 99];

Debtors’ Witness and Exhibit List [Docket No. 127]; Notice of Revised Proposed Order [Docket

No. 130]; Notice of Revised Proposed Order [Docket No. 131]; Notice of Revised Proposed Order

[Docket No. 133]; Notice of Hearing [Docket No. 137]; Monthly Operating Report [Docket No.

143]; Monthly Operating Report [Docket No. 144]; Amended Notice of Hearing [Docket No. 147];

Notice of Appointment of Stretto as Claims, Noticing, and Balloting Agent [Docket No. 151];

Notice of Hearing [Docket No. 159]; Notice of Hearing [Docket No. 163]; Agreed Motion to

Continue March 16, 2021 Hearing [Docket No. 171]; Amended Notice of Hearing [Docket No.

175]; Monthly Operating Report [Docket No. 194]; Debtors’ Witness and Exhibit List [Docket No.

195]; Agreed Motion to Continue March 25, 2021 Hearing [Docket No. 197]; Amended Statement

of Financial Affairs [Docket No. 198]; Amended Schedules of Assets and Liabilities [Docket No.

199]; Notice of Redline Changes to Amended Schedules and Statements [Docket No. 200];

Amended Notice of Hearing [Docket No. 203]; Agreed Motion to Continue April 6, 2021 Hearing

on Debtors’ Motion for Rule 2004 Examination of Grouply Ventures, LLC, Top Tier Travel, Inc.,

and Virginia Trask, and for Production of Documents [Docket No. 209]; Debtors’ Witness and

Exhibit List [Docket No. 213]; Debtors’ Amended Witness and Exhibit List [Docket No. 215];

Agenda for Matters Scheduled for Hearing on April 6, 2021 [Docket No. 220]; Notice of Hearing

[Docket No. 223]; Debtors’ Witness and Exhibit List [Docket No. 230]; Agreed Motion to

Continue April 16, 2021 Hearing [Docket No. 234]; Notice of Proposed Order [Docket No. 236];

Notice of Hearing [Docket No. 237]; Monthly Operating Report [Docket No. 255]; Notice of


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 14
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 18 of 312



Hearing [Docket No. 257]; Debtors’ Witness and Exhibit List [Docket No. 262]; Agreed Motion

to Continue May 3, 2021 Hearing [Docket No. 264]; Notice of Hearing [Docket No. 266]; Notice

of Withdrawal of Debtors’ Application for Examination of Grouply Ventures, LLC, Top Tier

Travel, Inc., and Virginia (Gini) Trask Under Rule 2004 and for Production of Documents Without

Prejudice to the Debtors’ Right to Refile [Docket No. 269]; and Monthly Operating Report [Docket

No. 279].

        34.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                           Hours        Amount
                     Fergason, Jane D.                      4.60      $4,048.00
                     Gasser, Sean                           5.80      $1,096.50
                     Green, Debbie E.                       1.50       $930.00
                     Helt, Marcus A.                       78.20     $70,305.00
                     Huff, Melissa A.                       2.40       $840.00
                     Jones, Stephen                       267.50    $113,320.00
                     Scannell, Thomas Charles             109.00     $74,110.00
                     Shanks, Emily F.                       0.30       $142.50
                                  Total                   469.30    $264,792.00

B.      Asset Analysis and Recovery (B120)

        35.        This task category is comprised of Foley’s rendition of Services aimed at

identifying, analyzing, and reviewing potential assets and means of recovery that belong to the

bankruptcy estate (the “Estate”). Specifically, Foley’s work in this task category focused on

assessing and pursuing potential claims, causes of action, and non-litigation recoveries on behalf

of the Estate.

        36.        As mentioned above, much of the work done by Foley in connection with this task

category relates to Foley’s analysis of both potential claims, causes of action, and non-litigation

recoveries, including, without limitation, Foley’s investigating the facts and assessing potential


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 15
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 19 of 312



claims and causes of action prior to the Debtors’ commencing the Seacret Litigation and the Head

Litigation; drafting and preparing materials related to potential claims and causes of action related

to the Seacret Litigation and the Head Litigation; and leading various conference calls and

meetings with the Debtors and other parties-in-interest related to Foley’s investigation and

assessment of potential claims and causes of action in connection with the Seacret Litigation and

the Head Litigation. This task category also includes time Foley devoted to negotiating possible

settlements and resolutions of potential claims and causes of action involving key parties-in-

interest.

        37.        Examples of pleadings related to this task category for the Compensation Period

include: Motion for Order Extending the Time Within Which the Debtors May File Notices to

Remove Actions Pursuant To 28 U.S.C. § 1452 and Rules 9006 and 9027 of the Federal Rules of

Bankruptcy Procedure [Docked No. 188]; and Motion for Rule 2004 Examination of Grouply

Ventures, LLC, Top Tier Travel, Inc., and Virginia Trask, and for Production of Documents

[Docket No. 161].

        38.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                      Hours   Amount
                     Chibli, Aaron E.                   1.80    $1,143.00
                     Jones, Stephen                    23.20    $9,953.00
                     Shanks, Emily F.                   1.90      $902.50
                     Durham, Tanya C.                   1.20      $366.00
                     Helt, Marcus A.                   63.00   $56,904.00
                     Lockhart, Steven C.               34.80   $27,629.00
                     Scannell, Thomas Charles           7.30    $5,012.50
                     Slovak, Robert T.                 14.20   $11,334.00
                                  Total               147.40  $113,244.00




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 16
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                    Document     Page 20 of 312



C.      Asset Disposition (B130)

        39.        This task category encompasses a broad range of work conducted by Foley to

analyze and develop strategies in connection with a potential sale or other disposition of the

Estate’s assets. Specifically, much of Foley’s time under this task category relates to Foley’s

efforts to assist the Debtors’ in developing strategies for a potential sale of all or substantially all

of the Estate’s assets through a competitive auction process (the “Sale Process”).

        40.        Services rendered by Foley in connection with the Sale Process includes, without

limitation, communicating and negotiating with creditors, parties-in interest, stake holders, and the

Committee regarding issues related to the Sale Process; drafting, preparing, and negotiating

numerous versions of an Asset Purchase Agreement (“APA”); revising and editing the APA in

accordance with evolving negotiations with potential purchasers, creditors, parties-in-interest,

stake holders, and the Committee; communicating and coordinating with the Debtors’ Chief

Restructuring Officer in developing strategies related to the Sale Process, marketing the Estate’s

assets for eventual sale, analyzing and assessing potential stalking-horse bidders, and addressing

numerous other issues related to the Sale Process; communicating and negotiating with potential

stalking-horse bidders and potential purchasers; communicating and negotiating with the Debtors’

secured lender regarding issues related to the Sale Process; and completing countless other tasks

related to the Sale Process.

        41.        One of the main pleadings related to this task category for the Compensation Period

is the Motion for Entry of an Order (I) Authorizing and Approving: (A) Bid Procedures; (B)

Stalking Horse Bidder and Bid Protections; and (C) Form and Manner of Notices; (II) Scheduling

an Auction and Sale Hearing; (III) Approving the Sale of Substantially All of the Debtors Assets


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 17
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 21 of 312



Free and Clear of All Liens, Claims, Encumbrances, and Interests; (IV) Authorizing the

Assumption and Assignment Of Executory Contracts and Unexpired Leases; and (V) Granting

Related Relief [Docket No. 92].

        42.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   32.50   $13,455.00
                     Fergason, Jane D.                67.40   $59,312.00
                     Helt, Marcus A.                 145.50  $128,615.00
                     Lockhart, Steven C.               0.50     $402.50
                     Scannell, Thomas Charles         17.00   $11,540.00
                                  Total              262.90  $213,324.50

D.      Relief from Stay / Adequate Protection Proceedings (B140)

        43.        This task category encompasses a broad range of activities associated with Foley’s

work on matters related to the automatic stay imposed by 11 U.S.C. § 362(a). Services provided

by Foley under this task category includes, without limitation, drafting, preparing, and filing

suggestions of bankruptcy in the Debtor’s pre-petition lawsuits; meeting, communicating, and

negotiating with counsel for the parties in the pre-petition litigation; drafting and preparing

responses to motions to modify or lift the automatic stay; conducting meetings, discussions, and

negotiations aimed at resolving the potential filing of motions to lift the automatic stay; conferring

with the Debtors, creditors, stake holders, and other parties-in-interest regarding the existence and

implications of the automatic stay; and drafting, preparing, and serving cease and desist letters in

response to potential and purported violations of the automatic stay.

        44.        On March 19, 2021, Melody Yiru filed the Motion of Melody Yiru for Limited Relief

from the Automatic Stay Pursuant to 11 USC § 362(d) to File Her Motion for Class Certification

in the District Court and to Confirm No Automatic Stay Applies to the Non-Debtor Parties, or in

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 18
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 22 of 312



the Alterative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr. Proc.

9014(c) to Permit the Filing of a Motion for Class Certification in this Court and Related Relief

(the “Yiru Stay Motion”) [Docket No. 189].

         45.       Following the filing of the Yiru Stay Motion, the Debtors engaged in numerous

discussions and negotiations with Yiru’s counsel in an attempt to resolve the issues raised in the

Yiru Stay Motion. Foley also worked extensively with the Debtors to gather, review, analyze, and

serve numerous documents and materials requested by Yiru’s counsel during the discussions and

negotiations related to the Yiru Stay Motion. Foley also engaged in various other meetings,

discussions, and negotiations with Yiru’s counsel and the Committee in connection with the Yiru

Stay Motion. Additional work done by Foley in connection with the Yiru Stay Motion is described

below.

         46.       The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   10.40   $4,536.00
                     Helt, Marcus A.                   0.60     $510.00
                     Lockhart, Steven C.               1.90   $1,529.50
                     Scannell, Thomas Charles          3.60   $2,590.00
                                  Total               16.50   $9,165.50

E.       Meetings of and Communications with Creditors (B150)

         47.       This task category includes certain Services rendered by Foley in connection with

resolving issues related to the Debtors’ creditors, including, without limitation, assisting the

Debtors in preparing for participating in the 341 Meeting on January 29, 2021 and February 5,

2021; fielding calls and engaging in communications with creditors and other interested parties-

in-interest; drafting and preparing responses to communications and inquiries by creditors and


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 19
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 23 of 312



other parties-in-interest; communicating, meeting, conferring, and collaborating with counsel for

the Committee regarding various issues related to the Cases; and completing various other tasks

related to issues involving creditors and other parties-in-interest.

        48.        An example of a pleading related to this task category for the Compensation Period

is the Motion of the Official Committee of Unsecured Creditors for an Order Clarifying the

Requirements to Provide Access to Confidential or Privileged Information [Docket No. 125].

        49.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   28.20   $12,313.00
                     Helt, Marcus A.                   8.00    $7,235.50
                     Scannell, Thomas Charles         27.50   $19,187.50
                                 Total                63.70   $38,736.00

F.      Fee/Employment Applications (B160).

        50.        This task category includes, without limitation, work done by Foley in preparing

the employment and fee applications for the Debtors’ professionals, communicating with parties-

in-interest regarding the fee and employment applications of the Debtors’ professionals, and

preparing for and attending hearings conducted in connection therewith. Specifically, this task

category includes Foley’s work in connection with the Debtors’ retention and employment of (a)

Stretto as Claims Agent; (b) Larx Advisors Inc. (“Larx”) as Chief Restructuring Officer and

financial advisor; and (c) Foley as counsel for the Debtors. This task category also includes work

conducted by Foley in reviewing and preparing the monthly invoices and Monthly Fee Statements

of Foley, as counsel to the Debtors, and Larx, as Chief Restructuring Officer and financial advisor

to the Debtors.



FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 20
4846-8158-7168.6
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                                   Document     Page 24 of 312



        51.        On January 20, 2021, the Debtors filed an Application for Entry of an Order,

Pursuant to 11 U.S.C. § 327(a) and 28 U.S.C. § 156(C) Authorizing the Debtors to Employ and

Retain Stretto as Claims, Noticing, and Solicitation Agent, Effective as of the Petition Date (the

“Stretto Retention Application”) [Docket No. 89]. The Court entered an order granting the

Stretto Retention Application on February 25, 2021 [Docket No. 149].

        52.        On January 20, 2021, the Debtors filed an Application for Order Authorizing

Debtors to (I) Employ and Retain Larx Advisors Inc. to Provide a Chief Restructuring Officer and

Additional Personnel and (II) Designate Erik Toth as the Chief Restructuring Officer as of the

Petition Date (the “Larx Retention Application”) [Docket No. 87], as amended on February 11,

2021 by the Notice of Filing of (A) Amended Declaration of Erik Toth, and (B) Amended Proposed

Order Related to the Application for Order Authorizing Debtors to (I) Employ and Retain Larx

Advisors Inc. to Provide a Chief Restructuring Officer and Additional Personnel and (II)

Designate Erik Toth as the Chief Restructuring Officer as of the Petition Date [Docket No. 129].

The Court entered an order granting the Larx Retention Application on February 25, 2021 [Docket

No. 148].

        53.        On January 20, 2021, the Debtors filed the Foley Retention Application [Docket

No. 91], and the Court entered the Foley Retention Order on February 25, 2021 [Docket No. 150].

        54.        On January 27, 2021, the Debtors filed a Motion for Administrative Order Under

Bankruptcy Code Sections 105(a) and 331 Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals (the “Interim Compensation Motion”) Docket No.

101], and on March 1, 2021, the Court entered the Interim Compensation Order [Docket No. 153].




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 21
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 25 of 312



        55.        On March 11, 2021, counsel for Melody Yiru filed a Limited Motion to Reopen

Orders on Application to Employ Foley & Lardner LLP [Dkt. No. 150] and Larx Advisors Inc.

[Dkt. No. 148], to Compel Further Disclosures Under Fed. R. Bankr. Proc. 2014, and if Necessary,

Amend Findings of Fact and Conclusions of Law (the “Motion to Compel”) [Docket No. 173]. In

response to the Motion to Compel, Foley participated in numerous meetings, discussions, and

negotiations with Yiru’s counsel to resolve the issues and concerns raised in the Motion to Compel.

However, on April 16, 2021, the Court entered an order dismissing the Motion to Compel, without

prejudice, due to procedural compliance issues. [Docket No. 239]. Thereafter, Yiru’s counsel did

not refile the Motion to Compel.

        56.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                 Hours   Amount
                     Jones, Stephen              110.90   $47,316.00
                     Harrison, Janelle C.         15.30    $3,825.00
                     Scannell, Thomas Charles     17.30   $12,207.50
                     Shanks, Emily F.              2.30    $1,092.50
                                Total            145.80   $64,441.00

G.      Fee / Employment Objections (B170)

        57.        This task category relates to Foley’s review and assessment of the Committee

professionals’ employment applications, fee applications, and Monthly Fee Statements.

        58.        Examples of pleadings related to this task category for the Compensation Period

include: Application of the Official Committee of Unsecured Creditors for Entry of an Order

Authorizing the Retention and Employment of Pachulski Stang Ziehl & Jones LLP as Counsel

Effective as of February 1, 2021 [Docket No. 139]; Application of the Official Committee of

Unsecured Creditors for Entry of an Order Authorizing the Retention and Employment of B. Riley


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 22
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 26 of 312



Advisory Services as Financial Advisor Effective as of February 2, 2021 [Docket No. 140]; First

Interim Application of Pachulski Stang Ziehl & Jones, LLP, as Counsel to the Official Committee

of Unsecured Creditors, for Allowance of Compensation and Reimbursement of Expenses for

Services Rendered During the Period from February 1, 2021 through March 31, 2021 [Docket

No. 251]; and the First Interim Application of B. Riley Advisory Services as Financial Advisor, for

Allowance of Compensation and Reimbursement of Expenses for Services Rendered During the

Period from February 1, 2021 through March 31, 2021 [Docket No. 252].



        59.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                      Hours   Amount
                     Jones, Stephen                     4.70   $2,008.00
                                 Total                  4.70   $2,008.00

H.      Assumption / Rejection of Leases and Contracts (B185)

        60.        This task category relates to Foley’s analysis of the Debtors’ leases and executory

contracts and preparation of motions to assume or reject leases or executory contracts, including

the Lease Rejection Motion (discussed below). Foley drafted, prepared, and negotiated the terms

of the Lease Rejection Motion with the Debtors’ former landlord to allow the Debtors’ to reject

certain leases of real property where the Debtors previously conducted their corporate operations.

This task category also includes time Foley devoted to analyzing, negotiating, and discussing

issues related to the assumption and rejection of the Debtors’ leases and executory contracts with

the Debtors, creditors, parties-in-interest, and the Committee.




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 23
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 27 of 312



        61.        As mentioned above, an example of a pleading related to this task category for the

Compensation Period is the Motion for an Order Authorizing the Rejection of Certain Unexpired

Non-Residential Real Property Leases, Effective as of December 21, 2020, and Abandonment of

Certain Personal Property Therewith (the “Lease Rejection Motion”) [Docket No. 57]. The

Court entered an Order granting the Lease Rejection Motion on February 19, 2021. [Docket No.

138].

        62.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   19.90    $8,756.00
                     Scannell, Thomas Charles         23.30   $16,572.50
                                 Total                43.20   $25,328.50

I.      Other Contested Matters (B190)

        63.        This task category includes a broad range of work done by Foley, including, but

not limited to, resolving discovery and exchange of information disputes by and between the

Debtors, the Committee, creditors, and other parties-in-interest; conducting pre-litigation work in

connection with the Adversary Proceedings; negotiating the parameters of the Schedule G Motion

(discussed below) with Yiru’s counsel; researching, analyzing, drafting, preparing, and filing the

Schedule G Motion; engaging in numerous discussions and meetings with McDermott to

effectuate the orderly and efficient transfer of the Debtors’ bankruptcy representation from Foley

to McDermott; and completing various other activities not included in other task categories.

        64.        The United States Trustee’s Office appointed the Committee on January 22, 2021.

[Docket No. 93]. Soon after the Committee’s appointment, counsel for the Committee began

investigating the Debtors’ pre-petition business operations, financial affairs, and other similar


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 24
4846-8158-7168.6
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                                   Document     Page 28 of 312



matters. To effectuate their investigation, counsel for the Committee requested that the Debtors

turn over numerous documents, communications, and other materials. Thereafter, Foley and the

Committee engaged in numerous meetings, conferences, calls, and communications aimed at

resolving issues related to the Committee’s document requests while also protecting the Debtors’

business operations the Debtors’ efforts to consummate the Sale Process. In fulfilling the

Committee’s requests for information and avoiding the filing of discovery motions, Foley worked

with the Debtors to review and compile voluminous amounts of materials and information

requested by the Committee, and also worked with the Debtors to organize and upload the

responsive documents, materials, and other information into a Committee specific data room.

Foley spent a significant amount of time communicating with the Committee and the Debtors to

fulfill the Committee’s requests for information, and Foley successfully avoided any need for the

Committee to file discovery motions.

        65.        As mentioned above, Foley engaged in numerous communications and negotiations

with Yiru’s counsel regarding the Motion for Order (I) Authorizing the Debtors to Keep Certain

Information in Schedules of Assets and Liabilities Confidential; (II) Approving Form and Manner

of Notice to Certain Potential Claimants; and (III) Establishing Supplemental Deadline to File

Proofs of Claim for Certain Potential Claimants (the “Schedule G Motion”) [Docket No. 196],

and the Stipulated Order Extending (1) the Bar Date for the Claimants to File Proofs of Claim to

June 20, 2021 and (2) the Response and Objection Deadline to Certain Pending Motions [Docket

No. 235]. The Schedule G Motion involved extensive research, analysis, and drafting and was

primarily designed to resolve the concerns raised by Yiru’s counsel in connection with the Debtors

providing notice to former sales representatives and members.


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 25
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 29 of 312




        66.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                    Hours    Amount
                     Chibli, Aaron E.                 36.20   $22,987.00
                     Ellis, C. Ashley                  2.30    $1,449.00
                     Green, Debbie E.                  5.40    $3,348.00
                     Jones, Stephen                  107.30   $47,097.00
                     Lockhart, Steven C.               0.60      $483.00
                     Overton, Nita J.                  1.00      $330.00
                     Scannell, Thomas Charles          2.20    $1,595.00
                     Shanks, Emily F.                  0.60      $285.00
                                  Total              155.60   $77,574.00

J.      Business Operations (B210)

        67.        This task category includes work done by Foley to resolve issues related to the

Debtors’ business operations, including employee, vendor, utility, insurance, and intellectual

property issues, and other significant issues specific to the industry in which the Debtors operate.

        68.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   10.20    $4,343.00
                     Poynter, Austin L.                0.30     $160.50
                     Helt, Marcus A.                   7.10    $6,275.50
                     Lenz, Ethan D.                    4.20    $4,683.00
                     Lockhart, Steven C.               6.30    $5,071.50
                     Scannell, Thomas Charles          3.00    $2,090.00
                                  Total               31.10   $22,623.50

K.      Financing/Cash Collections (B230)

        69.        This task category includes certain Services provided by Foley in connection with

matters under Bankruptcy Code sections 361, 363, and 364. Foley conducted extensive work to

ensure that during the pendency of these bankruptcy Cases, the Debtors maintained and

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 26
4846-8158-7168.6
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                   Document     Page 30 of 312



uninterrupted access to financing, were permitted to use cash collateral, and were allowed to use

their existing cash management system for an interim period of time until an orderly

reconfiguration of the existing cash management system could occur. Specifically, for cash

collateral, Foley engaged in extensive efforts to negotiate the terms of agreed cash collateral orders

with counsel for the Debtors’ secured lender and counsel for the Committee. Foley also engaged

in numerous discussions and negotiations with the United States Trustee’s Office regarding the

Debtors’ continued use of its existing cash management system and facilitated an orderly transition

of the Debtors’ existing cash management system into compliance with the requirements of the

United States Trustee’s Office.

        70.        Examples of pleadings related to this task category for the Compensation Period

include: Emergency Motion for Interim and Final Orders Granting Use of Cash Collateral and

Scheduling Final Hearing (the “Cash Collateral Motion”) [Docket No. 18], and Motion for Entry

of an Interim Order (I) Authorizing the Debtors to (A) Continue Use of Existing Cash Management

System, (B) Maintain Existing Bank Accounts, (C) Continue to Perform Intercompany

Transactions, (D) Maintain Existing Business Forms; (II) Extending Time to Comply with Section

345 of the Bankruptcy Code; and (III) Granting Related Relief (the “Cash Management Motion”)

[Docket No. 21].

        71.        On December 30, 2020, the Court entered a first interim order on the Cash

Collateral Motion [Docket No. 55], followed by a second interim order on the Cash Collateral

Motion on January 25, 2021 [Docket No. 97], followed by a third interim order on the Cash

Collateral Motion on February 19, 2021 [Docket No. 136], followed by a fourth interim order on




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 27
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 31 of 312



the Cash Collateral Motion on April 16, 2021 [Docket No. 241] followed by a fifth interim order

on the Cash Collateral Motion on June 9, 2021 [Docket No. 308].

        72.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Jones, Stephen                   32.30   $13,532.00
                     Helt, Marcus A.                   7.50    $6,576.50
                     Scannell, Thomas Charles         26.90   $18,867.50
                                 Total                66.70   $38,976.00

L.      Board of Directors Matters (B260)

        73.        This task category includes worked conducted by Foley in preparing materials for

and attending the Debtors’ Board of Directors meetings; advising the Debtors regarding corporate

governance issues; reviewing and preparing corporate documents; and appointing impartial and

objective experts to assist the Debtors’ reorganization process.

        74.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                     Hours   Amount
                     Helt, Marcus A.                   1.70   $1,555.50
                                 Total                 1.70   $1,555.50

M.      Plan and Disclosure Statement (including Business Plan) (B320)

        75.        This task category includes work by Foley to draft, prepare, negotiate, and

formulate strategies for a potential chapter 11 plan and preserve the Debtors’ right to exclusivity.

Due to the numerous creditors, parties-in-interest, and stake holders involved in these Cases, Foley

engaged in countless negotiations, discussions, and communications to strategize on the terms and

parameters of a potential chapter 11 plan and explore different solutions and scenarios that would

allow the Debtors to achieve a successful exit from chapter 11.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 28
4846-8158-7168.6
    Case 20-42492        Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17                  Desc Main
                                    Document     Page 32 of 312



        76.        Examples of pleadings and filings related to this task category for the

Compensation Period include: Motion for Order Extending the Exclusive Periods During Which

Only Debtors May File and Confirm a Plan [Docket No. 158]; and Order Extending the Exclusive

Periods During Which Only the Debtors May File and Confirm a Plan [Docket No. 225].

        77.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                       Hours   Amount
                     Jones, Stephen                     27.40   $12,056.00
                     Helt, Marcus A.                    20.20   $17,404.00
                                 Total                  47.60   $29,460.00

N.      Adverse Proceedings (B440)

        78.        This task category includes time spent by Foley conducting work related to various

litigation matters and actions that arose during the Compensation Period, including, without

limitation, the prosecution of the Adversary Proceedings filed by the Debtors. As mentioned

above, Foley assisted, and continues to assist, the Debtors in filing and prosecuting two Adversary

Proceedings: the Head Litigation and the Seacret Litigation. The Debtors pursued and continue to

pursue the Adversary Proceedings to recover funds for the Estates and to maximize the

distributions available for all creditors.

        79.        On February 22, 2021, Foley, on behalf of the Debtors, filed an Original Complaint

and Request for Preliminary Injunction against Kenneth E. Head (“Head”) [Docket No. 1],

thereby commencing the Head Litigation.7 Simultaneously therewith, Foley, on behalf of the

Debtors filed an Emergency Application for a Temporary Restraining Order and Preliminary



7
 All docket entries for the Head Ligation refer to Adversary Case No. 21-04058, pending before the Bankruptcy
Course.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 29
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 33 of 312



Injunction and Supporting Memorandum (the “TRO Application”) [Docket No. 2] against Head,

as a former leader of the Debtors and as an acting principal of Seacret Direct LLC (“Seacret”),

and sought to enjoin Head from participating in a competing business in direct violation of his

non-compete agreement.

        80.        Foley assisted the Debtors in conducting an extensive investigation of the claims

and factual allegations related to the Head Litigation and spearheaded the filing of the TRO

Application. Foley also provided extensive Services to the Debtors in prosecuting the TRO

Application against Head and preparing for the Court proceedings related to the TRO Application.

The Services provided by Foley in the Head Litigation also included extensive work on discovery-

related issues, including taking and defending numerous depositions and reviewing thousands of

documents. In the end, the Court granted the Debtor’s TRO Application against Head on February

26, 2021 [Docket No. 15], and the Court later granted a preliminary injunction against Head and

in favor of the Debtors. [Docket No. 70].

        81.        Foley also completed various other tasks related to the Head Litigation, including,

without limitation, drafting and filing subpoenas, motions, pleadings, and witness and exhibits

lists. Examples of such pleadings include: Joint Motion for Agreed Confidentiality and Protective

Order [Docket No. 30], Objections to the Official Committee of Unsecured Creditors’ Emergency

Motion to Intervene in Adversary Proceeding [Docket No. 32], Unopposed Emergency Motion for

an Order Pursuant to Sections 105(a0 and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018,

and Bankruptcy Local Rule 9018-1 Authorizing the Filing under Seal of Certain Confidential

Information [Docket No. 44], Declaration of Eric Haynes in support of granting a preliminary

injunction against Head [Docket No. 53], Declaration of Justin Sparks in support of granting a


FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 30
4846-8158-7168.6
    Case 20-42492        Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17                   Desc Main
                                     Document     Page 34 of 312



preliminary injunction against Head [Docket No. 54], Objections to and Motion to Strike

Declarations [Docket No. 63], and Response to Head’s Motion to Withdraw the Reference [Docket

No. 90].

        82.        To this day, Foley continues to assist the Debtors in managing and prosecuting the

Head Litigation.

        83.        On March 5, 2021, Foley, on behalf of the Debtors, filed an Original Complaint

and Request for Preliminary Injunction against Seacret Direct LLC (the “Seacret Complaint”)

[Docket No. 1], thereby commencing the Secret Litigation.8

        84.        Since filing the Seacret Complaint, Foley has assisted the Debtors in managing and

prosecuting the Seacret Litigation by, among other things, filing the Amended Complaint and

Request for Preliminary Injunction [Docket No. 6], and the Debtors’ Response to Defendant’s

Motion to Dismiss Amended Complaint and, in the Alternative, Motion for More Definite

Statement [Docket No. 37].

        85.        Also as part of Foley’s representation of the Debtors in the Seacret Litigation, Foley

addressed various litigation issues and communicated and negotiated extensively with counsel for

Seacret on issues incident to the Seacret Litigation, including, but not limited to, addressing various

continuances of court proceedings and managing issues related to discovery.

        86.        To this day, Foley continues to assist the Debtors in managing and prosecuting the

Seacret Litigation.




8
 All docket entries for the Seacret Ligation refer to Adversary Case No. 21-04059, pending before the Bankruptcy
Course.

FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 31
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                    Document     Page 35 of 312



        87.        The total fees and hours of professional Services during the Compensation Period,

in this task category are provided in the table below:

                     Timekeeper                    Hours     Amount
                     Bahlinger, Brooke C.              68.40    $30,096.00
                     Chibli, Aaron E.                 543.00  $344,805.00
                     Drake, Abigail K.                 16.20     $8,667.00
                     Durham, Tanya C.                 139.50    $42,547.50
                     Fergason, Jane D.                  1.40     $1,232.00
                     Gasser, Sean l                     7.80     $1,677.00
                     Green, Debbie E.                 118.90    $73,718.00
                     Helt, Marcus A.                    2.70     $2,470.50
                     Henes, Angela A.                   1.30       $279.50
                     Hoffman, Carrie B.                 0.30       $250.50
                     Jones, Stephen                   106.80    $46,992.00
                     Lockhart, Steven C.              336.60  $270,963.00
                     Marx, Brandon C.                 272.50  $173,037.50
                     Miller, Terrell                    1.60     $1,296.00
                     Obenhaus, Stacy R.                 2.70     $2,241.00
                     Overton, Nita J.                  25.50     $8,415.00
                     Scannell, Thomas Charles           4.30     $3,057.50
                     Shanks, Emily F.                 313.00  $148,675.00
                     Slovak, Robert T.                345.50  $279,855.00
                     Smith, Brantley                   88.20    $41,454.00
                                  Total             2,396.20 $1,481,729.00


        88.        Foley asserts that the foregoing professional Services were necessary and

appropriate to the administration of the Debtors’ Cases. The compensation sought for the foregoing

Services as requested is commensurate with the complexity, importance, and nature of the issues

and tasks involved. The professional Services were performed by Foley with expedition and in an

efficient manner, and without duplication of work performed by the Debtors’ other advisors.

                                          VI.
                             ACTUAL AND NECESSARY EXPENSES

        89.        During the Compensation Period, Foley incurred $66,206.64 in out-of-pocket

expenses on behalf of the Debtors. Foley charges only its actual out-of-pocket expenses to the



FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 32
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 36 of 312



client, and such out-of-pocket expenses are not marked-up. Detailed descriptions of Foley’s

expenses are included in Exhibit C attached hereto.

        90.        While representing the Debtors in the Chapter 11 Cases, Foley charged the actual

costs of (i) telephone charges, (ii) in and outsourced photocopying charges, (iii) court fees

(including filing and Pacer fees), (iv) delivery services (Federal Express), (v) online research, and

(vi) transcript services.

        91.        Foley believes that the foregoing rates for the Services rendered align with the

market rates that the majority of law firms charge their clients for such Services. The expenses are

reasonable and economical in view of the necessity of the Services provided and are of the type

customarily charged to Foley’s non-bankruptcy clients.

        92.        Fee Application Preparation: In accordance with the Exhibit H Guidelines, Foley

estimates that approximately 145 hours was spent on drafting this First Interim Fee Application,

reviewing related documents, fee statements, and applicable rules and guidelines, and participating

in related communications. Accordingly, the estimated fees on account of such preparation is

$15,000.00. This amount is not requested through this First Interim Fee Application but may be

reflected on a future statement and application provided by Foley.

                                             VII.
                                    RESERVATION OF RIGHTS

        93.        It is possible that some professional time expended or expenses incurred during the

Compensation Period are not reflected in this First Interim Fee Application. Foley reserves the

right to include such amounts in future fee applications.




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 33
4846-8158-7168.6
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                    Document     Page 37 of 312



                                               VIII.
                                        NO PRIOR REQUEST

        94.        No prior application for the relief sought herein has been made by Foley.

                                                IX.
                                            CONCLUSION

        WHEREFORE, Foley respectfully requests (i) allowance on an interim basis of

compensation for professional Services rendered to the Debtors during the Compensation Period

in the amount of $2,382,957.50, and for expenses incurred during the Compensation Period in

the amount of $66,206.64, (ii) that the Court authorize and direct the Debtors to pay Foley a

total of $894,582.00 representing the unpaid balance owed thereto, and (iii) that the Court grant

Foley such other and further relief as is just.


DATED: August 20, 2021                            Respectfully submitted:

                                                  /s/ Steven C. Lockhart
                                                  Robert Slovak (TX 24013523)
                                                  Steven C. Lockhart (TX 24036981)
                                                  Thomas C. Scannell (TX 24070559)
                                                  Stephen A. Jones (TX 24101270)
                                                  FOLEY & LARDNER LLP
                                                  2021 McKinney Avenue
                                                  Suite 1600
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 999-3000
                                                  Facsimile: (214) 999-4667
                                                  rslovak@foley.com
                                                  slockhart@foley.com
                                                  tscannell@foley.com
                                                  sajones@foley.com

                                                  COUNSEL FOR THE DEBTORS
                                                  AND DEBTORS-IN-POSSESSION




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 34
4846-8158-7168.6
 Case 20-42492        Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                  Document     Page 38 of 312



                              CERTIFICATE OF COMPLIANCE

         I certify that I have read the application, and to the best of my knowledge, information and
belief, formed after reasonable inquiry, the compensation and expense reimbursement sought is in
conformity with the Court’s Local Rules Appendix 9007, Exhibit H, Guidelines for Compensation
and Expense Reimbursement of Professionals in Complex Chapter 11 Cases. I certify that the
compensation and expense reimbursement requested are billed at rates, in accordance with
practices, no less favorable than those customarily employed by the firm and generally accepted
by the firm’s clients.

                                               /s/ Steven C. Lockhart
                                               Steven C. Lockhart



                                 CERTIFICATE OF SERVICE

        I certify that on August 20, 2021, a true and correct copy of the foregoing document was
caused to be served (i) electronically on the Electronic Case Filing System for the United States
Bankruptcy Court for the Eastern District of Texas to parties that are registered to receive
electronic notice in these cases and (ii) a copy of the foregoing will be served via first class mail
by noticing agent Stretto on the parties listed on the Certificate of Service to be filed upon receipt
from Stretto.

                                               /s/ Steven C. Lockhart
                                               Steven C. Lockhart




FIRST INTERIM FEE AND EXPENSE APPLICATION OF FOLEY & LARDNER LLP FOR SERVICES
RENDERED AND REIMBURSEMENT OF EXPENSES AS DEBTORS’ COUNSEL FOR THE PERIOD
DECEMBER 21, 2020, THROUGH JULY 31, 2021
                                                                       PAGE 35
4846-8158-7168.6
            Case 20-42492           Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                          Desc Main
                                                  Document     Page 39 of 312



                                                          EXHIBIT A
                                          SUMMARY OF ATTORNEY SERVICES

             The attorneys who rendered professional Services in the Chapter 11 Cases during the
        Compensation Period are:

     Timekeeper             Initials     Title or       Department         Date of   FYE    FYE                Hours        Amount
                                         Position        Group, or          First    2021   2022
                                                          Section         Admission Hourly Hourly
                                                                                     Rate  Rate9
 Brooke C. Bahlinger BCB               Associate          Labor &         TX, 2019 $440     $440                    68.40    $30,096.00
                                                        Employment
 Aaron E. Chibli            AEC        Associate          Business         TX, 2015       $635       $635          581.00   $368,935.00
                                                        Litigation &
                                                          Dispute
                                                         Resolution
 Abigail K. Drake           AKD        Associate          Business         TX, 2017       $535       $535           16.20     $8,667.00
                                                        Litigation &
                                                          Dispute
                                                         Resolution
 Stephen Jones              SJ         Associate          Business         TX, 2019       $390       $440          781.30   $335,677.00
                                                        Litigation &
                                                          Dispute
                                                         Resolution
 Brandon C. Marx            BCM        Associate          Business         TX, 2015       $635       $635          272.50   $173,037.50
                                                        Litigation &
                                                          Dispute
                                                         Resolution
 Austin L. Poynter          ALP        Associate        Transactions       TX, 2016       $535       $535            0.30       $160.50
 Emily F. Shanks            EFS        Associate  Bankruptcy & TX, 2018 $475      $475                             318.10   $151,097.50
                                                     Business
                                                  Reorganization
 Brantley Smith             BS         Associate     Business    TX, 2018 $470    $470                              88.20    $41,454.00
                                                   Litigation &
                                                     Dispute
                                                    Resolution
 Debbie E. Green            DEG        Of Counsel   Appellate    TX, 2016 $620    $620                             125.80    $77,996.00
 Stacy R. Obenhaus          SRO        Of Counsel   Appellate    TX, 1985 $830    $830                               2.70     $2,241.00
 Jane D. Fergason           JSF        Partner     Transactions  TX, 1982 $880    $880                              73.40    $64,592.00
 Marcus A. Helt             MAH        Partner    Bankruptcy & MO, 2000 $850      $915                             334.50   $297,851.50
                                                     Business    TX, 2006
                                                  Reorganization
 Carrie B. Hoffman          CBHO       Partner       Labor &     TX, 1993 $835    $835                               0.30       $250.50
                                                   Employment
 Ethan D. Lenz              EDL        Partner      Insurance    WI, 1996 $1,115 $1,115                              4.20     $4,683.00

        9
            Foley’s hourly billing rates were increased at the start of Foley’s fiscal year on February 1, 2021.


4846-8158-7168.6
             Case 20-42492         Doc 399         Filed 08/20/21 Entered 08/20/21 12:51:17                  Desc Main
                                                   Document     Page 40 of 312



     Timekeeper             Initials    Title or       Department       Date of   FYE    FYE              Hours         Amount
                                        Position        Group, or        First    2021   2022
                                                         Section       Admission Hourly Hourly
                                                                                  Rate  Rate9
 Steven C. Lockhart        SCL         Partner           Business      TX, 2002 $735     $805               380.70     $306,078.50
                                                       Litigation &
                                                         Dispute
                                                        Resolution
 Terrell Miller            TM          Partner         Intellectual     TX, 2004      $810      $810          1.60           $1,296.00
                                                         Property
                                                        Litigation
 Thomas C. Scannell        TCS         Partner10      Bankruptcy &      TX, 2009      $675      $725        241.40     $166,830.00
                                                         Business
                                                      Reorganization
 Robert T. Slovak          RTS         Partner           Business       TX, 1999      $750      $810        359.70     $291,189.00
                                                       Litigation &
                                                         Dispute
                                                        Resolution
 C. Ashley Ellis           AEC         Special        Bankruptcy &      TX, 1995      $630      $630          2.30           $1,449.00
                                       Counsel           Business
                                                      Reorganization
                                                   TOTAL                                                 3,652.60 $2,323,581.00




        10
             Mr. Scannell was a senior counsel with Foley until January 31, 2021, he became a partner on February 1, 2021.


4846-8158-7168.6
             Case 20-42492          Doc 399        Filed 08/20/21 Entered 08/20/21 12:51:17                         Desc Main
                                                   Document     Page 41 of 312



                        SUMMARY OF PARAPROFESSIONAL/OTHER STAFF SERVICES

               The paraprofessionals and other staff who rendered professional Services in the Chapter
        11 Cases during the Compensation Period (defined below) are:

               Timekeeper               Initials       Title or         Department        FYE FYE Hours                 Amount
                                                       Position          Group, or        2021 2022
                                                                          Section         Rate Rate11
      Tanya C. Durham                  TCD         Paralegal             Litigation       $305 $305 140.70             $42,913.50
      Janelle C. Harrison              JCH         Paralegal           Bankruptcy &       $250 $250   15.30             $3,825.00
                                                                          Business
                                                                       Reorganization
      Nita J. Overton                  NJOV        Paralegal             Litigation        $330     $330       26.50    $8,745.00
      Sean Gasser                      SG          Research             Technology         $180     $215       13.60    $2,773.50
                                                   Librarian
                                                   Senior
      Angela Henes                     AAAM        Research             Technology         $215     $215        1.30      $279.50
                                                   Librarian
                                                   Senior
      Melissa A. Huff                  MAHU        Litigation             Litigation       $350     $350        2.40      $840.00
                                                   Support Project
                                                   Manager
                                                    TOTAL                                                     199.80   $59,376.50




        11
             Foley’s hourly billing rates were increased at the start of Foley’s fiscal year on February 1, 2021.


4846-8158-7168.6
          Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17        Desc Main
                                         Document     Page 42 of 312



                                                 EXHIBIT B
                                COMPENSATION BY PROJECT CATEGORY

        Task
        Code                           Task Description                       Hours        Amount

        B110       Case Administration                                         469.30     $264,792.00
        B120       Asset Analysis and Recovery                                 147.40     $113,244.00
        B130       Asset Disposition                                           262.90     $213,324.50
        B140       Relief from Stay/Adequate Protection Proceedings             16.50       $9,165.50
        B150       Meetings of an Communications with Creditors                 63.70      $38,736.00
        B160       Fee/Employment Applications                                 145.80      $64,441.00
        B170       Fee/Employment Objections                                      4.70      $2,008.00
        B185       Assumption/Rejections of Leases and Contracts                43.20      $25,328.50
        B190       Other Contested Matters (excluding assumption/rejection)    155.60      $77,574.00
        B210       Business Organizations                                       31.10      $22,623.50
        B230       Financing/Cash Collections                                   66.70      $38,976.00
        B260       Board of Director Matters                                      1.70      $1,555.50
        B320       Plan and Disclosure Statement (including Business Plan)      47.60      $29,460.00
        B440       Adverse Proceedings                                        2,396.20   $1,481,729.00
                                       TOTAL                                  3,852.40   $2,382,957.50




4846-8158-7168.6
          Case 20-42492        Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17    Desc Main
                                          Document     Page 43 of 312



                                                 EXHIBIT C
                                              EXPENSE SUMMARY


                                        Expense Category                        Amount
              Color Photocopying Charges                                               $39.75
              Depositions / Transcripts, Exams                                   $11,503.74
              Document Retrieval                                                        $9.20
              Electronic Legal Research                                              $2,714.37
              Lexis                                                                  $1,856.50
              Litigation Services – Hosting                                          $8,700.00
              Meals                                                                   $524.10
              Other Expenses                                                         $1,738.00
              Other Fees                                                         $16,402.54
              Pacer                                                                    $68.40
              Photocopying Charges                                                     $13.20
              Recording / Filing Fees                                                 $366.65
              Service Fees                                                           $3,701.50
              Shipping Charges                                                        $427.49
              Transcripts                                                             $212.97
              UCC, Tax Lien / Court Searches                                          $608.73
              Westlaw                                                            $17,319.50
                                              TOTAL                              $66,206.64




4846-8158-7168.6
          Case 20-42492   Doc 399   Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                                    Document     Page 44 of 312



                                         EXHIBIT D
                                    Time Detail/Fee Statements




4846-8158-7168.6
            Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                             Document     Page 45 of 312


             Marcus A. Helt (TX 24052187)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             mhelt@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.                      §
                                         §
                      Debtors.1          §                           Jointly Administered

                   MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP
            FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
                    AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                         DECEMBER 21, 2020 TO JANUARY 31, 2021

                   On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

        United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

        Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

        105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

        Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to

        the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.
        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 1
4847-0417-0725.2
          Case 20-42492         Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                                             Document     Page 46 of 312



        Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

        debtors-in-possession (collectively, the “Debtors”), submits these monthly fee statements for

        services rendered and expense incurred for the periods of December 21, 2020 through January 31,

        2021 (the “Statement Periods”).

                   I.     Itemization of Services Rendered by Foley:

                   A.     The following is a list of individuals and their respective titles that provided

        services during the Statement Period. It includes information regarding their respective billing rate

        and the total number of hours spent by each individual providing services during the Statement

        Period for which Foley seeks compensation.

                                                     SUMMARY


                   Service Provider             Title                  Hours        Rate        Amount
                   Austin L. Poynter            Associate                0.30    $535.00         $160.50
                   Stephen A. Jones             Associate              161.90    $390.00      $63,141.00
                   Sean Gasser                  Other                    4.30    $180.00         $774.00
                   Jane D. Fergason             Partner                 35.00    $880.00      $30,800.00
                   Marcus A. Helt               Partner                126.40    $850.00     $107,440.00
                   Robert T. Slovak             Partner                  2.80    $750.00       $2,100.00
                   Steven C. Lockhart           Partner                  5.50    $735.00       $4,042.50
                   Thomas Charles Scannell      Senior Counsel         163.70    $675.00     $110,497.50
                   C. Ashley Ellis              Special Counsel          2.30    $630.00       $1,449.00
                   Totals                                              502.20                $320,404.50




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 2
4847-0417-0725.2
          Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                            Document     Page 47 of 312



                    B.     The time records of Foley consisting of a daily breakdown of the time spent by each

        person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

        Statement.

              II.        Itemization of Services Rendered and Disbursements Incurred by Category

                    A.     The following itemization presents the services rendered by Foley by Task Codes,

        and provides a summary of disbursements incurred by code of disbursement.

                    1.     Services Rendered

                    The following services were rendered in the following Task Codes:


           Task Code                Task Description                                     Hours        Amount
           B110                     B110 - Case Administration                           209.40     117,610.50
           B120                     B120 - Asset Analysis and Recovery                    30.40      21,601.50
           B130                     B130 - Asset Disposition                             137.10     107,063.50
           B140                     B140 - Relief from Stay/Adequate Protection            1.80       1,092.00
                                    Proceedings
           B150                     B150 - Meetings of and Communications with            18.20      11,971.00
                                    Creditors
           B160                     B160 - Fee/Employment Applications                    36.30      16,066.50
           B170                     B170 - Fee/Employment Objections                       1.20         468.00
           B185                     B185 - Assumption/Rejection of Leases and              6.40       4,320.00
                                    Contracts
           B190                     B190 - Other Contested Matters (excluding              4.60       2,346.00
                                    assumption/rejection motions)
           B210                     B210 - Business Operations                             8.30       5,329.00
           B230                     B230 - Financing/Cash Collections                     30.70      17,616.50
           B320                     B320 - Plan and Disclosure Statement (including       16.60      14,110.00
                                    Business Plan)
           B440                     B440 - Adverse Proceedings                             1.20         810.00
           Totals                                                                        502.20    $320,404.50


                    A detailed itemization of the services rendered in each of the Task Codes is set forth in

        Exhibit A.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 3
4847-0417-0725.2
          Case 20-42492         Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                                           Document     Page 48 of 312



                   2.     Disbursements Incurred

                   The disbursements incurred by Foley for this Statement are as follows:


           Description                                                                           Amount
           Document Retrieval                                                                       $9.20
           Meals                                                                                  $193.80
           Other Fees                                                                          $10,428.00
           Shipping Charges                                                                       $203.07
           Transcripts                                                                            $212.97
           Westlaw                                                                                $108.10
           Expenses Incurred Total                                                             $11,155.14


                   3.     Accordingly, the amount of compensation and expenses payable for this Statement

        Period is $267,478.74 which is calculated as follows:

           Total Fees for Services Rendered During Statement Period                            $320,404.50
           Twenty Percent (20%) Holdback                                                      - $64,080.90
           Fees Minus Holdback                                                                 $256,323.60
           Costs (100%)                                                                       + $11,155.14
           TOTAL                                                                               $267,478.74


                   WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

        payment of (1) $256,323.60 (80% of $320,404.50) on account of on account of actual, reasonable,

        and necessary professional services rendered to the Debtors by Foley and (2) reimbursement of

        actual and necessary costs and expenses in the amount of $11,155.14 incurred by Foley of behalf

        of the Debtors, for a total reimbursement request of $267,478.74.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 4
4847-0417-0725.2
          Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                         Document     Page 49 of 312



        DATED: April 20, 2021                         Respectfully submitted:


                                                      /s/ Marcus A. Helt
                                                      Marcus A. Helt (TX 24052187)
                                                      Thomas C. Scannell (TX 24070559)
                                                      Stephen A. Jones (TX 24101270)
                                                      FOLEY & LARDNER LLP
                                                      2021 McKinney Avenue
                                                      Suite 1600
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 999-3000
                                                      Facsimile: (214) 999-4667
                                                      mhelt@foley.com
                                                      tscannell@foley.com
                                                      sajones@foley.com

                                                      COUNSEL FOR THE DEBTORS
                                                      AND DEBTORS-IN-POSSESSION


                                        CERTIFICATE OF SERVICE

                I hereby certify that, in accordance with the Amended Order Granting Motion for
        Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing Procedures
        for Interim Compensation and Reimbursement of Expense of Professionals [Docket No. 153], a
        true and correct copy of the foregoing document was served electronically, via email, on the
        following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the Office
        of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’ secured
        lenders.

                                                             /s/ Stephen A. Jones
                                                             Stephen A. Jones




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 5
4847-0417-0725.2
          Case 20-42492   Doc 399   Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                                    Document     Page 50 of 312



                                           EXHIBIT A




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        DECEMBER 21, 2020 TO JANUARY 31, 2021
                                                                             PAGE 6
4847-0417-0725.2
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                               Desc Main
                                     Document     Page 51 of 312
                                                                                 FOLEY & LARDNER LLP
                                                                                 2021 MCKINNEY AVENUE
                                                                                 SUITE 1600
                                                                                 DALLAS, TEXAS 75201
                                                                                 TELEPHONE (214) 999-3000
                                                                                 FACSIMILE (214) 999-4667
                                                                                 WWW.FOLEY.COM




WorldVentures Holdings LLC                                                       Date: April 19, 2021
Submit to Serengeti * do not mail                                                Our Ref. No.: 636264-0021
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                Invoice No.               Amount                   Credits                     Balance
04/19/2021          50197046               $598,043.55                  $0.00                   $598,043.55

                                                Total Balance Outstanding:                      $598,043.55

Current Invoice:

Date                Invoice No.               Amount                   Credits                     Balance
04/19/2021          50197047               $331,559.64                  $0.00                   $331,559.64


                                                       Total Amount Due:                        $929,603.19




Please reference your account number 636264-0021 and your invoice                Federal Employer Number:
number 50197047 with your remittance payable to Foley & Lardner LLP.             XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                           Desc Main
                                     Document     Page 52 of 312
                                                                             FOLEY & LARDNER LLP
                                                                             2021 MCKINNEY AVENUE
                                                                             SUITE 1600
                                                                             DALLAS, TEXAS 75201
                                                                             TELEPHONE (214) 999-3000
                                                                             FACSIMILE (214) 999-4667
                                                                             WWW.FOLEY.COM




WorldVentures Holdings LLC                                                   Date: April 19, 2021
Submit to Serengeti * do not mail                                            Invoice No.: 50197047
include cost backup & pdf copy of invoice                                    Our Ref. No.: 636264-0021
Plano, TX 75024



Services through January 31, 2021

Amount due for professional services rendered regarding                                   $320,404.50
Post-Petition

                                                           Total Expenses:                  $11,155.14

                                                            Amount Due:                   $331,559.64




Please reference your account number 636264-0021 and your invoice            Federal Employer Number:
number 50197047 with your remittance payable to Foley & Lardner LLP.         XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                Document     Page 53 of 312
WorldVentures Holdings LLC                                                                  Page 2
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197047                                                               April 19, 2021



Professional Services Detail

B110 - Case Administration

12/21/20   SJ         Coordinate and collaborate with Stretto, Larx, and       1.20       $468.00
                      Foley team regarding first-day filings, notices,
                      exhibits, and outstanding issues on filings and
                      motions.
12/22/20   MAH        Prepare for 2nd-day hearings.                            0.90       $765.00
12/22/20   SJ         Extensive correspondence, communication, and             3.90     $1,521.00
                      collaboration with Stretto, Larx, WV, and Foley
                      teams regarding preparation of updated schedules
                      and exhibits and filing of first-day motions,
                      orders, and exhibits (3.9).
12/22/20   TCS        Finalize and file thirteen (13) first day motions for   16.80    $11,340.00
                      relief; extensive telephone and email discussions
                      with U.S Trustee, lender's counsel, courtroom
                      deputy, client team and related parties regarding
                      first day relief.
12/23/20   MAH        Work on hearing preparation.                             2.70     $2,295.00
12/23/20   SJ         Correspondences and communications with                  1.30       $507.00
                      parties in interest regarding access to court filings
                      (0.2); Work with Foley team to prepare and serve
                      notices, agenda, and witness and exhibits for first-
                      day hearings (1.1).
12/23/20   TCS        Prepare, file and serve witness and exhibit list,        5.80     $3,915.00
                      agenda and notices of hearing for first day
                      hearings; confer with courtroom deputy and
                      noticing agent regarding same; email exchange
                      with US Trustee's office regarding first day relief;
                      telephone conference with lender's counsel
                      regarding cash collateral issues.
12/28/20   MAH        Lengthy work on 1st-day hearings.                        3.20     $2,720.00
12/28/20   SG         Rush litigation research for the following entities:     4.00       $720.00
                      Spherature Investments LLC, WorldVentures
                      Holdings, LLC, Rovia, LLC, WorldVentures
                      Marketing, LLC, WorldVentures Marketing
                      Holdings, LLC, WorldVentures Marketplace,
                      LLC and WorldVentures Services, LLC. Provided
                      all results within individual tables showing status;
                      forwarded dockets for open cases. (S. Jones).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document     Page 54 of 312
WorldVentures Holdings LLC                                                               Page 3
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197047                                                            April 19, 2021


12/28/20   SJ       Conference call with T. Scannell and B. Bailey          5.60     $2,184.00
                    regarding pending class action litigation and status
                    of same (0.6); Numerous communications with
                    counsel representing WVH and subsidiaries in
                    various pending litigation to coordinate the filings
                    of suggestions of bankruptcy (0.8); Coordinate
                    with Foley research team and run comprehensive
                    search of U.S. court filings to build list of all
                    pending WVH and affiliate litigation (0.5);
                    Prepare, draft, and edit suggestions of bankruptcy
                    in known litigation cases and coordinate filing
                    same with counsel of record for each case (3.7).
12/28/20   SJ       Communications and coordination with T.                 0.60       $234.00
                    Scannell and M. Helt regarding first-day hearings
                    and begin preparing for same (0.6).
12/28/20   TCS      Prepare for first day hearings; confer with US          9.90     $6,682.50
                    Trustee's office regarding same; confer with client
                    team regarding same; confer with lender's counsel
                    regarding same; analyze local rules to ensure
                    compliance with same.
12/29/20   MAH      Prepare for first-day hearings.                         3.90     $3,315.00
12/29/20   SG       Follow-up research: retrieved dockets and               0.30        $54.00
                    dismissal orders for Calev Systems LLC v.
                    Worldventures Marketing LLC, a Nevada LLC
                    (filed in Miami-Dade Co, FL) and JBD LLC dba
                    MAPP Advisors v. WorldVentures Holdings LLC
                    (filed in Davidson Co, TN). (S. Jones).
12/29/20   SJ       Draft, prepare, and send correspondence to Court        3.70     $1,443.00
                    regarding status of first-day matters and updates
                    to the first-day agenda (0.5); Various
                    communications with counsel representing
                    Debtors in pending litigation and coordination of
                    filing suggestions of bankruptcy in pending suits
                    (1.2); Meet with M. Poates to execute wet-ink
                    declarations in support of chapter 11 filings (0.6);
                    Review and analyze S. Gasser research filings
                    regarding pending litigation against WV and
                    debtor affiliates (1.4).
12/29/20   SJ       Complete first-day hearing preparations with T.         3.30     $1,287.00
                    Scannell and engage in various communications
                    with M. Helt, T. Scannell, and WV
                    representatives regarding same (3.3).
12/29/20   TCS      Prepare for first day hearings; analyze objections     11.40     $7,695.00
                    and evaluate strategic responses to same; confer
                    with counsel regarding same; extensive telephone
                    and email communications regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document     Page 55 of 312
WorldVentures Holdings LLC                                                               Page 4
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197047                                                            April 19, 2021


12/30/20   MAH      Prepare for and participate in first-day hearings.     5.20      $4,420.00
12/30/20   SJ       Finalize and prepare final wet-ink signed WV           0.70        $273.00
                    petition packages and coordinate with B. Werner
                    regarding the mailing of same to the Court .
12/30/20   SJ       Begin to draft and prepare various noticing            1.80        $702.00
                    documents and communications and coordination
                    with Stretto regarding service of same.
12/30/20   SJ       Final perpetrations for first-day hearing (1.6);       4.90      $1,911.00
                    Attend first-day motions hearing (2.7); Confer
                    with T. Scannell regarding first-day hearing
                    rulings and incorporation of court's revisions to
                    proposed orders (0.6).
12/30/20   TCS      Prepare for and appear at first day hearings for       7.80      $5,265.00
                    debtors; conform first day orders and coordinate
                    entry of same; email exchange with lender's
                    counsel regarding cash collateral order; confer
                    with Judge Rhoades' chambers regarding orders.
12/31/20   SJ       Various communications with T. Scannell and M.         0.70        $273.00
                    Helt regarding first-day orders and drafts of future
                    pleadings (0.7).
12/31/20   SJ       Complete drafts of noticing documents regarding        2.90      $1,131.00
                    first-day orders, final hearing on first-day orders,
                    and future omnibus hearings (2.3); Various
                    communications with Stretto regarding service of
                    pleadings, orders, and notices (0.6).
01/04/21   SJ       Draft and prepare notices of entry of orders, final    7.80      $3,042.00
                    hearing, and omnibus hearings (2.1); Various
                    communications with Courtroom Deputy
                    regarding filing and language to include in same
                    (0.7); Numerous communications with Stretto
                    regarding service of pleadings, orders, and notices
                    (0.8); Numerous communications with M. Helt, T.
                    Scannell, E. Toth, and Spherature representatives
                    regarding UST interview (1.4); Begin drafting and
                    preparing documents, schedules, and exhibits for
                    UST interview (2.8).
01/05/21   MAH      Prepare for and discuss debtor interview and other     0.70        $595.00
                    BK issues with management.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                              Document     Page 56 of 312
WorldVentures Holdings LLC                                                             Page 5
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197047                                                          April 19, 2021


01/05/21   SJ       Extensive communications with M. Helt, T.            8.30      $3,237.00
                    Scannell, E. Toth, and Spherature representatives
                    regarding UST debtor interview and preparation
                    of documents related to same (2.4); Prepare and
                    compile and various documents, schedules, and
                    exhibits for UST debtor interview and send same
                    to S. Baker (3.8); Follow-up on suggestions of
                    bankruptcy and prepare and file same in pending
                    Spherature litigation (2.1).
01/05/21   TCS      Prepare for initial debtor interview; confer with    3.70      $2,497.50
                    debtor team regarding same; email exchange with
                    US Trustee's office regarding same; review
                    materials for disclosure to US Trustee's office.
01/06/21   MAH      Address case-administration issues.                  0.90        $765.00
01/06/21   SJ       Finalize materials and coordinate preparations for   2.80      $1,092.00
                    UST interview (0.9); Attend UST debtor
                    interview with T. Scannell, E. Toth, and S. Baker
                    (1.1); Various communications with opposing
                    counsel and Spherature representatives regarding
                    pending Spherature litigation and suggestions of
                    bankruptcy filed in same (0.8).
01/06/21   TCS      Prepare for initial debtor interview; appear at      1.90      $1,282.50
                    initial debtor interview on behalf of bankruptcy
                    debtors in possession; confer with US Trustee
                    regarding same; confer with client team regarding
                    same.
01/07/21   TCS      Attend to various case administration issues;        1.30        $877.50
                    confer with client team regarding monthly
                    operational reporting and preparation of schedules
                    and statements; email exchange with opposing
                    counsel regarding first day relief.
01/11/21   SJ       Various communications with Foley team and           0.90        $351.00
                    Spherature representatives regarding pending
                    litigation and responses to creditor inquiries.
01/12/21   TCS      Prepare for first day hearings (1.9); confer with    3.80      $2,565.00
                    lender's counsel regarding cash collateral (.7);
                    confer with taxing authorities regarding cash
                    collateral issues (.2); confer with TX attorney
                    general regarding customer programs (.4); analyze
                    evidentiary issues (.3); email exchange with
                    plaintiffs' counsel regarding insurance policies
                    (.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 57 of 312
WorldVentures Holdings LLC                                                              Page 6
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/13/21   TCS      Continue preparation of final hearing on first day    3.40      $2,295.00
                    motions (1.2); prepare second interim cash
                    collateral order (.9); confer with lender's counsel
                    regarding same (.2); negotiations with J. Binford
                    at Texas Attorney General's office regarding
                    customer reward programs order (.2); analyze
                    inquiries from Wells Fargo regarding
                    abandonment of equipment (.4); email exchange
                    with client team and counsel to Wells Fargo
                    regarding same issues (.3); email exchange with
                    Court regarding request for brief continuance of
                    hearing (.2).
01/14/21   SJ       Various communications with Stretto regarding         0.40        $156.00
                    service of motions, orders, and related documents.
01/14/21   SJ       Various communications with T. Scannell and M.        0.80        $312.00
                    Helt regarding case filings, calendar updates, and
                    related matters.
01/14/21   TCS      Confer with chambers regarding motion and             1.80      $1,215.00
                    hearing to continue final hearing on first day
                    motions (.4); revise and finalize motion, order and
                    notice of hearing for same (.3); prepare for
                    argument at hearing on same (1.1).
01/15/21   SJ       Attend hearing on motion to continue final            2.20        $858.00
                    hearing on first-day motions (0.4); Draft and
                    prepare order granting motion to continue final
                    hearing on first-day motions and coordinate with
                    Court regarding issues related to same (1.2);
                    Coordinate with Foley team regarding file of same
                    and with Stretto team regarding service of same
                    (0.6).
01/19/21   SJ       Draft responses to questions from various parties     3.40      $1,326.00
                    receiving notice of cases. (0.7); Various
                    communications and coordination with courtroom
                    deputy regarding filing of proposed orders,
                    agendas, and related matters (0.5); Work with
                    Larx to draft and prepare SOFAs and SOALs
                    (1.3); Begin to draft and prepare global notes for
                    SOFAs and SOALs (0.9).
01/19/21   SJ       Draft and prepare various documents for final         2.80      $1,092.00
                    hearing on first-day motions, draft and prepare
                    agenda for same, and send same to T. Scannell for
                    review.
01/19/21   TCS      Attend to issues regarding preparation of             1.90      $1,282.50
                    schedules and statements (1.1); confer with client
                    team regarding same issues (.8).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 58 of 312
WorldVentures Holdings LLC                                                              Page 7
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/20/21   SJ       Begin to review SOFAs and SOALs for all six           3.20      $1,248.00
                    debtor entities and prepare same for filing; Begin
                    to draft and prepare global notes for SOFAs and
                    SOALs.
01/20/21   TCS      Prepare for contested evidentiary final hearings on   7.30      $4,927.50
                    seven (7) first day motions (3.7); email and
                    telephone negotiations with objecting parties
                    regarding same (1.4); revise and finalize proposed
                    orders resolving objections (1.2); file proposed
                    revised orders and send courtesy copies of same to
                    chambers (.4); prepare E. Toth for testimony in
                    support of motions (.6).
01/20/21   TCS      Attend to issues regarding schedules and              1.60      $1,080.00
                    statements (.8); confer with claims agent and chief
                    restructuring officer regarding preparation of
                    same (.8).
01/21/21   SJ       Draft and prepare global notes for SOFAs and          3.20      $1,248.00
                    SOALs.
01/21/21   SJ       Draft and prepare responses to parties inquiring      0.60        $234.00
                    on receipt of notice letters.
01/21/21   SJ       Prepare for final hearings on first-day motions       2.40        $936.00
                    with T. Scannell and attend same.
01/21/21   SJ       Extensive communications and coordination with        2.10        $819.00
                    Stretto and Spherature representatives regarding
                    preparation of SOFAs and SOALs.
01/21/21   SJ       Review and analyze SOFAs and SOALs and                2.80      $1,092.00
                    coordinate with Larx and Stretto regarding same.
01/21/21   TCS      Finalize preparation for final hearings on seven      5.90      $3,982.50
                    (7) first-day motions (3.9); telephone conference
                    with E. Toth to prepare testimony for same (.6);
                    appear at final hearings on behalf of debtors in
                    possession (1.4).
01/21/21   TCS      Work on schedules and statements (1.6); confer        2.70      $1,822.50
                    with chief restructuring officer and claims agent
                    regarding same (1.1).
01/22/21   MAH      Work on case-administration issues.                   1.70      $1,445.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                              Document     Page 59 of 312
WorldVentures Holdings LLC                                                                Page 8
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197047                                                             April 19, 2021


01/22/21   SJ       Extensive communications and coordination with          10.30     $4,017.00
                    Stretto, Larx, and Spherature representatives
                    regrading preparation of SOFAs and Schedules
                    (2.2); Revise and finalize drafts of Global Notes
                    for SOFAs and Schedules (1.8); Conduct final
                    review of SOFAs and Schedules with T. Scannell
                    prior to filing (4.7); Coordinate with Stretto and
                    Larx regarding corrections to SOFAs and
                    Schedules (1.6).
01/22/21   TCS      Revise and finalize schedules and statements.            5.50     $3,712.50
01/25/21   TCS      Attend to issues regarding omnibus hearing               0.40       $270.00
                    settings (.2); email exchange with Court chambers
                    regarding same (.2).
01/26/21   TCS      Confer with claims agent regarding service issues.       0.30       $202.50
01/26/21   TCS      Confer with E. Toth and client team regarding            0.30       $202.50
                    qualifications for appointment of committee
                    members.
01/26/21   TCS      Email exchange with Court chambers regarding             0.40       $270.00
                    settings for omnibus hearings (.2); instruct filing
                    of notices of hearings for same (.2).
01/27/21   SJ       Draft and prepare responses to various noticed           1.90       $741.00
                    party inquiries regarding their receipt of notice in
                    the cases (1.5); Various communications with
                    Stretto regarding notices and services of filings
                    (0.4).
01/27/21   TCS      Conform final orders pursuant to Court's rulings at      3.80     $2,565.00
                    final hearings on first day motions (3.4); upload
                    same for entry (.4).
01/27/21   TCS      Respond to creditor inquiries.                           0.30       $202.50
01/28/21   SJ       Draft and prepare responses to various noticed           0.50       $195.00
                    party inquiries regarding their receipt of notice in
                    the cases.
01/28/21   TCS      Respond to creditor inquiries.                           0.30       $202.50
01/29/21   SJ       Draft and prepare responses to various noticed           0.60       $234.00
                    party inquiries regarding their receipt of notice in
                    the cases.

                                                             Task Total:   209.40   $117,610.50
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                Document     Page 60 of 312
WorldVentures Holdings LLC                                                               Page 9
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197047                                                            April 19, 2021


B120 - Asset Analysis and Recovery

12/23/20   MAH        Work on litigation issues.                           0.90        $765.00
01/26/21   MAH        Work on litigation issues.                           2.20      $1,870.00
01/27/21   MAH        Lengthy work on litigation issues.                   2.70      $2,295.00
01/27/21   RTS        Review and analysis of APA, proposed revisions       0.60        $450.00
                      to APA, joint marketing agreement, LOI and other
                      background materials as part of investigation of
                      potential claims against Seacret.
01/27/21   SJ         Review and analyze documents regarding               2.10        $819.00
                      potential litigation.
01/27/21   TCS        Attend to Seacret investigation (.3); review         1.10        $742.50
                      materials provided by M. Poates (.6); email
                      exchange with M. Poates and client team
                      regarding same (.2).
01/28/21   MAH        Analyze litigation issues.                           2.90      $2,465.00
01/28/21   RTS        Review and analysis of background documents,         0.50        $375.00
                      agreements, draft APA and e-mail
                      correspondence; analysis with Steven Lockhart
                      regarding case background and strategy.
01/28/21   SCL        Analyze Seacrets and World Ventures transaction      4.30      $3,160.50
                      documents and communications, and potential
                      claims against Seacrets.
01/28/21   SJ         Continue reviewing and analyzing documents and       1.60        $624.00
                      materials regarding potential litigation.
01/28/21   TCS        Attend to Seacret investigation (.2); review terms   1.10        $742.50
                      of Soliciation Agreement (.6); confer with S.
                      Lockhart regarding same (.3).
01/29/21   MAH        Work on litigation analysis.                         2.70      $2,295.00
01/29/21   RTS        Review and analysis of background documents,         0.90        $675.00
                      agreements, draft APA and e-mail
                      correspondence; analysis with Steven Lockhart
                      regarding case background and strategy.
01/29/21   SCL        Analyze Seacrets and World Ventures transaction      1.20        $882.00
                      documents and communications, and potential
                      claims against Seacrets.
01/29/21   SJ         Continue reviewing and analyzing documents and       1.40        $546.00
                      materials regarding potential litigation.
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                 Document     Page 61 of 312
WorldVentures Holdings LLC                                                                 Page 10
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197047                                                               April 19, 2021


01/29/21    TCS        Attend to Seacret investigation (.6); receive and       2.10     $1,417.50
                       review materials provided by client team (.8);
                       confer with client team regarding strategic use of
                       same (.7).
01/31/21    RTS        Review and analysis of employment agreements;           0.80       $600.00
                       analysis with Steven Lockhart, Tom Scannell and
                       Marcus Helt regarding background facts, status of
                       case and recommended courses of action.
01/31/21    TCS        Attend to Seacret investigation (.6); confer with S.    1.30       $877.50
                       Lockhart, R. Slovak and M. Helt regarding same
                       issues (.7).

                                                               Task Total:    30.40    $21,601.50

B130 - Asset Disposition

12/21/20    JDF        Revised and forwarded APA to include                    1.90     $1,672.00
                       comments. Multiple emails regarding the same.
                       Telephone conference with Marcus Helt regarding
                       deposit issues. Multiple emails regarding the
                       same. Revised APA and forwarded the same with
                       changes.
12/22/20    JDF        Finalized and forwarded revised APA. Multiple           1.90     $1,672.00
                       emails regarding the same. Reviewed latest
                       comments received from client and related
                       redline. Revised and sent the same to client.
                       Reviewed and responded to emails regarding the
                       same.
12/22/20    MAH        Lengthy work on exit strategy and APA issues.           2.80     $2,380.00
12/23/20    JDF        Worked on APA issues. Telephone conference              0.60       $528.00
                       regarding the same.
12/23/20    MAH        Prepare for and participate lengthy calls regarding     1.80     $1,530.00
                       sale process.
12/24/20    JDF        Reviewed changes to the APA sent by buyer's             0.60       $528.00
                       counsel. Compared to notes and prior versions.
12/24/20    MAH        Lengthy work on sales transactions.                     1.60     $1,360.00
12/26/20    MAH        Work on potential buyer issues.                         0.40       $340.00
12/27/20    TCS        Email exchange with counsel to potential                0.60       $405.00
                       interested buyer of bankruptcy assets; confer with
                       client team regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 62 of 312
WorldVentures Holdings LLC                                                             Page 11
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


12/28/20   JDF      Reviewed APA regarding virtual currency and           1.90      $1,672.00
                    other questions. Telephone conference with team.
                    Addressed issues with other potential buyers.
                    Reviewed and responded to multiple emails
                    regarding the same.
12/28/20   MAH      Work with potential buyers and counsel.               2.40      $2,040.00
12/29/20   JDF      Reviewed APA to address certain provisions.           2.40      $2,112.00
                    Forwarded relevant language. Reviewed and
                    responded to emails regarding the same. Further
                    revised APA. Forwarded revisions. Reviewed and
                    responded to emails regarding the same.
                    Telephone conference regarding the same.
12/30/20   JDF      Reviewed changes made by client to APA.               2.60      $2,288.00
                    Revised the same. Reviewed and commented on
                    Term Sheet sent by Kyle Ortiz. Forwarded
                    comments regarding the same.
12/31/20   JDF      Multiple emails regarding issues and comments         1.40      $1,232.00
                    from proposed buyers. Reviewed documents
                    regarding the same. Finalized and forwarded latest
                    APA. Reviewed and responded to emails
                    regarding the same.
12/31/20   MAH      Lengthy work on sale-process issues (2.4);            4.30      $3,655.00
                    multiple calls with GC, CRO, and COO on next
                    steps (1.9).
12/31/20   SJ       Begin to draft and prepare bid procedures motion,     1.30        $507.00
                    and 363 sale motion.
01/04/21   JDF      Revised documents. Multiple calls. Addressed          1.30      $1,144.00
                    APA issues. Addressed comments to letter of
                    intent. Reviewed emails regarding valuation.
01/05/21   JDF      Reviewed and responded to emails regarding            0.90        $792.00
                    valuation. Addressed difficulty with the same.
                    Began compiling list of open issues. Reviewed
                    files regarding the same.
01/05/21   MAH      Work on c-11 sale process.                            2.70      $2,295.00
01/05/21   TCS      Confer with counsel to potential stalking horse       0.60        $405.00
                    bidder regarding sale of assets in bankruptcy case.
01/06/21   JDF      Reviewed APA regarding open issues. Prepared          0.80        $704.00
                    and forwarded list . Reviewed and responded to
                    emails .
01/06/21   MAH      Finalize employment/sale discussions.                 0.70        $595.00
01/06/21   TCS      Confer with interested asset purchaser's counsel      0.60        $405.00
                    regarding 363 sale process.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 63 of 312
WorldVentures Holdings LLC                                                             Page 12
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/08/21   MAH      Lengthy calls with CRO on sale process (1.4);         2.30      $1,955.00
                    analyze multiple offers regarding asset sales (.9).
01/09/21   MAH      Work on sale issues, including conversation with      1.80      $1,530.00
                    MM counsel.
01/10/21   MAH      Work on bid-analysis issues and related BK            1.70      $1,445.00
                    papers.
01/11/21   JDF      Follow up on APA.                                     0.20        $176.00
01/11/21   MAH      Work with CRO on bid analysis (.7); work on sale      1.60      $1,360.00
                    and c-11 issues (.9).
01/11/21   SJ       Conference call with. E. Toth and Spherature          1.10        $429.00
                    team regarding stalking-horse bidder proposals
                    and presentation of offers to BOD.
01/12/21   JDF      Reviewed documents regarding last APA.                0.60        $528.00
                    Reviewed and addressed changes suggested by the
                    client. Forwarded requested documents .
                    Reviewed and responded to emails regarding the
                    same.
01/12/21   MAH      Lengthy work on sale-process issues (2.2); phone      3.10      $2,635.00
                    call with potential buyer / investor (.9).
01/13/21   JDF      Reviewed and responded to emails regarding            0.40        $352.00
                    APA. Reviewed documents and file regarding the
                    same.
01/13/21   MAH      Analyze LOIs (.9); prepare for and participate in     1.80      $1,530.00
                    board call (.9).
01/14/21   MAH      Prepare for and participate in board meeting to       4.70      $3,995.00
                    discuss LOIs.
01/14/21   SJ       Continue to draft and prepare motion to approve       1.20        $468.00
                    bid procedures and 363 sale.
01/15/21   JDF      Reviewed and commented on LOI from WV                 1.30      $1,144.00
                    Holding.
01/15/21   MAH      Lengthy work on sale and sale-process issues.         2.60      $2,210.00
01/15/21   SJ       Continue to draft and prepare motion to approve       9.50      $3,705.00
                    bid procedures and 363 sale (3.8); Draft and
                    prepare bid procedures exhibit and order
                    approving bid procedures (3.5); Draft and prepare
                    form of notice for bid procedures and 363 sale
                    motion (2.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 64 of 312
WorldVentures Holdings LLC                                                             Page 13
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/15/21   TCS      Attend to issues regarding asset sale proceedings     2.80      $1,890.00
                    (1.1); email and telephone negotiations with
                    potential stalking horse bidders (.6); confer with
                    E. Toth and client team regarding same issues
                    (.4); work on bid procedures papers (.7).
01/16/21   MAH      Lengthy work on sale issues.                          3.10      $2,635.00
01/16/21   TCS      Attend to issues regarding 363 sale process (.1);     0.40        $270.00
                    attention to email exchange regarding bid
                    submission and negotiations (.2); confer with E.
                    Toth and client team regarding same (.1).
01/17/21   SJ       Draft and prepare order approving 363 sale and        2.20        $858.00
                    send same to T. Scannell and M. Helt for review.
01/18/21   JDF      Further reviewed and commented on new LOI.            1.10        $968.00
                    Compared to prior APA terms.
01/18/21   MAH      Lengthy work on sale-process issues (3.6);            6.70      $5,695.00
                    prepare for and participate in lengthy calls
                    regarding sale issues (1.4); work on sale pleadings
                    / papers (.9); communicate with client on same
                    (.8).
01/18/21   TCS      Extensive revisions to 363 sale package (4.7);        5.80      $3,915.00
                    email and telephone negotiations with potential
                    stalking horse counsel (.4); confer with E. Toth
                    and client team regarding same issues (.7).
01/19/21   JDF      Reviewed and responded to emails regarding new        2.80      $2,464.00
                    LOI. Telephone conference with Marcus Helt.
                    Began revising APA per new LOI. Multiple
                    emails regarding the same.
01/19/21   MAH      Lengthy work on sale issues.                          2.80      $2,380.00
01/19/21   TCS      Attend to issues regarding 363 sale process (.4);     1.40        $945.00
                    email exchange with counsel to potential stalking
                    horse bidder (.3); receive and review comments to
                    sale and bidding procedures package (.7).
01/20/21   JDF      Further revised and edited new APA. Multiple          5.20      $4,576.00
                    emails regarding the same. Telephone conference
                    with Wayne Nugent. Forwarded draft to client.
01/20/21   MAH      Lengthy work on sale papers (5.5); prepare for        6.20      $5,270.00
                    and participate in follow-up discussions with
                    potential buyer counsel (.7).
01/20/21   TCS      Attend to 363 sale process updates (.2); email        0.60        $405.00
                    exchange with stalking horse bidder regarding
                    same (.2); confer with M. Helt and E. Toth
                    regarding same issues (.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 65 of 312
WorldVentures Holdings LLC                                                             Page 14
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/21/21   JDF      Further reviewed and revised new APA. Sent to         1.80      $1,584.00
                    client for comment.
01/21/21   SJ       Revise and finalize bid procedures and 363 sale       1.60        $624.00
                    motion, orders, and exhibits, and file same.
01/22/21   JDF      Reviewed comments by client to new APA.               2.10      $1,848.00
                    Reviewed additional comments received. Revised
                    APA accordingly and forwarded the same.
                    Multiple emails regarding the same.
01/22/21   MAH      Lengthy work on sale issues.                          2.80      $2,380.00
01/22/21   TCS      Attend to issues regarding 363 sale process (.2);     0.80        $540.00
                    receive and review company comments to
                    proposed asset purchase agreement (.4); email
                    exchange with company regarding same (.2).
01/23/21   MAH      Work on APA issues.                                   1.90      $1,615.00
01/25/21   JDF      Follow up on comments to the APA. Reviewed            0.40        $352.00
                    and responded to multiple emails regarding the
                    same. Telephone conference regarding the same.
01/25/21   MAH      Lengthy work on sale issues.                          3.70      $3,145.00
01/26/21   MAH      Work on sale issues.                                  0.90        $765.00
01/27/21   JDF      Telephone conference with Marcus Helt. Began          1.20      $1,056.00
                    review of Sale and Bid Procedures to ensure
                    consistency with draft APA. Reviewed and
                    responded to emails regarding the same.
01/27/21   TCS      Email exchange with lender's counsel regarding        0.80        $540.00
                    sale issues (.2); attention to status of same (.2);
                    receive and review updates on 363 sale process
                    (.4).
01/28/21   JDF      Further reviewed Sale and Bid Procedures.             1.60      $1,408.00
                    Revised and sent APA regarding the same.
                    Reviewed and responded to emails.
01/28/21   MAH      Work on sale issues.                                  2.70      $2,295.00
01/28/21   TCS      Receive and review updated asset purchase             0.90        $607.50
                    agreement (.4); confer with M. Helt and J.
                    Fergason regarding same (.3); email exchange
                    with stalking horse counsel regarding same (.2).
01/29/21   TCS      Telephone conversation with lender's counsel          0.40        $270.00
                    regarding 363 sale process and bid analysis.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                Document     Page 66 of 312
WorldVentures Holdings LLC                                                                 Page 15
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197047                                                               April 19, 2021


01/30/21   MAH        Lengthy work on sale issues.                             2.40     $2,040.00

                                                               Task Total:   137.10   $107,063.50

B140 - Relief from Stay/Adequate Protection Proceedings

12/22/20   MAH        Lengthy work/communications with litigation              0.60       $510.00
                      counsel on automatic stay and suggestions of BK.
01/11/21   TCS        Email exchange with E. Haynes regarding                  0.40       $270.00
                      potential stay violation by former employee;
                      confer with client team regarding strategic
                      response to same.
01/19/21   SJ         Review and analyze possible violations of the            0.80       $312.00
                      automatic stay and provide findings to T. Scannell
                      regarding same (0.8).

                                                               Task Total:     1.80     $1,092.00

B150 - Meetings of and Communications with Creditors

01/07/21   TCS        Serve written response to creditor demanding             0.40       $270.00
                      payment.
01/19/21   TCS        Respond to multitude of email and telephone              0.40       $270.00
                      communications with creditors and parties in
                      interest to bankruptcy case.
01/20/21   TCS        Attend to communications with creditors and              0.40       $270.00
                      parties in interest (.2); respond to inquiries from
                      same (.2).
01/21/21   TCS        Respond to creditor inquiries.                           0.60       $405.00
01/22/21   TCS        Respond to creditor and party in interest inquiries.     0.30       $202.50
01/24/21   MAH        Prepare for and participate in lengthy call with         1.30     $1,105.00
                      proposed UCC counsel on case issues.
01/25/21   TCS        Respond to creditor inquiries (.4); email exchange       0.70       $472.50
                      with equity security holder regarding dispute (.3).
01/26/21   TCS        Respond to creditor inquiries (.3); email exchange       2.40     $1,620.00
                      with equity security holder regarding fiduciary
                      duty issues (.4); analyze fiduciary duties of equity
                      security holders (1.1); evaluate terms of operating
                      agreement regarding non-compete obligations of
                      equity security holders (.6).
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                               Document     Page 67 of 312
WorldVentures Holdings LLC                                                              Page 16
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197047                                                            April 19, 2021


01/28/21   TCS       Prepare for 341 meeting of creditors (2.5); review     6.70     $4,522.50
                     schedules and statements in connection with same
                     (3.5); confer with E. Toth regarding same (.7).
01/29/21   SJ        Prepare materials for 341 meeting (0.7); Attend        1.90       $741.00
                     341 creditor meeting (1.2).
01/29/21   TCS       Appear at 341 meeting of creditors on behalf of        1.40       $945.00
                     debtors in possession.
01/29/21   TCS       Respond to creditor inquiries following 341            1.70     $1,147.50
                     meeting of creditors (.8); multitude of emails and
                     telephone conversations with counsel to creditors
                     in connection with same (.6); review supplemental
                     materials provided by creditors in connection with
                     same (.3).

                                                            Task Total:    18.20    $11,971.00

B160 - Fee/Employment Applications

01/06/21   SJ        Various communications with Stretto, Larx, and         6.50     $2,535.00
                     Foley team regarding required materials for
                     employment applications (1.3); Draft and prepare
                     Stretto employment application, order, and
                     declaration (3.6); Begin to draft and prepare Foley
                     and Larx employment applications, orders,
                     declarations, and accompanying exhibits (1.6).
01/07/21   SJ        Finalize Stretto employment application,               5.60     $2,184.00
                     declaration, order, and exhibits and send same to
                     T. Scannell for review (0.9); Various
                     communications with E. Toth and Larx team
                     regarding materials and information for
                     employment application (1.2); Continue to draft
                     and prepare Larx employment application, order,
                     declaration, and exhibits (3.5).
01/08/21   SJ        Continue to draft, prepare, and finalize Larx          4.30     $1,677.00
                     employment application, order, declaration, and
                     exhibits (2.1); Continue to draft and prepare Foley
                     employment application, order, declaration, and
                     exhibits (2.2).
01/11/21   SJ        Continue to prepare and draft Foley employment         4.70     $1,833.00
                     application, declaration, and retention order and
                     coordinate with conflicts analysts and other Foley
                     team members regarding preparation of related
                     documents regarding same.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                Document     Page 68 of 312
WorldVentures Holdings LLC                                                              Page 17
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197047                                                            April 19, 2021


01/12/21   SJ         Finalize Foley employment application,                2.30       $897.00
                      declaration, and retention order with information
                      from conflicts analysts and billing department and
                      send same to T. Scannell for review.
01/14/21   SJ         Draft and prepare motion for interim                  3.40     $1,326.00
                      compensation procedures for professionals and
                      accompanying order and send same to T. Scannell
                      for review.
01/20/21   SJ         Revise and edit Foley employment application          2.80     $1,092.00
                      materials and prepare same for filing.
01/20/21   TCS        Revise, finalize, file and serve employment           4.60     $3,105.00
                      applications for claims agent, chief restructuring
                      officer and counsel (3.8); email exchange with
                      claims agent regarding same (.3); email exchange
                      with chief restructuring officer regarding same
                      (.3); confer with M. Helt regarding same (.2).
01/27/21   TCS        Prepare, file and serve interim professional          2.10     $1,417.50
                      compensation procedures motion and proposed
                      order.

                                                             Task Total:   36.30    $16,066.50

B170 - Fee/Employment Objections

12/31/20   SJ         Begin to draft and prepare Foley and Larx drafts      1.20       $468.00
                      of employment applications.

                                                             Task Total:    1.20       $468.00

B185 - Assumption/Rejection of Leases and Contracts

12/31/20   TCS        Prepare, file and serve motion to reject lease;       5.30     $3,577.50
                      confer with client team regarding same issues;
                      review leases; email exchange with landlord's
                      counsel regarding same; receive and review
                      request from landlord's counsel for lease
                      negotiations.
01/22/21   TCS        Email exchange with landlord's counsel regarding      0.20       $135.00
                      terms for lease rejection.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                Document     Page 69 of 312
WorldVentures Holdings LLC                                                                Page 18
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50197047                                                              April 19, 2021


01/25/21   TCS        Attend to lease rejection issues (.3); telephone and   0.90        $607.50
                      email communications with landlord's counsel
                      (.3); confer with client team regarding same issues
                      (.3).

                                                              Task Total:    6.40      $4,320.00

B190 - Other Contested Matters (excluding assumption/rejecti

01/14/21   AE         Work with T. Scannell re: covering hearing on          0.50        $315.00
                      motion for continuance on 1/15.
01/14/21   SJ         Draft and prepare motion to continue final hearing     1.60        $624.00
                      on first-day motions and accompanying order
                      (1.2); Draft and prepare notice of hearing for same
                      (0.4).
01/15/21   AE         Prepare for and argue at hearing on motion for         1.80      $1,134.00
                      continuance (1.4); follow up correspondence and
                      work with S. Jones re: order granting same and
                      ensuring proper NOH (.4).
01/20/21   SJ         Review and analyze objections filed by regulatory      0.70        $273.00
                      claimants, incorporate objections into agenda, and
                      confer with T. Scannell regarding same.

                                                              Task Total:    4.60      $2,346.00

B210 - Business Operations

12/21/20   SJ         Revise and edit customer obligations motion,           2.90      $1,131.00
                      order, and exhibits to conform with information
                      acquired from S. Davies and the WV team.
01/22/21   MAH        Work on former-officer issues (.8).                    0.80        $680.00
01/25/21   MAH        Lengthy work on merchant issues.                       2.60      $2,210.00
01/27/21   ALP        Research regarding fiduciary duties;                   0.30        $160.50
                      correspondence with Tom Scannell in connection
                      with same.
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                 Document     Page 70 of 312
WorldVentures Holdings LLC                                                                 Page 19
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197047                                                               April 19, 2021


01/28/21   TCS         Receive and review demand from counsel to               1.70     $1,147.50
                       utility provider for payment of pre-petition arrears
                       (.4); analyze utilities order and service of process
                       certificates by claims agent (.7); prepare and serve
                       written response to demand letter denying
                       payment and enforcing terms of utility order
                       binding utility company to future services (.6).

                                                                Task Total:    8.30     $5,329.00

B230 - Financing/cash Collections

12/22/20   SJ          Review, analyze, and compile data-room                 10.90     $4,251.00
                       information for incorporation into first-day cash
                       management / treasury motion, order, and
                       accompanying exhibits (4.3); Conference call with
                       S. Davies and E. Toth regarding cash management
                       system and details regarding organizational cash
                       flow (1.1); Draft and prepare first-day cash
                       management / treasury motion, order, and
                       accompanying exhibits (5.5).
12/23/20   SJ          Continue to draft, prepare, and finalize first-day      2.10       $819.00
                       cash management / treasury motion, order, and
                       accompanying exhibits and send same to T.
                       Scannell for final review and filing.
12/26/20   MAH         Work on CC issues.                                      0.70       $595.00
12/29/20   SJ          Conference call with counsel for MCA regarding          0.60       $234.00
                       cash collateral motion and proposed order.
01/07/21   MAH         Work on CC / UST issues.                                1.40     $1,190.00
01/09/21   MAH         Work on CC issues.                                      0.90       $765.00
01/11/21   MAH         Work with MCA on CC issues.                             0.40       $340.00
01/11/21   TCS         Analyze adequate protection issues and proposed         1.90     $1,282.50
                       language for final cash collateral order; confer
                       with M. Helt regarding strategic response to same;
                       email and telephone communications with lender's
                       counsel and counsel to taxing authorities
                       regarding same issues.
01/12/21   MAH         Work on CC issues (.7); phone call with MCA's           1.00       $850.00
                       counsel on same (.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 71 of 312
WorldVentures Holdings LLC                                                             Page 20
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197047                                                           April 19, 2021


01/14/21   TCS      Review revised second interim cash collateral         1.90      $1,282.50
                    order (.3); email exchange with lender's counsel
                    regarding same (.1); implement conforming
                    changes and circulate proposed final draft for
                    review (.6); confer with E. Toth regarding updated
                    and amended budget conforming to second
                    interim cash collateral order (.2); receive and
                    review same (.4); publish same to lender's counsel
                    for review (.2); prepare redline of comprehensive
                    changes to first interim order (.1).
01/15/21   TCS      Attend to issues regarding cash management (.3);      2.10      $1,417.50
                    telephone conference with M. Salitore with US
                    Trustee's office regarding same (.3); confer with
                    E. Toth regarding same issues (4); prepare
                    revisions to proposed final cash management
                    order conforming to US Trustee's requests (1.1).
01/17/21   TCS      Receive and review updated cash collateral budget     0.90        $607.50
                    (.6); confer with E. Toth and S. Davies regarding
                    updated revisions to same (.3).
01/18/21   TCS      Revise cash collateral order (.3); publish revised    0.70        $472.50
                    order clean and marked to lender, US Trustee and
                    taxing authorities (.2); confer with E. Toth
                    regarding same (.2).
01/18/21   TCS      Attend to cash management issues (.2); implement      0.70        $472.50
                    additional revisions to proposed final cash
                    management order (.3); publish revised draft to E.
                    Toth for approval (.1); email exchange with M.
                    Salitore regarding status of same (.1).
01/19/21   TCS      Attend to issues regarding cash collateral and cash   2.70      $1,822.50
                    management (.8); negotiations with secured lender
                    regarding cash collateral issues (.3); negotiations
                    with United States Trustee's office regarding cash
                    management issues (.2); receive and review
                    revised budget (.4); confer with lender's counsel
                    and M. Salitore regarding revised budget (.2);
                    prepare for hearings on cash collateral and cash
                    management motions (1.2).
01/22/21   TCS      Attend to issues regarding bank compliance with       0.20        $135.00
                    cash management order (.1); email exchange with
                    E. Toth regarding same (.1).
01/22/21   TCS      Revise and finalize second interim cash collateral    0.60        $405.00
                    order conforming to court's ruling (.4); coordinate
                    upload of same for entry (.2).
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                 Document     Page 72 of 312
WorldVentures Holdings LLC                                                                  Page 21
Our Ref. No.: 636264-0021                                                      Foley & Lardner LLP
Invoice No.: 50197047                                                                April 19, 2021


01/25/21    TCS        Attend to inquiries from E. Toth regarding cash          0.40       $270.00
                       management (.2); confer with E. Toth regarding
                       same issues (.2).
01/28/21    TCS        Receive and review final order granting cash             0.60       $405.00
                       management (.2); prepare and serve written
                       demand on Evolve Bank for compliance with
                       same (.4).

                                                              Task Total:      30.70    $17,616.50

B320 - Plan and Disclosure Statement including Business Plan

12/27/20    MAH        Phone call with counsel for plan sponsor (.3);           0.80       $680.00
                       prepare c-11 plan outline (.5).
01/04/21    MAH        Lengthy work on c-11 sale/restructuring process.         5.70     $4,845.00
01/06/21    MAH        Lengthy work on c-11 plan.                               1.70     $1,445.00
01/07/21    MAH        Work on c-11 plan issues/options (1.9); analyze          2.80     $2,380.00
                       term sheets (.9).
01/21/21    MAH        Work on c-11 plan / sale issues (3.7); lengthy           5.60     $4,760.00
                       calls/discussions regarding same and other related
                       issues (1.9).

                                                              Task Total:      16.60    $14,110.00

B440 - Adverse Proceedings

01/22/21    TCS        Attend to issues regarding Seacret investigation.        0.30       $202.50
01/26/21    TCS        Attend to Seacret investigation (.3); email              0.90       $607.50
                       exchange with M. Poates and client team
                       regarding same (.2); review materials provided
                       (.4).

                                                              Task Total:       1.20       $810.00

                                                           Services Total:    502.20   $320,404.50


Professional Services Summary

Service Provider             Initials   Title                      Hours        Rate      Amount
Austin L. Poynter            ALP        Associate                    0.30    $535.00      $160.50
Stephen Jones                SJ         Associate                  161.90    $390.00    $63,141.00
Sean Gasser                  SG         Other                        4.30    $180.00      $774.00
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                         Document     Page 73 of 312
WorldVentures Holdings LLC                                                                                     Page 22
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50197047                                                                                   April 19, 2021


Jane D. Fergason                     JDF          Partner                          35.00       $880.00        $30,800.00
Marcus A. Helt                       MAH          Partner                         126.40       $850.00       $107,440.00
Robert T. Slovak                     RTS          Partner                           2.80       $750.00         $2,100.00
Steven C. Lockhart                   SCL          Partner                           5.50       $735.00         $4,042.50
Thomas Charles Scannell              TCS          Senior Counsel                  163.70       $675.00       $110,497.50
C. Ashley Ellis                      AE           Special Counsel                   2.30       $630.00         $1,449.00
Totals                                                                            502.20                     $320,404.50


Expenses Incurred

Description                                                                                                      Amount
Document Retrieval                                                                                                  $9.20
Meals                                                                                                             $193.80
Other Fees                                                                                                     $10,428.00
Shipping Charges                                                                                                  $203.07
Transcripts                                                                                                       $212.97
Westlaw                                                                                                           $108.10
Expenses Incurred Total                                                                                        $11,155.14

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.
 Case 20-42492          Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document     Page 74 of 312
                                                               FOLEY & LARDNER LLP
                                                               2021 MCKINNEY AVENUE
                                                               SUITE 1600
                                                               DALLAS, TEXAS 75201
                                                               TELEPHONE (214) 999-3000
                                                               FACSIMILE (214) 999-4667
                                                               WWW.FOLEY.COM




WorldVentures Holdings LLC                                     Date: April 19, 2021
Submit to Serengeti * do not mail                              Invoice No.: 50197047
include cost backup & pdf copy of invoice                      Our Ref. No.: 636264-0021
Plano, TX 75024




Remittance Advice

Outstanding Invoices:

04/19/21 - 50197046                           $598,043.55

Prior Outstanding Balance:                    $598,043.55

Current Invoice:

04/19/21 - 50197047                           $331,559.64
Total Amount Due:                             $929,603.19




Please mail check payments to:                                 Foley & Lardner LLP
                                                               P.O. Box 78470
                                                               Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH          Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)              U.S. Bank, NA
included in the addenda of the ACH.                            777 E. Wisconsin Ave.
                                                               Milwaukee, WI 53202
Please send electronic payment remittance advice and           ABA No.: 075000022
questions to accountsreceivable@foley.com.                     Acct No.: 112031389
                                                               Swift Code: USBKUS44IMT
                                                                (foreign wires only)
            Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                             Document     Page 75 of 312


             Marcus A. Helt (TX 24052187)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             mhelt@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.                      §
                                         §
                      Debtors.1          §                           Jointly Administered

                   MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP
            FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
                    AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                         FEBRUARY 1, 2021 TO FEBRUARY 28, 2021

                   On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

        United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

        Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

        105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

        Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to

        the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.
        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 1
4849-3970-7109.2
          Case 20-42492            Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                                              Document     Page 76 of 312



        Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

        debtors-in-possession (collectively, the “Debtors”), submits these monthly fee statements for

        services rendered and expense incurred for the periods of February 1, 2021 to February 28, 2021

        (the “Statement Periods”).

                   I.        Itemization of Services Rendered by Foley:

                             The following is a list of individuals and their respective titles that provided

        services during the Statement Period. It includes information regarding their respective billing rate

        and the total number of hours spent by each individual providing services during the Statement

        Period for which Foley seeks compensation.

                                                       SUMMARY

                        Service Provider           Title                   Hours        Rate       Amount
                        Aaron E. Chibli            Associate               177.10    $635.00    $112,458.50
                        Abigail K. Drake           Associate                 4.20    $535.00      $2,247.00
                        Brandon C. Marx            Associate                20.90    $635.00     $13,271.50
                        Brantley Smith             Associate                14.00    $470.00      $6,580.00
                        Emily F. Shanks            Associate               154.50    $475.00     $73,387.50
                        Stephen A. Jones           Associate               147.60    $440.00     $64,944.00
                        Melissa A. Huff            Litigation Support        2.40    $350.00        $840.00
                                                   Project Manager
                        Stacy R. Obenhaus          Of Counsel                0.70    $830.00        $581.00
                        Sean Gasser                Other                     5.30    $215.00      $1,139.50
                        Nita J. Overton            Paralegal                 0.80    $330.00        $264.00
                        Tanya C. Durham            Paralegal                20.50    $305.00      $6,252.50
                        Jane D. Fergason           Partner                  15.70    $880.00     $13,816.00
                        Marcus A. Helt             Partner                 102.00    $915.00     $93,330.00
                        Robert T. Slovak           Partner                 107.30    $810.00     $86,913.00
                        Steven C. Lockhart         Partner                 102.20    $805.00     $82,271.00
                        Thomas Charles Scannell    Partner                  45.50    $725.00     $32,987.50
                        Terrell Miller             Partner                   0.40    $810.00        $324.00
                        Totals                                             921.10               $591,607.00




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 2
4849-3970-7109.2
          Case 20-42492         Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                           Document     Page 77 of 312



                          The time records of Foley consisting of a daily breakdown of the time spent by each

        person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

        Statement.

                   II.    Itemization of Services Rendered and Disbursements Incurred by Category

                          The following itemization presents the services rendered by Foley by Task Codes,

        and provides a summary of disbursements incurred by code of disbursement.

                   1.     Services Rendered

                   The following services were rendered in the following Task Codes:


           Task Code               Task Description                                     Hours        Amount
           B110                    B110 - Case Administration                            47.20      24,722.50
           B120                    B120 - Asset Analysis and Recovery                    98.70      75,085.00
           B130                    B130 - Asset Disposition                              58.20      51,612.50
           B150                    B150 - Meetings of and Communications with            31.70      19,838.00
                                   Creditors
           B160                    B160 - Fee/Employment Applications                    11.10       5,112.00
           B185                    B185 - Assumption/Rejection of Leases and             36.80      21,008.50
                                   Contracts
           B190                    B190 - Other Contested Matters (excluding              1.40         616.00
                                   assumption/rejection motions)
           B210                    B210 - Business Operations                             3.70       3,385.50
           B230                    B230 - Financing/Cash Collections                     11.90       8,570.50
           B260                    B260 - Board of Directors Matters                      1.70       1,555.50
           B320                    B320 - Plan and Disclosure Statement (including       25.50      12,930.00
                                   Business Plan)
           B440                    B440 - Adverse Proceedings                           593.20     367,171.00
           Totals                                                                       921.10    $591,607.00


                   A detailed itemization of the services rendered in each of the Task Codes is set forth in

        Exhibit A.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 3
4849-3970-7109.2
          Case 20-42492         Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17      Desc Main
                                              Document     Page 78 of 312



                   2.     Disbursements Incurred

                   The disbursements incurred by Foley for this Statement are as follows:

           Description                                                                           Amount
           Depositions / Transcripts, Exams                                                       $109.00
           Litigation Services - Hosting                                                          $200.00
           Meals                                                                                   $46.55
           Other Fees                                                                             $350.00
           Service Fees                                                                           $592.00
           Shipping Charges                                                                        $52.70
           Westlaw                                                                              $5,086.30
           Expenses Incurred Total                                                              $6,436.55


                   3.     Accordingly, the amount of compensation and expenses payable for this Statement

        Period is $479,722.15 which is calculated as follows:

           Total Fees for Services Rendered During Statement Period                            $591,607.00
           Twenty Percent (20%) Holdback                                                     - $118,321.40
           Fees Minus Holdback                                                                 $473,285.60
           Costs (100%)                                                                        + $6,436.55
           TOTAL                                                                               $479,722.15


                   WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

        payment of (1) $473,285.60 (80% of $591,607.00) on account of on account of actual, reasonable,

        and necessary professional services rendered to the Debtors by Foley and (2) reimbursement of

        actual and necessary costs and expenses in the amount of $6,436.55 incurred by Foley of behalf

        of the Debtors, for a total reimbursement request of $479,722.15.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 4
4849-3970-7109.2
          Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                         Document     Page 79 of 312



        DATED: April 20, 2021                         Respectfully submitted:


                                                      /s/ Marcus A. Helt
                                                      Marcus A. Helt (TX 24052187)
                                                      Thomas C. Scannell (TX 24070559)
                                                      Stephen A. Jones (TX 24101270)
                                                      FOLEY & LARDNER LLP
                                                      2021 McKinney Avenue
                                                      Suite 1600
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 999-3000
                                                      Facsimile: (214) 999-4667
                                                      mhelt@foley.com
                                                      tscannell@foley.com
                                                      sajones@foley.com

                                                      COUNSEL FOR THE DEBTORS
                                                      AND DEBTORS-IN-POSSESSION


                                        CERTIFICATE OF SERVICE

                I hereby certify that, in accordance with the Amended Order Granting Motion for
        Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing Procedures
        for Interim Compensation and Reimbursement of Expense of Professionals [Docket No. 153], a
        true and correct copy of the foregoing document was served electronically, via email, on the
        following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the Office
        of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’ secured
        lenders.

                                                             /s/ Stephen A. Jones
                                                             Stephen A. Jones




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 5
4849-3970-7109.2
          Case 20-42492   Doc 399   Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                                    Document     Page 80 of 312



                                           EXHIBIT A




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        FEBRUARY 1, 2021 TO FEBRUARY 28, 2021
                                                                             PAGE 6
4849-3970-7109.2
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                               Desc Main
                                     Document     Page 81 of 312
                                                                                 FOLEY & LARDNER LLP
                                                                                 2021 MCKINNEY AVENUE
                                                                                 SUITE 1600
                                                                                 DALLAS, TEXAS 75201
                                                                                 TELEPHONE (214) 999-3000
                                                                                 FACSIMILE (214) 999-4667
                                                                                 WWW.FOLEY.COM




WorldVentures Holdings LLC                                                       Date: April 19, 2021
Submit to Serengeti * do not mail                                                Our Ref. No.: 636264-0021
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                Invoice No.               Amount                   Credits                     Balance
04/19/2021          50197047               $331,559.64                  $0.00                   $331,559.64

                                                Total Balance Outstanding:                      $331,559.64

Current Invoice:

Date                Invoice No.               Amount                   Credits                     Balance
04/19/2021          50197046               $598,043.55                  $0.00                   $598,043.55


                                                       Total Amount Due:                        $929,603.19




Please reference your account number 636264-0021 and your invoice                Federal Employer Number:
number 50197046 with your remittance payable to Foley & Lardner LLP.             XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                           Desc Main
                                     Document     Page 82 of 312
                                                                             FOLEY & LARDNER LLP
                                                                             2021 MCKINNEY AVENUE
                                                                             SUITE 1600
                                                                             DALLAS, TEXAS 75201
                                                                             TELEPHONE (214) 999-3000
                                                                             FACSIMILE (214) 999-4667
                                                                             WWW.FOLEY.COM




WorldVentures Holdings LLC                                                   Date: April 19, 2021
Submit to Serengeti * do not mail                                            Invoice No.: 50197046
include cost backup & pdf copy of invoice                                    Our Ref. No.: 636264-0021
Plano, TX 75024



Services through February 28, 2021

Amount due for professional services rendered regarding                                   $591,607.00
Post-Petition

                                                           Total Expenses:                    $6,436.55

                                                            Amount Due:                   $598,043.55




Please reference your account number 636264-0021 and your invoice            Federal Employer Number:
number 50197046 with your remittance payable to Foley & Lardner LLP.         XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                Document     Page 83 of 312
WorldVentures Holdings LLC                                                                  Page 2
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197046                                                               April 19, 2021



Professional Services Detail

B110 - Case Administration

02/01/21   MAH        Review/analyze schedules and related documents          2.90      $2,653.50
                      / issues.
02/02/21   TCS        Attend to multitude of case administration issues       3.60      $2,610.00
                      (2.5); confer with client team regarding customer
                      reimbursement request (.4); email exchange with
                      counsel regarding same (.2); confer with client
                      team regarding N. Lieberman issues (.7).
02/04/21   TCS        Confer with E. Toth and S. Davies regarding             0.90        $652.50
                      amendments to schedules and statements.
02/05/21   MAH        Lengthy work on schedules amendments.                   0.40        $366.00
02/08/21   SJ         Finalize drafts of electronic filing declarations and   1.20        $528.00
                      meet with E. Toth for signature of same (0.6);
                      Review and edit draft of letter to court clerk's
                      office for inclusion with declarations (0.3);
                      Communications with court clerk regarding
                      receipt of declarations and compliance with the
                      Court's order (0.3).
02/10/21   SJ         Draft and prepare responses to various noticed          0.30        $132.00
                      party inquiries regarding their receipt of notice in
                      the cases.
02/11/21   SJ         Continue to review and compile information for          2.10        $924.00
                      disclosure to UCC counsel.
02/15/21   SJ         Communications with courtroom deputy                    0.50        $220.00
                      regarding hearing on cash collateral and lease
                      rejection motions and filing of proposed orders for
                      same.
02/17/21   SJ         Communications with Stretto team regarding              0.30        $132.00
                      recent filings and service of same.
02/18/21   SJ         Communications with E. Toth and C. Mayer                0.70        $308.00
                      regarding monthly operating reports and amended
                      SOALs and SOFAs.
02/19/21   SJ         Draft and prepare notice of hearing and                 1.10        $484.00
                      communications with T. Scannell and courtroom
                      deputy regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document     Page 84 of 312
WorldVentures Holdings LLC                                                               Page 3
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/19/21   SJ       Review and analyze amendments to SOFAs and             3.10      $1,364.00
                    SOALs (1.6); Communications with Larx and
                    Spherature team regarding same (0.7); Draft and
                    prepare accompanying documents for amended
                    SOFAs and SOALs (0.6); Communications with
                    Stretto regarding service of recent filings (0.2).
02/22/21   MAH      Work on sale issues.                                   1.40      $1,281.00
02/22/21   SJ       Extensive communications with Larx and                 7.50      $3,300.00
                    Spherature team regarding preparation of monthly
                    operating reports (1.6); Review MORs and bank
                    statements, redact sensitive information, prepare
                    package of redacted documents for disclosure to
                    UST's office, and file December 20 and January
                    21 MORs (5.9).
02/22/21   SJ       Draft and prepare responses to various noticed         0.40        $176.00
                    party inquiries regarding their receipt of notice in
                    the cases.
02/22/21   TCS      Attend to issues regarding monthly operating           0.80        $580.00
                    reports (.4); confer with client team regarding
                    same (.4).
02/23/21   SJ       Various communications with T. Scannell, E.            1.60        $704.00
                    Toth, and S. Baker regarding issues related to
                    December 20 and January 21 MORs (0.9);
                    Meeting with S. Baker and E. Toth regarding
                    same (0.7).
02/23/21   SJ       Draft and prepare motion to continue hearing,          3.20      $1,408.00
                    agreed proposed order, and amended notice of
                    hearing (2.3); Communications with the
                    courtroom deputy regarding scheduling of hearing
                    (0.3); Various communications with counsel for
                    interested parties concerning consensus to hearing
                    date and agreement on extension of deadlines
                    (0.6).
02/23/21   TCS      Attend to issues regarding monthly operating           0.70        $507.50
                    reports (.3); email exchange with US Trustee
                    regarding same (.2); coordinate resolution of same
                    with E. Toth (.2).
02/24/21   SJ       Communications with T. Scannell and courtroom          0.40        $176.00
                    deputy regarding motion to continue March 2
                    hearing.
02/24/21   SJ       Finalize draft of amended notice of hearing on bid     0.60        $264.00
                    procedures and cash collateral.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                Document     Page 85 of 312
WorldVentures Holdings LLC                                                               Page 4
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/24/21   SJ         Extensive communications with Stretto, Larx, and      1.70       $748.00
                      Spherature team regarding amendments to SOFAs
                      and SOALs (0.7); Review amendments to same
                      (0.9).
02/24/21   TCS        Attend to multitude of case administration issues     0.80       $580.00
                      including US Trustee quarterly fees, evacuation of
                      rental space and continuance of March 2 settings.
02/25/21   SJ         Continue to draft and prepare global notes and        3.20     $1,408.00
                      explanation of changes for amended SOFAs and
                      SOALs (0.8); Continue to review amendments to
                      SOFAs and SOALs (1.9); Communications with
                      Larx and Spherature team regarding amendments
                      to SOFAs and SOALs (0.5).
02/25/21   SJ         Extensive communications with Stretto, Larx, and      1.00       $440.00
                      Spherature team regarding amendments to SOFAs
                      and SOALs (1.2); Communications with Stretto
                      regarding service of documents and other issues
                      related to docket (0.5).
02/25/21   SJ         Communications with courtroom deputy                  3.80     $1,672.00
                      regarding docket updates and claims agent
                      retention (0.4); Communications with UCC
                      counsel, Larx, Stretto, and Foley team regarding
                      court orders and docket updates (0.8); Draft,
                      prepare, and file notice of claims agent
                      appointment in each case (2.6).
02/26/21   MAHU       FLAT FEE TIME: World Ventures re Post-                2.40       $840.00
                      Petition / 636264-0021 ().
02/26/21   SJ         Review amendments to SOFAs and SOALs.                 0.30       $132.00
02/27/21   SJ         Communications with T. Scannell and M. Helt           0.30       $132.00
                      regarding UCC matters.

                                                            Task Total:    47.20    $24,722.50

B120 - Asset Analysis and Recovery

02/01/21   MAH        Work on litigation issues.                            2.70     $2,470.50
02/01/21   RTS        Review and analysis of agreements, e-mail             2.60     $2,106.00
                      correspondence videos and social media posts in
                      anticipation of calls with clients and trial team;
                      analysis with Steven Lockhart regarding status of
                      case and recommended courses of action;
                      telephone conference with Eric Haynes, Steven
                      Lockhart and Marcus Helt regarding status of case
                      and recommended courses of action.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                              Document     Page 86 of 312
WorldVentures Holdings LLC                                                                 Page 5
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50197046                                                              April 19, 2021


02/01/21   SCL      Analyze Seacrets and World Ventures transaction          4.90      $3,944.50
                    documents and communications, and potential
                    claims against Seacrets (3.6); call with Eric
                    Haynes regarding same (1.3).
02/01/21   SJ       Draft and prepare rule 2004 examination and              7.10      $3,124.00
                    request for production motion and proposed order
                    (3.2); Draft and prepare topic list for rule 2004
                    examination and requests for production (0.8);
                    Draft and prepare definition list for requests for
                    production (1.9); Draft and prepare requests for
                    production (1.2).
02/01/21   SJ       Continue reviewing and analyzing materials               1.60        $704.00
                    regarding potential litigation.
02/01/21   TCS      Attend to issues regarding Rule 2004 examination         0.80        $580.00
                    for Seacret investigation.
02/02/21   MAH      Prepare for and participate in litigation calls (1.3);   1.70      $1,555.50
                    follow-up call with GC regarding litigation and
                    related issues (.4).
02/02/21   RTS      Review and analysis of agreements, emails,               2.00      $1,620.00
                    videos and other background documents; analysis
                    with trial team regarding strategy for potential
                    injunctive and other relief; telephone conference
                    with clients and trial team regarding case strategy;
                    draft outline of potential case strategy and task
                    list.
02/02/21   SCL      Analyze Seacrets and World Ventures transaction          2.40      $1,932.00
                    documents and communications, and potential
                    claims against Seacrets (1.3); call with Eric
                    Haynes regarding same (1.1).
02/02/21   TCD      Review multiple emails from Rob Slovak                   0.10         $30.50
                    forwarding various case-related materials,
                    including client documents, attorney notes and
                    research, and organize same into electronic files.
02/03/21   AEC      Strategy discussions with Rob Slovak regarding           1.80      $1,143.00
                    case background and relevant events, impending
                    adversary proceedings, and immediate action
                    items (.9); review and analyze relevant
                    communications and bankruptcy filings, and
                    discussions with Stephen Jones regarding same
                    (.9).
02/03/21   EFS      Discuss lawsuit and application for temporary            1.90        $902.50
                    restraining order against Eddie head with S. Jones
                    and R. Slovak and begin analyzing background of
                    case for potential adversary proceeding.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document     Page 87 of 312
WorldVentures Holdings LLC                                                               Page 6
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/03/21   MAH      Work on litigation issues.                             2.20      $2,013.00
02/03/21   SCL      Analyze Seacrets and World Ventures transaction        2.10      $1,690.50
                    documents and communications, and potential
                    claims against Seacret, Eddie Head and TopTier
                    (1.6); call with Eric Haynes and Erik Toth
                    regarding same (.5).
02/03/21   SJ       Continue gathering and analyzing materials             1.70        $748.00
                    regarding potential litigation.
02/03/21   SJ       Call will with A. Chibli regarding strategy and        0.50        $220.00
                    analysis of issues related to potential litigation.
02/03/21   SJ       Meeting with R. Slovak and E. Shanks to analyze        1.40        $616.00
                    and strategize on issues related to potential
                    litigation.
02/03/21   TCD      Review all client documents and attorney notes to      1.10        $335.50
                    pull links to videos and articles and create
                    document of same and send same to Rob Slovak;
                    review multiple emails from Rob Slovak
                    forwarding various case-related materials,
                    including client documents, attorney notes, and
                    client communications, and organize same into
                    electronic files.
02/04/21   SCL      Analyze Seacrets and World Ventures transaction        1.50      $1,207.50
                    documents and communications, and potential
                    claims against Seacret, Eddie Head and TopTier
                    (1.5).
02/04/21   SJ       Continue gathering and analyzing materials             1.80        $792.00
                    regarding potential litigation.
02/04/21   SJ       Communications with A. Chibli and E. Shanks            0.90        $396.00
                    regrading analysis of materials related to potential
                    litigation.
02/05/21   MAH      Work on litigation issues.                             2.90      $2,653.50
02/06/21   MAH      Lengthy work on litigation issues.                     3.30      $3,019.50
02/06/21   RTS      Analysis with Marcus Helt and Steven Lockhart          2.30      $1,863.00
                    regarding case strategy and development of claims
                    against Seacret. further development of claims
                    against Eddie Head; telephone conference with
                    Eric Haynes and trial team regarding same;
                    review and analysis of key documents, videos and
                    agreements regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document     Page 88 of 312
WorldVentures Holdings LLC                                                               Page 7
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/07/21   RTS      Analysis with Eric Haynes and Steven Lockhart          3.40      $2,754.00
                    regarding additional case fact, strategy for pursuit
                    of claims against Seacret and refinement of claims
                    as against Eddie Head, discovery strategy and
                    other case strategy; review and analysis of notes
                    regarding videos and review and analysis of
                    additional client documents to support claims.
02/07/21   SCL      Review, revise and analyze strategy for complaint      3.50      $2,817.50
                    and injunctive application.
02/07/21   SCL      Analyze potential claims against Seacret, Eddie        1.10        $885.50
                    Head and TopTier with Eric Haynes and Rob
                    Slovak.
02/08/21   MAH      Work on litigation issues.                             2.40      $2,196.00
02/08/21   SCL      Analyze potential claims against Seacret, Eddie        1.40      $1,127.00
                    Head and TopTier including call with Erik Toth,
                    Eric Haynes, Marcus Helt and Rob Slovak
                    regarding same.
02/08/21   TCS      Conference call with client team regarding Seacret     0.90        $652.50
                    investigation and strategic steps to stem business
                    interference.
02/09/21   RTS      Telephone conference with Eric Haynes and              1.10        $891.00
                    Steven Lockhart regarding strategy with regard to
                    Head lawsuit, potential Seacret claims, cease and
                    desist letter to Grouply and other litigation
                    strategy; analysis with trial team regarding
                    strategy for application for TRO against Head.
02/09/21   SCL      Analyze solicitation agreement, termination, cease     0.80        $644.00
                    and desist, and demand for confidential
                    information and draft same.
02/09/21   SCL      Analyze potential claims and case strategy against     1.50      $1,207.50
                    Seacret, Eddie Head and TopTier including call
                    with Eric Haynes and Rob Slovak regarding same.
02/10/21   MAH      Work on litigation issues.                             1.90      $1,738.50
02/11/21   SCL      Analyze potential claims and case strategy against     2.80      $2,254.00
                    Seacret, Eddie Head and TopTier including calls
                    with Eric Haynes, Marcus Helt and/or Rob Slovak
                    regarding same.
02/12/21   MAH      Prepare for and participate in litigation call.        2.60      $2,379.00
02/12/21   SJ       Continue gathering and analyzing materials             1.60        $704.00
                    regarding potential litigation (0.9);
                    Communications with E. Shanks, A. Chibli, R.
                    Slovak, and S. Lockhart regarding same (.07).
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                 Document     Page 89 of 312
WorldVentures Holdings LLC                                                                 Page 8
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50197046                                                              April 19, 2021


02/16/21    MAH        Work on litigation issues.                             3.20     $2,928.00
02/17/21    SCL        Review and revise Trask 2004 motion and                1.90     $1,529.50
                       exhibits (1.2); investigate and interview private
                       investigators (.7).
02/17/21    SJ         Communications with E. Shanks, A. Chibli, R.           0.70       $308.00
                       Slovak, and S. Lockhart regarding potential
                       litigation and issues related to same (0.7).
02/18/21    MAH        Work on litigation issues.                             1.70     $1,555.50
02/18/21    SCL        Analyze potential claims and case strategy,            2.40     $1,932.00
                       including supporting evidence, against Seacret,
                       Eddie Head and TopTier including calls with Eric
                       Haynes and/or Rob Slovak regarding same (2.4).
02/18/21    SJ         Communications with A. Chibli regarding issues         0.80       $352.00
                       related to potential litigation.
02/19/21    SCL        Analyze potential claims and case strategy,            1.30     $1,046.50
                       including supporting evidence, against Seacret,
                       Eddie Head and TopTier including calls with Eric
                       Haynes and/or Rob Slovak regarding same (1.3).
02/22/21    MAH        Work on litigation issues.                             1.80     $1,647.00
02/23/21    MAH        Lengthy work on Seacret issues.                        2.90     $2,653.50
02/25/21    MAH        Work on Seacret issues.                                1.90     $1,738.50
02/26/21    MAH        Address litigation issues.                             1.40     $1,281.00
02/27/21    MAH        Work on litigation issues .                            2.40     $2,196.00

                                                               Task Total:   98.70    $75,085.00

B130 - Asset Disposition

02/01/21    JDF        Reviewed recent changes to the APA. Follow up          0.30       $264.00
                       on status of revisions. Reviewed and responded to
                       emails regarding the same.
02/01/21    MAH        Work with CRO on sale issues (.7).                     0.70       $640.50
02/02/21    JDF        Reviewed and responded to emails regarding             0.20       $176.00
                       APA.
02/02/21    MAH        Lengthy work with CRO on case issues / sale            1.70     $1,555.50
                       issues.
02/02/21    SJ         Draft and prepare supplemental filings for bid         2.40     $1,056.00
                       procedures and 363 sale motion.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                              Document     Page 90 of 312
WorldVentures Holdings LLC                                                             Page 9
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/03/21   MAH      Work on sale issues (.9); phone call with bidder's   2.20      $2,013.00
                    counsel (.6); attend follow-up call with GC (.7).
02/04/21   JDF      Follow up on email. Telephone conference with        0.20        $176.00
                    Eric Haynes.
02/04/21   MAH      Lengthy work on sale issues (3.2); multiple calls    4.10      $3,751.50
                    with CRO and GC on same (.9).
02/08/21   JDF      Began review of changes to the APA. Reviewed         2.40      $2,112.00
                    and responded to emails regarding the same.
02/08/21   MAH      Call with UCC on sale issues (.3); multiple phone    0.90        $823.50
                    calls with CRO on sale issues (.6).
02/09/21   JDF      Further reviewed revisions to the Agreement.         1.60      $1,408.00
                    Compiled, drafted and sent comments.
02/09/21   MAH      Lengthy work on sale issues (6.3); prepare for and   7.50      $6,862.50
                    participate in UCC call (.6); address follow-up
                    issues with company (.6).
02/10/21   JDF      Reviewed email regarding comments and changes        0.60        $528.00
                    to the APA and status from Eric Toth. Reviewed
                    and responded to emails regarding the same.
                    Reviewed APA regarding the same.
02/10/21   MAH      Work with CRO on sale issues.                        1.70      $1,555.50
02/11/21   JDF      Reviewed and addressed emails from Erik Toth         0.60        $528.00
                    regarding APA. Follow up on comments
                    regarding the same.
02/11/21   MAH      Work with CRO on sale issues (2.6); phone call       2.90      $2,653.50
                    with Seacret's counsel on sale / litigation (.3).
02/12/21   MAH      Work on sale issues.                                 0.90        $823.50
02/13/21   MAH      Lengthy work on sales issues (2.9); phone call       3.20      $2,928.00
                    with CRO on same (.3).
02/15/21   JDF      Follow up on comments to the APA.                    0.20        $176.00
02/15/21   MAH      Lengthy work on restructuring options.               4.30      $3,934.50
02/17/21   MAH      Work on sale issues/calls.                           2.70      $2,470.50
02/18/21   JDF      Multiple emails regarding comments to                1.20      $1,056.00
                    documents and business issues raised. reviewed
                    comments from Michael Poates . Reviewed APA
                    current status regarding the same.
02/18/21   MAH      Work on sale issues.                                 0.90        $823.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                              Document     Page 91 of 312
WorldVentures Holdings LLC                                                            Page 10
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/19/21   JDF      Telephone conference with Marcus Helt regarding       1.90     $1,672.00
                    open matters. Updated and forwarded summary of
                    current items. Began revising APA regarding the
                    same. Forwarded APA with highlighted open
                    provisions. Reviewed and responded to emails
                    regarding the same.
02/19/21   MAH      Work on sale issues/analysis.                         1.60     $1,464.00
02/22/21   JDF      Multiple emails regarding changes and                 0.90       $792.00
                    amendments to the APA. Telephone conference
                    with Marcus Helt regarding the same.
02/23/21   JDF      Telephone conference with Marcus Helt. Drafted        1.60     $1,408.00
                    and sent proposed changes to the APA and stances
                    on deal points. Multiple emails regarding the
                    same.
02/23/21   MAH      Work on sale issues/timeline/APA.                     1.70     $1,555.50
02/24/21   JDF      Prepared for and attended conference call with        0.90       $792.00
                    Marcus Helt regarding latest comments to the
                    APA. Began revising APA. Telephone conference
                    with Erik Toth, Michael Poates and Marcus Helt
                    regarding changes and comments. Further revised
                    APA regarding additional comments. Multiple
                    emails regarding the same.
02/24/21   MAH      Work on sale issues.                                  2.30     $2,104.50
02/25/21   JDF      Reviewed and responded to multiple emails             0.60       $528.00
                    regarding hearing and result. Reviewed and
                    responded to emails regarding APA. Began
                    compiling list of missing schedules and exhibits.
02/25/21   MAH      Work on sale issues.                                  1.40     $1,281.00
02/26/21   JDF      Reviewed and responded to emails regarding SPA        1.10       $968.00
                    and new changes. Began review of the same.
02/26/21   MAH      Work on sale issues.                                  0.80       $732.00

                                                           Task Total:   58.20    $51,612.50
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                Document     Page 92 of 312
WorldVentures Holdings LLC                                                              Page 11
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


B150 - Meetings of and Communications with Creditors

02/03/21   MAH        Phone call with UCC counsel regarding case           0.50        $457.50
                      issues (.3); phone call with UCC financial advisor
                      on case issues (.2).
02/03/21   TCS        Email exchange with Seacret counsel regarding        0.40        $290.00
                      correction of testimony at 341 meeting regarding
                      payments received under co-marketing agreement
                      (.2); confer with E. Toth regarding same (.2).
02/04/21   TCS        Prepare for continued 341 meeting (1.8); confer      2.60      $1,885.00
                      with E. Toth regarding testimony for same (.8).
02/05/21   MAH        Prepare for and participate in UCC-professionals     0.80        $732.00
                      call.
02/05/21   TCS        Email and telephone communications with              0.90        $652.50
                      committee counsel regarding diligence requests
                      and case notes.
02/05/21   TCS        Appear at continued 341 meeting of creditors.        1.40      $1,015.00
02/06/21   MAH        Prepare for and participate in UCC call (1.4);       2.10      $1,921.50
                      address follow-up issues (.7).
02/06/21   TCS        Extensive telephone conference with committee        1.40      $1,015.00
                      counsel regarding multitude of case issues (.8);
                      attend to follow-up items regarding same (.4);
                      confer with M. Helt regarding same (.2).
02/07/21   TCS        Receive and review committee preliminary             0.90        $652.50
                      diligence document request list.
02/08/21   TCS        Confer with S. Golden regarding multitude of case    0.80        $580.00
                      issues.
02/09/21   SJ         Communications with counsel for UCC regarding        0.30        $132.00
                      drafts of proposed orders.
02/10/21   SJ         Review and compile information for disclosure to     1.50        $660.00
                      UCC counsel.
02/12/21   SJ         Continue to review and compile information for       7.90      $3,476.00
                      disclosure to UCC counsel (7.3); Communications
                      with E. Toth, T. Scannell, and UCC counsel
                      regarding same (0.6).
02/16/21   TCS        Call with committee counsel regarding                0.40        $290.00
                      nondisclosure agreement and professional eyes
                      only designation of documents produced.
02/17/21   MAH        Work on UCC analysis / communication.                1.60      $1,464.00
02/17/21   SJ         Communications with E. Toth, T. Scannell, and        0.90        $396.00
                      UCC counsel regarding informational disclosures.
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                               Document     Page 93 of 312
WorldVentures Holdings LLC                                                             Page 12
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/18/21   SJ        Communications with UCC counsel regarding             0.30       $132.00
                     additional data disclosures.
02/19/21   SJ        Various communications with UCC counsel and           0.60       $264.00
                     Spherature team regarding additional data
                     disclosures.
02/22/21   TCS       Telephone and email communications with S.            0.30       $217.50
                     Golden regarding case management issues.
02/23/21   TCS       Telephone conference with committee counsel           0.40       $290.00
                     regarding case issues.
02/26/21   SJ        Review and analyze UCC information motion and         2.90     $1,276.00
                     order and review and analyze case law concerning
                     same.
02/27/21   MAH       Prepare for and participate in UCC call.              1.70     $1,555.50
02/28/21   SJ        Call with S. Golden to discuss matters related to     1.10       $484.00
                     discovery and informational requests (0.8);
                     Communications with T. Scannell and S. Golden
                     regarding same (0.3).

                                                            Task Total:   31.70    $19,838.00

B160 - Fee/Employment Applications

02/04/21   SJ        Communications with T. Scannell and Foley             0.60       $264.00
                     billing department concerning conflicts checks.
02/11/21   SJ        Draft and prepare revisions to Larx employment        4.80     $2,112.00
                     application, order, and accompanying order (3.6);
                     Draft and prepare notice of amended declaration
                     and proposed order and redlines for same (0.5);
                     Communications with E. Toth and T. Scannell
                     regarding same (0.7).
02/17/21   SJ        Analyze and assess UCC's counsel's proposed           3.00     $1,320.00
                     revisions to interim compensation order and
                     present findings to T. Scannell (0.9); Draft,
                     prepare, and file revisions to interim
                     compensation order, notice of revised proposed
                     order, and redline regarding same (1.4);
                     Communications with T. Scannell and UCC
                     counsel regarding same (0.7).
02/19/21   SJ        Review and analyze UCC counsel and UCC                1.90       $836.00
                     financial advisor employment applications.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document     Page 94 of 312
WorldVentures Holdings LLC                                                               Page 13
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/25/21   TCS        Attend to issues regarding employment of Stretto       0.80       $580.00
                      and Foley (.2); email exchange with Judge
                      Rhoades's chambers regarding Stretto application
                      (.2); confer with Stretto regarding strategic
                      response to Court's inquiry (.2); telephone and
                      email communications with Committee counsel
                      regarding Foley application (.2).

                                                              Task Total:   11.10     $5,112.00

B185 - Assumption/Rejection of Leases and Contracts

02/01/21   TCS        Attend to landlord issues (.4); email exchange         1.10       $797.50
                      with landlord's counsel regarding lease rejection
                      order (.3); confer with client team regarding
                      strategic response to same (.4).
02/02/21   SJ         Research and analyze case law concerning timing        3.20     $1,408.00
                      of lease rejection and classification of lessor's
                      claims for post-petition pre-rejection rental
                      payments.
02/02/21   TCS        Telephone and email negotiations with landlord         3.70     $2,682.50
                      on rejection effective date and premises surrender
                      issues (.8); instruct research on effective date of
                      rejection and calculation of administrative claim
                      for post-petition rental obligation (.3); prepare
                      motion to reject Seacret solicitation agreement
                      (2.4).
02/03/21   SJ         Continue researching analyzing case law                4.50     $1,980.00
                      concerning timing of lease rejection and
                      classification of lessor's claims for post-petition
                      pre-rejection rental payments (2.9); Begin drafting
                      letter brief response concerning timing of lease
                      rejection and amount of administrative claim
                      (1.6).
02/04/21   SJ         Continue drafting letter brief response with           4.40     $1,936.00
                      applicable case law and statutes concerning timing
                      of lease rejection and amount of administrative
                      claim.
02/04/21   TCS        Investigate nature of material breach by Nancy         3.90     $2,827.50
                      Lieberman under Ambassador Agreement (.9);
                      receive and review invoices produced by
                      Lieberman counsel (.6); confer with client team
                      regarding same (.7); analyze terms of Ambassador
                      Agreement (.8); prepare notice of termination of
                      Ambassador Agreement (.9).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                              Document     Page 95 of 312
WorldVentures Holdings LLC                                                               Page 14
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/05/21   SJ       Finalize draft of letter brief response concerning      3.80      $1,672.00
                    timing of lease rejection and amount of
                    administrative claim and send same to T. Scannell
                    for review.
02/05/21   TCS      Negotiations with landlord's counsel regarding          0.80        $580.00
                    order rejecting lease.
02/08/21   TCS      Analyze request from Jim Menge to be released           0.60        $435.00
                    from non-compete agreement (.3); confer with
                    client team regarding strategic response to same
                    (.3).
02/08/21   TCS      Attend to landlord issues (.3); confer with             0.90        $652.50
                    landlord's counsel (.3); confer with M. Poates
                    regarding removal of Wells Fargo equipment (.2);
                    email exchange with Wells Fargo representative
                    regarding contact person to coordinate removal
                    (.1).
02/09/21   TCS      Attend to lease rejection issues (.3); email            0.90        $652.50
                    exchange with landlord's counsel regarding post-
                    petition lease obligations and removal of
                    abandoned property from the space (.2); confer
                    with client team regarding same issues (.4).
02/10/21   TCS      Attend to lease rejection issues (.6); confer with      1.70      $1,232.50
                    client team regarding same (.7); negotiations with
                    landlord's counsel (.4).
02/11/21   TCS      Attend to lease rejection issues (.4); negotiations     1.30        $942.50
                    with landlord regarding same (.7); confer with
                    client team regarding same (.2).
02/12/21   TCS      Attend to lease rejection issues (.4); receive and      0.80        $580.00
                    review comments from landlord (.2); implement
                    same into proposed order (.2).
02/15/21   SJ       Draft, prepare, and file revisions to lease rejection   1.70        $748.00
                    order, notice of revised proposed order, and
                    redline regarding same (1.2); Communications
                    with T. Scannell and lessors regarding same (0.5).
02/17/21   TCS      Attend to landlord-tenant issues and removal of         0.60        $435.00
                    personal property (.4); email exchange with client
                    team regarding same (.2).
02/22/21   SJ       Draft and prepare stipulation and agreed proposed       2.30      $1,012.00
                    order regarding extension of Debtors' deadline to
                    vacate leased properties.
02/22/21   TCS      Attend to landlord issues (.2); confer with client      0.60        $435.00
                    team regarding same (.2); attention to
                    communications with landlord's leasing broker
                    regarding inspection of premises (.2).
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                 Document     Page 96 of 312
WorldVentures Holdings LLC                                                                 Page 15
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197046                                                               April 19, 2021



                                                               Task Total:    36.80    $21,008.50

B190 - Other Contested Matters (excluding assumption/rejecti

02/02/21   SJ          Revise and finalize 2004 motion, exhibits, and          1.40       $616.00
                       order.

                                                               Task Total:     1.40       $616.00

B210 - Business Operations

02/19/21   MAH         Lengthy work on LSA issues.                             2.80     $2,562.00
02/26/21   MAH         Lengthy work on LSA issues.                             0.90       $823.50

                                                               Task Total:     3.70     $3,385.50

B230 - Financing/cash Collections

02/09/21   TCS         Receive and review proposed comments to cash            0.90       $652.50
                       management order (.4); confer with E. Toth
                       regarding same (.3); email exchange with
                       Committee counsel regarding same (.2).
02/09/21   TCS         Attend to cash collateral issues (.2); telephone        0.70       $507.50
                       conference with secured lender regarding cash
                       collateral hearing and order (.3); telephone
                       conference with committee counsel regarding
                       same (.2).
02/10/21   TCS         Attend to cash collateral issues (.3); review           1.30       $942.50
                       committee comments to proposed third interim
                       cash collateral order (.6); email exchange with
                       committee counsel regarding same (.2); email
                       exchange with lender's counsel regarding same
                       (.2).
02/11/21   MAH         Work on cash-collateral issues (.8).                    0.80       $732.00
02/11/21   TCS         Attend to cash collateral dispute (.7); negotiations    2.80     $2,030.00
                       with lender and creditor committee regarding
                       same (.8); analyze updated budget and comments
                       to proposed form of order (.6); prepare witness
                       and exhibit list for hearing on same (.7).
02/12/21   MAH         Lengthy work on CC issues.                              0.70       $640.50
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                 Document     Page 97 of 312
WorldVentures Holdings LLC                                                                 Page 16
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50197046                                                               April 19, 2021


02/12/21   TCS         Attend to cash collateral issues (.3); negotiations     1.30       $942.50
                       with lender and committee regarding terms for
                       third interim cash collateral order (.4); analyze
                       comments to proposed order and budget (.6).
02/15/21   SJ          Draft, prepare, and file revisions to third interim     1.80       $792.00
                       cash collateral order, notice of revised proposed
                       order, and redline regarding same (1.3);
                       Communications with E. Toth and T. Scannell
                       regarding same (0.5).
02/25/21   MAH         Work on CC issues.                                      0.90       $823.50
02/25/21   TCS         Analyze Committee comments to cash                      0.70       $507.50
                       management order (.4); confer with E. Toth
                       regarding strategic response to same (.3).

                                                                Task Total:   11.90     $8,570.50

B260 - Board of Directors Matters

02/04/21   MAH         Prepare for and participate in board call.              1.70     $1,555.50

                                                                Task Total:    1.70     $1,555.50

B320 - Plan and Disclosure Statement including Business Plan

02/02/21   MAH         Phone call with CRO on HL issues and c-11 plan          0.70       $640.50
                       issues.
02/10/21   SJ          Compile and analyze information for inclusion in        1.20       $528.00
                       plan and disclosure statement.
02/15/21   SJ          Review and analyze issues related to liquidation        2.30     $1,012.00
                       plan and draft outline regarding same.
02/16/21   MAH         Lengthy work on POR proposal made/discussed             2.90     $2,653.50
                       by R. Mills.
02/16/21   SJ          Continue to review and analyze issues related to        6.10     $2,684.00
                       liquidation plan and drafting of outline regarding
                       same (1.9); Pull and analyze comparable
                       liquidation plans for inclusion in outline and draft
                       of plan (2.3); Review and analyze issues related to
                       disclosure statement and begin to draft outline for
                       same (1.9).
02/17/21   SJ          Continue to review and analyze issues related to        2.10       $924.00
                       liquidation plan and disclosure statements and
                       continue drafting outlines regarding same.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                                Document     Page 98 of 312
WorldVentures Holdings LLC                                                              Page 17
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/18/21   SJ         Continue to review and analyze issues related to      4.10     $1,804.00
                      liquidation plan and disclosure statement drafting
                      of documents related to same.
02/19/21   SJ         Continue to review and analyze issues related to      0.60       $264.00
                      liquidation plan and disclosure statement drafting
                      of documents related to same.
02/23/21   SJ         Draft and prepare motion to extend exclusivity        4.20     $1,848.00
                      periods to file a plan and solicit support.
02/24/21   SJ         Finalize draft of motion to extend exclusivity        1.30       $572.00
                      period and accompanying order and send same to
                      M. Helt for review.

                                                             Task Total:   25.50    $12,930.00

B440 - Adverse Proceedings

02/03/21   RTS        Prepare for and attend call with clients and trial    3.50     $2,835.00
                      team regarding additional background facts and
                      strategy; analysis with Aaron Chibli and Emily
                      Shanks regarding facts, strategy and tasks for
                      preparation of adversary proceeding against Eddie
                      Head, demand to Jenny Trask and Grouply, Rule
                      2004 examination request of foregoing and
                      document preservation letters; review and analysis
                      of key documents and communications with client
                      regarding same.
02/04/21   AEC        Extensive strategy discussions with Rob Slovak,       8.40     $5,334.00
                      Steven Lockhart, and Emily Shanks regarding
                      upcoming adversarial filings/letters/motions and
                      deadlines relating to same, and prepare action
                      item list regarding same (1.5); extensive review
                      and analysis of case file and bankruptcy
                      proceedings, including relevant agreements at
                      issue, relevant communications, promotional
                      materials and videos (3.2); research and analyze
                      noncompete, non-solicitation and nondisclosure
                      issues under Texas law, including cases granting
                      injunctive relief for analogous issues (2.5);
                      prepare drafts of litigation hold letters (1.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document     Page 99 of 312
WorldVentures Holdings LLC                                                             Page 18
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/04/21   EFS      Research and analyze client contracts and facts in    10.20     $4,845.00
                    preparation for drafting complaint and application
                    for temporary restraining order against Eddie
                    Head, include analysis of videos relating to
                    Seacret's travel program (5.0); research and
                    analyze case law and legal standards in
                    preparation for drafting temporary restraining
                    order (3.0); research and analyze claims against
                    Eddie Head in complaint and begin preparing
                    complaint (1.5); attention to issues incident to
                    filing complaint and TRO and correspond with
                    litigation team regarding the same (.7).
02/04/21   TCD      Attention to email from Rob Slovak forwarding          0.10        $30.50
                    materials relating to Eddie Head, and organize
                    same into electronic files.
02/05/21   AEC      Strategy conference call and discussions with          8.90     $5,651.50
                    Steven Lockhart, Rob Slovak, and Emily Shanks
                    regarding action items and upcoming deadlines
                    (1.4); prepare litigation and document
                    preservation hold letters and a draft of Rule 2004
                    motion, incorporating Rob Slovak's and Steven
                    Lockhart's analysis regarding same (3.4);
                    discussions and analysis with Sean Gasser
                    regarding background research on Top Tier,
                    Grouply, and Ms. Trask, and review and analyze
                    materials in connection with same; review and
                    revise cease and desist letters (2.3); review and
                    analyze relevant videos, promotional materials,
                    and relevant communications in case file (1.8).
02/05/21   EFS      Organize facts supporting complaint and TRO            1.00       $475.00
                    against Head and correspond with Litigation team
                    regarding the same.
02/05/21   EFS      Research and analyze standards of causes of            3.20     $1,520.00
                    action in complaint against Head and continue
                    drafting complaint against Head for adversary
                    proceeding.
02/05/21   EFS      Conduct research regarding Seacret's new travel        8.00     $3,800.00
                    program (2.5); research and analyze case law
                    regarding standard for enforcing employment
                    agreements and non-competes (2.0); draft, revise,
                    and edit application for TRO against Head and
                    correspond with A. Chibli regarding the first draft
                    of same (3.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 100 of 312
WorldVentures Holdings LLC                                                              Page 19
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/05/21   RTS      Analysis with Steven Lockhart regarding strategy       3.90      $3,159.00
                    for demand to Grouply and claims against Eddie
                    Head; review and analysis of client documents,
                    videos and other background information;
                    analysis with trial team regarding strategy for
                    injunctive petition draft and requested TRO.
02/05/21   RTS      Edit and revise litigation hold letter to various      1.40      $1,134.00
                    parties; draft cease and desist letter to Grouply
                    and Ginny Trask; edit and revise and incorporate
                    comments from trial team regarding same.
02/05/21   SCL      Analyze Seacrets and World Ventures transaction        3.90      $3,139.50
                    documents and communications, and potential
                    claims against Seacret, Eddie Head and TopTier
                    including creation of key events summary.
02/05/21   SG       Conducted company research for Top Tier Travel,        2.50        $537.50
                    Grouply Ventures and Kickit Hangouts Inc.
                    Searched entity affiliations for Virginia Trask, and
                    any connection to companies online. Provided
                    corporate information for Seacret Direct LLC
                    (AZ)(A. Chibli).
02/05/21   TCD      Attention to organization of client documents,         0.90        $274.50
                    research, attorney notes and correspondence; send
                    email to team regarding electronic filing
                    instructions; review multiple emails from Rob
                    Slovak and Aaron Chibli forwarding various case-
                    related materials and organize same into
                    electronic files.
02/06/21   AEC      Revise cease and desist letters to Grouply, Top        9.90      $6,286.50
                    Tier, and Trask, and discussions with Rob Slovak
                    regarding same (1.2); review and analyze pending
                    lawsuits involving Top Tier relating to travel
                    packages and Trask, and discussions with Rob
                    Slovak and Steven Lockhart regarding same (.5);
                    strategy discussions with Rob Slovak, Steven
                    Lockhart, and Emily Shanks regarding immediate
                    action items and upcoming deadlines (1.8); update
                    and revise draft of Application for Temporary
                    Restraining Order and Preliminary Injunction,
                    incorporating additional factual allegations,
                    citations to exhibits, and Fifth Circuit/Texas
                    precedent (6.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 101 of 312
WorldVentures Holdings LLC                                                              Page 20
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/06/21   EFS      Continue drafting, revising, and editing complaint     9.60      $4,560.00
                    in accordance with strategy and discussions with
                    A. Chibli and continue research regarding legal
                    standards on the same; correspond with S.
                    Lockhart and R. Slovak regarding complaint (2.7);
                    revise and edit application for TRO against Head
                    with attention to adding supporting case law and
                    refining relief sought (1.8); begin drafting
                    proposed TRO and analyze issues incident to
                    relief sought against Head pursuant to Rule 65(d)
                    (2.3); begin drafting declaration of
                    WorldVentures' representative in support of
                    application for TRO (1.7); Assist A. Chibli in
                    drafting motion to expedite discovery against
                    Head and Seacret (1.0); correspond with litigation
                    team regarding first drafts of application, TRO,
                    and complaint (.1).
02/06/21   SCL      Analyze and investigate database access and use        1.70      $1,368.50
                    issues.
02/07/21   EFS      Revise and edit factual allegations and add            6.50      $3,087.50
                    additional case law to application for TRO against
                    Head (3.5); revise and edit complaint and insert
                    additional factual allegations and with attention to
                    breach of fiduciary duty claim (2.3); continue
                    drafting declaration in support of TRO (.7).
02/07/21   EFS      Call with S. Lockhart, S. Slovak, and A. Chibli        4.50      $2,137.50
                    regarding application for TRO and Complaint
                    (1.3); call with A. Chibli to assess strategy and
                    tasks for each to ensure no duplication of tasks
                    (.7); conduct further research regarding nuances
                    of bankruptcy in a TRO in a employment law
                    context (2.5).
02/07/21   RTS      Analysis with trial team regarding background          1.10        $891.00
                    facts and strategy with regard to TRO and
                    complaint against Head; edit and revise same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 102 of 312
WorldVentures Holdings LLC                                                               Page 21
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/08/21   AEC      Review and revise drafts of original complaint          12.20     $7,747.00
                    and application for temporary restraining order
                    and preliminary injunction, including various
                    strategy discussions and analysis with Rob
                    Slovak, Steven Lockhart and Emily Shanks
                    regarding same (7.2); revise draft of declaration
                    and discuss same with Emily Shanks (1.5);
                    strategy discussions with Rob Slovak and Steven
                    Lockhart regarding Rule 2004 motions and cease
                    and desist letters (.7); review and analyze federal
                    and bankruptcy rules regarding negative notice
                    language and an emergency motion for expedited
                    hearing (.5); prepare motion to expedite discovery
                    and incorporate standard under Fifth Circuit
                    precedent (1.3).
02/08/21   EFS      Draft, revise, and edit motion to expedite               1.70       $807.50
                    discovery against Head and Seacret and requests
                    for production and deposition topics.
02/08/21   EFS      Continue to revise and edit the TRO application          7.90     $3,752.50
                    against Head in accordance with S. Lockhart and
                    S. Slovak edits and correspond with them
                    regarding the same (2.8); continue to revise and
                    edit the complaint against Head in accordance
                    with S. Lockhart and S. Slovak edits and
                    correspond with them regarding the same (2.3);
                    correspond with A. Chibli regarding the TRO and
                    declaration in support of application for TRO
                    (2.0); correspond with court regarding potential
                    filing of adversary and application for TRO to
                    obtain hearing date (.2); correspond with litigation
                    team regarding strategy and timing for filing
                    application for TRO and complaint against Head
                    (.6).
02/08/21   RTS      Analysis with trail team regarding strategy and          1.20       $972.00
                    issues related to lawsuit against Head and others;
                    edit and revise Lit hold letters and finalize to send
                    to many parties; finalize and send cease and desist
                    letter to Grouply; exchange correspondence with
                    clients regarding the foregoing; telephone
                    conference with bankruptcy and trial teams
                    regarding strategy for claims against Head and
                    Secret and potential motion to set aside LSA, as
                    well as other strategic issues.
02/08/21   RTS      Edit and revise TRO and complaint; review and            5.30     $4,293.00
                    analysis of research regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 103 of 312
WorldVentures Holdings LLC                                                            Page 22
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/08/21   SCL      Review, revise and analyze strategy for complaint     2.50     $2,012.50
                    and injunctive application and coordinate with
                    trial team regarding same.
02/08/21   SG       Conducted contact research for Kenneth E. Head,       0.80       $172.00
                    aka "Eddie Head" (service of process). (E.
                    Shanks).
02/08/21   TCD      Attention to multiple emails from Rob Slovak          2.30       $701.50
                    forwarding various case-related materials,
                    including client communications, client
                    documents, videos, attorney notes and research,
                    and organize same into electronic files; finalize
                    cease and desist letters to Virginia Trask and
                    Grouply Ventures and send same via email and
                    certified mail; finalize litigation hold and
                    document retention letters to Virgia
                    Trask/Grouply Ventures, Justin Call, Eddie Head,
                    and John Halcombe, and send via email and
                    certified mail; send emails to Rob Slovak
                    forwarding all finalized letters for sending to
                    clients.
02/09/21   AEC      Prepare requests for production and motion to        15.90    $10,096.50
                    expedite discovery (1.2); revise drafts of
                    declaration, proposed temporary restraining order,
                    original complaint, and application for temporary
                    restraining order and preliminary injunction,
                    reviewing and incorporating Rob Slovak and
                    Steven Lockhart's analysis, along with exhibits
                    and citations cited to therein (12.6); coordinate
                    with Foley team regarding impending filings and
                    seeking emergency hearings as to same (.5);
                    extensive strategy discussions with Rob Slovak,
                    Steven Lockhart, Stephen Jones, Tanya Durham
                    and Emily Shanks regarding impending filings
                    and action items (1.6).
02/09/21   EFS      Strategize with A. Chibli regarding requests for      0.70       $332.50
                    production to Seacret and Head.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 104 of 312
WorldVentures Holdings LLC                                                               Page 23
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/09/21   EFS      Research issues incident to filing TRO                  12.60     $5,985.00
                    application, complaint, and motions and ensure
                    compliance with local rules and correspond with
                    court regarding available hearing dates (1.3);
                    Continue to revise and edit the TRO application
                    against Head in accordance with S. Lockhart, S.
                    Slovak, and client edits and correspond with them
                    regarding the same (2.8); continue to revise and
                    edit the complaint against Head in accordance
                    with S. Lockhart, S. Slovak , and client edits and
                    correspond with them regarding the same (2.3);
                    revise and edit TRO and correspond with S.
                    Slovak regarding the same (1.7); correspond with
                    court regarding potential filing of adversary and
                    application for TRO to obtain hearing date (.3);
                    correspond with litigation team regarding strategy
                    and timing for filing application for TRO and
                    complaint against Head (.8); continue to gather
                    facts in support of case against Head (1.5);
                    correspond with A. Chibli regarding research and
                    issues incident to declaration in support of
                    application for TRO and TRO; assist in revising
                    motion for expedited discovery against Head and
                    requests for production (1.5); strategize tasks
                    needed to ensure no duplications of efforts with
                    A. Chibli (.4).
02/09/21   RTS      Draft, edit and revise complaint, application for        2.80     $2,268.00
                    TRO and supporting affidavits; analysis with trial
                    team and review and analysis of key documents
                    related to same, including videos.
02/09/21   SCL      Review, revise and analyze strategy for complaint,       2.70     $2,173.50
                    injunctive application and supporting document,
                    and coordinate with trial team regarding same.
02/09/21   TCD      Review request from Aaron Chibli regarding               1.30       $396.50
                    locating examples of Motion for Expedited
                    Discovery with requests included; send email to
                    Aaron Chibli forwarding samples of motions;
                    attention to multiple emails from Rob Slovak
                    forwarding various case-related materials,
                    including client communications, client
                    documents, attorney notes, and research, and
                    organize same into electronic files; draft litigation
                    hold letters to Seacret Direct LLC, Seacret Direct
                    Korea, Izhak Benshabat, and Exigo Office, Inc.;
                    send email to Rob Slovak forwarding draft
                    litigation hold letters for review and comment.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 105 of 312
WorldVentures Holdings LLC                                                               Page 24
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/10/21   AEC      Finalize preparing original complaint and request       8.40      $5,334.00
                    for preliminary injunction, emergency application
                    for temporary restraining order and preliminary
                    injunction, declaration in support of same, and
                    proposed order granting TRO, including
                    incorporating Rob Slovak's and Steven Lockhart's
                    analysis/suggestions to same (6.9); compile and
                    finalize exhibits for adversary filings (.6); various
                    discussions with Rob Slovak, Steven Lockhart,
                    and Emily Shanks regarding adversary filings and
                    action items (.9).
02/10/21   EFS      Assist in preparing R. Slovak's argument outline        5.30      $2,517.50
                    for TRO hearing with attention to detailing case
                    law and citations to factual allegations (3.0);
                    continue to analyze online videos and facts
                    relevant to Seacret's new travel program and
                    Head's involvement with the same (1.0); prepare
                    demonstrative chart of videos used in Head's TRO
                    in preparation for hearing on the same (1.3).
02/10/21   EFS      Further revise and edit motion to expedite              4.60      $2,185.00
                    discovery against Head and Seacret and requests
                    for production and deposition topics in accordance
                    with S. Lockhart and R. Slovak's comments,
                    correspond with them regarding the same, and
                    draft subpoena regarding the same (2.4); prepare
                    emergency motion and proposed order on the
                    same regarding the motion to expedite discovery
                    (1.0); attention to issues incident to discovery and
                    strategize with A. Chibli regarding the same (1.2).
02/10/21   RTS      Telephone conference with Eric Haynes regarding         2.10      $1,701.00
                    strategy with regard to Head TRO and other
                    litigation hold letters; analysis with trial team
                    regarding case strategy; draft Secret complaint;
                    edit and revise lit hold letters to Exicgo and
                    Seacret entities and correspondence with client
                    regarding same.
02/10/21   RTS      Edit and revise complaint, application for TRO,         6.10      $4,941.00
                    affidavit in support of same, motion for expedited
                    discovery and discovery, proposed TRO and
                    motion for hearings; analysis with trial team
                    regarding foregoing; exchange correspondence
                    with clients regarding issues concerning same;
                    begin preparing outline for hearing.
02/10/21   SCL      Analyze potential claims and case strategy against      0.80        $644.00
                    Seacret, Eddie Head and TopTier including call
                    with Eric Haynes and Rob Slovak regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 106 of 312
WorldVentures Holdings LLC                                                             Page 25
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/10/21   SCL      Analyze and revise expedited discovery motion         1.70      $1,368.50
                    and requests.
02/10/21   SCL      Review, revise and analyze strategy for complaint,    3.10      $2,495.50
                    injunctive application and supporting documents,
                    and coordinate with trial team regarding same.
02/10/21   TCD      Draft adversary complaint against Seacret Direct      1.20        $366.00
                    LLC; review multiple emails from Rob Slovak
                    forwarding various case-related materials,
                    including client correspondence and attorney
                    notes, and organize same into electronic files;
                    create exhibits to Application for TRO; create
                    redline comparison of Poates Declaration and
                    send email to Aaron Chibli forwarding same.
02/11/21   AEC      Preparation for upcoming TRO hearing, including       7.20      $4,572.00
                    summarizing relevant and supporting cases from
                    federal courts in Texas, revising and updating
                    outline for TRO hearing, compiling video source
                    and time stamp for statements/quotes cited in
                    Application and Declaration (4.9); discussions
                    with Rob Slovak, Steven Lockhart, and Emily
                    Shanks regarding adversary filings, upcoming
                    hearing, and other action items (.7); update
                    application to include portions regarding return of
                    confidential information (.5); review and analyze
                    other potential exhibits to file in support of
                    Application (1.1).
02/11/21   EFS      Assist with research and issues incident to           5.30      $2,517.50
                    preparing outline for TRO hearing argument (1.0);
                    review and analyze additional videos related to
                    Seacret's travel business and correspond with
                    litigation team regarding the same (2.5); ensure
                    preservation of video evidence from online videos
                    (.7); correspond with court regarding availability
                    for TRO hearing (.2); research and analyze legal
                    standard for admissibility of evidence and other
                    legal issues incident TRO argument (.9).
02/11/21   MAH      Work on litigation issues (2.7).                      2.70      $2,470.50
02/11/21   RTS      Edit and revise complaint, TRO application,           2.60      $2,106.00
                    supporting affidavits, motion for expedited
                    discovery and related orders; analysis with trial
                    team regarding case strategy; telephone
                    conference with clients regarding same.
02/11/21   RTS      Review and analysis of Head affidavits from past      1.40      $1,134.00
                    lawsuits; review and analysis of policies and
                    procedures and other confidentiality documents.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 107 of 312
WorldVentures Holdings LLC                                                               Page 26
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/11/21   SCL      Prepare Seacret complaint.                              3.20      $2,576.00
02/11/21   SG       Conducted entity research for SEACRET SPA               2.00        $430.00
                    LLC and related entities. Retrieved entity data and
                    filings for each and identified ownership/members
                    of parent (Lexis reports for each member
                    provided). (Slovak).
02/11/21   TCD      Finalize cease and desist letters to Exigo offices in   1.50        $457.50
                    St. Croix and Dallas; send letters to Exigo via
                    Federal Express and certified mail, including
                    travel to Fed Ex office and post office; review
                    multiple emails from Rob Slovak forwarding
                    various case-related materials, including client
                    communications, and organize same into
                    electronic files; send email to Beau Coplin, Ed
                    Jarrin, Peter Zielke and Jay Boyer forwarding
                    Exigo cease and desist letters; review email from
                    Justin Call acknowledging receipt of cease and
                    desist letter and send email to Rob Slovak
                    forwarding same; create chart of cease and desist
                    letter recipients.
02/12/21   AEC      Review and analyze the affidavit and deposition         7.10      $4,508.50
                    transcript of Eddie Head that were offered in his
                    capacity as WorldVentures' President in support
                    of WorldVentures' recent application for
                    preliminary injunction, and discussions with Rob
                    Slovak, Steven Lockhart, and Emily Shanks
                    regarding same, including identifying and
                    highlighting the relevant portions of the affidavit
                    and deposition transcript for potential use in
                    upcoming adversary proceeding (5.1); review and
                    analyze confidentiality agreement, employee
                    handbook, and exigo agreement, and discussions
                    with team regarding same, along with updating
                    exhibits to upcoming adversary filings and action
                    items and next steps moving forward (1.6); review
                    and analyze WorldVentures' pending litigation
                    (.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 108 of 312
WorldVentures Holdings LLC                                                             Page 27
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/12/21   EFS      Research facts regarding Seacret's travel business    5.80      $2,755.00
                    and Head's involvement with the same and
                    compile master chart of facts and issues incident
                    to in preparation for lawsuits and potential TROs
                    (3.0); coordinate preservation of evidence (.4);
                    draft request for emergency hearing on expedited
                    discovery and order on the same and correspond
                    with litigation team regarding the same (1.8);
                    research issues incident to filing TRO application,
                    complaint, and motions and ensure compliance
                    with local rules (.6).
02/12/21   RTS      Review and analysis of Head deposition and            2.00      $1,620.00
                    contracts; telephone conference with UCC
                    members regarding status of case and
                    recommended courses of action.
02/12/21   RTS      Edit and revise complaint, TRO application,           2.60      $2,106.00
                    motion for expedited discovery, TRO and
                    supporting documents; edit and revise TRO
                    argument outline; review and analysis of cases
                    cited in support of TRO and prepare for potential
                    hearing.
02/12/21   SCL      Analyze potential claims and case strategy against    4.80      $3,864.00
                    Seacret, Eddie Head and TopTier including calls
                    with Eric Haynes, Marcus Helt and/or Rob Slovak
                    regarding same (3.9); call with UCC counsel
                    regarding potential claims against Seacret and
                    Eddie Head (.9).
02/12/21   SCL      Continue work on Seacret complaint.                   0.60        $483.00
02/14/21   RTS      Review and analysis of Head deposition and            1.40      $1,134.00
                    related documents.
02/15/21   AEC      Prepare draft of Rule 2004 motion for                 3.80      $2,413.00
                    examination against Grouply; discussions with
                    Rob Slovak, Steven Lockhart, and Emily Shanks
                    regarding next steps with respect to Eddie Head
                    and Seacret.
02/15/21   RTS      Review and analysis of Head deposition and            1.90      $1,539.00
                    affidavits from prior cases; review and analysis of
                    additional confidentiality agreements and policies;
                    edit and revise outline for TRO hearing to address
                    the foregoing.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 109 of 312
WorldVentures Holdings LLC                                                             Page 28
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/15/21   RTS      Telephone conference with Eric Haynes regarding       1.60      $1,296.00
                    case status and strategy, including results of call
                    with UCC: review and analysis of materials
                    related to potential Seacret claims; analysis with
                    Steven Lockhart regarding strategy with regard to
                    same; edit and revise 2004 motion for testimony
                    and documents from Gina Trask and Grouply.
02/15/21   SCL      Analyze potential claims and case strategy against    4.70      $3,783.50
                    Seacret, Eddie Head and TopTier including
                    review of prior testimony and social media
                    platforms, and calls with Eric Haynes and/or Rob
                    Slovak regarding same (4.7).
02/15/21   SJ       Communications with E. Shanks, A. Chibli, R.          0.60        $264.00
                    Slovak, and S. Lockhart regarding potential
                    litigation (0.6).
02/15/21   TCS      Prepare for omnibus hearing (.7); prepare, file and   2.10      $1,522.50
                    serve notices of revised proposed orders on cash
                    collateral and lease rejection (.6); email exchange
                    with court regarding same (.1); confer with
                    counsel to landlord, committee, Wells Fargo and
                    lender regarding same (.2); prepare, file and serve
                    agenda for omnibus hearing (.4); confer with
                    chambers regarding same (.1).
02/16/21   AEC      Discussions with Rob Slovak regarding status          0.30        $190.50
                    update and action items moving forward;
                    discussions with Emily Shanks regarding
                    propounding additional discovery requests and
                    motion to expedite discovery.
02/16/21   EFS      Analyze facts incident to filing of TRO and           0.80        $380.00
                    complaint against Head, manage and organize the
                    same, and correspond regarding the same with
                    litigation team.
02/16/21   RTS      Review and analysis of Jesse Macpherson and           1.60      $1,296.00
                    Mark Accosta videos; analysis with Steven
                    Lockhart and Eric Haynes regarding case status
                    and strategy.
02/16/21   SCL      Continue drafting complaint against Seacret.          1.90      $1,529.50
02/16/21   SCL      Analyze potential claims and case strategy against    3.20      $2,576.00
                    Seacret, Eddie Head and TopTier including
                    review of prior testimony and social media
                    platforms, and calls with Eric Haynes, Marcus
                    Helt and/or Rob Slovak regarding same (3.2).
02/16/21   SCL      Call with Exigo representatives regarding             0.20        $161.00
                    discovery litigation hold.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 110 of 312
WorldVentures Holdings LLC                                                               Page 29
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/16/21   SJ       Communications with E. Shanks, A. Chibli, R.            0.40        $176.00
                    Slovak, and S. Lockhart regarding potential
                    litigation and issues related to same (0.4).
02/16/21   TM       Analysis and teleconference with Steven Lockhart        0.40        $324.00
                    regarding potential copyright and other IP related
                    claims for potential litigation.
02/17/21   AEC      Strategy discussions with Rob Slovak and Emily          0.90        $571.50
                    Shanks regarding impending adversary filings and
                    expedited discovery (.6); correspondence with
                    Tanya Durham and Emily Shanks regarding
                    internal master spreadsheet with key transactions
                    and events at issue (.3).
02/17/21   EFS      Manage video evidence and in take of newly              2.50      $1,187.50
                    discovered videos, and organize facts for both
                    Head and Seacret (1.0); Begin drafting motion for
                    expedited discovery and discovery requests to J.
                    Macpherson and correspond with A. Chibli
                    regarding the same (.8); corresond with Chilbli
                    and strategize for seacret complaint (.4); attention
                    to emails and strategies therein from litigation
                    team (.3).
02/17/21   RTS      Review and analysis of new videos; edit and             2.20      $1,782.00
                    revise Secret lawsuit; analysis with Steven
                    Lockhart regarding status of case and
                    recommended courses of action.
02/17/21   SCL      Analyze potential claims and case strategy against      0.40        $322.00
                    Seacret, Eddie Head and TopTier including calls
                    with Eric Haynes and/or Rob Slovak regarding
                    same (.4).
02/17/21   SCL      Continue drafting complaint against Seacret.            2.60      $2,093.00
02/17/21   TCD      Review multiple emails from Rob Slovak, Emily           1.30        $396.50
                    Shanks and Aaron Chibli forwarding various case-
                    related materials, including client
                    communications, attorney notes, research, and
                    witness-related materials, and organize same into
                    electronic files; review materials in order to gather
                    exhibits for upcoming TRO application and
                    complaint.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 111 of 312
WorldVentures Holdings LLC                                                             Page 30
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/18/21   AEC      Strategy and action item discussions with Steven      11.10     $7,048.50
                    Lockhart, Rob Slovak, Steven Jones, and Emily
                    Shanks regarding upcoming filings, Rule 2004
                    motions, potential lawsuits against other parties,
                    and discovery issues (1.7); prepare drafts of Rule
                    2004 motions for examination for Grouply, Top
                    Tier, and Trask, along with requests for
                    production and deposition topics for each
                    examinee, and review and analyze pretrial
                    discovery consideration relating to Rule 2004
                    examinations, subpoenas accompanying same,
                    and adversary discovery under Fifth Circuit
                    precedent (5.9); action item discussions with
                    Emily Shanks and Tanya Durham regarding
                    internal case spreadsheet with timeline of relevant
                    events and corresponding documents (.9); review
                    and analyze relevant videos posted by Seacret's
                    representatives (2.1); review and analyze possible
                    causes of action to assert against Seacret (.5).
02/18/21   EFS      Correspond with A. Chibli regarding issues             0.40       $190.00
                    incident to filing complaint and TRO against
                    Head.
02/18/21   RTS      Edit and revise outline of argument for TRO            0.60       $486.00
                    following review of affidavits and depositions.
02/18/21   RTS      Edit and revise 2004 motion against Grouply,           1.50     $1,215.00
                    Trask and Top Tier; draft, edit and revise
                    complaint against Seacret.
02/18/21   SCL      Coordinate with private investigator regarding         0.50       $402.50
                    Seacret membership and training investigation.
02/18/21   TCD      Create spreadsheet containing timeline, glossary       2.20       $671.00
                    of individuals and entities, chart of quotes,
                    demonstrative chart and update videos and articles
                    chart, to include links; exchange multiple emails
                    with Emily Shanks and Aaron Chibli regarding
                    spreadsheet formatting.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 112 of 312
WorldVentures Holdings LLC                                                              Page 31
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/19/21   AEC      Strategy discussions with Rob Slovak, Steven           5.40      $3,429.00
                    Lockhart, and Emily Shanks regarding impending
                    adversary filings (.5); prepare and submit action
                    item list with designated tasks relating to
                    upcoming week (.5); discussions with Tanya
                    Durham and Emily Shanks regarding master case
                    spreadsheet and timeline and key witnesses,
                    including review of same (.4); research and
                    analyze potential causes of action under Fifth
                    Circuit and Texas law, and revise draft Seacret
                    complaint, incorporating additional factual
                    allegations, causes of action, and citations to same
                    (2.7); review and analyze relevant promotional
                    materials and videos to incorporate into complaint
                    and for application for injunctive relief (1.3).
02/19/21   EFS      Draft discovery requests to J. Macpherson and          4.00      $1,900.00
                    motion for expedited discovery (2.0); analyze
                    issues incident to the Seacret complaint and assist
                    A. Chibli with drafting the complaint (.8); analyze
                    claims for drafting application for preliminary
                    injunction against Seacret (1.2).
02/19/21   RTS      Edit and revise Seacret Complaint; analysis with       3.40      $2,754.00
                    trial team regarding strategy regarding same; edit
                    and revise 2004 motion against Grouply, et. al;
                    analysis with Eric Haynes regarding status of case
                    and recommended courses of action; edit and
                    revise motion for expedited discovery against
                    Jessee Macphearson.
02/19/21   RTS      Telephone conference with Chris Ralston                0.30        $243.00
                    regarding other lawsuits with Head as testifier.
02/19/21   RTS      Edit and revise TRO argument outline.                  0.50        $405.00
02/21/21   RTS      Edit and revise motion for expedited discovery         0.50        $405.00
                    regarding Jesse Macphearson.
02/21/21   RTS      Review and analysis of Head deposition and             0.80        $648.00
                    affidavit in preparation for TRO hearing; edit and
                    revise TRO hearing outline.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 113 of 312
WorldVentures Holdings LLC                                                               Page 32
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/22/21   AEC      Review and finalize all adversary filings against       12.10     $7,683.50
                    Head, including the application for injunctive
                    relief, original complaint, motion for expedited
                    discovery, motion for emergency hearing, and
                    proposed orders and exhibits regarding same, and
                    various discussions with Emily Shanks and Tanya
                    Durham regarding same (3.2); prepare draft of
                    Seacret complaint, incorporating Rob Slovak's and
                    Steven Lockhart's analysis and comments, along
                    with additional statutory and common law causes
                    of action and factual allegations with relevant
                    citations to relevant agreements at issue (7.1);
                    research and analyze misappropriation claims,
                    Lanham Act claims, declaratory judgment
                    requested relief, and availability of attorney's fees
                    for corresponding claims (1.8).
02/22/21   EFS      Correspond with A. Chibli regarding issues               0.20        $95.00
                    incident to lawsuit against Eddie Head and
                    strategize tasks needed regarding the same.
02/22/21   EFS      Prepare and manage filing of complaint against           3.50     $1,662.50
                    Eddie Head, application for temporary restraining
                    order against Head, and motion for expedited
                    discovery and motion to expedite the same;
                    correspond with the Court regarding available
                    hearing dates; attention to issues incident to filing
                    complaint and temporary restraining order.
02/22/21   NJOV     Download documents and prepare a Hearing                 0.80       $264.00
                    Binder for counsel in preparation of Hearing on
                    Plaintiff's TRO and Motion for Expedited
                    Discovery.
02/22/21   RTS      Analysis with Steven Lockhart regarding status of        3.10     $2,511.00
                    case and recommended courses of action
                    following conversation with Eddie Head and
                    strategy for TRO; edit and revise motions for
                    expedited discovery.
02/22/21   SCL      Call with UCC counsel regarding Eddie Head               2.50     $2,012.50
                    litigation strategy (.2); coordinate with Tom
                    Scannell and Rob Slovak regarding UCC
                    intervention strategy (.3); analyze potential claims
                    and case strategy, including supporting evidence,
                    against Seacret, Eddie Head and TopTier
                    including calls with Eric Haynes and/or Rob
                    Slovak regarding same (1.9) coordinate with trial
                    team regarding Eddie Head filing strategy (.1).
02/22/21   SCL      Local rule conferral with opposing party regarding       0.30       $241.50
                    injunctive relief and expedited discovery.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 114 of 312
WorldVentures Holdings LLC                                                               Page 33
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/22/21   SJ       Communications with S. Lockhart regarding Head           0.30       $132.00
                    litigation.
02/22/21   TCD      Finalize litigation hold letter to Seacret Direct and    1.20       $366.00
                    Izhak Ben Shabat and send to Phil Lamberson via
                    email and via certified mail, return receipt
                    requested; review multiple emails from clerk
                    forwarding various court filings, including
                    complaint, application for TRO and declaration of
                    Mr. Poates, and organize same into electronic
                    files; assist with preparing materials for upcoming
                    TRO hearing; review multiple emails from Rob
                    Slovak forwarding various case-related materials,
                    including client communications, client
                    documents, attorney notes, witness-related
                    materials, and organize same into electronic files.
02/23/21   AEC      Review and analyze Head's objections to                 12.20     $7,747.00
                    WorldVentures' application for preliminary
                    Injunction, Head's objections to WorldVentures'
                    emergency motion for expedited discovery,
                    Head's witness and exhibits, and prepare rebuttal
                    analyses of cases cited to in Head's objections to
                    prepare for tomorrow's hearings (4.4); conference
                    with Rob Slovak and Steven Lockhart regarding
                    action items and additional adversary filings (.8);
                    review and analyze WorldVentures' policies and
                    procedures, sales representative agreement, and
                    membership terms and conditions (1.3); prepare
                    draft of Seacret complaint, incorporating Rob
                    Slovak's and Steven Lockhart's
                    suggestions/analyses, along with citations to
                    relevant documents and precedential authority
                    (5.7).
02/23/21   EFS      Draft and prepare witness and exhibit list and          10.70     $5,082.50
                    accompanying exhibits for hearing on Head's
                    TRO and correspond with S. Lockhart and R.
                    Slovak regarding the same (3.5); prepare Shanks
                    declaration for authentication of video evidence
                    (.7); prepare for hearing on TRO with attention to
                    case law and evidence (2.2) attention to issues
                    incident to video evidence (.7); assist A. Chibli
                    with drafting complaint against Seacret (1.3);
                    strategize complaint to Seacret with A. Chibli and
                    analyze facts incident to and in support of the
                    same (.8); research; review and analyze Head's
                    response to TRO and objection to motion for
                    expedited discovery (1.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 115 of 312
WorldVentures Holdings LLC                                                              Page 34
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/23/21   RTS      Edit and revise hearing outline for Head TRO;          3.50      $2,835.00
                    review and analysis of case law and exhibits;
                    prepare for TRO hearing.
02/23/21   SCL      Review and revise supplemental injunctive              0.70        $563.50
                    briefing and exhibits.
02/23/21   SCL      Coordinate with Eric Haynes, Marcus Helt and           3.70      $2,978.50
                    Rob Slovak regarding Seacret response strategy
                    and injunction hearing (.6); analyze Eddie Head
                    responsive briefing and counter-argument strategy
                    (1.2); work on injunction hearing strategy (2.1).
02/23/21   SJ       Communications with E. Shanks regarding TRO            0.50        $220.00
                    and injunction hearing.
02/23/21   TCD      Assist with finalizing, organizing and labeling        1.20        $366.00
                    exhibits to Application for TRO, including Poates'
                    Declaration; review multiple emails from Rob
                    Slovak forwarding various case-related materials,
                    including client documents, attorney notes,
                    research, and communications with client
                    regarding finalizing of Application for TRO and
                    adversary complaint; organize documents and pull
                    file-stamped pleadings and forward materials to
                    Nita Overton for creating TRO hearing notebook.
02/24/21   AEC      Assist Rob Slovak in preparation for today's           5.40      $3,429.00
                    temporary restraining order and motion to
                    expedite hearings, including reviewing and
                    submitting analyses relating to past consideration,
                    judicial notice, and preliminary injunctive
                    evidence standard under Fifth Circuit and Texas
                    law (1.9); attend temporary restraining order
                    hearing and assist Rob Slovak during same (2.2);
                    strategy discussions with Rob Slovak and Emily
                    Shanks regarding immediate action items, court's
                    ruling on temporary restraining order (.7); strategy
                    discussions with Emily Shanks regarding scope of
                    discovery and the draft Seacret complaint (.6).
 Case 20-42492    Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                              Document      Page 116 of 312
WorldVentures Holdings LLC                                                                Page 35
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50197046                                                              April 19, 2021


02/24/21   EFS      Assist with hearing preparation with attention to        10.00     $4,750.00
                    adding citations to argument outline and
                    researching case law regarding Head's non-
                    compete argument; attend hearing and assist with
                    hearing (4.0); research on evidence standards and
                    court's ability to take judicial notice (2.5) research
                    and analyze case law and facts incident to Head's
                    employment agreements (.7); research and
                    analyze case law regarding discovery standards in
                    preparation for motion for expedited discovery
                    (1.0) participate in discussions regarding issues
                    incident to Head's TRO and preliminary
                    injunction hearing as well as discovery issues
                    regarding the same with R. Slovak, M. Helt, and
                    analyze hearing and participate in calls re strategy
                    for hearing (1.8).
02/24/21   EFS      Assist with drafting complaint to Seacret with            0.70       $332.50
                    attention to inserting facts from public videos and
                    language from contracts.
02/24/21   JDF      Analysis on LSA agreement (1.4).                          1.40     $1,232.00
02/24/21   RTS      Prepare for, attend and argue hearings on TRO            10.20     $8,262.00
                    and motion for expedited discovery; confer with
                    opposing counsel and clients on TRO and
                    discovery issues; telephone conference with
                    clients following hearing on case status and
                    strategy.
02/24/21   SCL      Call with UCC counsel regarding Eddie Head                2.60     $2,093.00
                    litigation strategy (.3); analyze injunction strategy,
                    including supporting evidence including
                    communications with Eric Haynes, Marcus Helt
                    and/or Rob Slovak and coordination with trial
                    team regarding same (2.3).
02/24/21   SCL      Temporary restraining order hearing (4.0).                4.00     $3,220.00
02/24/21   SCL      Multiple court required conferrals with Eddie             1.30     $1,046.50
                    Head's counsel regarding injunctive relief and
                    expedited discovery (.8); court required conferral
                    with Seacret's counsel regarding expedited
                    discovery (.5).
02/24/21   SJ       Meet with Foley litigation team and UCC counsel           1.00       $440.00
                    regarding Head litigation issues (0.4);
                    Communications with E. Shanks and A. Chibli
                    regarding issues related to same (0.6).
02/24/21   SJ       Attend hearing on motion for TRO, injunction,             2.20       $968.00
                    and expedited discovery.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 117 of 312
WorldVentures Holdings LLC                                                            Page 36
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/24/21   SJ       Continue hearing on motion for TRO, injunction,       2.10       $924.00
                    and expedited discovery.
02/24/21   TCD      Assist with preparation for TRO hearing,              2.10       $640.50
                    including extensive revisions to Rob Slovak's
                    hearing outline and creation of table of contents
                    and notebook; review multiple emails from Rob
                    Slovak forwarding various case-related materials,
                    including client communications, correspondence
                    with opposing counsel, attorney notes, and
                    organize same into electronic files.
02/25/21   AEC      Prepare drafts of discovery requests for             13.40     $8,509.00
                    production to Eddie Head and Seacret, along with
                    Rule 30b6 deposition topics to Seacret, and
                    incorporate Steven Lockhart's and Rob Slovak's
                    analysis into the draft discovery, along with
                    strategy discussions with team regarding same
                    (5.7); strategy and action item conference call
                    with the team (.5); prepare and submit document
                    preservation email in anticipation of E. Head's
                    requests for production for upcoming temporary
                    injunction and discussions and analysis with Eric
                    Haynes and Melissa Huff regarding same (2.3);
                    review and analyze the draft discovery schedule,
                    expedited discovery order, draft subpoena, draft
                    Macpherson discovery requests, and discussions
                    with Emily Shanks regarding same (.9); finalize
                    motion for Rule 2004 examinations for several
                    third parties and discussions with Steven Lockhart
                    regarding same (.9); finalize draft of Seacret
                    complaint and strategy discussions with Emily
                    Shanks regarding same (3.1).
02/25/21   BCM      Communications with S. Lockhart and R. Slovak         1.70     $1,079.50
                    regarding case facts; review and analyze
                    complaint, application for temporary restraining
                    order, and supporting documents.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 118 of 312
WorldVentures Holdings LLC                                                              Page 37
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/25/21   EFS      Call with S. Lockhart and R. Slovak regarding          8.30      $3,942.50
                    strategy going forward in preparation for
                    preliminary injunction hearing against Head (.8);
                    revise and edit TRO and correspond with S.
                    Lockhart regarding the same and manage filing
                    with court (.5); revise and edit order re: expedited
                    discovery and draft agreed scheduling order for
                    discovery and correspond with S. Lockhart and R.
                    Slovak regarding the same, and manage filing the
                    same with the Court (1.5); draft chart of evidence
                    in preparation for depositions and assist with
                    deposition preparation (1.0); revise and edit
                    motion for expedited discovery against J.
                    Macpherson and analyze language of discovery
                    requests (1.0); assist A. Chibil in drafting
                    complaint against Seacret and revise and edit the
                    same (1.0); begin drafting application for
                    preliminary injunction against Seacret and
                    research and analyze standards regarding the same
                    (2.5).
02/25/21   RTS      Edit and revise order on discovery and TRO in          6.50      $5,265.00
                    Head case; edit and revise discovery requests and
                    deposition topics; work with client, trial team and
                    vendor regarding document gathering and review
                    for production and depositions.
02/25/21   SCL      Review and revise agreed discovery scheduling          0.70        $563.50
                    order (.3); review and revise multiple temporary
                    restraining order drafts circulated by Head's
                    counsel (.4).
02/25/21   SCL      Analysis of case task assignments and review task      2.50      $2,012.50
                    list (.4); coordinate with trial team regarding
                    injunction hearing preparation and strategy (.6);
                    analyze injunction hearing arguments and
                    strategies, including supporting evidence and
                    communications with Eric Haynes, Marcus Helt
                    and/or Rob Slovak (1.5).
02/25/21   SCL      Review and revise 2004 motion and attachments,         1.40      $1,127.00
                    requests for production to Head and Seacret and
                    deposition topics to Seacret.
02/25/21   SCL      Court required conferral with counsel for Head         0.30        $241.50
                    and Seacret regarding discovery scheduling order
                    and/or form of TRO.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                             Document      Page 119 of 312
WorldVentures Holdings LLC                                                                Page 38
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50197046                                                              April 19, 2021


02/25/21   SJ       Meet with Foley litigation team regarding issues         1.10        $484.00
                    related to Head litigation, discovery, and
                    preparation for injunction hearing (0.6); Various
                    communications with Foley litigation team
                    regarding pleadings, discovery, and other issues
                    related to Head litigation (0.5).
02/25/21   TCD      Review and analyze email from Rob Slovak                 0.10         $30.50
                    forwarding client communications, and organize
                    same into electronic files.
02/26/21   AEC      Revise draft complaint, incorporating recently           8.90      $5,651.50
                    uncovered information and new causes of action,
                    along with Rob Slovak's and Steven Lockhart's
                    suggestions and analysis (1.1); prepare and attend
                    strategy conference call with Foley team to
                    discuss immediate action items (.5); update two
                    sets of request for production and deposition
                    topics, incorporating client's and Rob Slovak's
                    comments and suggestions, including compiling
                    subpoena and exhibits, and serve same on Seacret
                    (2.9); extensive discussions with client and
                    Melissa Huff regarding document collection and
                    search queries, and results regarding same, and
                    update Foley team with document review action
                    items (3.9); review and analyze requests for
                    production to Debtors and depo notice of Debtors'
                    corporate rep (.5).
02/26/21   BCM      Review and analyze TRO hearing transcript;               3.70      $2,349.50
                    review and analyze Head's deposition transcript;
                    communications with R. Slovak regarding case
                    facts.
02/26/21   EFS      Draft, revise, and edit first draft of application for   7.40      $3,515.00
                    preliminary injunction against Seacret and
                    conduct research regarding factual allegations and
                    standards for claims (3.5); call with S. Lockhart,
                    R. Slovak, and A. Chibli to prepare for production
                    of discovery and strategize preparing for hearing
                    on Head's preliminary injunction hearing (.8);
                    correspond with court personnell regarding
                    potential continuance of the preliminary
                    injunction hearing (.3); call with S. Obenhaus to
                    discuss research issue regarding authentication
                    and admittance of YouTube videos (.7); assist A.
                    Chibli in preparing for production of documents
                    in response to Head's RFPs (.8); attention to issues
                    incident to preservation of evidence (.5); revise
                    and edit proposed orders for TRO and discovery
                    schedule and assist with filing with the Court (.8).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 120 of 312
WorldVentures Holdings LLC                                                               Page 39
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/26/21   EFS      Assist A. Chibli in revising and editing complaint      0.80        $380.00
                    against Seacret Direct, LLC with attention to
                    factual allegations and language of contracts.
02/26/21   RTS      Work on strategy with regard to case against            2.60      $2,106.00
                    Seacret; edit and revise Seacret Complaint;
                    telephone conference with clients regarding same.
02/26/21   RTS      Edit and revise discovery requests; edit and revise     4.50      $3,645.00
                    trial team task list; telephone conference with trial
                    team regarding case status and tasks; review and
                    analysis of documents for production and
                    depositions; review and analysis of discovery
                    requests from Head; analysis with Steven
                    Lockhart regarding same; telephone conference
                    with Eric Haynes and Steven Lockhart regarding
                    case strategy.
02/26/21   SCL      Review and revise Head's proposed changes to            0.30        $241.50
                    expedited discovery scheduling order (.1); review
                    and revise Head's proposed changes to TRO form
                    (.2).
02/26/21   SCL      Coordinate with trial team regarding injunction         4.10      $3,300.50
                    hearing strategy (.3); coordinate with Eric Haynes
                    and Rob Slovak regarding Head TRO terms and
                    conditions, Seacret complaint strategy and Seacret
                    training investigation strategy (.5); coordinate
                    with Emily Shanks regarding TRO and expedited
                    discovery scheduling order strategy (.2); call with
                    Eric Haynes regarding Head lawsuit and Wayne
                    Nugent discovery strategy (.2); analysis of
                    potential discovery issues and Seacret claims
                    strategy with Marcus Helt and Rob Slovak (.9);
                    analyze potential claims and case strategy,
                    including supporting evidence, prior testimony
                    and hearing argument, against Seacret, Eddie
                    Head and TopTier (1.7); coordinate with private
                    investigator regarding Seacret training seminar
                    investigation strategy (.3).
02/26/21   SCL      Court required communications with counsel for          0.40        $322.00
                    Head and Seacret regarding TRO and expedited
                    discovery scheduling order terms, form and entry
                    (.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 121 of 312
WorldVentures Holdings LLC                                                            Page 40
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/26/21   SJ       Meet with Foley litigation team regarding issues      2.40     $1,056.00
                    related to Head litigation, discovery, and
                    preparation for injunction hearing (0.5); Various
                    communications with Foley litigation team and
                    work on issues related to pleadings, discovery,
                    and other issues concerning Head litigation (1.4);
                    Research issues related to privilege (0.5).
02/26/21   SRO      Confer with E. Shanks regarding authentication        0.70       $581.00
                    and hearsay issues relating to video evidence;
                    assist with authentication and hearsay legal
                    research.
02/26/21   TCD      Draft Request for Production to Seacret; draft        2.60       $793.00
                    Request for Production to Defendant Head; draft
                    Rule 30(b)(6) Deposition Notice to the Seacret
                    Corporate Representative; finalize and send
                    emails to Phil Lamberson and Todd Hoodenpyle
                    forwarding discovery requests and deposition
                    notice; exchange emails with PageVault
                    representative regarding creation of video clips
                    from various internet video sites; review multiple
                    emails from Rob Slovak forwarding various case-
                    related materials, including client documents,
                    research, and communications with clients, and
                    organize same into electronic files.
02/27/21   AEC      Conference call with Foley team to discuss           14.10     $8,953.50
                    immediate action items and strategy moving
                    forward (.5); conference call with Foley team and
                    client to discuss discovery issues and upcoming
                    deadlines, and follow up with Rob Slovak
                    regarding same (.7); strategy discussions with
                    Brantley Smith and Brandon Marx regarding their
                    designated assignments, including research
                    relating to consideration arguments and
                    unauthorized use of computer/software (.8);
                    extensive discussions and document collection
                    analysis with Melissa Huff and client in
                    anticipation of upcoming discovery responses,
                    including preparing targeted search
                    terms/keywords and identifying all potentially
                    relevant witnesses (5.2); conduct active learning
                    targeted review to prepare for document review
                    and quality control process, prioritizing
                    documents for review (3.1); submit
                    correspondence to document review team for
                    tomorrow's conference call (.4); review and
                    analyze potentially responsive documents and
                    communications, including reviewing for
                    privilege and confidentiality (3.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 122 of 312
WorldVentures Holdings LLC                                                               Page 41
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50197046                                                             April 19, 2021


02/27/21   BCM      Draft E. Head deposition outline [4.9]; participate     6.40      $4,064.00
                    in trial team conference call [.5]; participate in
                    conference call with client [1].
02/27/21   BS       Correspond with R. Slovak and S. Lockhart               8.60      $4,042.00
                    regarding case background and next steps; analyze
                    complaint, application for temporary restraining
                    order and preliminary injunction, transcript of the
                    hearing on temporary restraining order, relevant
                    employment contract and limited solicitation
                    contract, deposition of E. Head from previous
                    case, and opposing counsel's objections to
                    plaintiff's temporary restraining order and
                    preliminary injunction application; analyze case
                    law regarding debtor-in-possession's scope of
                    custody; outline brief in support of preliminary
                    injunction.
02/27/21   EFS      Call with S. Lockhart, A. Chibli, and R. Slovak         7.50      $3,562.50
                    regarding case strategy and status update (.7);
                    correspond with A. Chibli regarding issues
                    incident to doc review for response to Head's
                    RFPs and strategy thereto (.6); correspond with A.
                    Chibli regarding issues and strategies incident to
                    drafting complaint and application for preliminary
                    injunction against Seacret (.6); research and
                    analyze case law regarding preliminary injunction
                    standards for trademark and copyright
                    infringement (2.0); draft, revise, and edit factual
                    and legal portions of application for preliminary
                    injunction against Seacret Direct, LLC (3.6).
02/27/21   RTS      Analysis with trial team regarding strategy for         0.10         $81.00
                    case against Seacret; edit and revise complaint.
02/27/21   RTS      Review and analysis of documents for depositions        3.90      $3,159.00
                    and production in Head case; telephone
                    conference with trial team and clients regarding
                    case status and strategy; edit and revise
                    application for TI against Seacret; watch videos
                    related to Seacret; telephone conference with
                    document review team regarding production
                    issues; edit and revise cease and desist and lit hold
                    to Jessee Macpherson.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 123 of 312
WorldVentures Holdings LLC                                                            Page 42
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50197046                                                          April 19, 2021


02/27/21   SCL      Coordinate with trial team regarding injunction      3.40      $2,737.00
                    hearing strategy (.3); work on preliminary
                    injunction hearing and discovery strategy,
                    including supporting evidence, prior testimony
                    and hearing argument, and potential areas of
                    inquiry (2.9); debrief with private investigator
                    regarding Seacret training seminar investigation
                    (.2).
02/28/21   AEC      Multiple conference calls and discussions with       9.70      $6,159.50
                    Steven Lockhart, Rob Slovak, Emily Shanks,
                    Brantley Smith, Abby Drake, and Steven Jones to
                    discuss immediate action items, discovery issues,
                    document review, and potential filings (2.1);
                    discussions with Melissa Huff and client
                    regarding document collection and review
                    analytics and issue/coding tags (1.8); revise
                    update to incorporate recent factual findings from
                    discovery (.7); prepare categories and parameters
                    of document review (.4); review and analyze
                    potentially responsive documents and
                    communications, including reviewing for
                    confidentiality and privilege issues (4.7).
02/28/21   AKD      Telephone conversation with Aaron Chibli and         4.20      $2,247.00
                    Rob Slovak regarding case history, strategy, and
                    issues (.7); review and analyze pleadings,
                    responses, and discovery requests (.8); begin
                    reviewing documents for production (2.7).
02/28/21   BCM      Draft E. Head deposition outline [2.5]; review and   9.10      $5,778.50
                    analyze documents in response to Head's requests
                    for production [6.1]; participate in call with S.
                    Lockhart and R. Slovak regarding discovery
                    responses and objections to Head's requests for
                    production [.5].
02/28/21   BS       Correspond with R. Slovak and S. Lockhart            5.40      $2,538.00
                    regarding scope of discovery; analyze case law
                    regarding same; outline brief in support of
                    preliminary injunction; draft brief in support of
                    preliminary injunction.
02/28/21   EFS      Assist A. Chibli in preparing client documents for   1.10        $522.50
                    review (.5); analyze facts in preparation for
                    drafting potential preliminary injunction against
                    Seacret and communicate with A. Chibli
                    regarding the same (.6).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 124 of 312
WorldVentures Holdings LLC                                                             Page 43
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50197046                                                           April 19, 2021


02/28/21   EFS      Draft, revise, and edit application for preliminary   6.90      $3,277.50
                    injunction against Seacret Direct, LLC, including
                    research on standards (3.0); research and analyze
                    authentication of evidence from internet videos
                    and websites in preparation for Head's preliminary
                    injunction hearing, outline strategy for the same,
                    and communicate with S. Lockhart, R. Slovak,
                    and A. Chibli regarding the same (2.3); research
                    and analyze standards for attorney-client privilege
                    and communicate the same with S. Lockhart, R.
                    Slovak, and A. Chibli (1.2); correpond with A.
                    Chilbi regarding coordination of doc review for
                    responses to RFPs for Head (.4); update video
                    evidence chart in accordance with new video
                    evidence and issues incident to Seacret's launch of
                    travel product (.4).
02/28/21   EFS      Call with S. Lockhart, S. Slovak, and A. Chibli       0.90        $427.50
                    regarding document review for Head preliminary
                    injunction hearing.
02/28/21   RTS      Telephone conference with Eric Haynes, Steven         2.50      $2,025.00
                    Lockhart and Marcus Helt regarding strategy for
                    potential suit against Seacret; edit and revise
                    application for temporary injunction against
                    Seacret; review and analysis of key documents
                    and new videos connected to potential lawsuit
                    against Seacret.
02/28/21   RTS      Multiple telephone conferences with discovery         6.70      $5,427.00
                    team regarding strategy for production; review
                    and analysis of documents from production;
                    telephone conference with new team members
                    regarding background and case strategy; work on
                    deposition outline for Eddie Head; edit and revise
                    protective order; review and analysis of key
                    documents pulled by document review team;
                    telephone conference with Brandon Marx and
                    Steven Lockhart regarding objections and
                    responses to discovery requests from Head;
                    telephone conference with Eric Haynes, Steven
                    Lockhart and Marcus Helt regarding discovery
                    issues, Head case strategy, status of case and
                    recommended courses of action.
 Case 20-42492     Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 125 of 312
WorldVentures Holdings LLC                                                              Page 44
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50197046                                                            April 19, 2021


02/28/21   SCL      Coordinate with trial team regarding injunction         6.80     $5,474.00
                    hearing strategy (.9); analyze discovery and
                    response strategy (.5); coordinate with Eric
                    Haynes, Marcus Helt, and Rob Slovak regarding
                    Seacret lawsuit timing and strategy, Head
                    litigation discovery strategy and analysis of
                    potential witnesses and scope, and UCC
                    intervention response strategy (1.2); call with
                    Ryan Mans and Justin Hendricks (Wayne Nugent
                    counsel) regarding background facts and
                    deposition strategy and preparation (.5);
                    coordinate with Dean Calvert regarding Exigo
                    database and report production strategy (.6); work
                    on preliminary injunction hearing and discovery
                    strategy, including analysis supporting evidence,
                    prior testimony and hearing argument, potential
                    areas of inquiry and witness examination strategy
                    and scope (3.1).
02/28/21   SCL      Prepare agreed confidentiality and protective           1.10       $885.50
                    order (.7); revise Seacret complaint (.4).
02/28/21   SJ       Call with Foley litigation team regarding              12.40     $5,456.00
                    document review and informational disclosures
                    related to Head litigation (0.8); Call with S.
                    Lockhart regarding review of materials in data
                    room (0.3); Call with R. Slovak, S. Lockhart, and
                    A. Chibli regarding data room disclosures (0.3);
                    Various communications with Foley team
                    regarding pertinent information finds in document
                    review process (0.9); Extensive review and
                    analysis of documents in data room and
                    documents obtained from Debtors for eventual
                    turnover in Head litigation (10.1).
02/28/21   TCD      Draft Response to Defendant's Request for               1.30       $396.50
                    Production of documents and send email to Rob
                    Slovak, Steven Lockhart and Aaron Chibli
                    forwarding same for review and comment.

                                                           Task Total:    593.20   $367,171.00

                                                       Services Total:    921.10   $591,607.00


Professional Services Summary

Service Provider          Initials   Title                     Hours        Rate      Amount
Aaron E. Chibli           AEC        Associate                 177.10    $635.00   $112,458.50
Abigail K. Drake          AKD        Associate                   4.20    $535.00     $2,247.00
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 126 of 312
WorldVentures Holdings LLC                                                                                     Page 45
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50197046                                                                                   April 19, 2021


Brandon C. Marx                      BCM          Associate                        20.90       $635.00         $13,271.50
Brantley Smith                       BS           Associate                        14.00       $470.00          $6,580.00
Emily F. Shanks                      EFS          Associate                       154.50       $475.00         $73,387.50
Stephen Jones                        SJ           Associate                       147.60       $440.00         $64,944.00
Melissa A. Huff                      MAHU         Litigation Support                2.40       $350.00            $840.00
                                                  Project Manager
Stacy R. Obenhaus                    SRO          Of Counsel                        0.70       $830.00           $581.00
Sean Gasser                          SG           Other                             5.30       $215.00         $1,139.50
Nita J. Overton                      NJOV         Paralegal                         0.80       $330.00           $264.00
Tanya C. Durham                      TCD          Paralegal                        20.50       $305.00         $6,252.50
Jane D. Fergason                     JDF          Partner                          15.70       $880.00        $13,816.00
Marcus A. Helt                       MAH          Partner                         102.00       $915.00        $93,330.00
Robert T. Slovak                     RTS          Partner                         107.30       $810.00        $86,913.00
Steven C. Lockhart                   SCL          Partner                         102.20       $805.00        $82,271.00
Thomas Charles Scannell              TCS          Partner                          45.50       $725.00        $32,987.50
Terrell Miller                       TM           Partner                           0.40       $810.00           $324.00
Totals                                                                            921.10                     $591,607.00


Expenses Incurred

Description                                                                                                      Amount
Depositions / Transcripts, Exams                                                                                  $109.00
Litigation Services - Hosting                                                                                     $200.00
Meals                                                                                                              $46.55
Other Fees                                                                                                        $350.00
Service Fees                                                                                                      $592.00
Shipping Charges                                                                                                   $52.70
Westlaw                                                                                                         $5,086.30
Expenses Incurred Total                                                                                         $6,436.55

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.
 Case 20-42492          Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 127 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: April 19, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50197046
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264-0021
Plano, TX 75024




Remittance Advice

Outstanding Invoices:

04/19/21 - 50197047                           $331,559.64

Prior Outstanding Balance:                    $331,559.64

Current Invoice:

04/19/21 - 50197046                           $598,043.55
Total Amount Due:                             $929,603.19




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
            Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                            Document      Page 128 of 312


             Marcus A. Helt (TX 24052187)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             mhelt@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.                      §
                                         §
                      Debtors.1          §                           Jointly Administered

                   MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP
            FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
                    AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                           MARCH 1, 2021 TO MARCH 31, 2021

                   On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

        United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

        Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

        105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

        Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to

        the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.
        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 1
4852-6231-3191.1
          Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                        Document      Page 129 of 312



        Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

        debtors-in-possession (collectively, the “Debtors”), submits these monthly fee statements for

        services rendered and expense incurred for the periods of March 1, 2021 to March 31, 2021 (the

        “Statement Periods”).

                   I.   Itemization of Services Rendered by Foley:

                        The following is a list of individuals and their respective titles that provided

        services during the Statement Period. It includes information regarding their respective billing rate

        and the total number of hours spent by each individual providing services during the Statement

        Period for which Foley seeks compensation.

                                                    SUMMARY

           Service Provider             Initials   Title                   Hours       Rate         Amount
           Aaron E. Chibli              AEC        Associate               228.70   $635.00      $145,224.50
           Abigail K. Drake             AKD        Associate                12.00   $535.00        $6,420.00
           Brooke C. Bahlinger          BCB        Associate                68.40   $440.00       $30,096.00
           Brandon C. Marx              BCM        Associate               176.40   $635.00      $112,014.00
           Brantley Smith               BS         Associate                73.70   $470.00       $34,639.00
           Emily F. Shanks              EFS        Associate               155.90   $475.00       $74,052.50
           Stephen Jones                SJ         Associate               205.40   $440.00       $90,376.00
           Debbie E. Green              DEG        Of Counsel               63.40   $620.00       $39,308.00
           Stacy R. Obenhaus            SRO        Of Counsel                2.00   $830.00        $1,660.00
           Angela A. Henes              AAAM       Other                     1.30   $215.00          $279.50
           Sean Gasser                  SG         Other                     2.20   $215.00          $473.00
           Nita J. Overton              NJOV       Paralegal                24.90   $330.00        $8,217.00
           Tanya C. Durham              TCD        Paralegal               107.10   $305.00       $32,665.50
           Carrie B. Hoffman            CBHO       Partner                   0.30   $835.00          $250.50
           Ethan D. Lenz                EDL        Partner                   2.20 $1,115.00        $2,453.00
           Jane D. Fergason             JDF        Partner                  11.60   $880.00       $10,208.00
           Marcus A. Helt               MAH        Partner                  65.00   $915.00       $59,475.00
           Robert T. Slovak             RTS        Partner                 202.70   $810.00      $164,187.00
           Steven C. Lockhart           SCL        Partner                 186.40   $805.00      $150,052.00
           Thomas Charles Scannell      TCS        Partner                  19.80   $725.00       $14,355.00
           Terrell Miller               TM         Partner                   1.20   $810.00          $972.00
           Totals                                                        1,610.60                $977,377.50
        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 2
4852-6231-3191.1
          Case 20-42492         Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                           Document      Page 130 of 312




                          The time records of Foley consisting of a daily breakdown of the time spent by each

        person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

        Statement.

                   II.    Itemization of Services Rendered and Disbursements Incurred by Category

                          The following itemization presents the services rendered by Foley by Task Codes,

        and provides a summary of disbursements incurred by code of disbursement.

                   1.     Services Rendered

                   The following services were rendered in the following Task Codes:


           Task Code               Task Description                                     Hours         Amount
           B110                    B110 - Case Administration                           120.20       78,956.50
           B120                    B120 - Asset Analysis and Recovery                     8.30        7,594.50
           B130                    B130 - Asset Disposition                              19.80       14,994.00
           B140                    B140 - Relief from Stay/Adequate Protection            4.80        3,024.00
                                   Proceedings
           B150                    B150 - Meetings of and Communications with              6.60       3,759.00
                                   Creditors
           B160                    B160 - Fee/Employment Applications                    11.00        5,609.50
           B170                    B170 - Fee/Employment Objections                       0.50          220.00
           B190                    B190 - Other Contested Matters (excluding             41.60       19,422.50
                                   assumption/rejection motions)
           B210                    B210 - Business Operations                              8.50       5,595.50
           B230                    B230 - Financing/Cash Collections                       7.20       5,353.00
           B320                    B320 - Plan and Disclosure Statement (including         5.50       2,420.00
                                   Business Plan)
           B440                    B440 - Adverse Proceedings                          1,376.60     830,429.00
           Totals                                                                      1,610.60    $977,377.50


                   A detailed itemization of the services rendered in each of the Task Codes is set forth in

        Exhibit A.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 3
4852-6231-3191.1
          Case 20-42492         Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17        Desc Main
                                           Document      Page 131 of 312



                   2.     Disbursements Incurred

                   The disbursements incurred by Foley for this Statement are as follows:


           Description                                                                           Amount
           Color Photocopying Charges                                                              $39.75
           Depositions / Transcripts, Exams                                                    $10,409.49
           Litigation Services - Hosting                                                        $1,700.00
           Meals                                                                                  $283.75
           Other Expenses                                                                       $1,738.00
           Other Fees                                                                           $4,585.54
           Photocopying Charges                                                                    $13.20
           Recording / Filing Fees                                                                $350.00
           Shipping Charges                                                                       $171.72
           Westlaw                                                                              $6,187.50
           Expenses Incurred Total                                                             $25,478.95


                   3.     Accordingly, the amount of compensation and expenses payable for this Statement

        Period is $479,722.15 which is calculated as follows:

           Total Fees for Services Rendered During Statement Period                            $977,377.50
           Twenty Percent (20%) Holdback                                                     - $195,475.50
           Fees Minus Holdback                                                                 $781,902.00
           Costs (100%)                                                                       + $25,478.95
           TOTAL                                                                               $807,380.95


                   WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

        payment of (1) $781,902.00 (80% of $977,377.50) on account of actual, reasonable, and necessary

        professional services rendered to the Debtors by Foley and (2) reimbursement of actual and

        necessary costs and expenses in the amount of $25,478.95 incurred by Foley of behalf of the

        Debtors, for a total reimbursement request of $807,380.95.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 4
4852-6231-3191.1
          Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                        Document      Page 132 of 312



        DATED: April 28, 2021                        Respectfully submitted:


                                                     /s/ Marcus A. Helt
                                                     Marcus A. Helt (TX 24052187)
                                                     Thomas C. Scannell (TX 24070559)
                                                     Stephen A. Jones (TX 24101270)
                                                     FOLEY & LARDNER LLP
                                                     2021 McKinney Avenue
                                                     Suite 1600
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 999-3000
                                                     Facsimile: (214) 999-4667
                                                     mhelt@foley.com
                                                     tscannell@foley.com
                                                     sajones@foley.com

                                                     COUNSEL FOR THE DEBTORS
                                                     AND DEBTORS-IN-POSSESSION


                                        CERTIFICATE OF SERVICE

                I hereby certify that on April 28, 2021, in accordance with the Amended Order Granting
        Motion for Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing
        Procedures for Interim Compensation and Reimbursement of Expense of Professionals [Docket
        No. 153], a true and correct copy of the foregoing document was served electronically, via email,
        on the following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the
        Office of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’
        secured lenders.

                                                             /s/ Stephen A. Jones
                                                             Stephen A. Jones




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 5
4852-6231-3191.1
          Case 20-42492   Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                                    Document      Page 133 of 312



                                            EXHIBIT A




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        MARCH 1, 2021 TO MARCH 31, 2021
                                                                             PAGE 6
4852-6231-3191.1
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                               Desc Main
                                    Document      Page 134 of 312
                                                                                 FOLEY & LARDNER LLP
                                                                                 2021 MCKINNEY AVENUE
                                                                                 SUITE 1600
                                                                                 DALLAS, TEXAS 75201
                                                                                 TELEPHONE (214) 999-3000
                                                                                 FACSIMILE (214) 999-4667
                                                                                 WWW.FOLEY.COM




WorldVentures Holdings LLC                                                       Date: April 27, 2021
Submit to Serengeti * do not mail                                                Our Ref. No.: 636264-0021
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                Invoice No.               Amount                   Credits                     Balance
04/19/2021          50197046               $598,043.55                  $0.00                   $598,043.55
04/19/2021          50197047               $331,559.64                  $0.00                   $331,559.64

                                                Total Balance Outstanding:                      $929,603.19

Current Invoice:

Date                Invoice No.               Amount                   Credits                    Balance
04/27/2021          50202889             $1,002,856.45                  $0.00                $1,002,856.45


                                                       Total Amount Due:                     $1,932,459.64




Please reference your account number 636264-0021 and your invoice                Federal Employer Number:
number 50202889 with your remittance payable to Foley & Lardner LLP.             XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                           Desc Main
                                    Document      Page 135 of 312
                                                                             FOLEY & LARDNER LLP
                                                                             2021 MCKINNEY AVENUE
                                                                             SUITE 1600
                                                                             DALLAS, TEXAS 75201
                                                                             TELEPHONE (214) 999-3000
                                                                             FACSIMILE (214) 999-4667
                                                                             WWW.FOLEY.COM




WorldVentures Holdings LLC                                                   Date: April 27, 2021
Submit to Serengeti * do not mail                                            Invoice No.: 50202889
include cost backup & pdf copy of invoice                                    Our Ref. No.: 636264-0021
Plano, TX 75024



Services through March 31, 2021

Amount due for professional services rendered regarding                                   $977,377.50
Post-Petition

                                                           Total Expenses:                  $25,478.95

                                                            Amount Due:                 $1,002,856.45




Please reference your account number 636264-0021 and your invoice            Federal Employer Number:
number 50202889 with your remittance payable to Foley & Lardner LLP.         XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                               Document      Page 136 of 312
WorldVentures Holdings LLC                                                               Page 2
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021



Professional Services Detail

B110 - Case Administration

03/01/21   SJ         Various communications with courtroom deputy         1.50        $660.00
                      regarding orders and docket in bankruptcy cases
                      (0.5); Communications with Stretto regarding
                      service of documents and updates to case
                      calendars (0.3); Communications with T. Scannell
                      regarding notice party issues and responses to
                      same (0.4); Communications with Larx team
                      regarding updates and amendments to SOFAs and
                      SOALs (0.3).
03/02/21   SJ         Draft and prepare responses to parties who receive   1.80        $792.00
                      notice of bankruptcy cases (0.4); Communications
                      with Stretto regarding service of documents and
                      docket updates (0.3); Communications with S.
                      Baker at UST's office regarding quarterly fee
                      payments (0.3); Review and analyze documents
                      related to potential violations of the automatic
                      stay (0.8).
03/03/21   MAH        Lengthy work on litigation issues, including         2.10      $1,921.50
                      intervention issues.
03/03/21   SJ         Communications with courtroom deputy                 0.70        $308.00
                      regarding scheduling and setting motion to extend
                      exclusivity for hearing (0.4); Communications
                      with Stretto regarding service of documents and
                      docket updates (0.3).
03/04/21   MAH        Work on MCA investigation.                           1.60      $1,464.00
03/04/21   SJ         Draft and prepare responses to various noticed       0.50        $220.00
                      party inquiries regarding of notices.
03/08/21   MAH        Lengthy work/analysis on cash/affiliate issues,      4.60      $4,209.00
                      sale issues, and virtual-currency issues.
03/08/21   SJ         Communications with Stretto regarding proofs of      0.40        $176.00
                      claim and responses to inquiries.
03/09/21   MAH        Lengthy work on APA issues (2.7); finalize           3.60      $3,294.00
                      analysis on affiliate issues (.9).
03/09/21   SJ         Review SOFA and SOAL amendments for lead             1.80        $792.00
                      case debtor, Spherature Investments LLC.
03/09/21   SJ         Review docket and filings related to upcoming        0.70        $308.00
                      hearings to calculate and coordinate timing of
                      filings and strategy for same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 137 of 312
WorldVentures Holdings LLC                                                             Page 3
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/10/21   MAH      Lengthy work on plan-support deal.                   2.20      $2,013.00
03/10/21   SJ       Coordination and communications between Foley        0.80        $352.00
                    BK and Litigation team, Courtroom Deputy, and
                    other parties concerning continuance of hearing
                    on 3/16/21 and format change for hearing on
                    3/19/21.
03/11/21   EFS      Revise and edit motion to continue hearing on        0.30        $142.50
                    cash collateral and sale motion with S. Jones and
                    assist S. Jones with issues incident thereto.
03/11/21   MAH      Lengthy work on sale issues.                         2.70      $2,470.50
03/11/21   SJ       Continue to review, analyze, and prepare amended     2.70      $1,188.00
                    SOFAs and SOALs.
03/11/21   SJ       Review and analyze amendments to SOFAs and           2.30      $1,012.00
                    SOALs (1.2); Call with T. Scannell regarding
                    amended SOFAs and SOALs and other case
                    procedure issues (0.7); Various communications
                    with Larx and Stretto regarding amendments to
                    SOFAs and SOALs (0.4).
03/11/21   SJ       Coordination and communications between Foley        3.30      $1,452.00
                    BK and Litigation team, Courtroom Deputy, and
                    other parties concerning continuance of hearing
                    on 3/16/21 and format change for hearing on
                    3/19/21 (1.1); Draft, prepare, and file amended
                    notice of 3/19/21 hearing (0.7); Draft, prepare,
                    and file motion to continue 3/16/21 hearing (1.5).
03/12/21   MAH      Lengthy work on affiliate / CC issues.               2.70      $2,470.50
03/12/21   SJ       Communications and coordination with Stretto         8.80      $3,872.00
                    regarding service of notices and filings (0.4);
                    Meeting with C. Mayer to discuss SOFA and
                    SOAL amendments (0.5); Meeting with Larx and
                    Stretto team regarding SOFA and SOAL
                    amendments (0.6); Extensive communications
                    with Foley, Larx, and Stretto teams regarding
                    formatting and compliance issues related to
                    amended to amended SOFAs and SOALs (0.9);
                    Revise and finalize global note amendments for
                    inclusion with amended SOFAs and SOALs (1.2);
                    Conduct final comprehensive review and analysis
                    of final drafts of amended SOFAs and SOALs and
                    prepare same for filing (5.2).
03/13/21   SJ       Communications with Foley and Larx teams             0.30        $132.00
                    regarding filing of amended SOFAs and SOALs.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 138 of 312
WorldVentures Holdings LLC                                                                Page 4
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/15/21   DEG      Telephone conference with Marcus Helt (.1);             0.80        $496.00
                    research concerning rule 2015 (.5);
                    communications with Marcus Helt (.1); send
                    email to Marcus Helt with materials (.1).
03/15/21   MAH      Prepare for and participate in call with putative       5.30      $4,849.50
                    class-action class (2.3); prepare for and participate
                    in call with UCC on same (1.4); prepare for and
                    participate in bidder calls (1.6).
03/15/21   SJ       Extensive communications with Stretto and Larx          7.60      $3,344.00
                    teams regarding amended SOFAs and SOALs
                    (0.9); Research potential privacy and redaction
                    issues for amended SOFA and SOAL filings (2.4);
                    Continue to review, analyze, and work on issues
                    and documents related to finalization of amended
                    SOFAs and SOALs and prepare same for filing
                    (4.1); Communications with Spherature
                    representatives and Larx team regarding February
                    MORs (0.2).
03/16/21   MAH      Prepare for and participate in call with interested     3.80      $3,477.00
                    investor (.7); follow-up analysis regarding
                    proposed transaction structure (.9); work on MM
                    proposal/issues (.8); analysis regarding issues
                    raised by B. Lindemann (1.4).
03/16/21   SJ       Communications with T. Scannell on issues               0.30        $132.00
                    related to amended SOFAs and SOALs.
03/16/21   SJ       Conduct extensive research on financial reports         7.90      $3,476.00
                    and case law and compliance issues related to
                    same (3.9); Begin to draft and prepare shells of
                    financial reports for debtor entities (4.0).
03/16/21   SJ       Communications with Spherature team related to          0.20         $88.00
                    February MORs.
03/16/21   TCS      Confer with E. Toth regarding compensation              0.30        $217.50
                    protocol for claims and noticing agent.
03/17/21   MAH      Lengthy work with potential buyers / plan sponsor       4.20      $3,843.00
                    (3.4); lengthy work on APA review (.8).
03/17/21   SJ       Communications with Foley, Larx, and                    0.30        $132.00
                    Spherature teams regarding amended SOFAs and
                    SOALs.
03/17/21   SJ       Continue researching and working on issues              2.90      $1,276.00
                    related to financial reports and drafting of same.
03/18/21   MAH      Lengthy work on APA issues.                             1.90      $1,738.50
03/19/21   MAH      Lengthy work on litigation investigation.               2.10      $1,921.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 139 of 312
WorldVentures Holdings LLC                                                             Page 5
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/19/21   SJ       Call with Stretto regarding final revisions to       0.40        $176.00
                    amended SOFAs and SOALs.
03/19/21   SJ       Communications with Spherature representatives       0.30        $132.00
                    and Larx team regarding February MORs.
03/21/21   MAH      Lengthy work on sale issues.                         1.20      $1,098.00
03/22/21   MAH      Prepare for and participate in lengthy discussion    2.70      $2,470.50
                    with MCA on settlement issues.
03/22/21   SJ       Numerous communications with various parties         0.60        $264.00
                    concerning continuance of bid procedures and
                    cash collateral hearing.
03/22/21   SJ       Call with T. Scannell regarding case progress and    0.40        $176.00
                    issues related to upcoming hearing.
03/22/21   SJ       Review MORs and redact all bank account              2.70      $1,188.00
                    numbers and other sensitive information (1.4);
                    Review final drafts of MORs, prepare same for
                    filing, and send copies of bank statements and
                    file-stamped MORs to UST's Office (1.3).
03/22/21   SJ       Communications with Stretto team regarding final     0.30        $132.00
                    drafts of amended SOFAs and SOALs.
03/22/21   SJ       Draft and prepare documents for upcoming             0.40        $176.00
                    hearing.
03/23/21   DEG      Send email to Tom Scannell (.1); review response     0.20        $124.00
                    (.1).
03/23/21   MAH      Lengthy work on MCA issues / CC order (2.1);         3.50      $3,202.50
                    work with CRO on operational/sale issues (1.4).
03/23/21   SJ       Draft and file W/E list (0.4); Review responses      3.70      $1,628.00
                    from UST and confer with Larx and Debtors
                    regarding same (0.8); Review additional responses
                    from UST and confer with Larx and Debtors
                    regarding same (0.7); Draft, prepare, and send
                    responses to UST regarding MOR inquires (0.9);
                    Various communications with Stretto regarding
                    service of documents and case management issues
                    (0.4); Various communications and coordination
                    with Foley team regarding issues related to filing
                    of amended SOFAs and SOALs (0.5).
03/23/21   SJ       Draft, prepare, and file agreed motion and           1.70        $748.00
                    proposed order to continue hearing (1.1);
                    Communications with the Court and parties
                    regarding same (0.6).
03/24/21   MAH      Lengthy work on Seacret issues/litigation.           2.70      $2,470.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 140 of 312
WorldVentures Holdings LLC                                                             Page 6
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/24/21   SJ       Communications with the Court regarding              2.30      $1,012.00
                    continuance of hearing (0.2); Draft, prepare, and
                    file amended notice of hearing (0.3); Prepare wet-
                    ink declarations in support of amended SOFAs
                    and SOALs for send off to the Court (0.3);
                    Communications with the Court regarding same
                    (0.2); Communications with Stretto regarding
                    service of new filings and language to include in
                    service documents (0.5); Communications with
                    Foley team regarding status of notice of redline
                    comparisons for amended SOFAs and SOALs
                    (0.2); Communications with B. Werner regarding
                    status of redline filings for amended SOFAs and
                    SOALs (0.2); Additional communications with
                    Stretto regarding services of documents, new
                    docket entries, and language of redline notices.
                    (0.4).
03/25/21   MAH      Work on MCA proposal/plan issues (2.9);              3.80      $3,477.00
                    review/analyze APA issues (.9).
03/25/21   SJ       Communications with Foley team regarding new         1.70        $748.00
                    UCC appointment (0.2); Review and analyze
                    recent filings in adversary proceedings for issues
                    related to bankruptcy cases (1.5).
03/25/21   SJ       Communications with Foley and Larx teams             0.30        $132.00
                    regarding creditor information requests.
03/26/21   MAH      Work on settlement issues.                           0.90        $823.50
03/29/21   SJ       Communications with Spherature representatives       1.50        $660.00
                    and E. Toth regarding UCC data requests (0.5);
                    Communications with T. Scannell regarding same
                    (0.2); Prepare and configure data room for
                    document deposits (1.0).
03/30/21   SJ       Call with M. Helt regarding issues related to        0.60        $264.00
                    upcoming hearing (0.4); Communications with
                    UCC counsel regarding same (0.2).
03/31/21   MAH      Prepare for and participate in phone call with       2.70      $2,470.50
                    class-action counsel on settlement issues (1.8);
                    finalize APA issues (.9).
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                Document      Page 141 of 312
WorldVentures Holdings LLC                                                                  Page 7
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50202889                                                               April 27, 2021


03/31/21    SJ         Extensive communications with Foley team                2.60     $1,144.00
                       regarding strategy for upcoming hearing (1.3);
                       Communications with Court regarding available
                       dates for possible continuance (0.4); Continue
                       drafting, preparing, and compiling documents for
                       upcoming hearing (0.9).

                                                               Task Total:   120.20    $78,956.50

B120 - Asset Analysis and Recovery

03/01/21    MAH        Work on litigation issues.                              2.10     $1,921.50
03/02/21    MAH        Work on litigation.                                     1.70     $1,555.50
03/05/21    MAH        Work on litigation issues / investigation.              1.60     $1,464.00
03/10/21    MAH        Lengthy work on litigation issues.                      1.70     $1,555.50
03/20/21    MAH        Work on MM sale terms/review.                           1.20     $1,098.00

                                                               Task Total:     8.30     $7,594.50

B130 - Asset Disposition

03/01/21    JDF        Further reviewed changes to the APA. Analyzed           1.90     $1,672.00
                       versus prior drafts. Drafted and sent comments.
                       Made revisions to the same.
03/02/21    JDF        Worked on APA issues.                                   0.40       $352.00
03/04/21    JDF        Reviewed and responded to emails regarding              0.30       $264.00
                       APA.
03/09/21    JDF        Telephone conference with Marcus Helt regarding         0.40       $352.00
                       sale of company. Reviewed open business issues.
03/10/21    JDF        Reviewed and responded to emails regarding sale.        0.20       $176.00
                       Compiled and forwarded requested documents.
03/10/21    SJ         Continued analysis of issues and drafting of            1.40       $616.00
                       documents related to bid procedures and sale
                       motion.
03/11/21    JDF        Reviewed and responded to multiple emails               0.30       $264.00
                       regarding open issues on sales transaction and
                       APA.
03/11/21    SJ         Continued work on issues related to bid                 1.30       $572.00
                       procedures and sale motion.
03/12/21    JDF        Follow up on comments to the APA.                       0.20       $176.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 142 of 312
WorldVentures Holdings LLC                                                               Page 8
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/15/21   JDF      Follow up on call with business people regarding        0.20       $176.00
                    APA. Reviewed and responded to emails
                    regarding the same.
03/15/21   TCS      Attend to issues regarding sale process (.6); confer    1.30       $942.50
                    with E. Toth and client team regarding same (.3);
                    telephone and email communications with
                    Committee counsel regarding same issues (.4).
03/16/21   JDF      Reviewed and responded to emails regarding              0.60       $528.00
                    APA. Began review of changes.
03/17/21   JDF      Further reviewed changes to APA. Compared to            1.20     $1,056.00
                    our draft. Drafted and sent comments and
                    thoughts to APA.
03/19/21   JDF      Began review of the revised Seacrest APA.               1.40     $1,232.00
03/19/21   MAH      Work on sale issues (.8); work with CRO on              1.70     $1,555.50
                    operational solutions (.9).
03/22/21   JDF      Finalized review of Secrest Agreement. Compared         1.40     $1,232.00
                    business terms to other APA. Drafted and sent
                    email regarding the same.
03/22/21   SJ       Conference call with Foley team, Larx team, and         0.70       $308.00
                    counsel for the secured lender regarding plan and
                    sale issues.
03/25/21   JDF      Follow up on comments to APA. Compared                  0.30       $264.00
                    Secrest terms to MetalMark.
03/25/21   SJ       Communications with Foley and Larx teams                0.40       $176.00
                    regarding asset sale issues.
03/29/21   JDF      Follow up on APA.                                       0.10        $88.00
03/30/21   JDF      Telephone conference with Marcus Helt. Began            2.40     $2,112.00
                    drafting new LOI for stalking horse. Reviewed
                    other LOIs regarding terms. Reviewed Metalmark
                    APA regarding specific terms for LOI. Telephone
                    conference with Marcus Helt. Reviewed and
                    responded to emails regarding the same.
03/30/21   SJ       Research issues related to binding-term sheets for      1.40       $616.00
                    use in asset disposition (0.8); Communications
                    with Foley corporate attorneys regarding same
                    (0.6).
03/31/21   JDF      Reviewed revised LOI. Reviewed and responded            0.30       $264.00
                    to emails regarding results of call with stalking
                    horse.

                                                            Task Total:    19.80    $14,994.00
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 143 of 312
WorldVentures Holdings LLC                                                                 Page 9
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


B140 - Relief from Stay/Adequate Protection Proceedings

03/02/21   SJ         Draft and prepare cease and desist letter to J.        1.10        $484.00
                      Renken regarding Facebook posts and potential
                      violations of the automatic stay (1.1).
03/09/21   SJ         Communications with Foley BK and litigation            0.50        $220.00
                      teams regarding possible violations of the
                      automatic stay.
03/22/21   TCS        Attend to stay relief issues with B. Lindemann         0.80        $580.00
                      (.4); confer with M. Helt regarding strategic
                      response to insurance policy inquiry (.2); email
                      exchange with B. Lindemann regarding same (.2).
03/23/21   TCS        Attend to insurance issues in connection with          1.10        $797.50
                      potential resolution of Lindemann stay relief
                      request (.2); analyze costs incurred under D&O
                      policy (.2); evaluate insurance policies (.3); email
                      exchange with client team regarding same (.2);
                      email exchange with B. Lindemann regarding
                      same issues (.2).
03/25/21   TCS        Email exchange with B. Lindemann regarding             0.20        $145.00
                      insurance policy issues in connection with stay
                      relief request.
03/26/21   TCS        Attend to issues regarding Lindemann stay relief       1.10        $797.50
                      and motion to compel (.2); revise draft
                      confidentiality agreement (.4); email exchange
                      with Lindemann regarding same (.2); confer with
                      client team regarding insurance policies (.3).

                                                               Task Total:   4.80      $3,024.00

B150 - Meetings of and Communications with Creditors

03/01/21   SJ         Communications with UCC counsel regarding              0.20         $88.00
                      case docket and entry of order.
03/15/21   SJ         Conference call with Foley team, UCC counsel,          1.20        $528.00
                      and B. Lindemann regarding resolution of issues
                      related to notice of cases, informational
                      disclosures, and employment applications.
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document      Page 144 of 312
WorldVentures Holdings LLC                                                              Page 10
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/17/21   TCS       Extended telephone conference with Committee          2.40      $1,740.00
                     counsel regarding myriad of case issues (1.3);
                     attend to follow-up issues post-conference
                     regarding insurance policies, cash collateral use,
                     sale process, and cash management (.6); confer
                     with E. Toth and M. Helt regarding updated cash
                     collateral budget, cash management issues and
                     related issues resulting from Committee call (.3);
                     email exchange with B. Lindemann regarding
                     same issues (.2).
03/18/21   TCS       Telephone conference with B. Lindemann                0.60        $435.00
                     regarding insurance issues, supplemental
                     disclosures and class claim relief.
03/23/21   SJ        Review proposed order on UCC information              0.60        $264.00
                     motion (0.4); Communications with Foley team
                     and UCC counsel regarding same (0.2).
03/25/21   SJ        Communications with T. Scannell regarding UCC         0.30        $132.00
                     data requests and other case management issues.
03/30/21   SJ        Communications with Spherature representatives        0.80        $352.00
                     regarding UCC data requests (0.6);
                     Communications with UCC counsel regarding
                     same (0.2).
03/31/21   SJ        Communications with UCC counsel regarding             0.50        $220.00
                     issues related to upcoming hearing (0.3);
                     Communications with Spherature representatives
                     and E. Toth regarding UCC data disclosures (0.2).

                                                             Task Total:   6.60      $3,759.00

B160 - Fee/Employment Applications

03/09/21   SJ        Revise and prepare supplemental declaration in        1.80        $792.00
                     support of Foley employment application (1.5);
                     Communications with billing department
                     regarding pre-petition fees (0.3.).
03/10/21   SJ        Draft and prepare documents related to monthly        4.90      $2,156.00
                     statements of Foley Fees (1.7); Draft and prepare
                     shells for Foley and Larx fee applications (1.2);
                     Various communications with Larx regarding
                     interim compensation procedures and preparation
                     of monthly statements (0.5); Review, analyze, and
                     format billing statements for inclusion in monthly
                     statements (1.5).
03/11/21   SJ        Continued work on issues related to preparation of    1.60        $704.00
                     Foley monthly statements.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 145 of 312
WorldVentures Holdings LLC                                                                Page 11
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


03/15/21   TCS        Attend to issues regarding motion to compel             1.40     $1,015.00
                      supplemental disclosure (.6); telephone
                      conference with B. Lindemann regarding same
                      issues (.8).
03/18/21   TCS        Revise supplemental declaration.                        0.90       $652.50
03/29/21   TCS        Attend to issues regarding supplemental                 0.40       $290.00
                      declaration for Foley employment (.2); confer
                      with M. Helt regarding same (.2).

                                                              Task Total:    11.00     $5,609.50

B170 - Fee/Employment Objections

03/23/21   SJ         Conduct initial review of professional fee monthly      0.50       $220.00
                      statements for UCC professionals.

                                                              Task Total:     0.50       $220.00

B190 - Other Contested Matters (excluding assumption/rejecti

03/05/21   NJOV       Research Local Rules of the U.S. Bankruptcy             1.00       $330.00
                      District Court for the Eastern District regarding
                      procedures for Admission Pro Hac Vice; [.20]
                      telephone communications with U.S. Bankruptcy
                      Clerk regarding same; (.10) analysis with D.
                      Green regarding same; [.10] prepare draft
                      Application for Admission Pro Hac Vice and
                      Order for D. Green and forward same for further
                      review; [.60].
03/18/21   SJ         Research issues related to extension of time to file    6.30     $2,772.00
                      notice of removal (2.1); Draft and prepare motion
                      and accompanying order to extend deadline to file
                      notices of removal (4.2).
03/18/21   SJ         Research issues related to data disclosure,             2.40     $1,056.00
                      confidentiality issues, alternative methods of
                      service, and extension of bar date.
03/19/21   SJ         Conduct final review of motion and order to             0.60       $264.00
                      extend removal period and file same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 146 of 312
WorldVentures Holdings LLC                                                             Page 12
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/19/21   SJ       Extensive research on issues related to redaction     11.90     $5,236.00
                    of confidential information in SOFAs and SOALs,
                    providing notice and service via email, and
                    modifying bar date for specific group of claimants
                    (6.1); Draft and prepare motion, proposed order,
                    and exhibits to protect confidential information in
                    amended SOALs, provide notice to certain
                    individuals via email, and adjust claims bar date
                    for newly noticed individuals (5.8).
03/22/21   DEG      Review email from Stephen Jones (.1); respond to       5.40     $3,348.00
                    same (.1); work on motion (4.3); review email
                    from Stephen Jones (.1); review email from
                    Stephen Jones and proposed order (.1); respond to
                    same (.1); work on proposed order (.2); send
                    email to Stephen Jones (.1); review response (.1);
                    review email from Stephen Jones (.1); respond to
                    same (.1).
03/22/21   SJ       Draft and prepare notice package and proposed          4.30     $1,892.00
                    order for confidentiality motion related to SOAL
                    Schedule G (2.6); Conduct final review of motion,
                    proposed order, and notice package before
                    sending to D. Green (0.5); Review edits from D.
                    Green and prepare final versions of motion, order,
                    and exhibits for filing (1.2).
03/23/21   SJ       Conduct final review of Schedule G notice              0.90       $396.00
                    motion, proposed order, and notice package
                    related to WV Marketing LLC and file same.
03/23/21   TCS      Finalize and file motion for claim extension and       0.90       $652.50
                    notice protocol for Schedule G sales reps (.7);
                    email exchange with B. Lindemann regarding
                    same (.2).
03/25/21   SJ       Draft and prepare non-disclosure and                   2.50     $1,100.00
                    confidentiality agreement pertaining to Schedule
                    G notice motion (2.2); Communications with
                    Foley corporate team regarding same (0.3).
03/26/21   SJ       Continue to draft and prepare non-disclosure and       3.90     $1,716.00
                    confidentiality agreement pertaining to Schedule
                    G notice motion (3.4); Communications with T.
                    Scannell regarding same (0.2); Research issues
                    related to same (0.3).
03/31/21   SJ       Review and analyze lift stay motion and motion to      1.50       $660.00
                    compel (0.8); Begin to draft and prepare responses
                    to same for potential filings (0.7).

                                                           Task Total:    41.60    $19,422.50
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 147 of 312
WorldVentures Holdings LLC                                                                Page 13
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


B210 - Business Operations

03/01/21   SJ         Communications with S. Davies and E. Toth              0.40        $176.00
                      regarding tax issues.
03/02/21   SJ         Additional communications with S. Davies, E.           1.50        $660.00
                      Toth, and Spherature team regarding state tax
                      issues (0.4); Calls with California tax revenue
                      representative regarding assessment of pre-
                      petition taxes (0.6); Follow-up with S. Davies, E.
                      Toth, and Spherature team regarding same (0.5).
03/08/21   SJ         Meeting with T. Scannell, E. Toth, and Spherature      1.70        $748.00
                      representatives regarding status of international
                      entities and potential cash flow issues (1.2);
                      Follow-up meeting with T. Scannell regarding
                      same (0.5).
03/08/21   TCS        Confer with client team regarding international        1.10        $797.50
                      affiliate issues and global case exit strategy.
03/17/21   EDL        Telephone conference with M. Helt regarding            0.40        $446.00
                      directors and officers liability insurance; consider
                      issues regarding same.
03/18/21   EDL        Communications with M. Helt regarding directors        0.40        $446.00
                      and officers liability insurance issues; initial
                      review of insurance policy forms.
03/19/21   EDL        Review of directors and officers liability             1.40      $1,561.00
                      insurance policies; memo to M. Helt regarding
                      same.
03/23/21   SJ         Pull, analyze, and compile insurance polices for       1.20        $528.00
                      disclosure to interested party (0.9);
                      Communications with T. Scannell regarding same
                      (0.3).
03/23/21   TCS        Confer with M. Boey, counsel to WebLoyalty,            0.20        $145.00
                      regarding post-petition ordinary course services.
03/26/21   SJ         Communications with T. Scannell regarding tax-         0.20         $88.00
                      payment issues.

                                                               Task Total:   8.50      $5,595.50
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 148 of 312
WorldVentures Holdings LLC                                                                Page 14
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


B230 - Financing/cash Collections

03/02/21   MAH         Finalize CC issues.                                   0.70        $640.50
03/10/21   TCS         Attend to issues regarding cash collateral (.7);      1.70      $1,232.50
                       email and telephone communications with
                       committee counsel regarding same issues (.4);
                       confer with client team regarding same issues (.6).
03/16/21   TCS         Confer with committee counsel and lender's            0.40        $290.00
                       counsel regarding cash collateral issues.
03/17/21   TCS         Attend to cash collateral issues (.2); telephone      0.60        $435.00
                       conference with lender's counsel regarding status
                       of APA and impact of same on next interim cash
                       collateral order (.4).
03/18/21   TCS         Attention to cash collateral budget issues (.3);      0.80        $580.00
                       confer with E. Toth regarding updated budget (.3);
                       email exchange with Committee counsel and
                       lender's counsel regarding same (.2).
03/22/21   TCS         Attend to cash collateral issues (.6);                1.70      $1,232.50
                       communications with lender's counsel, Committee
                       counsel and client team regarding same (.3);
                       prepare witness and exhibit list and corresponding
                       exhibits for same (.8).
03/26/21   TCS         Attend to cash collateral issues (.4); email          1.30        $942.50
                       exchange with lender's counsel regarding same
                       (.2); receive and review updated draft of proposed
                       fourth interim cash collateral order (.7).

                                                              Task Total:    7.20      $5,353.00

B320 - Plan and Disclosure Statement including Business Plan

03/02/21   SJ          Prepare and finalize draft of motion to extend        1.50        $660.00
                       exclusivity (0.6); Communications with T.
                       Scannell and M. Helt regarding same (0.3);
                       Communications with courtroom deputy
                       regarding scheduling and setting same for hearing
                       (0.4); File same with Court via PACER (0.2).
03/28/21   SJ          Communications with M. Helt and T. Scannell           0.40        $176.00
                       regarding extension of exclusivity period.
03/29/21   SJ          Continue drafting, preparing documents related to     3.20      $1,408.00
                       plan and disclosure statement and researching
                       issues related to same.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 149 of 312
WorldVentures Holdings LLC                                                                Page 15
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


03/31/21   SJ         Draft, prepare, and file certificate of no objection    0.40       $176.00
                      to motion to extend exclusivity.

                                                               Task Total:    5.50     $2,420.00

B440 - Adverse Proceedings

03/01/21   AEC        Various discussions with Steven Lockhart,              13.20     $8,382.00
                      Melissa Huff, Eric Toth, Dean Calvert, and Joshua
                      Matthews regarding WorldVentures' data
                      collection, including collection of confidential
                      information that Eddie Head had access to while
                      at WorldVentures (4.6); prepare and submit
                      WorldVentures' document review strategies and
                      instructions to the Foley team (.6); review and
                      analyze recordings, marketing/promotional
                      materials, and Nov. 26 Zoom video meeting
                      between Izhak Shabat and WorldVentures'
                      representatives and prepare summary of relevant
                      quotes, along with discussions with Rob Slovak,
                      Emily Shanks, and Michael Poates regarding
                      same (2.9); review and analyze potentially
                      responsive documents and communications,
                      including reviewing for confidentiality and
                      privilege, along with responding to document
                      review questions while conducing review (5.1).
03/01/21   AKD        Review documents for production in Eddie Head           3.40     $1,819.00
                      litigation.
03/01/21   BCM        Participate in conference call with trial team          7.60     $4,826.00
                      regarding case update and tasks [.5]; review and
                      analyze documents for production in response to
                      Head's requests for production [7.1].
03/01/21   BS         Analyze case law regarding same; outline brief in       4.30     $2,021.00
                      support of preliminary injunction; draft brief in
                      support of preliminary injunction; correspond
                      with A. Chibli regarding discovery; analyze
                      documents provided by client for document
                      production.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 150 of 312
WorldVentures Holdings LLC                                                               Page 16
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/01/21   DEG      Review email from Marcus Helt (.1); review               2.30     $1,426.00
                    email from Marcus Helt regarding motion to
                    intervene (.1); respond to same (.1); strategy
                    conference call with Marcus Helt (.1); review
                    email from Steven Lockhart (.1); review and
                    analyze UCC's Motion to Intervene (1.0); respond
                    to same (.1); telephone conference with Marcus
                    Helt (.1); review email from Steven Lockhart (.1);
                    respond to same (.1); review email from Steven
                    Lockhart (.1); respond to same (.1); review
                    communications from Marcus Helt (.1); respond
                    to same (.1).
03/01/21   DEG      Research relating to intervention.                       7.20     $4,464.00
03/01/21   EFS      Review documents in preparation for production          12.20     $5,795.00
                    to Head (5.1); draft, revise, and edit motion to
                    continue preliminary injunction hearing and order
                    on the same (2.0); communicate with court
                    regarding potential continuance to preliminary
                    injunction hearing and available hearing dates
                    (.4); attention to issues incident to preservation of
                    video evidence (2.0); coordinate affidavit with
                    video preservation vendor (.4); analyze
                    employment law consideration issues with B.
                    Smith and assist B. Smith with issues incident to
                    employment law research (.5); correspond with A.
                    Chibli regarding doc production and strategy
                    (1.0); call with litigation team regarding tasks
                    needed going forward and strategy to ensure no
                    duplication of effort (.8).
03/01/21   RTS      Edit and revise complaint against Seacret; analysis      4.60     $3,726.00
                    with trial team regarding discovery issues and
                    regarding strategy with regard to UCC
                    intervention; prepare for and attend Board
                    meeting regarding litigation strategy.
03/01/21   RTS      Analysis of key documents located in discovery           3.80     $3,078.00
                    review to use in depositions; analysis with Steven
                    Lockhart regarding strategy for various issues to
                    prepare for TI hearing against Head and related
                    tasks; edit and revise application for PI against
                    Seacret; review and analysis of new videos and
                    documents related to same.
03/01/21   SCL      Work on and update Head and deposition outlines          1.00       $805.00
                    (1.0).
03/01/21   SCL      Analyze newly published Seacret videos for               0.40       $322.00
                    potential additional claims.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 151 of 312
WorldVentures Holdings LLC                                                             Page 17
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/01/21   SCL      Conferral call from UCC counsel regarding              0.30       $241.50
                    intervention (.3).
03/01/21   SCL      Call with Paul Jenkins, Dean Calvert and Josh          4.90     $3,944.50
                    Matthews regarding confidential information
                    discovery production and export strategy (.3);
                    analysis UCC intervention motion (.4); call with
                    WorldVentures board regarding Seacret lawsuit
                    strategy (1.4); post-board debrief with Eric
                    Haynes and Rob Slovak regarding Seacret
                    litigation filing and discovery strategy (.2); work
                    on preliminary injunction hearing and discovery
                    strategy, including analysis supporting evidence,
                    prior testimony and hearing argument, potential
                    areas of inquiry and witness examination strategy
                    and scope (2.6).
03/01/21   SCL      Revise continuance motion and proposed order           1.40     $1,127.00
                    (.2); revise Seacret complaint (1.2).
03/01/21   SG       Conducted background research for Jesse                1.20       $258.00
                    McPherson, sales rep for Secret Direct.
                    (Lockhart).
03/01/21   SJ       Meeting with Foley litigation team regarding          11.90     $5,236.00
                    document review and informational disclosures
                    related to Head litigation (0.5); Various
                    communications with Foley team regarding
                    information discovered during document review
                    process (1.2); Various communications with Foley
                    team regarding information pulled from data room
                    in response to discovery requests (0.3); Extensive
                    review, analysis, and categorization of documents
                    for production in Head litigation (9.9).
03/01/21   TCD      Attend teleconference regarding case status and        0.50       $152.50
                    instructions for various tasks; exchange emails
                    with PageVault representative regarding status of
                    video clips and cost estimate.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 152 of 312
WorldVentures Holdings LLC                                                             Page 18
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/02/21   AEC      Conference call with WorldVentures' team               4.30     $2,730.50
                    regarding strategy and immediate action items
                    (.5); conference call with Paul Jenkins and Rob
                    Slovak to discuss relevant issues regarding Rovia
                    (.6); various discussions with conference call with
                    Melissa Huff, Brandon Marx, Emily Shanks,
                    Brooke Bahlinger, Stephen Jones, and Brantley
                    Smith to discuss document review parameters
                    regarding responsiveness, confidentiality, and
                    privilege issues, along with key witnesses and
                    relevant events (.9); various discussions with
                    Michael Poates, Rob Slovak, and Steven Lockhart
                    regarding key documents and relevant issues at
                    dispute in case (1.2); prepare timeline of key
                    events in November regarding
                    marketing/promotional materials (.7); discussions
                    and analysis with team regarding corporate
                    representative topics (.4).
03/02/21   AEC      Extensive review and analysis of potentially           7.80     $4,953.00
                    responsive documents and communications,
                    including reviewing for confidentiality and
                    privilege issues, along with responding to Foley
                    team regarding issues and questions relating to
                    key documents, relevant witnesses, and scope of
                    discovery.
03/02/21   BCB      Analyze and review documents for production;           6.90     $3,036.00
                    consult and discuss with case team; analyze and
                    review RFPs and hot documents regarding same.
03/02/21   BCM      Participate in conference call with document           6.70     $4,254.50
                    review team regarding review protocol [.8];
                    review and analyze documents for production in
                    response to Head's requests for production [5.5];
                    draft responses and objections to Head's requests
                    for production [.4].
03/02/21   BS       Correspond with A. Chibli, E. Shanks, R. Slovak,       7.10     $3,337.00
                    S. Jones, B. Bahlinger, and S. Lockhart regarding
                    discovery; analyze documents provided by client
                    for document production.
03/02/21   DEG      Conference call with Steven Lockhart (.1);             0.70       $434.00
                    conference call with Steven Lockhart (.5); send
                    email to team regarding recommendation (.1).
03/02/21   DEG      Research on issues related to objection to            10.40     $6,448.00
                    UCCâ€™s motion to intervene (8.4); review and
                    analyze email from Steven Lockhart and
                    background documents (2.0).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 153 of 312
WorldVentures Holdings LLC                                                             Page 19
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/02/21   EFS      Calls with litigation team regarding document         9.00      $4,275.00
                    review; doc review for production to Head (1.5);
                    discuss relevance and privilege issues related to
                    document review for document production for
                    Head (2.4); assist other associates in determining
                    relevance and attorney-client privilege issues with
                    document review (1.4); correspond with court
                    regarding motion to continue preliminary
                    injunction hearing, revise and edit motion to
                    continue PI hearing and order and file with court
                    (.4); manage preservation of video evidence (.5);
                    continue document review with attention to
                    attorney-client privilege, relevance issues and
                    code and review documents for production to
                    Head (2.8).
03/02/21   RTS      Edit and revise depo outline for Eddie Head;          3.00      $2,430.00
                    analysis with trial team regarding strategy for
                    responses to discovery and production issues; edit
                    and revise motion for continuance of TRO
                    hearing; analysis with trial team regarding case
                    status and strategy.
03/02/21   RTS      Draft, edit and revise application for PI and         5.70      $4,617.00
                    complaint against Seacret; review and analysis of
                    new videos and websites related to same;
                    telephone conference with Michael Poates
                    regarding background facts and issues related to
                    videos and evidence of intellectual property
                    infringement; telephone conference with Wayne
                    Nugent and his counsel regarding background
                    facts and discovery issues.
03/02/21   SCL      Conduct Wayne Nugent interview (1.8); analysis        4.10      $3,300.50
                    of Seacret publications and promotions (1.9); call
                    with Paul Jenkins regarding intellectual property
                    and potential copy right and trademark issues (4).
03/02/21   SCL      Analysis of data room information regarding           3.30      $2,656.50
                    potential disclosure in Head lawsuit (.6); analyze
                    potential arguments and strategies for UCC
                    intervention response (.6); coordinate with Eric
                    Haynes regarding Seacret lawsuit claims and
                    allegations strategy, Head litigation discovery
                    strategy and Seacret agent trademark infringement
                    response strategy (.5); work on preliminary
                    injunction hearing and discovery strategy,
                    including analysis supporting evidence, prior
                    testimony and hearing argument, potential areas
                    of inquiry and witness examination strategy and
                    scope (1.6).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 154 of 312
WorldVentures Holdings LLC                                                              Page 20
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/02/21   SCL      Draft/edit multiple versions of Seacret complaint      1.10        $885.50
                    (1.1).
03/02/21   SG       Conducted vendor database and internet searches        1.00        $215.00
                    for email addresses of the following individuals:
                    Junior Davis, Jefferson Santos, Erik Gusevik,
                    Rismann Melodie and Las Fox. (Durham).
03/02/21   SJ       Meeting with S. Lockhart regarding data room           8.60      $3,784.00
                    documents and production of same in Head
                    litigation (0.5); Meeting with S. Lockhart and E.
                    Toth regarding data room documents (0.6);
                    Meeting with Foley litigation team regarding
                    progress, strategy, and issues related to document
                    review in Head litigation (0.8); Communications
                    with E. Toth regarding format and operation
                    issues for Head litigation data room (0.4); Various
                    communications with Foley litigation team
                    regarding documents located during document
                    review and analysis of issues related to same
                    (0.8); Continue to review, compile, analyze, and
                    prepare documents for production in Head
                    litigation (5.5).
03/02/21   TCD      Finalize litigation hold/cease & desist letter to      3.90      $1,189.50
                    Jesse Macpherson; send email and Federal
                    Express to Jesse Macpherson forwarding litigation
                    hold/cease & desist letter; exchange emails with
                    Sean Gasser, research department, regarding
                    search for email addresses and/or physical
                    addresses relating to Junior Davis, Erik Gusevik,
                    Rissman Melodie and Las Fox in order to send
                    cease & desist letters; telephone conference with
                    Rob Slovak regarding instructions for drafting
                    cease & desist letters; review multiple emails
                    from Rob Slovak, Aaron Chibli and Brandon
                    Marx forwarding various case-related materials,
                    including client documents, correspondence with
                    client, court filings, hearing notices, and organize
                    same into electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 155 of 312
WorldVentures Holdings LLC                                                             Page 21
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/03/21   AEC      Review and analyze potentially responsive             10.20     $6,477.00
                    documents and communications, including
                    conducting quality control analysis with Brandon
                    Marx regarding privilege, confidentiality, and
                    relevance issues, and various discussions with
                    document review team regarding same in
                    anticipation of WorldVentures' impending
                    productions (8.9); discussions with Joshua
                    Matthews and Melissa Huff regarding further
                    document collection (.7); discussions with
                    Stephen Jones regarding documents and
                    communications recently uploaded to data room
                    (.6).
03/03/21   AEC      Revise draft of Seacret complaint, inserting           1.20       $762.00
                    additional citations and exhibits and incorporating
                    Rob Slovak's and Steven Lockhart's analysis
                    regarding same.
03/03/21   AKD      Continue to review documents for production.           4.60     $2,461.00
03/03/21   BCB      Analyze and review documents for production;           7.80     $3,432.00
                    consult with team regarding document production
                    and next steps.
03/03/21   BCM      Participate in trial team conference call regarding   10.00     $6,350.00
                    case tasks lists and strategy [.5]; draft responses
                    and objections to Head's request for production
                    [4]; review and analyze documents for production
                    in response to Head's requests for production
                    [3.5]; perform privilege quality control on
                    document production [2].
03/03/21   BS       Correspond with A. Chibli, E. Shanks, R. Slovak,       8.30     $3,901.00
                    S. Jones, B. Bahlinger, and S. Lockhart regarding
                    discovery; analyze documents provided by client
                    for document production.
03/03/21   DEG      Work on brief for objection to UCCâ€™s motion          8.50     $5,270.00
                    to intervene.
03/03/21   DEG      Review email from Steven Lockhart (.1); review         1.20       $744.00
                    email from Emily Shanks and attachment (.1);
                    telephone conference with Marcus Helt (.1);
                    review email from Steven Lockhart (.1); respond
                    to same (.1); review email from Steven Lockhart
                    (.1); review email from Emily Shanks and
                    attachment (.1); respond to same (.1); review
                    email from Emily Shanks (.1); review email from
                    Steven Lockhart (.1); review email from Steven
                    Lockhart (.1); review email from Emily Shanks
                    (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 156 of 312
WorldVentures Holdings LLC                                                              Page 22
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/03/21   EFS      Continue reviewing documents in preparation for        11.90     $5,652.50
                    production to Head (4.0); participate in calls with
                    litigation team to discuss strategy and tasks going
                    forward to ensure no duplication of efforts (1.0);
                    draft, revise and edit w/e list for objection to
                    UCC's motion to intervene (.4), attention to
                    preservation of video evidence and issues incident
                    to video evidence cited in complaint against
                    Seacret (1.5); analyze and discuss document
                    production and assist with issues incident to the
                    same (2.0); Review and revise NOH,
                    communicate with the court regarding the same,
                    and file, serve NOH and extended TRO (.6);
                    correspond with A. Drake regarding facts
                    necessary for document review and questions for
                    document review (.4); assist A. Chibli with
                    drafting citations to insert in complaint and assist
                    in gathering evidence for complaint (2.0).
03/03/21   RTS      Edit and revise Seacret complaint; analysis with        2.50     $2,025.00
                    Steven Lockhart regarding same; edit and revise
                    cease and desist letters to various parties
                    regarding use of intellectual property; edit and
                    revise demand to return confidential information
                    to Seacret.
03/03/21   RTS      Review and analysis of proposed protective order        5.20     $4,212.00
                    comments from opposing counsel; review and
                    analysis of documents responsive to discovery and
                    discuss with document review team; analysis
                    regarding privilege issues.
03/03/21   SCL      Court required conferral by e-mails and telephone       0.90       $724.50
                    with Head's counsel regarding scheduling order
                    deadline extension, deposition witnesses and
                    schedule, and confidentiality and protective order
                    (.9).
03/03/21   SCL      Analysis of Seacret "Accelerate" promotion              1.40     $1,127.00
                    excerpts (1.4).
03/03/21   SCL      Review and revise multiple drafts of                    1.60     $1,288.00
                    confidentiality and protective order (.4); revise
                    and finalize Seacret complaint (1.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 157 of 312
WorldVentures Holdings LLC                                                              Page 23
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/03/21   SCL      Coordinate with Chip Koons (Digital Discovery)          2.50     $2,012.50
                    regarding Wayne Nugent ESI retrieval protocol
                    and strategy (.4); analysis of potential trademark
                    violations and claims (.3); work on preliminary
                    injunction hearing and discovery strategy,
                    including analysis supporting evidence, prior
                    testimony and hearing argument, potential areas
                    of inquiry and witness examination strategy and
                    scope, and communications with trial team
                    regarding same (1.8).
03/03/21   SCL      Review and revise written discovery responses           1.10       $885.50
                    including analysis of objections to same (1.1).
03/03/21   SJ       Meeting with Foley litigation team regarding           13.90     $6,116.00
                    progress, strategy, and issues related to document
                    review in Head litigation (1.2); Various and
                    extensive communications with Foley litigation
                    team regarding documents located during
                    document review and analysis of issues related to
                    same (1.8); Communications with E. Toth
                    regarding issues related to data Head litigation
                    data room (0.4); Communications with E. Toth
                    and S. Davies regarding financial information in
                    data room (0.5); Review and analyze email and
                    data disclosures from S. Davies for potential
                    production in Head litigation (3.5); Continue to
                    review, compile, analyze, and prepare documents
                    for production in Head litigation (6.5).
03/03/21   TCD      Draft litigation hold/cease & desist letters to Erik    5.40     $1,647.00
                    Gusevik, Melodie Rissman and Junior Davis; send
                    email to Rob Slovak forwarding same for review
                    and comment; revise and finalize litigation
                    hold/cease & desist letters and send via email and
                    overnight mail; review multiple videos from Erik
                    Gusevik, Melodie Rissman and Junior Davis, and
                    capture screenshots where DreamTrip and/or You
                    Should Be Here are mentioned or shown in the
                    videos and save to electronic files for use in
                    Complaint against Seacret; review extensive notes
                    from Emily Shanks regarding videos and articles,
                    and update spreadsheet to reflect same; update
                    glossary of individuals to include Erik Gusevik,
                    Melodie Rissman and Junior Davis; review
                    multiple emails from Rob Slovak and Aaron
                    Chibli forwarding various case-related materials,
                    including client communications, witness-related
                    materials, and hot documents, and organize same
                    into electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 158 of 312
WorldVentures Holdings LLC                                                             Page 24
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/03/21   TM       Conference with Steven Lockhart regarding oral         1.20       $972.00
                    trademark license; research regarding oral
                    trademark license; correspondence to Mr.
                    Lockhart regarding same.
03/04/21   AEC      Conduct quality control analysis and review for        8.10     $5,143.50
                    confidentiality, privilege, and relevance issues in
                    anticipation of WorldVentures' productions, and
                    various discussions with Brandon Marx and
                    Melissa Huff regarding same (6.4); finalize
                    production parameters and serve first production
                    on all parties (.6); compile potentially responsive
                    documents and communications in anticipation of
                    tomorrow morning's conference call with Rob
                    Slovak, Steven Lockhart, Steven Jones, and
                    Marcus Helt (.8); review Seacret and Head's
                    discovery responses and objections (.3).
03/04/21   AEC      Various discussions with Rob Slovak and Steven         0.80       $508.00
                    Lockhart regarding immediate action items and
                    strategy moving forward (.4); discussions with
                    Tanya Durham and Emily Shanks regarding
                    finalizing Seacret complaint, including compiling
                    exhibits and citations relating to same (.4).
03/04/21   AKD      Continue to review documents for production.           1.20       $642.00
03/04/21   BCB      Research and analyze avoidance and fraudulent          3.70     $1,628.00
                    transfer case law regarding injunctive relief;
                    discuss with case team.
03/04/21   BCM      Review and revise objections and responses to         10.10     $6,413.50
                    Head's request for production [4]; participate in
                    conference call with R. Slovak and S. Lockhart
                    regarding objections and responses to Head's
                    request for production [.5]; perform quality
                    control on document production [5.6].
03/04/21   BS       Analyze documents provided by client for               3.20     $1,504.00
                    document production.
03/04/21   DEG      Work on response to motion to intervene (9.5);        10.10     $6,262.00
                    review email from Marcus Helt (.1); respond to
                    same (.1); review email from Marcus Helt (.1);
                    respond to same (.1); review email from Marcus
                    Helt (.1); send draft of objection to team (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 159 of 312
WorldVentures Holdings LLC                                                              Page 25
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/04/21   EFS      Assist with fraudulent transfer research in relation   3.50      $1,662.50
                    to injunctive relief in preparation for Seacret
                    complaint (.7); answer questions from litigation
                    team regarding document review (.5); prepare
                    complaint against Seacret and exhibits for filing
                    and manage the filing of the same (.3); conduct
                    document review (1.5); manage issues incident to
                    video evidence (.5).
03/04/21   RTS      Edit and revise responses to Head discovery;           1.40      $1,134.00
                    review and analysis of documents for production
                    and privilege; analysis with trial team regarding
                    discovery strategy and research; edit and revise
                    protective order; telephone conference with Todd
                    Hoodenpyle regarding protective order and other
                    discovery issues.
03/04/21   RTS      Edit and revise complaint against Seacret; edit and    2.50      $2,025.00
                    revise cease and desist as to confidential
                    information; analysis with Eric Haynes regarding
                    strategy for potential trademark claims against
                    Seacret agents; telephone conference with Junior
                    Davis regarding cease and desist demand;
                    research and analysis regarding issues related to
                    potential PI against Seacret.
03/04/21   SCL      Prepare, revise and finalize joint motion for entry    2.50      $2,012.50
                    of agreed confidentiality and protective order (.5);
                    multiple revisions to and finalize confidentiality
                    and protective order (.4); revise and finalize
                    Seacret complaint and coordinate regarding
                    exhibits thereto (1.6).
03/04/21   SCL      Coordinate regarding discovery response and            0.60        $483.00
                    objection strategy (.4); coordinate regarding data
                    base access to discovery material (.2).
03/04/21   SCL      Call with Eric Haynes regarding Seacret litigation     1.50      $1,207.50
                    filing and timing, Head litigation depositions,
                    Grouply 2004 examination and Head litigation
                    written discovery strategies (.3); analysis of
                    potential trademark licensing and abandonment
                    issues (.2); analysis of potential avoidance action
                    injunction strategies (5); work on preliminary
                    injunction hearing and discovery strategy,
                    including analysis supporting evidence, prior
                    testimony and hearing argument, potential areas
                    of inquiry and witness examination strategy and
                    scope, and communications with trial team
                    regarding same (.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 160 of 312
WorldVentures Holdings LLC                                                              Page 26
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/04/21   SCL      Call with Harry "Junior" Davis regarding on-line        0.30       $241.50
                    videos relating to WorldVentures and trademark
                    issues.
03/04/21   SCL      Court required conferral with Todd Hoodenpyle           0.30       $241.50
                    regarding joint motion for entry of confidentiality
                    and protective order, agreed confidentiality and
                    protective order, and discovery production issues
                    (.3).
03/04/21   SJ       Various communications with Foley litigation           10.20     $4,488.00
                    team regarding production of documents in Head
                    litigation (1.2); Meeting with Larx team regarding
                    Head litigation data room (0.7); Meeting with
                    Foley litigation team regarding contents of Head
                    litigation data room (0.5); Meeting with Foley
                    litigation team regarding potential privilege issues
                    in production of documents for Head litigation
                    (0.4); Continue reviewing documents, compiling
                    information, and resolving issues related to
                    discovery production in Head litigation (6.8);
                    Compile and analyze potentially privileged
                    documents for discussion with Foley litigation
                    team (0.6).
03/04/21   SJ       Communications with L. Drawhorn regrading               1.10       $484.00
                    requests for production (0.5); Communications
                    with T. Scannell and M. Helt regarding same
                    (0.6).
03/04/21   TCD      Work with Emily Shanks and Brittnie Werner to           1.50       $457.50
                    determine whether we have received preserved
                    videos relating to Junior Davis, Erik Gusevik,
                    Melodie Rissman, and Jefferson Santos; attention
                    to emails from Page Vault and q: drive video
                    folders in order to see what is missing; telephone
                    conference with Aaron Chibli regarding video
                    screen captures to utilize in depositions and
                    hearing; review multiple emails from Steven
                    Lockhart and Rob Slovak forwarding documents
                    to be used as exhibits to Complaint against
                    Seacret, and organize and label same.
03/05/21   AAAM     Research requested litigation and obtain copies of      1.30       $279.50
                    court documents for E. Shanks.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 161 of 312
WorldVentures Holdings LLC                                                             Page 27
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/05/21   AEC      Conference call with Marcus Helt, Steven               6.60     $4,191.00
                    Lockhart, and Stephen Jones regarding documents
                    and communications relating to the bankruptcy
                    proceedings, and prepare follow up summary of
                    call for team's consideration (1.1); prepare action
                    item/task list with corresponding deadlines for
                    team (.6); review and analyze potentially
                    responsive documents and communications,
                    including conducting quality control review for
                    privilege, confidentiality, and responsiveness, and
                    various discussions with Melissa Huff and
                    Brandon Marx regarding same (4.9).
03/05/21   AEC      Review and analyze Seacret's production of             1.60     $1,016.00
                    documents and communications in response to
                    WorldVentures subpoena, and discussions with R.
                    Slovak regarding same.
03/05/21   AKD      Continue to review documents for production.           1.60       $856.00
03/05/21   BCB      Analyze and review documents for production;           7.10     $3,124.00
                    apply redactions regarding same; consult with
                    team on strategy and next steps.
03/05/21   BCM      Participate in trial team conference call regarding   10.40     $6,604.00
                    case update [.5]; perform conflicts quality control
                    for document production in response to Head's
                    requests for production [5]; review and analyze
                    Head's document production [2.5];
                    communications concerning the same [.3]; review
                    and analyze Seacret's document production [2.1].
03/05/21   BS       Correspond with A. Chibli, B. Bahlinger, and E.        1.70       $799.00
                    Shanks regarding document review for
                    production; analyze case law regarding non-
                    competition covenants.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 162 of 312
WorldVentures Holdings LLC                                                              Page 28
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/05/21   DEG      Review email from Steen Lockhart (.1); respond          3.30     $2,046.00
                    to same (.1); review email from Lockhart (.1);
                    review email from Steven Lockhart with edits to
                    objection (.2); work on admission to argue motion
                    (.5); review email from Steven Lockhart (.1);
                    telephone conference with Nita Overton (.1); send
                    email to Nita Overton (.1); review response (.1);
                    review email from Nita Overton (.1); review email
                    from Nita Overton with draft pro hac motion (.2);
                    send email to Nita Overton (.1); review email
                    from Nita Overton (.1); respond to same (.1);
                    review email from Nita Overton (.1); work on pro
                    hac motion and order (.4); finalize objection (.5);
                    review notice of hearing (.1); send
                    communications to Marcus Helt (.1); review
                    responses (.1).
03/05/21   EFS      Redact documents in Head's production for              10.10     $4,797.50
                    attorney-client privilege (4.0); prepare complaint
                    and supporting documents for filing and manage
                    filing of the same (.8) ;communicate with counsel;
                    draft requests for privilege logs and communicate
                    with Seacret and Head's counsel regarding the
                    same (1.0); revise and edit 2004 motion to
                    Grouply, Top Tier, and Virginia Trask (.6); draft
                    proposed order for 2004 motion to Grouply, Top
                    Tier, and Virginia Trask (.5); attempt to confer
                    with Virginia Trask in individual capacity and
                    capacity as representative of Grouply, Top Tier
                    (.4); attention to issues incident to subpoenas and
                    procedural rules for filing 2004 motion to
                    Grouply, Top Tier, and Trask (.6); correspond
                    with M. Huff and B. Bahlinger regarding
                    document production and redacting documents for
                    attorney-client privilege (.8); attention to service
                    of the complaint and service of summons and
                    correspond with T. Durham regarding the same
                    (.4); call with R. Slovak regarding tasks needed
                    going forward (.2); call with litigation team
                    regarding tasks needed going forward to ensure no
                    duplication of efforts (.8).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 163 of 312
WorldVentures Holdings LLC                                                               Page 29
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/05/21   RTS      Analysis with trial team regarding strategy for         2.20      $1,782.00
                    supplemental production and items in data room;
                    telephone conference with Todd Hoodenpyle
                    regarding depositions schedule and discovery
                    disputes; edit and revise privilege log request; edit
                    and revise correspondence with Hoodenpyle
                    regarding discovery issues; telephone conference
                    with Eric Haynes regarding status of case and
                    recommended courses of action; work on
                    deposition outlines.
03/05/21   RTS      Review and analysis of, and finalize complaint          4.20      $3,402.00
                    and demand for confidential information from
                    Seacret; analysis with trial team regarding case
                    strategy and task lists; edit and revise and finalize
                    Grouply 2004; review and analysis of response to
                    UCC motion to intervene and draft response.
                    Review and analysis of discovery responses from
                    Seacret and from Head in Head Lawsuit.
03/05/21   SCL      Analyze with trial team regarding potential D&O         3.10      $2,495.50
                    and consultant privilege issues and coordinate
                    response strategy for same (.4); analyze with trial
                    team preliminary injunction tasks including
                    witness strategies (.4); call with Eric Haynes and
                    Rob Slovak regarding Head litigation deposition
                    strategy (4); work on preliminary injunction
                    hearing and discovery strategy, including analysis
                    supporting evidence, prior testimony and hearing
                    argument, potential areas of inquiry and witness
                    examination strategy and scope (1.9).
03/05/21   SCL      Court required conferral regarding discovery            1.50      $1,207.50
                    disputes and deposition schedule (.4); multiple
                    conferral e-mails with Todd Hoodenpyle
                    regarding discovery disputes (.7); e-mails
                    conferring with Seacret's counsel regarding
                    deposition issues (.2); e-mails conferring with
                    Wayne Nugent's counsel regarding deposition and
                    document production issues (.2).
03/05/21   SCL      Analysis of Seacret "Accelerate" promotion video        0.80        $644.00
                    excerpts [1.5 hours not billed] (.8).
03/05/21   SCL      Analyze Head's intervention motion response (.3);       1.30      $1,046.50
                    review and revise WorldVentures' intervention
                    motion response (.9); review and finalize Seacret
                    lawsuit civil cover sheet (.1).
03/05/21   SJ       Meeting with M. Helt, A. Chibli, R. Slovak, and         1.20        $528.00
                    S. Lockhart regarding issues related to production
                    of documents in Head litigation.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 164 of 312
WorldVentures Holdings LLC                                                             Page 30
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/05/21   SJ       Various communications with Spherature and            6.80      $2,992.00
                    Foley litigation team regarding MCA consulting
                    agreement and issues related to same (1.4);
                    Communications with E. Toth regarding data
                    room disclosure statements and access restrictions
                    related to Head litigation (0.5); Continue
                    reviewing documents, compiling information, and
                    resolving issues related to discovery production in
                    Head litigation (4.4); Meeting with Foley
                    litigation team regarding discovery responses in
                    Head litigation and allocation of work for the
                    weekend (0.5).
03/05/21   TCD      Review multiple emails from Rob Slovak, Steven        1.80        $549.00
                    Lockhart and Aaron Chibli forwarding various
                    case-related materials, including client documents,
                    discovery responses, court filings,
                    communications with client and correspondence
                    with opposing counsel, and organize same into
                    electronic files; telephone conference with Emily
                    Shanks regarding filing Return of Service
                    document for Seacret (Lamberson accepted
                    service); review email from Junior Davis
                    forwarding agreement to cease and desist using
                    any materials with "DreamTrips" trademark and
                    organize same into electronic files; review folder
                    of materials from Brandon Marx and begin
                    locating file-stamped copies to use in Eddie Head
                    deposition.
03/06/21   AEC      Various discussions with Rob Slovak and Steven        9.30      $5,905.50
                    Lockhart regarding immediate action items,
                    discovery issues, and deposition strategy (1.4);
                    extensive review and analysis of potentially
                    responsive documents, including conducting
                    quality control review for relevance, privilege,
                    and confidentiality issues, and various discussions
                    with Brandon Marx, Melissa Huff, Emily Shanks,
                    and Brooke Bahlinger regarding same (7.9).
03/06/21   AKD      Continue to analyze documents for production.         1.20        $642.00
03/06/21   BCB      Analyze and review documents for production;          3.50      $1,540.00
                    apply redactions regarding same; consult with
                    team on strategy and next steps.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 165 of 312
WorldVentures Holdings LLC                                                             Page 31
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/06/21   BCM      Participate in conference call with trial team        5.30      $3,365.50
                    regarding case update and strategy [.5]; review
                    and analyze Head's document production [1];
                    communications concerning the same [.2];
                    perform quality control for document production
                    in response to Head's requests for documents
                    [3.6].
03/06/21   BS       Revise supplemental brief in support of               2.30      $1,081.00
                    preliminary injunction; analyze documents
                    provided by client for same.
03/06/21   EFS      Review for document production for responses to       3.50      $1,662.50
                    Head's requests for production for quality control.
03/06/21   EFS      Review documents for responses to Head's              1.90        $902.50
                    production with attention to attorney-client
                    privilege, and redact documents for attorney-client
                    privilege.
03/06/21   EFS      Correspond with A. Chibli regarding document          0.20         $95.00
                    review in preparation for document production to
                    Head.
03/06/21   RTS      Analysis with Aaron Chibli and Steven Lockhart        7.10      $5,751.00
                    regarding discovery review and supplementation
                    strategy, as well as strategy for preparation for
                    depositions; review and analysis of key
                    documents pulled for witness preparation and
                    depositions; work on deposition outlines;
                    telephone conference with Michael Poates and
                    Eric Haynes to prepare for corporate
                    representative depositions.
03/06/21   SCL      Work on preliminary injunction hearing and            0.90        $724.50
                    discovery strategy, including analysis supporting
                    evidence, prior testimony and hearing argument,
                    potential areas of inquiry and witness examination
                    strategy and scope (.9).
03/06/21   SCL      Analysis of Seacret "Accelerate" promotion video      1.80      $1,449.00
                    excerpts [1.0 hours not billed] (.9); analysis of
                    recordings of Michael Poates and Seacret (.9).
03/06/21   SCL      Conduct Michael Poates deposition preparation         3.30      $2,656.50
                    session.
03/06/21   SJ       Communications with Foley litigation team             0.30        $132.00
                    regarding privilege issues in document production
                    for Head litigation.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 166 of 312
WorldVentures Holdings LLC                                                            Page 32
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/06/21   TCD      Telephone conference with Rob Slovak, Brandon        2.10        $640.50
                    Marx, and Steven Lockhart to discuss instructions
                    for pulling documents and creating witness
                    binders; review witness folders, organize
                    documents to be used in preparation and in
                    deposition, and create key document spreadsheet
                    chronologically, containing columns for specific
                    witnesses; review multiple emails from Rob
                    Slovak forwarding various case-related materials,
                    including client documents, correspondence with
                    opposing counsel, research, and client
                    communications, and organize same into
                    electronic files.
03/07/21   AEC      Various discussions with Rob Slovak and Steven       8.70      $5,524.50
                    Lockhart regarding immediate action items,
                    document production, and discovery issues (1.3);
                    various discussions with Emily Shanks, Brooke
                    Bahlinger, Brandon Marx and Melissa Huff
                    regarding quality control review (including
                    privilege and confidentiality analyses (2.1);
                    review and analyze potentially responsive
                    documents, communications, and videos,
                    including reviewing for confidentiality and
                    privilege issues (5.3).
03/07/21   BCB      Analyze and review documents for production;         6.50      $2,860.00
                    draft and prepare objections and designations to
                    corp rep depo notice; consult with case team
                    regarding same.
03/07/21   BCM      Participate in conference call with R. Slovak and    7.60      $4,826.00
                    S. Lockhart regarding deposition preparation [.5];
                    perform privilege quality control for document
                    production [2]; communications with A. Chibli
                    regarding document production and tasks [.5];
                    review and analyze Seacret document production
                    [4]; communications concerning the same [.4];
                    review and revise Head deposition outline [.2].
03/07/21   BS       Revise supplemental brief in support of              2.40      $1,128.00
                    preliminary injunction; analyze documents
                    provided by client for same.
03/07/21   DEG      Prepare for hearing.                                 3.00      $1,860.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 167 of 312
WorldVentures Holdings LLC                                                            Page 33
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/07/21   EFS      Call with M. huff regarding issues incident to       3.30      $1,567.50
                    production of video evidence in Head production
                    and correspond with A. Chibli regarding the same
                    (1.0); attention to production of videos used in
                    head TRO and complaint in preparation to
                    produce in Head's production (1.0); assist B.
                    Bahlinger in redactions to spreadsheets (.5);
                    redact spreadsheet production for attorney-client
                    privilege (.3); attention to issues incident to
                    redaction of attorney-client privilege documents
                    (.3); correspond with A. Chibli regarding tasks
                    needed going forward (.2).
03/07/21   RTS      Analysis with Aaron Chibli and Steven Lockhart       8.20      $6,642.00
                    regarding discovery review and supplementation
                    strategy, as well as strategy for preparation for
                    depositions; review and analysis of key
                    documents pulled for witness preparation and
                    depositions; telephone conference with Simon
                    Davies regarding deposition preparation; review
                    and analysis of Justin Call documents for
                    deposition preparation; review and analysis of
                    Simon Davies documents for deposition
                    preparation.
03/07/21   SCL      Conduct Simon Davies deposition preparation          2.10      $1,690.50
                    session.
03/07/21   SCL      Work on preliminary injunction hearing and           2.90      $2,334.50
                    discovery strategy, including analysis supporting
                    evidence, prior testimony and hearing argument,
                    potential areas of inquiry and witness examination
                    strategy and scope (1.6); analyze document
                    production duplications issues (.5); analyze
                    corporate representative topics and potential
                    responses (.8).
03/07/21   SCL      Analysis of Seacret "Accelerate" promotion video     0.90        $724.50
                    excerpts (.5); analysis of recordings of
                    conversation between Seacret and WorldVentures
                    (.4).
03/07/21   SJ       Communications with E. Toth and S. Lockhart          3.10      $1,364.00
                    regarding access to data room and disclosure of
                    documents in Head litigation (0.6);
                    Communications with A. Chibli regarding
                    analysis of documents in data room and requests
                    for production in Head litigation (0.4); Review,
                    analyze, and pull documents from data room for
                    production in Head litigation (2.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 168 of 312
WorldVentures Holdings LLC                                                               Page 34
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/07/21   TCD      Assist with preparations for upcoming                    9.50     $2,897.50
                    depositions, including extensive review of
                    database to pull bates-labeled documents
                    requested by Rob Slovak and Brandon Marx for
                    use in deposition preparation; print and organize
                    all documents for Haynes and Poates deposition
                    preparation sessions; create notebook of
                    documents and comprehensive spreadsheet of
                    same, including bates numbers, descriptions, and
                    specific witnesses for use in preparation and in
                    deposition questioning; review multiple emails
                    from Rob Slovak forwarding various case-related
                    materials, including client communications,
                    correspondence with opposing counsel, and key
                    documents, and organize same into electronic
                    files.
03/08/21   AEC      Various discussions with Rob Slovak, Steven             10.30     $6,540.50
                    Lockhart, and Brandon Marx regarding action
                    items, discovery issues, and upcoming depositions
                    (1.9); conference call with Justin Sparks regarding
                    Power BI, KlipFolio, and SSRS reports (.5);
                    revise and incorporate analysis/notes from the
                    Justin Sparks call, along with call with IT
                    department, into Rob Slovak's deposition outline,
                    and discussions with Brandon Marx and Rob
                    Slovak regarding same (2.1); conference call with
                    team to discuss updates and action items (.4);
                    multiple discussions with Melissa Huff regarding
                    finalizing and submitting fourth production,
                    including review for confidentiality and privilege
                    issues (3.6); review database for specific
                    documents and communications relating to M.
                    Poates and Eddie Head, and submit same for Rob
                    Slovak in anticipation of depositions (1.4); review
                    and analyze issues relating to Top Tier (.4).
03/08/21   BCB      Draft and prepare objections and designations to         4.60     $2,024.00
                    corporate rep depo topics; consult with S.Lockhart
                    and R.Slovak regarding same.
03/08/21   BCM      Review and revise Head's deposition outline [4];         6.50     $4,127.50
                    review and analyze Head's document production
                    [1.5]; participate in conference call with trial team
                    regarding tasks and strategy [.7]; communications
                    regarding document production issues [.3].
03/08/21   BS       Correspond with R. Slovak regarding brief in             0.80       $376.00
                    support of preliminary injunction; analyze
                    temporary injunction hearing.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 169 of 312
WorldVentures Holdings LLC                                                            Page 35
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/08/21   DEG      Prepare for hearing (5.5); attend telephonic         8.10      $5,022.00
                    hearing (1.2); review email from Steven Lockhart
                    (.1); respond to same (.1); review email from
                    Steven Lockhart (.1); review email from Steven
                    Lockhart (.1); respond to same (.1); telephone
                    conference with Marcus Helt (.1); work on
                    proposed order (.1); review email from Marcus
                    Helt (.1); send email to team (.1); send
                    communication to Marcus Helt (.1); review
                    response (.1); telephone conference with Marcus
                    Helt (.2); send communication to Marcus Helt
                    (.1).
03/08/21   EFS      Assist A. Chibli with issues incident to document    3.70      $1,757.50
                    review in preparation for preliminary injunction
                    hearing (1.4); conduct hearsay objection research
                    for admitting videos; draft outline evidence to be
                    used in depositions and hearing and attention to
                    issues incident to video evidence (1.5); call with
                    litigation team regarding deposition and hearing
                    strategy (.5); attention to emails and issues
                    incident to preparing for depositions and
                    preliminary injunction hearing (.3).
03/08/21   RTS      Edit and revise deposition outline for Eddie Head;   7.10      $5,751.00
                    review and analysis of all key documents to
                    prepare for depositions of various witnesses;
                    review and analysis of pleadings and briefs to
                    prepare for depositions; analysis with trial team
                    regarding task list and supplemental production
                    issues; edit and revise correspondence with
                    opposing counsel regarding various discovery
                    issues.
03/08/21   SCL      Analysis of recordings of conversation between       0.70        $563.50
                    Seacret and WorldVentures (.7).
03/08/21   SCL      Revise corporate representative designations and     1.10        $885.50
                    objections, including e-mails with trial team and
                    client regarding same (1.1).
03/08/21   SCL      Prepare for and conduct written conferrals with      0.90        $724.50
                    Seacret's counsel regarding text production issues
                    and deposition dates (.4); prepare for and conduct
                    multiple written conferrals with Todd Hoodenpyle
                    regarding deposition schedule, document
                    production format, designation and scope, and
                    UCC production issues (.5).
03/08/21   SCL      UCC intervention motion hearing (1.1).               1.10        $885.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 170 of 312
WorldVentures Holdings LLC                                                              Page 36
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/08/21   SCL      Analyze document production protocol and                3.20     $2,576.00
                    designation issues (.4); analyze pre-hearing
                    outstanding issues with trial team (.3); work on
                    preliminary injunction hearing and discovery
                    strategy, including analysis supporting evidence,
                    prior testimony and hearing argument, potential
                    areas of inquiry and witness examination strategy
                    and scope (1.9); analyze potential stay violations
                    relating to calledtosucceed.com (.6).
03/08/21   SJ       Communications with L. Drawhorn regarding               1.50       $660.00
                    production of documents in Head litigation (0.5);
                    Communications with A. Chibli regarding
                    documents in data room (0.4); Pull and analyze
                    various data room documents for production in
                    Head and Seacret litigation (0.6).
03/08/21   SJ       Call with Foley litigation team regarding issues        0.40       $176.00
                    related to discovery in Head and Seacret litigation.
03/08/21   TCD      Continue to assist with preparations for upcoming       9.70     $2,958.50
                    depositions, including extensive review of
                    database to pull bates-labeled documents
                    requested by Rob Slovak and Brandon Marx for
                    use in deposition preparation; pull, print and
                    update master witness binder with new materials
                    and update spreadsheet to reflect same; create
                    Head deposition exhibit folder and update to
                    include document numbers from master binder;
                    send emails to Michael Poates and Eric Haynes
                    forwarding materials to review in advance of
                    deposition preparation session; review multiple
                    emails from Rob Slovak forwarding various case-
                    related materials, including client
                    communications, correspondence with opposing
                    counsel, and key documents, and organize same
                    into electronic files.
03/09/21   AEC      Various discussions and meetings with Rob              11.60     $7,366.00
                    Slovak, Steven Lockhart, Brandon Marx, Emily
                    Shanks, and Brooke Bahlinger regarding
                    immediate action items and discovery issues (1.9);
                    compile key documents and revise timeline and
                    deposition outline in anticipation of upcoming
                    deadlines (3.1); review and analyze several
                    responsive emails and documents for today's two
                    productions, and various discussions with Melissa
                    Huff regarding same (4.2); conference call with
                    WorldVentures IT to discuss Eddie Head's email
                    account (.5); review and analyze E. Head's
                    production of responsive documents (.5); draft
                    Justin Call deposition outline (1.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 171 of 312
WorldVentures Holdings LLC                                                              Page 37
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/09/21   BCB      Draft and prepare corporate rep deposition              0.60       $264.00
                    objections and designations; consult and discuss
                    with R.Slovak and S.Lockhart regarding same.
03/09/21   BCM      Review and revise Head's deposition outline [4.5];      8.50     $5,397.50
                    review and analyze Seacret's replacement
                    document production [1]; communications
                    concerning the same [.5]; review and analyze
                    Head's supplemental document production [.5];
                    review and analyze documents collected by client
                    for production [1.5]; draft J. Call deposition
                    outline [.5].
03/09/21   BS       Revise brief in support of preliminary injunction.      0.40       $188.00
03/09/21   DEG      Review email from Steven Lockhart (.1); respond         1.40       $868.00
                    to same (.1); finalize proposed order for filing
                    (.1); review email from Steven Lockhart regarding
                    communication from court regarding proposed
                    order (.1); work on getting proposed order
                    uploaded (.1); review motion on pro hac (.1);
                    review email from Marcus Helt (.1); respond to
                    same (.1); review email from Steven Lockhart
                    (.1); respond to same (.1); get proposed order to
                    opposing counsel (.1); review email from Steven
                    Lockhart (.1); review email from Steven Lockhart
                    (.1); review email from opposing counsel (.1).
03/09/21   EFS      Outline questions J. Call deposition and                7.60     $3,610.00
                    correspond with A. Chibli regarding the same
                    (2.5); research potential evidence spoliation issues
                    (1.3); research and analyze hearsay and relevancy
                    issues and correspond with S. Obenhaus regarding
                    the same (2.0); research case law for fraudulent
                    transfer and injunctions and correspond with B.
                    Bahlinger regarding the same (1.5); correspond
                    with S. Lockhart and R. Slovak regarding research
                    findings (.3).
03/09/21   RTS      Review and analysis of key documents, pleadings,       10.30     $8,343.00
                    discovery responses and notes in preparation for
                    depositions; meeting with all three witnesses in
                    order to prepare for depositions; edit and revise
                    Head depo outline; edit and revise correspondence
                    with Todd Hoodenpyle regarding various
                    scheduling and other discovery issues; update taks
                    list and discussion with trial team regarding same;
                    review and analysis of latest production from
                    Seacret and Head.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 172 of 312
WorldVentures Holdings LLC                                                            Page 38
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/09/21   SCL      Conferral call with Robert Feinstein regarding       0.90        $724.50
                    order denying intervention and discovery turnover
                    issues (.1); conferral e-mails with UCC counsel
                    regarding deposition schedule, order denying
                    intervention and discovery turnover issues (.2);
                    conferral e-mails with Phil Lamberson regarding
                    Seacret corporate representative and employee
                    deposition schedule (.2); conferral e-mails with
                    Todd Hoodenpyle regarding UCC document
                    production, deposition schedule, and document
                    production issues (,4).
03/09/21   SCL      Prepare for and conduct Eric Haynes deposition       9.40      $7,567.00
                    preparation session (4.2); prepare for and conduct
                    corporate representative deposition preparation
                    session (5.2).
03/09/21   SJ       Draft and prepare request to convert TI hearing      0.70        $308.00
                    from telephonic to video format (0.4);
                    Communications with Foley litigation team
                    regarding same (0.3).
03/09/21   SJ       Various communications, coordination, and            0.90        $396.00
                    analysis with Foley litigation team regarding
                    documents produced and received in Head
                    litigation.
03/09/21   SRO      Review memo on authentication of YouTube             1.60      $1,328.00
                    videos and possible hearsay objections; analyze
                    possible authentication issues; confer with E.
                    Shanks regarding drafting declarations and
                    planning for authentication/objections regarding
                    YouTube videos.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 173 of 312
WorldVentures Holdings LLC                                                             Page 39
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/09/21   TCD      Assist with preparations for upcoming                  7.80     $2,379.00
                    depositions, including extensive review of
                    database to pull bates-labeled documents
                    requested by Rob Slovak and Brandon Marx for
                    use in deposition preparation; pull, print and
                    update master witness binder with new materials
                    and update spreadsheet to reflect same; revise
                    Head deposition exhibit folder to correspond with
                    documents referenced in revised outline, and
                    update to include document numbers from master
                    binder; discussions with Aaron Chibli regarding
                    replacement documents for master binder; review
                    multiple emails from Rob Slovak forwarding
                    various case-related materials, including client
                    communications, correspondence with opposing
                    counsel, and key documents, and organize same
                    into electronic files; draft, finalize and serve
                    notices of deposition to Justin Call, Izhak
                    Benshabat, Seacret Direct LLC, and Eddie Head;
                    send email to opposing counsel forwarding
                    Objections and Responses to Spherature
                    Corporate Representative Deposition; review
                    chart of deposition scheduling provided by Steven
                    Lockhart and docket all deposition dates/times;
                    send email to court reporter forwarding all notices
                    for scheduling purposes.
03/10/21   AEC      Various discussions and analysis with Rob             10.20     $6,477.00
                    Slovak, Emily Shanks, Steven Lockhart, and
                    Brandon Marx regarding today's depositions,
                    discovery issues, and immediate action items
                    (1.4); discussions with Melissa Huff and Joshua
                    Mathews regarding E. Head's PST files (.6);
                    review Head's deposition outline and provide
                    comments/analyses re confidentiality and LSA
                    issues (.6); prepare draft deposition outline for
                    Justin Call, incorporating Emily Shanks
                    discussions/analyses regarding same (7.6).
03/10/21   BCB      Research and analyze bankruptcy cases regarding        2.00       $880.00
                    avoidance and fraudulent transfer cases where the
                    court enjoins the party/parties.
03/10/21   BCM      Participate in WorldVentures' corporate                5.00     $3,175.00
                    representative deposition [3]; participate in M.
                    Poates' deposition [2.5]; communications with R.
                    Slovak regarding Head deposition strategy [.5].
03/10/21   BS       Analyze E. Head's confidentiality agreement and        1.40       $658.00
                    employee agreement; analyze case law regarding
                    merger clauses under Texas law.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 174 of 312
WorldVentures Holdings LLC                                                             Page 40
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/10/21   EFS      Correspond with T. Durham regarding organizing        0.60        $285.00
                    facts for Seacret lawsuit, including cited videos
                    (.2); correspond with A. Chibli regarding issues
                    incident to document review and assist with
                    document issues and assess tasks necessary going
                    forward (.4).
03/10/21   RTS      Defend corporate representative deposition;           9.10      $7,371.00
                    defend Michael Poates deposition; edit and revise
                    outline for deposition of Eddie Head.
03/10/21   SCL      Revise Eddie Head deposition outline (1.5);           5.50      $4,427.50
                    depositions of WorldVentures 30(b)(6)
                    representative and Michael Poates (4.0).
03/10/21   SCL      Coordinate with Marcus Helt and Tom Scannell          1.70      $1,368.50
                    regarding UCC confidentiality order response
                    strategy (.5); work on preliminary injunction
                    hearing and discovery strategy, including analysis
                    supporting evidence, prior testimony and hearing
                    argument, potential areas of inquiry and witness
                    examination strategy and scope (1.2).
03/10/21   SJ       Various communications with Foley litigation          0.80        $352.00
                    team regarding analysis of issues related to
                    discovery in Head litigation.
03/10/21   TCD      Continue to assist with preparation for depositions   8.80      $2,684.00
                    and PI hearing, including gathering, printing and
                    organizing exhibits for upcoming depositions;
                    review email from opposing counsel's paralegal
                    forwarding Defendant's Deposition Exhibits and
                    download to electronic files; review and respond
                    to emails from court reporting service confirming
                    deposition scheduling for Eddie Head deposition;
                    revise Eddie Head depo exhibits, add electronic
                    depo exhibit labels, create zip folder of exhibits
                    and send link to Rob Slovak; review multiple
                    emails from Rob Slovak forwarding various case-
                    related materials, including correspondence with
                    clients and opposing counsel, client documents,
                    new depo exhibits, and attorney notes, and
                    organize same into electronic folders; extensive
                    revisions to Eddie Head deposition outline, print,
                    add section tabs, create notebook and labels for
                    same and send email to Rob Slovak regarding
                    same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 175 of 312
WorldVentures Holdings LLC                                                              Page 41
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/11/21   AEC      Finalize draft of Justin Call's deposition outline,     7.90     $5,016.50
                    along with compiling key exhibits to be
                    introduced during J. Call's deposition (4.6);
                    strategy discussions with Rob Slovak and Steven
                    Lockhart regarding topics and categories for J.
                    Call's deposition (1.7); review and produce
                    recently discovered information in anticipation of
                    remaining depositions and preliminary injunction,
                    and discussions with Tanya Durham and Melissa
                    Huff regarding same (1.6).
03/11/21   AEC      Various discussions with Brandon Marx, Rob              0.80       $508.00
                    Slovak, and Steven Lockhart regarding upcoming
                    deadlines and action items (.5); discussion with
                    Justin Sparks regarding Power BI and SSRS
                    reports (.3).
03/11/21   BCM      Participate in E. Head's deposition [4]; participate    9.80     $6,223.00
                    in E. Haynes' deposition [4]; communications
                    regarding depositions [.4]; review and analyze
                    documents surrounding termination of co-
                    marketing agreement [1.4].
03/11/21   BS       Correspond with R. Slovak regarding brief in            1.90       $893.00
                    support or preliminary injunction; analyze case
                    law regarding merger clauses and covenants not to
                    compete under Texas law; revise brief in support
                    of preliminary injunction.
03/11/21   EFS      Correspond with A. Chibli regarding tasks needed        0.10        $47.50
                    going forward.
03/11/21   NJOV     Analysis of spreadsheet and convert same into a         0.80       $264.00
                    pdf and forward to T. Durham in preparation of
                    upcoming deposition; analysis with T. Durham
                    regarding the case in preparation of upcoming
                    hearing.
03/11/21   RTS      Prepare for and take deposition of Eddie Head;         12.50    $10,125.00
                    defend deposition of Eric Haynes; review and
                    analysis of key documents and production related
                    to Justin Call deposition; analysis with Aaron
                    Chibli regarding strategy for call deposition;
                    prepare exhibits for Call deposition; edit and
                    revise outline for Call deposition; analysis with
                    Steven Lockhart regarding planning and strategy
                    for TI hearing.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 176 of 312
WorldVentures Holdings LLC                                                            Page 42
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/11/21   SCL      Work on Seacret and Izhak Benshabat deposition       8.70      $7,003.50
                    outline including potential exhibits (2.4); Eric
                    Haynes deposition including post-deposition
                    debrief with Eric Haynes (2.8); Eddie Head
                    deposition including in deposition
                    communications with Rob Slovak regarding
                    deposition issues and strategy and post-deposition
                    debrief with Eric Haynes (3.4).
03/11/21   SCL      E-mail conferral with UCC counsel regarding          0.20        $161.00
                    document production snap-back (.1); e-mail
                    conferral with Todd Hoodenpyle regarding
                    agreement for video preliminary injunction
                    hearing (.1).
03/11/21   TCD      Send email to court reporter and counsel             7.20      $2,196.00
                    forwarding FTP link containing Eddie Head
                    deposition exhibits; review multiple emails from
                    Aaron Chibli forwarding list of bates numbered
                    documents to pull from database in order to use as
                    exhibits in Justin Call deposition; pull and
                    organize referenced documents into electronic
                    folder and electronically label with depo exhibit
                    numbers; review multiple emails from Rob
                    Slovak, Steven Lockhart, Brandon Marx and
                    Aaron Chibli forwarding various case-related
                    materials, including correspondence regarding
                    discovery issues and deposition scheduling, client
                    communications, witness-related materials, and
                    organize same into electronic files.
03/12/21   AEC      Various discussions with Rob Slovak regarding        5.10      $3,238.50
                    Justin Call deposition outline and key exhibits to
                    introduce during today's deposition (.8); assist
                    Rob Slovak during today's deposition, prepare
                    summary of Justin Call's testimony in anticipation
                    of upcoming preliminary injunction, and follow
                    up discussions with Eric Haynes, Rob Slovak, and
                    Steven Lockhart regarding same (3.1); various
                    discussions with Melissa Huff, Steven Lockhart,
                    and Rob Slovak regarding Wayne Nugent's
                    additional documents and communications (1.2).
03/12/21   AEC      Conference call with WorldVentures team to           0.70        $444.50
                    discuss immediate action items and strategy
                    moving forward.
03/12/21   BCB      Consult with case team regarding next steps and      1.10        $484.00
                    strategy.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 177 of 312
WorldVentures Holdings LLC                                                               Page 43
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/12/21   BCM      Participate in J. Call deposition [3]; participate in   6.80      $4,318.00
                    trial team conference call regarding preliminary
                    injunction tasks and strategy [.6]; communications
                    with R. Slovak regarding E. Head cross
                    examination outline [.5]; draft E. Head cross
                    examination outline [2.7].
03/12/21   BS       Analyze case law regarding merger clauses and           1.40        $658.00
                    covenants not to compete under Texas law; revise
                    brief in support of preliminary injunction.
03/12/21   EFS      Calendar answer deadlines for Seacret complaint         1.90        $902.50
                    and Head complaint (.4); prepare spreadsheet and
                    chart of video citations, quotes, and embedded
                    links for Head preliminary injunction (.5);
                    correspond with A. Chibli regarding issue incident
                    to document review and W. Nugent's production
                    of text messages (.4); assist A. Chibli with
                    document review matters and correspond with
                    him regarding the same (.6).
03/12/21   NJOV     Assemble documents into Witness Binder in               0.40        $132.00
                    preparation of upcoming deposition and deliver to
                    counsel; download and mark an additional
                    document to be included in the Witness Binder.
03/12/21   RTS      Finalize preparation for Call deposition; take          8.60      $6,966.00
                    deposition of Justin Call; analysis with trial team
                    regarding case status and strategy, as well as task
                    list for hearing preparation.
03/12/21   SCL      Analysis of Izhak Benshabat recordings (.6).            0.60        $483.00
03/12/21   SCL      Work on Seacret and Izhak Benshabat deposition          4.70      $3,783.50
                    outline including potential exhibits (1.6); Justin
                    Call deposition including in-deposition
                    communications with Rob Slovak regarding
                    deposition issues and strategy and post-deposition
                    debrief with Eric Haynes (3.1).
03/12/21   SCL      Work on preliminary injunction hearing and              2.10      $1,690.50
                    discovery strategy, including analysis of witness
                    topics and sequencing, scope of injunctive relief,
                    potential exhibits, and evidence and testimony
                    necessary to support injunctive request (.9);
                    coordinate with trial team regarding key tasks and
                    assignments for same (.8); debrief Marcus Helt
                    regarding Head adversary status and preliminary
                    injunction strategy (.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 178 of 312
WorldVentures Holdings LLC                                                               Page 44
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/13/21   BCB      Consult with team and B. Smith regarding non-           1.60        $704.00
                    compete and consideration issues; research and
                    analyze case law regarding non-compete
                    consideration and severance; analyze
                    authentication issue with affidavit.
03/13/21   BCM      Participate in trial team strategy session for          6.00      $3,810.00
                    preliminary injunction hearing [4]; draft exhibit
                    list [1]; draft E. Head deposition outline [2].
03/13/21   BS       Analyze case law regarding merger clauses and           4.10      $1,927.00
                    covenants not to compete under Texas law; revise
                    brief in support of preliminary injunction.
03/13/21   EFS      Strategize direct examination of E. Haynes with         5.50      $2,612.50
                    R. Slovak (1.0); research and analyze admitting
                    affidavit from prior proceeding (.9); begin
                    drafting witness and exhibit list for 3/19/21
                    hearing (.2); strategize regarding use of
                    demonstratives and powerpoints for preliminary
                    injunction hearing with R. Slovak (.4); begin
                    creating demonstratives for preliminary injunction
                    hearing (.4); begin drafting and analyzing direct
                    examination of E. Haynes (1.0); assist with
                    strategy as to tasks needed in conducting remote
                    hearing and presenting exhibits remotely and
                    research needed for the same (1.0); correspond
                    with B. Bahlinger and A. Chibli regarding
                    strategy for document review for W. Nugent
                    documents (.4); attention to issues incident to
                    plaintiffs' document production to head (.2).
03/13/21   RTS      Meeting with trial team to map our exams,               5.40      $4,374.00
                    identify exhibits and prepare opening; draft direct
                    examination of Simon Davies; review and
                    analysis of supplemental production from Seacret
                    and from Head; analysis with Steven Lockhart
                    regarding status of case and recommended courses
                    of action.
03/13/21   SCL      Work on preliminary injunction hearing and              3.20      $2,576.00
                    discovery strategy, including analysis of witness
                    topics and sequencing (.5), scope of injunctive
                    relief (.3), potential exhibits and evidence (.8) and
                    witnesses examinations (1.1); debrief with Eric
                    Haynes regarding potential witnesses and hearing
                    strategies (.5).
03/13/21   SCL      Multiple e-mail and telephonic conferrals with          0.50        $402.50
                    Ryan Manns regarding Wayne Nugent document
                    production (.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 179 of 312
WorldVentures Holdings LLC                                                             Page 45
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/13/21   SCL      Work on Seacret and Izhak Benshabat deposition        2.20      $1,771.00
                    outline including potential exhibits (2.2).
03/14/21   AEC      Conference call with Rob Slovak and Justin            3.10      $1,968.50
                    Sparks to discuss upcoming preliminary
                    injunction, and follow up with Rob Slovak
                    regarding strategy relating to same (.7); prepare
                    draft direct examination questions for Justin
                    Sparks (2.4).
03/14/21   AEC      Review and analyze potentially responsive             6.10      $3,873.50
                    documents and communications, including
                    conducting quality control review for
                    confidentiality and privilege, and discussions with
                    Melissa Huff, Emily Shanks and Brooke
                    Bahlinger regarding same, along with finalizing
                    production (5.4); various discussions with Rob
                    Slovak, Steven Lockhart, and Brandon Marx
                    regarding discovery items, key documents, and
                    impending production (.7).
03/14/21   BCB      Analyze and review document production; discuss       5.20      $2,288.00
                    authentication issue with E. Shanks; discuss
                    E.Haynes questioning with E. Shanks.
03/14/21   BCM      Review and revise E. Head's cross examination         3.10      $1,968.50
                    outline [2]; perform quality control for W.
                    Nugent's document production [.6]; review and
                    revise S. Davies' direct examination outline [.5].
03/14/21   BS       Analyze case law regarding merger clauses,            4.20      $1,974.00
                    consideration, and covenants not to compete
                    under Texas law; revise brief in support of
                    preliminary injunction.
03/14/21   EFS      Conduct review of Wayne Nugent's produced             7.50      $3,562.50
                    documents (3.5); continue analyzing and drafting
                    E. Haynes direct examination (1.5); continue
                    researching admittance of evidence procedure for
                    preliminary injunction hearing (.7); prepare for
                    tasks going forward to prepare for preliminary
                    injunction hearing (.4); correspond with A. Chibli
                    regarding privileged documents in Wayne Nugent
                    document production and issues incident thereto
                    (.4); correspond with B. Bahlinger regarding
                    analysis of certain documents in document
                    production of Wayne. Nugent (.5); correspond
                    with A. Chibli and B. Bahlinger regarding
                    strategy for reviewing documents in W. Nugent
                    production and issues incident thereto (.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 180 of 312
WorldVentures Holdings LLC                                                             Page 46
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/14/21   RTS      Draft, edit and revise direct examination of Simon     7.50     $6,075.00
                    Davies; telephone conference with Simon Davies
                    regarding testimony; edit and revise cross
                    examination of Eddie Head; review and analysis
                    of documents to be produced that came from
                    Wayne Nugent; analysis with trial team regarding
                    status of case and recommended courses of action;
                    review and analysis of key documents related to
                    exams and TI hearing; telephone conference with
                    Marcus Helt regarding timeline related to APA
                    negotiations and hiring of Eddie.
03/14/21   SCL      Work on preliminary injunction hearing and             3.50     $2,817.50
                    discovery strategy (1.1), including analysis of
                    potential exhibits and evidence (.2) hearing
                    testimony strategy call with Simon Davies (1.0);
                    revisions to Simon Davies preliminary injunction
                    hearing examination (.5), analysis of Justin Sparks
                    hearing examination topics (.3); Eddie Head
                    witness examination and additional potential
                    examination strategies and topics (.4).
03/14/21   SCL      E-mails with Michelle Shriro regarding attorneys       0.10        $80.50
                    eyes only issues (.1).
03/14/21   SCL      Continue work on Izhak Benshabat deposition            0.60       $483.00
                    outline (.6).
03/14/21   SCL      Analysis of recordings of Seacret recordings and       0.80       $644.00
                    Wayne Nugent documents (.8).
03/14/21   SJ       Communications with Foley team regarding               1.20       $528.00
                    discovery issues in Head litigation (0.4); Review
                    of documents related to Head litigation (0.8).
03/15/21   AEC      Prepare draft direct examination outline for Justin   10.40     $6,604.00
                    Sparks (1.8); conduct witness preparation with
                    Justin Sparks and discussions with Rob Slovak
                    regarding same (1.9); prepare draft declaration of
                    Justin Sparks for upcoming preliminary injunction
                    hearing and discuss same with Rob Slovak and
                    Emily Shanks (4.2); review and provide
                    comments to draft supplemental brief ISO of
                    preliminary injunction and discussions with
                    Brantley Smith regarding same (.8); discussions
                    with Brandon Marx and Nita Overton regarding
                    preliminary injunction exhibit list (.6); review
                    relevant and key W. Nugent documents and
                    communications and discuss same with Rob
                    Slovak and Brandon Marx (.7); strategy and
                    action item conference call with Foley team (.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 181 of 312
WorldVentures Holdings LLC                                                             Page 47
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/15/21   BCB      Research and analyze case law regarding               1.70        $748.00
                    consideration for a non-compete; research and
                    analyze case law regarding at-will employees;
                    consult with B. Smith regarding same; consult
                    with case team.
03/15/21   BCM      Participate in conference call with trial team        6.80      $4,318.00
                    regarding case tasks and update [.5]; review and
                    revise Head cross examination outline [4.8];
                    review and revise exhibit list [.5]; review and
                    revise Seacret depo outline [.5]; communications
                    with R. Slovak regarding Head cross examination
                    outline [.5].
03/15/21   BS       Revise preliminary injunction brief; correspond       1.90        $893.00
                    with A. Chibli regarding same.
03/15/21   EFS      Assess procedures for remote hearings and             8.20      $3,895.00
                    coordinate with the court and litigation team
                    regarding the procedures for introducing exhibits
                    remotely (2.0); draft subpoenas (.6); draft motion
                    to seal and proposed order for the same (1.7);
                    revise and edit E. Haynes direct testimony and
                    correspond with R. Slovak regarding the same
                    (1.5); begin drafting declaration of E. Haynes
                    testimony (.5); participate in litigation team
                    meeting (.5); complete research on admitting
                    evidence with attention to authentication issues
                    and hearsay (.7); Assist A. Chibli in assessing
                    issues incident to J. Sparks declaration (.2);
                    correspond with N. Overton and B. Werner
                    regarding W/E list and attention to issues incident
                    to the same (.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 182 of 312
WorldVentures Holdings LLC                                                               Page 48
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/15/21   NJOV     Assist with Preliminary Injunction hearing              7.50      $2,475.00
                    preparation , including assembling and organizing
                    exhibits into electronic files and revise Plfs'
                    Exhibit List to include attorney's additional
                    comments; download, print and prepare binders
                    for S. Lockhart and R. Slovak of key documents
                    from Nugent's production; upload deposition
                    transcripts to electronic files, forward TXT files to
                    S. Lockhart and R. Slovak, and prepare a
                    deposition exhibit index; review all of Plfs'
                    Exhibits and prepare a list of the exhibits that
                    contain "Confidential" and/or "AEO" for Emily
                    Shanks; prepare a chart of just Plfs' Exhibits to
                    include Deposition No. and/or Tab No. along with
                    the Privilege and forward same to R. Slovak;
                    coordinate with Technology to schedule a meeting
                    with R. Slovak regarding set up; communications
                    with R. Slovak regarding Exhibits 10 and 26;
                    review witness E. Head's Cross Exam to include
                    citations from "Exp. Dep. Tr." of Mar. 11, 2021 or
                    Deposition of Eddie Head Tr. of 5/7/2019 for
                    completeness; multiple email communications
                    with B. Marx regarding record cites referenced in
                    the Cross Exam; review Exhibits 24 and 113 and
                    bates stamp the attachments for completeness.
03/15/21   RTS      Edit and revise cross examination of Eddie Head;        8.60      $6,966.00
                    edit and revise direct examination of Simon
                    Davies; meeting with Simon Davies to prepare for
                    testimony; edit and revise direct examination of
                    Michael Haynes; analysis with Emily Shanks
                    regarding examination of Eric Haynes and
                    conversion into declaration; edit and revise
                    motion to seal; review and analysis of exhibits to
                    determine documents should not be confidential;
                    review and analysis of deposition transcript of
                    Eddie Head.
03/15/21   SCL      Continue work on Izhak Benshabat deposition             1.70      $1,368.50
                    outline and exhibits thereto (1.4); work on Wayne
                    Nugent cross examination and exhibits thereto
                    (.3).
03/15/21   SCL      Work on preliminary injunction hearing and              4.30      $3,461.50
                    discovery strategy (.7), including analysis with
                    Eric Haynes of Seacret communications regarding
                    competing travel and asset purchase agreement
                    (.6); revisions to Simon Davies preliminary
                    injunction hearing examination (.3); Simon
                    Davies hearing testimony preparation session
                    (2.7).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                             Document      Page 183 of 312
WorldVentures Holdings LLC                                                                Page 49
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


03/15/21   SCL      Review and revise seal motion and exhibits.               0.40       $322.00
03/15/21   SCL      Analysis of recordings of Seacret recordings and          1.20       $966.00
                    Wayne Nugent documents (1.2).
03/15/21   SCL      E-mails conferrals with Seacret's counsel                 0.60       $483.00
                    regarding hearing stipulations and deposition
                    attendees (.2); e-mails and telephonic conferrals
                    with Michelle Shriro regarding hearing exhibits,
                    witnesses and deadlines (.4).
03/16/21   AEC      Review and analyze Eddie Head's deposition and            2.10     $1,333.50
                    preparing notes of key testimony in anticipation of
                    the preliminary injunction hearing, and
                    discussions with Rob Slovak and Brantley Smith
                    regarding same (2.1).
03/16/21   AEC      Various discussions with Justin Sparks, Brantley         10.10     $6,413.50
                    Smith, and Emily Shanks regarding
                    WorldVentures' business intelligence tools and
                    upcoming preliminary injunction hearing (3.9);
                    prepare updated draft of Justin Sparks declaration,
                    incorporating Justin Sparks revisions and analysis,
                    and strategy discussions with Rob Slovak
                    regarding same (3.2); review and provide
                    additions to exhibit list (.5); review and revise
                    draft supplemental brief and discuss same with
                    Brantley Smith (1.1); prepare draft of opening
                    argument outline (1.4).
03/16/21   BCM      Review and revise S. Davies direct examination            5.20     $3,302.00
                    [1]; review and revise exhibit list [1]; review and
                    revise Head's cross examination [2.7]; research
                    procedural and ethical rules regarding privilege
                    [.5].
03/16/21   BS       Analyze case law regarding merger clauses and             2.80     $1,316.00
                    covenants not to compete under Texas law; revise
                    brief in support of preliminary injunction.
03/16/21   EFS      Draft Eric Haynes declaration for preliminary             6.30     $2,992.50
                    injunction hearing, revise and edit declaration, and
                    correspond with R. Slovak and E. Haynes
                    regarding the same (3.5); coordinate filling
                    witness and exhibit list for 3/19 hearing and issues
                    incident to exhibits (1.0); attention to defendants'
                    witness and exhibit list (.5); further revise and file
                    unopposed motion to seal documents (.6);
                    attention to demonstrative of plaintiffs' corporate
                    structure for preliminary injunction hearing (.4);
                    correspond with litigation team regarding issues
                    incident to preparing for depositions and 3/19
                    hearing (.3).
 Case 20-42492    Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document      Page 184 of 312
WorldVentures Holdings LLC                                                               Page 50
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/16/21   NJOV     Communications with R. Slovak regarding the             6.20      $2,046.00
                    Deposition Exhibits Index; update the Deposition
                    Exhibit Index to include additional information
                    requested by counsel; upload additional
                    deposition transcripts to electronic files and
                    forward TXT files to S. Lockhart and R. Slovak;
                    coordinate with M. Hale to meet and discuss
                    technology for upcoming hearing; prepare and
                    finalize Plaintiffs' Exhibits for filing with the
                    court; update Exhibit Index to include additional
                    exhibits; comparison of Defendant's Exhibit List
                    with Plaintiffs' Exhibit List and create a joint list
                    of those exhibits that are the same; download
                    Defendants Hearing Exhibits, Plaintiffs' Hearing
                    Exhibits and Joint Hearing Exhibits to electronic
                    files and forward the file link to the Trial Team;
                    receipt of additional deposition exhibits from
                    opposing counsel and download same into
                    electronic deposition folder for Wayne Nugent in
                    preparation of upcoming deposition.
03/16/21   RTS      Telephone conference with counsel for Wayne             8.60      $6,966.00
                    Nugent regarding deposition issues; review and
                    analysis of all deposition exhibits for potential
                    confidentiality research and analysis-designations;
                    edit and revise declaration of Justin Sparks; edit
                    and revise direct examination of Simon Davies;
                    edit and revise Eddie Head cross examination;
                    edit and revise trial task list; analysis with trial
                    team regarding strategy for hearing preparation;
                    review and analysis of, and summarize, Head,
                    Davies and Poates depositions; work on opening;
                    edit and revise declaration of Eric Haynes; edit
                    and revise witness and exhibit list.
03/16/21   SCL      E-mails with Todd Hoodenpyle and Michelle               0.90        $724.50
                    Shriro regarding motion to seal, discovery de-
                    designation and privilege issues (.6); confer with
                    Patrick Schurr regarding Trask, Grouply and Top
                    Tier discovery (.3).
03/16/21   SCL      Continue work on Izhak Benshabat deposition             2.40      $1,932.00
                    outline and analysis of potential exhibits (2.4).
03/16/21   SCL      Work on preliminary injunction hearing strategy         3.10      $2,495.50
                    (1.5), including analysis with Eric Haynes of de-
                    designation issues (.2); analysis of witness
                    declaration topics (.3), and coordination with
                    Wayne Nugent's counsel regarding deposition
                    strategy (1.1).
03/16/21   SCL      Address classified information designation issues.      0.20        $161.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 185 of 312
WorldVentures Holdings LLC                                                               Page 51
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/16/21   SCL      Review motion to seal revisions (.1); review and        0.60        $483.00
                    revise trial declarations (.5).
03/16/21   SJ       Communications with Foley litigation team               0.20         $88.00
                    regarding data room information.
03/16/21   SJ       Communications with Foley litigation team               0.40        $176.00
                    regarding discovery issues and documents related
                    to injunction hearing.
03/17/21   AEC      Various discussions with Rob Slovak regarding           6.40      $4,064.00
                    strategy and action items relating to Justin Sparks
                    declaration and opening and closing arguments
                    (.6); conference call with Justin Sparks regarding
                    declaration and upcoming preliminary injunction
                    hearing (2.1); finalize draft Justin Sparks
                    declaration and submit same to Rob Slovak and
                    Steven Lockhart (.5); review and analyze
                    additional potentially responsive communications
                    regarding Eddie Head's access to confidential
                    information (.7); attend and take notes on Izhak
                    Shabat's deposition in preparation for upcoming
                    preliminary injunction (.7); attend and participate
                    in internal meeting to discuss strategy, immediate
                    action items, and designated tasks regarding same
                    (.5); preparation of draft opening argument for
                    preliminary injunction hearing, and various
                    discussions with Emily Shanks and Brooke
                    Bahlinger regarding case analysis and key
                    quotations to include for opening and closing
                    (1.3).
03/17/21   BCB      Research and analyze case law on non-competes,          2.30      $1,012.00
                    specifically consideration and enforceability;
                    consult with A. Chibli and E. Shanks regarding
                    same.
03/17/21   BCM      Participate in W. Nugent's deposition [3];              8.50      $5,397.50
                    participate in I. Benshabat's deposition [1.5]; draft
                    closing argument for preliminary injunction
                    hearing [1.5]; draft cross examination outline for
                    M. Morris, J. Santos, and B. Schrag [2];
                    participate in trial team strategy session for
                    upcoming preliminary injunction hearing [.5].
03/17/21   BS       Correspond with R. Slovak regarding revisions to        3.70      $1,739.00
                    brief in support of preliminary injunction; revise
                    brief in support of preliminary injunction.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 186 of 312
WorldVentures Holdings LLC                                                              Page 52
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/17/21   EFS      Meet with E. Haynes regarding declaration of           7.50      $3,562.50
                    testimony for preliminary injunction hearing (.5);
                    attention to confidential exhibits and issues
                    incident to filing the same, including de-
                    designating certain exhibits and ensuring they're
                    ready for filing, and assist B. Werner in preparing
                    exhibits for filing (1.4); attention to revising and
                    editing witness and exhibit list and assist N.
                    Overton and B. Werner with the same (.7);
                    hearing preparation with attention to preparing
                    demonstratives, powerpoint presentations of
                    argument, and presentation of testimony and other
                    evidence to court in preparation for preliminary
                    injunction hearing (3.5); meeting with litigation
                    team to discuss next steps (1.0); correspond with
                    A. Chibli regarding assisting with tasks needed for
                    preliminary injunction hearing (.4).
03/17/21   NJOV     Review R. Slovak's instructions and download to        4.40      $1,452.00
                    print Plfs' Hearing Exs. 1, 8, and 31 and Def's
                    Hearing Exs. 1, 5 and 7 and deliver same for
                    further review; receipt of additional Plfs' exhibits
                    to add in preparation of PI Hearing; search Def's
                    Hearing Exhibits Index to confirm Plfs' additional
                    exhibits have not been previously marked by
                    Def's; confer with R. Slovak regarding same;
                    download, print, and organize Plaintiffs' Hearing
                    Exhibits into a binder and deliver same to R.
                    Slovak; telephone communications with E.
                    Shanks regarding the location of Leadership
                    Zoom, Vacation Leader (Jan.26, 2021) video in
                    preparation of adding to Plaintiffs' Hearing
                    Exhibits; coordinate with M. Hale to set up a
                    meeting to discuss technology regarding
                    upcoming hearing; multiple email
                    communications with E. Shanks forwarding
                    Plaintiffs' Exhibit List, Deposition Exhibits Index
                    and Joint Exhibit List for further review; analysis
                    of Defendant's Exhibit List along with Def's
                    exhibits and summarize the discrepancies with
                    some of the Def's hearing exhibits for further
                    review by the Trial Team.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 187 of 312
WorldVentures Holdings LLC                                                              Page 53
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/17/21   RTS      Prepare for depositions; analysis with trial team      8.50      $6,885.00
                    regarding tasks and case strategy; review and
                    analysis of new exhibits from Head; edit and
                    revise Eric Haynes declaration and meet with Eric
                    Haynes regarding same; edit and revise
                    declaration of Justin Sparks and analysis with
                    Aaron Chibli regarding same; edit and revise
                    cross examinations of "may call" witness and
                    review and analysis of key documents related to
                    same; work on closing argument; review and
                    analysis of, and summarize, deposition transcript
                    of Simon Davies.
03/17/21   SCL      Wayne Nugent deposition (4.3); prepare for and         7.80      $6,279.00
                    conduct Seacret corporate representative
                    deposition (3.5).
03/17/21   SCL      Work on preliminary injunction hearing strategy        1.20        $966.00
                    (.7), including analysis of witness issues with Eric
                    Haynes and Rob Slovak (.3); coordination with
                    Wayne Nugent's counsel regarding declaration
                    strategy (.2).
03/18/21   AEC      Various discussions with Justin Sparks regarding       3.90      $2,476.50
                    his declaration and the upcoming preliminary
                    injunction hearing (.8); prepare draft of Justin
                    Sparks declaration, incorporating Sparks'
                    comments and revisions, along with proposed
                    suggestions from Rob Slovak and Steven
                    Lockhart (1.7); prepare opening argument and
                    corresponding slides and discussions with Emily
                    Shanks regarding same, along with draft of
                    closing argument (1.4).
03/18/21   BCM      Draft closing argument for preliminary injunction      1.20        $762.00
                    hearing.
03/18/21   BS       Revise brief in support of preliminary injunction;     3.40      $1,598.00
                    analyze case law regarding non-compete clauses
                    under Texas law.
03/18/21   DEG      Review email from Marcus Helt (.1); respond to         0.80        $496.00
                    same (.1); review email from Tom Scannell (.1);
                    review email from Stephen Jones (.1); review
                    email from Tom Scannell (.1); review email from
                    Stephen Jones (.1); telephone conference with
                    Marcus Helt (.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                             Document      Page 188 of 312
WorldVentures Holdings LLC                                                                Page 54
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50202889                                                              April 27, 2021


03/18/21   EFS      Revise motion to continue hearing and correspond         3.10      $1,472.50
                    with S. Lockhart and Court personnel regarding
                    the same (.4); prepare powerpoint slides of
                    relevant provisions of LSA and Head's
                    employment agreement in preparation for 3/26
                    hearing and assess arguments for each provision
                    (1.7); discuss issues incident to exhibits and
                    upcoming hearing strategy with R. Slovak and
                    schedule for the same (.5); begin preparing
                    powerpoint slides for opening and closing
                    arguments (.5).
03/18/21   NJOV     Assist with Preliminary Injunction preparation,          3.20      $1,056.00
                    including pulling and preparing additional
                    exhibits to be added to the Plaintiffs' Exhibits List,
                    update Plaintiffs' Exhibit notebook to include
                    same and forward the Amended Plaintiffs'
                    Exhibits List to the Trial Team for further review;
                    communications with Rob Slovak regarding the
                    Deposition Exhibit binders; begin combining all
                    deposition exhibits into notebooks including
                    additional deposition exhibits marked and update
                    the deposition exhibit index to include same for
                    the Trial Team; analysis of multiple emails
                    received from Emily Shanks assembling the
                    emails regarding research in preparation of the
                    Preliminary Injunction hearing, organize same
                    into the electronic case file and prepare a
                    notebook including same for the Trial Team's
                    reference; coordinate with M. Hale regarding
                    discussion with Rob Slovak concerning the
                    technology set up for upcoming hearing.
03/18/21   RTS      Edit and revise opening and closing; review and          4.80      $3,888.00
                    analysis of Poates deposition transcript and
                    meeting with Michael Poates to prepare for
                    testimony; edit and revise Head cross
                    examination; analysis with trial team regarding
                    case strategy and tasks.
03/18/21   SCL      Work on preliminary injunction hearing strategy          2.50      $2,012.50
                    including analysis of potential witness issues and
                    testimony (2.7).
03/18/21   SCL      Conferral e-mails or calls with Todd Hoodenpyle          0.40        $322.00
                    and/or court personnel regarding hearing
                    continuance (.4).
03/18/21   SCL      Review continuance motion and order (.3).                0.30        $241.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 189 of 312
WorldVentures Holdings LLC                                                            Page 55
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/19/21   AEC      Various discussions with Steven Lockhart and         6.20      $3,937.00
                    Rob Slovak regarding strategy and immediate
                    action items (.9); attend Izhak's deposition and
                    prepare summary of key quotes/notes and follow
                    up with Rob Slovak and Steven Lockhart
                    regarding same (1.8); prepare draft opening
                    argument outline and discussions with Emily
                    Shanks regarding same (2.8); discussions with
                    Justin Sparks regarding his declaration and
                    upcoming preliminary injunction hearing (.7).
03/19/21   AEC      Conduct quality control of potentially responsive    1.60      $1,016.00
                    documents and communications, including review
                    for confidentiality and privilege issues.
03/19/21   BCM      Participate in conference call with trial team       0.20        $127.00
                    regarding upcoming tasks.
03/19/21   BS       Correspond with R. Slovak and S. Lockhart            0.30        $141.00
                    regarding upcoming preliminary injunction
                    hearing.
03/19/21   CBHO     Review employment agreement; prepare email           0.30        $250.50
                    regarding same.
03/19/21   EFS      Attend and participate in litigation team meeting    6.90      $3,277.50
                    to access recent depositions and strategize for
                    3/26 preliminary injunction hearing (1.4); discuss
                    and analyze tasks and research needed in
                    preparation for preliminary injunction hearing
                    with S. Lockhart and R. Slovak (.6); begin
                    addressing tasks needed for 3/26 hearing,
                    including research regarding admitting exhibits
                    and revising witness and exhibit list (1.6); draft
                    power point slides for opening and closing
                    argument (2.5); prepare and file amended notice
                    of hearing and attention to issues incident to
                    continuing preliminary injunction hearing (.6);
                    correspond with the Court regarding continued
                    preliminary injunction hearing (.1); correspond
                    with Head's counsel regarding the unopposed
                    motion to seal (.1).
03/19/21   NJOV     Upload Wayne Nugent Vol 1 deposition transcript      0.20         $66.00
                    to electronic file and forward TXT files to S.
                    Lockhart and R. Slovak.
03/19/21   RTS      Prepare for an attend deposition of Issac and        4.20      $3,402.00
                    Seacret; edit and revise Simon Davies direct
                    examination outline; review and analysis of, and
                    summarize, Michael Poates declaration; analysis
                    with trial team regarding task list and closing
                    argument; edit and revise TI supplemental brief.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 190 of 312
WorldVentures Holdings LLC                                                               Page 56
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/19/21   SCL      Work on preliminary injunction hearing strategy         2.20      $1,771.00
                    (1.0), including analysis of witness issues with
                    trial team (.3), debrief with Marcus Helt regarding
                    deposition testimony, Seacret bid modification
                    and hearing strategy (.5) and debrief with Eric
                    Haynes and Rob Slovak regarding deposition
                    testimony and hearing declaration and testimonial
                    issues (.4).
03/19/21   SCL      Conferral with Todd Hoodenpyle regarding                0.30        $241.50
                    hearing exhibit admissibility and objections,
                    declaration deadline and witness and exhibit lists
                    (.3).
03/19/21   SCL      Prepare for and conduct Seacret / Izhak Benshabat       4.30      $3,461.50
                    deposition (4.3).
03/19/21   TCD      Format and revise Eddie Head cross-exam outline;        2.70        $823.50
                    review multiple emails from Rob Slovak and
                    Steven Lockhart forwarding various case-related
                    materials, including communications regarding
                    depositions and re-scheduling of injunction
                    hearing, and organize same into electronic files.
03/20/21   AEC      Prepare and finalize opening argument and               5.10      $3,238.50
                    corresponding slides and discussions with Emily
                    Shanks regarding same (3.9); prepare draft closing
                    argument and corresponding slides and
                    discussions with Emily Shanks regarding same
                    (1.2).
03/20/21   EFS      Work with A. Chibli on the opening outline for          4.00      $1,900.00
                    preliminary injunction hearing, issues incident to
                    facts in opening statement, and create powerpoint
                    slides for hearing.
03/20/21   EFS      Attention to arguments in closing argument for          0.40        $190.00
                    preliminary injunction hearing and revise closing
                    outline accordingly.
03/21/21   BCB      Consult with R. Slovak regarding joint defense          0.10         $44.00
                    privilege issue.
03/21/21   BS       Revise brief in support of preliminary injunction;      0.40        $188.00
                    analyze case law regarding non-compete clauses
                    under Texas law.
03/21/21   RTS      Edit and revise exhibit list and witness list; review   2.00      $1,620.00
                    and analysis of deposition transcripts; edit and
                    revise closing.
03/21/21   SCL      Work on preliminary injunction hearing strategy         0.50        $402.50
                    including e-mails and calls with trial team
                    regarding same (.5).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 191 of 312
WorldVentures Holdings LLC                                                            Page 57
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/21/21   SCL      Revise preliminary injunction declarations (.4);     1.30      $1,046.50
                    review and revise supplemental brief in support of
                    preliminary injunction (.9).
03/21/21   TCD      Extensive revisions and reformatting of Eddie        3.30      $1,006.50
                    Head Cross-Exam outline and Simon Davies
                    direct exam outline and send emails to Rob
                    Slovak forwarding same for review and comment;
                    review multiple emails from Rob Slovak, Steven
                    Lockhart, and Aaron Chibli forwarding various
                    case-related materials, including deposition
                    transcripts, client communications,
                    correspondence with opposing counsel, and
                    attorney notes, and organize same into electronic
                    files.
03/22/21   AEC      Various discussions with Rob Slovak, Emily           0.80        $508.00
                    Shanks, Brandon Marx, and Steven Lockhart
                    regarding discovery issues, including recent
                    productions by Seacret and Eddie Head.
03/22/21   AEC      Various discussions with Rob Slovak and Emily        9.30      $5,905.50
                    Shanks regarding opening argument and
                    corresponding slides (2.1); finalize draft of
                    opening argument outline and corresponding
                    slides, incorporating Rob Slovak's analysis and
                    comments (2.9); prepare and finalize draft of
                    closing argument outline with corresponding
                    slides and various discussions with Emily Shanks
                    regarding same (3.4); discussions with Rob
                    Slovak and Steven Lockhart regarding Justin
                    Sparks declaration and anticipated examination
                    questions at preliminary injunction hearing (.5);
                    review exhibit and witness list and discussions
                    with Foley team regarding same (.4).
03/22/21   BCB      Research and analyze privilege issue regarding       4.20      $1,848.00
                    communications between Head and Seacret's
                    lawyer as well as Izhak and Head's lawyer;
                    consult and discuss with R. Slovak and S.
                    Lockhart regarding same.
03/22/21   BCM      Review and analyze Seacret corporate                 2.40      $1,524.00
                    representative deposition [1.3]; review and revise
                    E. Head cross examination outline [.5]; review
                    and revise "may call" witness cross examination
                    outline [.2]; communications with R. Slovak
                    regarding Seacret corporate representative recap
                    and task list [.4].
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 192 of 312
WorldVentures Holdings LLC                                                              Page 58
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/22/21   BS       Revise brief in support of preliminary injunction;     3.10      $1,457.00
                    analyze case law regarding non-compete clauses
                    under Texas law; correspond with R. Slovak
                    regarding same.
03/22/21   EFS      Attention to revising witness and exhibit list and     8.00      $3,800.00
                    adding/changing exhibits and correspond with
                    litigation team regarding finalizing exhibits (1.2);
                    attention to issues incident to admitting exhibits
                    (.3); draft closing argument with A. Chibli (3.5);
                    call with R. Slovak regarding opening argument
                    and slides (.8); and revise and edit opening
                    argument and slides according to R. Slovak's
                    comments (2.0); assist A. Chibli with issues
                    incident to privilege log (.2).
03/22/21   NJOV     Update Plfs' Hearing Exhibit folder in the case file   0.60        $198.00
                    to reflect the correct name of each exhibits
                    identified in the Exhibits List in preparation of
                    upcoming hearing.
03/22/21   RTS      Edit and revise opening statement and                  7.30      $5,913.00
                    PowerPoint; edit and revise direct examination of
                    Simon Poates, opening, closing, witness list,
                    exhibit list; review and analysis of Michael Poates
                    deposition transcripts in preparation for meeting
                    with him to prepare for testimony; telephone
                    conference with Todd Hoodenpyle regarding
                    exhibits issues; analysis with trial team regarding
                    task list and strategy.
03/22/21   SCL      Work on preliminary injunction hearing strategy        4.70      $3,783.50
                    including e-mails and calls with trial team
                    regarding same, analysis of deposition testimony,
                    work on witness examinations and witness
                    testimony scope strategy (4.7).
03/22/21   TCD      Assist with organizing exhibits to correspond with     1.60        $488.00
                    amended exhibit list for exchange with opposing
                    counsel; review multiple emails from Rob Slovak
                    forwarding various case-related materials,
                    including client communications and
                    correspondence with opposing counsel, and
                    organize same into electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 193 of 312
WorldVentures Holdings LLC                                                              Page 59
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/23/21   AEC      Various discussions with Foley team regarding          13.70     $8,699.50
                    strategy and immediate action items (.8); finalize
                    draft of opening argument outline and
                    corresponding slides and discuss same with Emily
                    Shanks (2.9); conduct quality control analysis
                    with Brandon Marx, Brooke Bahlinger, Steven
                    Jones, and Melissa Huff relating to trial exhibits
                    and privilege issues (1.9); revise Justin Sparks'
                    declaration, incorporating business record exhibits
                    and Mr. Sparks' and Steven Lockhart's proposed
                    revisions/suggestions and pursuant to conference
                    call regarding same (2.6); prepare closing
                    argument outline and corresponding slides,
                    incorporating key depo cites and key exhibits and
                    various discussions with Emily Shanks and Steven
                    Lockhart regarding same (4.8); review and
                    analyze recent productions (.7).
03/23/21   BCB      Research and analyze privilege issue, specifically      5.70     $2,508.00
                    the allied litigant privilege; analyze and review
                    documents to produce privilege log.
03/23/21   BCM      Review and revise opening PowerPoint                    8.60     $5,461.00
                    presentation [5.1]; review and revise exhibit list
                    [1.5]; review and revise E. Head cross
                    examination out line [.5]; participate in trial team
                    call regarding outstanding tasks [.5]; review and
                    analyze Seacret's latest document production [1].
03/23/21   BS       Revise brief in support of preliminary injunction;      3.90     $1,833.00
                    analyze case law regarding non-compete clauses
                    under Texas law; correspond with R. Slovak
                    regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 194 of 312
WorldVentures Holdings LLC                                                               Page 60
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/23/21   EFS      Attention to the witness and exhibit list and           12.20     $5,795.00
                    exhibits for the same, and prepare for filing the
                    same (1.8); attention to admission of video
                    exhibits (.4); Assist A. Chibli with arguments in
                    closing argument and revise closing powerpoint
                    slides with attention to pulling additional factual
                    support and with attention to breach of fiduciary
                    duty (3.5); review deposition testimony of Head
                    and I. Ben Shabat for closing powerpoint and
                    closing argument (.8); attention to various issues
                    incident to preparing for preliminary injunction
                    hearing (2.5); meeting with R. Slovak and A.
                    Chibli to discuss closing argument (.7); discuss
                    evidentiary hearsay concerns regarding the
                    business records exception with S. Obenhaus in
                    preparation for preliminary injunction hearing
                    (.5); analyze and research business records
                    hearsay exception with regard to certain exhibits
                    for I. Ben Shabat cross in preparation for
                    preliminary injunction hearing (.6); revise and edit
                    E. Haynes declaration and correspond with E.
                    Haynes regarding the same (.4); attend and
                    participate in litigation team meeting to strategize
                    for preliminary injunction hearing (.8); pull filings
                    in bankruptcy case for the sale motion regarding
                    issues incident to sale in preparation for
                    preliminary injunction hearing (.2).
03/23/21   RTS      Edit and revise opening, closing, declaration of         9.50     $7,695.00
                    Eric Haynes and of Justin Sparks; analysis with
                    Emily Shanks and Aaron Chibli regarding closing
                    presentation; review and analysis of Isaac
                    deposition; review and analysis of D's exhibit list
                    and exhibits and confer with opposing counsel
                    regarding objections; meeting with Michael
                    Poates to prep for testimony; meeting with Simon
                    Davies to prep for testimony; edit and revise TI
                    brief; analysis with trial team regarding
                    preparation for TI hearing.
03/23/21   SCL      Prepare for and conduct written and telephonic           1.10       $885.50
                    conferrals regarding exhibit and witness lists.
03/23/21   SCL      Revise witness declarations.                             0.20       $161.00
03/23/21   SCL      Work on preliminary injunction hearing strategy          7.60     $6,118.00
                    (.7) including e-mails and calls with trial team (.5)
                    analysis of deposition testimony (1.8),Michael
                    Poates witness preparation (2.0), Simon Davies
                    witness preparation (1.6), work on Izhak
                    Benshabat cross-examination (1.0).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 195 of 312
WorldVentures Holdings LLC                                                              Page 61
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/23/21   SJ       Review and categorize documents for privilege          4.20      $1,848.00
                    log related to the Head litigation.
03/23/21   SRO      Confer with E. Shanks regarding evidence               0.40        $332.00
                    authentication issues.
03/23/21   TCD      Assist with preparations for injunction hearing,       4.00      $1,220.00
                    including organizing exhibits, revisions to Eddie
                    Head Cross-Exam and pulling referenced exhibits
                    and confirming exhibit numbers match; review
                    multiple emails from Rob Slovak forwarding
                    various case-related materials, including research,
                    client communications, document-production
                    related correspondence, correspondence from
                    court reporters forwarding transcripts and
                    deposition exhibits, and organize same into
                    electronic files.
03/24/21   AEC      Various discussions with Rob Slovak and Steven         9.90      $6,286.50
                    Lockhart and Foley team regarding upcoming
                    preliminary injunction hearing and immediate
                    action items (.9); revise Justin Sparks' declaration
                    and compile business records exhibits,
                    incorporating Mr. Sparks' revisions and proposed
                    suggestions and submitting same for filing with
                    the Court (1.9); conduct and participate mock
                    cross and redirect examination with Justin Sparks
                    and Rob Slovak (.7); review and analyze
                    Defendant's declarations and amended witness an
                    exhibit list (1.6); draft and prepare closing
                    argument outline and corresponding slides,
                    incorporating Rob Slovak's analysis and
                    comments into same (3.8); review and prepare
                    summary of relevant and analogous case law to
                    rebut Defendant's arguments (.6); review
                    supplemental brief and discussions with Brantley
                    Smith regarding same (.4).
03/24/21   BCB      Research and analyze case law regarding                2.30      $1,012.00
                    objections to evidence at preliminary injunction
                    stage; consult and discuss with A. Chibli
                    regarding same; attend team case status update
                    call.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 196 of 312
WorldVentures Holdings LLC                                                              Page 62
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/24/21   BCM      Review and revise E. Head's cross examination           8.70     $5,524.50
                    outline [2]; review and analyze Defendant's
                    declarations [1]; participate in call with R. Slovak
                    and S. Lockhart regarding motion to strike and
                    objections [.7]; draft motion to strike and
                    objections to declarations [3]; review and revise
                    motion to strike and objections to declarations
                    [.5]; draft proposed order granting preliminary
                    injunction [1.5].
03/24/21   BS       Revise brief in support of preliminary injunction;      5.30     $2,491.00
                    analyze case law regarding non-compete clauses
                    under Texas law; correspond with R. Slovak, E.
                    Shanks, A. Chibli regarding same.
03/24/21   EFS      Draft, revise and edit opening powerpoint slides       12.20     $5,795.00
                    and argument in preparation for preliminary
                    injunction hearing (2.5); correspond with R.
                    Slovak regarding the opening argument and slides
                    and issues incident to admission of evidence and
                    overcoming objections (.7); analyze objections to
                    evidence and draft responses to objections (2.0);
                    manage filing of witness and exhibit list, filing of
                    exhibits and submission of exhibits to court, and
                    the same for filed under seal exhibits (2.0);
                    correspond with counsel for defendant regarding
                    access to exhibits and attention to issues incident
                    to preparing for preliminary injunction hearing
                    (.8); attention to use of video evidence and
                    correspond with litigation team regarding the
                    same (.4); correspond with T. Durham to prepare
                    exhibits and presentations for preliminary
                    injunction hearing (.4); assist A. Chibli with
                    closing argument and revising closing powerpoint
                    slides (3.4).
03/24/21   RTS      Edit and revise exams; review and analysis of, and      9.10     $7,371.00
                    summarize depositions; work on exhibits; edit and
                    revise motion to strike; prep Michael Poates and
                    Simon Davies; analysis with trial team regarding
                    case status and strategy; edit and revise opening.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 197 of 312
WorldVentures Holdings LLC                                                              Page 63
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/24/21   SCL      Work on preliminary injunction hearing strategy        10.50     $8,452.50
                    and analysis of evidentiary issues (3.8) including
                    analysis of Head, Ben Shabat, Najfi, Schrag, and
                    Morris declarations (1.6), analysis of motion to
                    strike declarations strategy and revisions to
                    motion (1.2), Eric Haynes witness preparation
                    (1.0), work on Izhak Benshabat cross-examination
                    (.4), work on opening and closing strategy
                    including revisions thereto (2.2), call with Eric
                    Haynes regarding settlement strategy and
                    authorization (.3).
03/24/21   SCL      Call from Beth Levine (UCC counsel) regarding           0.40       $322.00
                    preliminary injunction hearing (.4).
03/24/21   TCD      Assist with preparation for upcoming injunction        11.10     $3,385.50
                    hearing, including revisions to opening and
                    closing argument outlines and PowerPoint
                    presentations, exhibit organization, creation of
                    hearing notebooks, meeting with IT department
                    and Rob Slovak to discuss conference room
                    organization; review multiple emails from Rob
                    Slovak and Steven Lockhart forwarding various
                    case-related materials, including client
                    communications, correspondence with opposing
                    counsel, client documents, and research, and
                    organize same into electronic files; print multiple
                    emails containing case law, and organize same
                    into notebook with index to same pursuant to Rob
                    Slovak's request.
03/25/21   AEC      Draft and finalize Justin Sparks' responses to         10.30     $6,540.50
                    Defendant's objections to Sparks' Declaration and
                    discussions with Steven Lockhart and Brandon
                    Marx regarding same (2.8); various discussions
                    with Rob Slovak and Steven Lockhart regarding
                    tomorrow's preliminary injunction hearing,
                    evidentiary issues, and immediate action items
                    (.9); finalize draft of closing argument outline and
                    corresponding slides, incorporating Rob Slovak's
                    analysis into same (3.8); review and analyze
                    Defendant's objections to Plaintiffs' emergency
                    application for preliminary injunction and review
                    potential violations of local rules regarding same
                    (1.6); prepare for potential re-direct and cross-
                    examination questions of Justin Sparks (1.2).
03/25/21   BCB      Research and analyze responses to objections to         1.50       $660.00
                    evidence; consult and discuss case law regarding
                    non-competes with A. Chibli; shepherdize case
                    law used for closing.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 198 of 312
WorldVentures Holdings LLC                                                             Page 64
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50202889                                                           April 27, 2021


03/25/21   BCM      Review and revise E. Head cross examination            8.30     $5,270.50
                    outline [1]; review and revise "may call" witness
                    cross examination outline [.4]; communications
                    with R. Slovak and S. Lockhart regarding "may
                    call" witness cross examination outline[.2];
                    review and revise objections to and motion to
                    strike [1.5]; draft motion to strike exhibit and
                    proposed order [3.7]; draft response to Head's
                    objections to Haynes' declaration [1.5].
03/25/21   BS       Revise brief in support of preliminary injunction;     5.40     $2,538.00
                    analyze case law regarding non-compete clauses
                    under Texas law; correspond with R. Slovak, E.
                    Shanks, A. Chibli regarding same.
03/25/21   EFS      Continue drafting and revising opening argument        4.10     $1,947.50
                    for preliminary injunction hearing and powerpoint
                    slides for the same (2.0); analyze opening
                    argument and powerpoint slides for the same with
                    R. Slovak (.4); address issues incident to
                    defendant's exhibits and issues incident to
                    plaintiffs' exhibits in preparation for 3/26
                    preliminary injunction hearing (1.0); assist in
                    addressing issues and case law incident to Head's
                    response to TRO application (.3) ; assist with
                    evidentiary issues in preparation for preliminary
                    injunction hearing (.3); correspond with opposing
                    counsel and witnesses regarding 3/26 hearing (.1).
03/25/21   RTS      Edit and revise opening and opening Power Point;      13.50    $10,935.00
                    edit and revise closing and closing PowerPoint;
                    edit and revise witness exams and review of
                    exhibits; edit and revise motion to strike; confer
                    with Brandon Marx and Steven Lockhart
                    regarding same; prepare for arguments and TI
                    hearing.
03/25/21   SCL      Work on preliminary injunction hearing strategy        7.50     $6,037.50
                    and analysis of evidentiary issues including
                    analysis of objections to Head, Ben Shabat, Najfi,
                    Schrag, and Morris declarations (1.2), calls and e-
                    mails with trial team members regarding hearing
                    strategy and assignments (.6); work on opening
                    and closing strategy, outline and visuals (1.8),
                    Izhak Benshabat witness exam and exhibit review
                    (.9), Michael Poates mock cross and witness
                    preparation (2.0), Simon Davies mock cross and
                    witness preparation (1.0).
03/25/21   SCL      E-mails and telephonic conference with Todd            0.70       $563.50
                    Hoodenpyle regarding declaration objections.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 199 of 312
WorldVentures Holdings LLC                                                               Page 65
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50202889                                                             April 27, 2021


03/25/21   SCL      Revise motion to strike and exhibit thereto (.5).        0.50       $402.50
03/25/21   SJ       Review federal rules and local rules for                 0.50       $220.00
                    compliance issues related to recent filings ().3);
                    Communications with Foley team regarding same
                    (0.2).
03/25/21   TCD      Assist with preparation for injunction hearing,         12.20     $3,721.00
                    including extensive revisions to opening and
                    closing argument outlines and PowerPoint
                    presentations, meeting with Rob Slovak and IT
                    department to test technology for the upcoming
                    hearing; revise and finalize Eddie Head cross-
                    exam and Simon Davies direct exam; begin
                    organizing hearing exhibits, depo transcripts and
                    declarations into Trial Director for presenting at
                    hearing; create notebook of Declarations for
                    Brandon Marx; create hearing notebook and index
                    for Rob Slovak to include all filings relating to the
                    TRO Application and Complaint.
03/25/21   TCS      Attend to document production in connection with         0.60       $435.00
                    committee investigation (.4); email exchange with
                    committee counsel regarding same (.2).
03/26/21   AEC      Attend and participate in preliminary injunction         9.90     $6,286.50
                    hearing, including assisting lead attorneys
                    throughout hearing and conducting cross
                    examination of Justin Sparks and responding to
                    objections raised by Defendant.
03/26/21   BCM      Prepare for preliminary injunction hearing [2.5];       11.20     $7,112.00
                    participate in preliminary injunction hearing [8.7].
03/26/21   EFS      Attention to issues incident to exhibits during 3/29     0.20        $95.00
                    preliminary injunction hearing and correspond
                    with B. Marx and B. Werner regarding the same.
03/26/21   NJOV     Assist in preparation of Preliminary Hearing ,           0.60       $198.00
                    including downloading and printing exhibits
                    identified in Justin Sparks Declaration , the
                    Response to Objections (Hayes Declaration), the
                    Chart Addressing Ex. Objs., and Simon Davies
                    Exam; telephone communications with the Court
                    Clerk regarding the opening and closing
                    PowerPoint presentations; email communications
                    with the Court Clerk forwarding the Opening and
                    Closing PowerPoint presentations in preparation
                    of hearing.
03/26/21   RTS      Prepare for and attend TI hearing.                      10.80     $8,748.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 200 of 312
WorldVentures Holdings LLC                                                            Page 66
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50202889                                                          April 27, 2021


03/26/21   SCL      Prepare for and argue preliminary injunction         10.60     $8,533.00
                    hearing (10.6).
03/26/21   SJ       Attend hearing on preliminary injunction in Head      5.80     $2,552.00
                    adversary proceeding.
03/26/21   TCD      Finalize opening and closing argument outlines       10.80     $3,294.00
                    and PowerPoint presentations; attend injunction
                    hearing to assist attorneys and run trial
                    technology.
03/27/21   BCM      Review and revise preliminary injunction order        1.20       $762.00
                    [1]; communications with R. Slovak regarding the
                    same [.2].
03/28/21   BCM      Review and analyze preliminary injunction             0.10        $63.50
                    revisions.
03/28/21   RTS      Edit and revise proposed TI.                          0.60       $486.00
03/28/21   SJ       Communications with R. Slovak regarding               0.90       $396.00
                    scheduling order for Head adversary proceeding
                    (0.2); Research issues related to same (0.7).
03/29/21   BCM      Draft scheduling order [.6]; review and revise        1.00       $635.00
                    scheduling order [.3]; review and revise
                    preliminary injunction order [.1].
03/29/21   RTS      Edit and revise TRO; analysis with Steven             1.00       $810.00
                    Lockhart regarding case status and strategy; edit
                    and revise proposed scheduling order; review and
                    analysis of transcript from PI hearing ruling.
03/29/21   SCL      Analyze go-forward discovery strategy (.6)            1.70     $1,368.50
                    including call with Eric Haynes (.2); analyze oral
                    preliminary injunction ruling transcript (.2);
                    analyze news publications regarding preliminary
                    injunction hearing issues (.3); analyze potential
                    scheduling order issues and strategy (.4).
03/29/21   SCL      Review and revise preliminary injunction order        0.90       $724.50
                    (.9).
03/29/21   SCL      Conferral e-mails with Todd Hoodenpyle                0.20       $161.00
                    regarding preliminary injunction order (.1);
                    conferral communications with UCC counsel
                    regarding preliminary injunction order (.1).
03/29/21   SJ       Review and analyze Viva Voyage complaint in           1.20       $528.00
                    new adversary proceeding (0.8); Communications
                    with Foley litigation team regarding same (0.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 201 of 312
WorldVentures Holdings LLC                                                              Page 67
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50202889                                                            April 27, 2021


03/29/21   SJ       Communications with R. Slovak regarding                1.30        $572.00
                    scheduling order for Head adversary proceeding
                    (0.6); Communications with Court regarding same
                    (0.3); Communications with S. Lockhart, R.
                    Slovak, and M. Helt regarding hearing transcript
                    and the Court's ruling on the Head preliminary
                    injunction (0.4).
03/29/21   TCD      Review multiple emails from Rob Slovak                 1.40        $427.00
                    forwarding various case-related materials,
                    including communications with opposing counsel,
                    court filings, correspondence with clients,
                    deposition-related videos and transcripts, research,
                    and witness materials, and organize same into
                    electronic files.
03/30/21   AEC      Attend and participate in WorldVentures strategy       1.40        $889.00
                    meeting with Rob Slovak, Steven Lockhart, and
                    Brandon Marx (1); review and analyze relevant
                    documents relating to Jefferson Santos and
                    discussion with Brandon Marx regarding draft
                    requests for production relating to same (.4).
03/30/21   BCM      Participate in trial team meeting regarding case       3.70      $2,349.50
                    tasks and strategy [1]; draft document requests to
                    subpoena recipients [1.5]; communications with
                    R. Slovak and S. Lockhart regarding revisions to
                    preliminary injunction order [.3]; review and
                    revise preliminary injunction order [.9].
03/30/21   RTS      Edit and revise proposed PI and scheduling order;      1.50      $1,215.00
                    analysis with trial team to map out discovery and
                    trail strategy and to prepare task list.
03/30/21   SCL      Analyze potential deposition witnesses, witness        2.40      $1,932.00
                    topics and areas of inquiry, written discovery
                    topics, and discovery limitations (1.2); analyze
                    potential additional claims and defenses relating
                    to Head litigation, including potential benefits of
                    streamlining claims (1.2).
03/30/21   SCL      Review and revise multiple preliminary injunction      0.50        $402.50
                    order versions.
03/30/21   SCL      E-mails with Todd Hoodenpyle regarding                 0.20        $161.00
                    preliminary injunction order revisions (.1); e-
                    mails with UCC counsel regarding preliminary
                    injunction (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17                Desc Main
                             Document      Page 202 of 312
WorldVentures Holdings LLC                                                                 Page 68
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50202889                                                               April 27, 2021


03/30/21   TCD      Review multiple emails from Rob Slovak                    1.40        $427.00
                    forwarding various case-related materials,
                    including court filings, communications with
                    clients, correspondence with opposing counsel
                    relating to proposed PI order and submission to
                    Court, witness-related materials, links to court
                    reporting site for downloading deposition videos,
                    and organize same into electronic files; review
                    materials from March 26 PI hearing, and organize
                    binders and materials for use in future hearings
                    and depositions.
03/31/21   BCM      Review and revise preliminary injunction order            5.90      $3,746.50
                    [1]; draft letter to court regarding preliminary
                    injunction order [.3]; review and revise the same
                    [.3]; draft second set of requests for production to
                    Head [1.5]; review and analyze Nugent's
                    recordings for production [2.8].
03/31/21   RTS      Review and analysis of new audio recordings               1.80      $1,458.00
                    produced by Wayne; edit and revise discovery
                    requests; draft correspondence with court
                    regarding failed attempts to finalize TI; exchange
                    correspondence with Hoodenpyle regarding same.
03/31/21   SCL      Multiple conferral e-mails with Todd Hoodenpyle           0.40        $322.00
                    regarding preliminary injunction order, including
                    analysis of propose changes to preliminary
                    injunction order.
03/31/21   SCL      Review and revise preliminary injunction order            0.40        $322.00
                    and court correspondence regarding same.
03/31/21   SCL      E-mails with Patrick Schurr regrading Trask 2004          0.20        $161.00
                    issues.
03/31/21   TCD      Review multiple emails from Rob Slovak                    0.40        $122.00
                    forwarding various case-related materials,
                    including correspondence with Patrick Schurr
                    regarding Rule 2004 Exam, correspondence with
                    Todd Hoodenpyle regarding PI Order, and emails
                    from clerk forwarding various court filings, and
                    organize same into electronic files.

                                                             Task Total:   1,376.60   $830,429.00

                                                         Services Total:   1,610.60   $977,377.50
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 203 of 312
WorldVentures Holdings LLC                                                                                     Page 69
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50202889                                                                                   April 27, 2021


Professional Services Summary

Task Code                   Task Description                                                    Hours            Amount
B110                        B110 - Case Administration                                          120.20          78,956.50
B120                        B120 - Asset Analysis and Recovery                                    8.30           7,594.50
B130                        B130 - Asset Disposition                                             19.80          14,994.00
B140                        B140 - Relief from Stay/Adequate Protection                           4.80           3,024.00
                            Proceedings
B150                        B150 - Meetings of and Communications with                             6.60           3,759.00
                            Creditors
B160                        B160 - Fee/Employment Applications                                    11.00          5,609.50
B170                        B170 - Fee/Employment Objections                                       0.50            220.00
B190                        B190 - Other Contested Matters (excluding                             41.60         19,422.50
                            assumption/rejecti
B210                        B210 - Business Operations                                             8.50           5,595.50
B230                        B230 - Financing/cash Collections                                      7.20           5,353.00
B320                        B320 - Plan and Disclosure Statement including                         5.50           2,420.00
                            Business Plan
B440                        B440 - Adverse Proceedings                                        1,376.60        830,429.00
Totals                                                                                        1,610.60       $977,377.50


Expenses Incurred

Description                                                                                                      Amount
Color Photocopying Charges                                                                                         $39.75
Depositions / Transcripts, Exams                                                                               $10,409.49
Litigation Services - Hosting                                                                                   $1,700.00
Meals                                                                                                             $283.75
Other Expenses                                                                                                  $1,738.00
Other Fees                                                                                                      $4,585.54
Photocopying Charges                                                                                               $13.20
Recording / Filing Fees                                                                                           $350.00
Shipping Charges                                                                                                  $171.72
Westlaw                                                                                                         $6,187.50
Expenses Incurred Total                                                                                        $25,478.95

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.
 Case 20-42492          Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 204 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: April 27, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50202889
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264-0021
Plano, TX 75024




Remittance Advice

Outstanding Invoices:

04/19/21 - 50197046                           $598,043.55
04/19/21 - 50197047                           $331,559.64

Prior Outstanding Balance:                    $929,603.19

Current Invoice:

04/27/21 - 50202889                         $1,002,856.45
Total Amount Due:                           $1,932,459.64




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
            Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                            Document      Page 205 of 312


             Robert Slovak (TX 24013523)
             Steven C. Lockhart (TX 24036981)
             Thomas C. Scannell (TX 24070559)
             Stephen A. Jones (TX 24101270)
             FOLEY & LARDNER LLP
             2021 McKinney Avenue, Suite 1600
             Dallas, Texas 75201
             Telephone: (214) 999-3000
             Facsimile: (214) 999-4667
             rslovak@foley.com
             slockhart@foley.com
             tscannell@foley.com
             sajones@foley.com

             COUNSEL FOR THE DEBTORS
             AND DEBTORS-IN-POSSESSION

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

             In re:                      §                           Chapter 11
                                         §
             SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
             et al.                      §
                                         §
                      Debtors. 1         §                           Jointly Administered

                   MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP
            FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
                    AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                             APRIL 1, 2021 TO APRIL 30, 2021

                   On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

        United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

        Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

        105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

        Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to


        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
        WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
        LLC EIN#2220.
        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 1
4844-5222-6025.1
          Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                        Document      Page 206 of 312



        the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature

        Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

        debtors-in-possession (collectively, the “Debtors”), submits these monthly fee statements for

        services rendered and expense incurred for the periods of April 1, 2021 to April 30, 2021 (the

        “Statement Periods”).

                   I.   Itemization of Services Rendered by Foley:

                        The following is a list of individuals and their respective titles that provided

        services during the Statement Period. It includes information regarding their respective billing rate

        and the total number of hours spent by each individual providing services during the Statement

        Period for which Foley seeks compensation.

                                                    SUMMARY

           Service Provider             Initials   Title                   Hours       Rate         Amount
           Aaron E. Chibli              AEC        Associate                89.50   $635.00       $56,382.50
           Brandon C. Marx              BCM        Associate                41.80   $635.00       $26,543.00
           Emily F. Shanks              EFS        Associate                 5.30   $475.00        $2,517.50
           Stephen Jones                SJ         Associate               165.10   $440.00       $72,644.00
           Debbie E. Green              DEG        Of Counsel               52.70   $620.00       $32,674.00
           Sean Gasser                  SG         Other                     1.80   $215.00          $387.00
           Nita J. Overton              NJOV       Paralegal                 0.80   $330.00          $264.00
           Tanya C. Durham              TCD        Paralegal                 7.50   $305.00        $2,287.50
           Ethan D. Lenz                EDL        Partner                   2.00 $1,115.00        $2,453.00
           Jane D. Fergason             JDF        Partner                  11.10   $880.00        $9,768.00
           Marcus A. Helt               MAH        Partner                  41.10   $915.00       $37,606.50
           Robert T. Slovak             RTS        Partner                  35.60   $810.00       $28,836.00
           Steven C. Lockhart           SCL        Partner                  46.50   $805.00       $37,432.50
           Thomas Charles Scannell      TCS        Partner                   0.80   $725.00          $580.00
           Totals                                                          501.60                $310,602.50




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 2
4844-5222-6025.1
          Case 20-42492         Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                           Document      Page 207 of 312



                          The time records of Foley consisting of a daily breakdown of the time spent by each

        person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

        Statement.

                   II.    Itemization of Services Rendered and Disbursements Incurred by Category

                          The following itemization presents the services rendered by Foley by Task Codes,

        and provides a summary of disbursements incurred by code of disbursement.

                   1.     Services Rendered

                   The following services were rendered in the following Task Codes:


           Task Code               Task Description                                     Hours        Amount
           B110                    B110 - Case Administration                            63.80     $29,794.50
           B120                    B120 - Asset Analysis and Recovery                    10.00      $8,963.00
           B130                    B130 - Asset Disposition                              47.80     $39,654.50
           B140                    B140 - Relief from Stay/Adequate Protection            8.50      $4,433.50
                                   Proceedings
           B150                    B150 - Meetings of and Communications with             7.20      $3,168.00
                                   Creditors
           B160                    B160 - Fee/Employment Applications                    18.00      $7,920.00
           B170                    B170 - Fee/Employment Objections                       2.10        $924.00
           B190                    B190 - Other Contested Matters (excluding             64.10     $31,889.00
                                   assumption/rejection motions)
           B210                    B210 - Business Operations                            10.20      $8,137.50
           B230                    B230 - Financing/Cash Collections                     16.50      $7,260.00
           B440                    B440 - Adverse Proceedings                           253.40    $168,458.50
           Totals                                                                       501.60    $310,602.50


                   A detailed itemization of the services rendered in each of the Task Codes is set forth in

        Exhibit A.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 3
4844-5222-6025.1
          Case 20-42492         Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17        Desc Main
                                           Document      Page 208 of 312



                   2.     Disbursements Incurred

                   The disbursements incurred by Foley for this Statement are as follows:


           Description                                                                           Amount
           Depositions / Transcripts, Exams                                                       $985.25
           Lexis                                                                                $1,154.50
           Litigation Services - Hosting                                                        $1,700.00
           Recording / Filing Fees                                                                 $16.65
           Service Fees                                                                         $1,240.00
           Service Fees                                                                           $349.00
           Expenses Incurred Total                                                              $5,445.40


                   3.     Accordingly, the amount of compensation and expenses payable for this Statement

        Period is $253,927.40 which is calculated as follows:

           Total Fees for Services Rendered During Statement Period                            $310,602.50
           Twenty Percent (20%) Holdback                                                      - $62,120.50
           Fees Minus Holdback                                                                 $248,482.00
           Costs (100%)                                                                        + $5,445.40
           TOTAL                                                                               $253,927.40


                   WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

        payment of (1) $248,482.00 (80% of $310,602.50) on account of actual, reasonable, and necessary

        professional services rendered to the Debtors by Foley and (2) reimbursement of actual and

        necessary costs and expenses in the amount of $5,445.40 incurred by Foley of behalf of the

        Debtors, for a total reimbursement request of $253,927.40.




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 4
4844-5222-6025.1
          Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                        Document      Page 209 of 312



        DATED: May 19, 2021                          Respectfully submitted:


                                                     /s/ Steven C. Lockhart
                                                     Robert Slovak (TX 24013523)
                                                     Steven C. Lockhart (TX 24036981)
                                                     Thomas C. Scannell (TX 24070559)
                                                     Stephen A. Jones (TX 24101270)
                                                     FOLEY & LARDNER LLP
                                                     2021 McKinney Avenue
                                                     Suite 1600
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 999-3000
                                                     Facsimile: (214) 999-4667
                                                     rslovak@foley.com
                                                     slockhart@foley.com
                                                     tscannell@foley.com
                                                     sajones@foley.com

                                                     COUNSEL FOR THE DEBTORS
                                                     AND DEBTORS-IN-POSSESSION


                                        CERTIFICATE OF SERVICE

                I hereby certify that on May 19, 2021, in accordance with the Amended Order Granting
        Motion for Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing
        Procedures for Interim Compensation and Reimbursement of Expense of Professionals [Docket
        No. 153], a true and correct copy of the foregoing document was served electronically, via email,
        on the following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the
        Office of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’
        secured lenders.

                                                             /s/ Stephen A. Jones
                                                             Stephen A. Jones




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 5
4844-5222-6025.1
          Case 20-42492   Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                                    Document      Page 210 of 312



                                            EXHIBIT A




        MONTHLY FEE STATEMENTS OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
        APRIL 1, 2021 TO APRIL 30, 2021
                                                                             PAGE 6
4844-5222-6025.1
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                               Desc Main
                                    Document      Page 211 of 312
                                                                                 FOLEY & LARDNER LLP
                                                                                 2021 MCKINNEY AVENUE
                                                                                 SUITE 1600
                                                                                 DALLAS, TEXAS 75201
                                                                                 TELEPHONE (214) 999-3000
                                                                                 FACSIMILE (214) 999-4667
                                                                                 WWW.FOLEY.COM




WorldVentures Holdings LLC                                                       Date: May 19, 2021
Submit to Serengeti * do not mail                                                Our Ref. No.: 636264-0021
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                Invoice No.               Amount                Credits                        Balance
04/19/2021          50197046              $598,043.55           $479,722.15                     $118,321.40
04/19/2021          50197047              $331,559.64           $267,478.74                      $64,080.90
04/27/2021          50202889             $1,002,856.45          $807,380.95                     $195,475.50

                                                Total Balance Outstanding:                      $377,877.80

Current Invoice:

Date                Invoice No.               Amount                   Credits                     Balance
05/19/2021          50212156               $316,047.90                  $0.00                   $316,047.90


                                                       Total Amount Due:                        $693,925.70




Please reference your account number 636264-0021 and your invoice                Federal Employer Number:
number 50212156 with your remittance payable to Foley & Lardner LLP.             XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                           Desc Main
                                    Document      Page 212 of 312
                                                                             FOLEY & LARDNER LLP
                                                                             2021 MCKINNEY AVENUE
                                                                             SUITE 1600
                                                                             DALLAS, TEXAS 75201
                                                                             TELEPHONE (214) 999-3000
                                                                             FACSIMILE (214) 999-4667
                                                                             WWW.FOLEY.COM




WorldVentures Holdings LLC                                                   Date: May 19, 2021
Submit to Serengeti * do not mail                                            Invoice No.: 50212156
include cost backup & pdf copy of invoice                                    Our Ref. No.: 636264-0021
Plano, TX 75024



Services through April 30, 2021

Amount due for professional services rendered regarding                                   $310,602.50
Post-Petition

                                                           Total Expenses:                    $5,445.40

                                                            Amount Due:                   $316,047.90




Please reference your account number 636264-0021 and your invoice            Federal Employer Number:
number 50212156 with your remittance payable to Foley & Lardner LLP.         XX-XXXXXXX
Payment is due promptly upon receipt of our invoice.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 213 of 312
WorldVentures Holdings LLC                                                                 Page 2
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50212156                                                                May 19, 2021



Professional Services Detail

B110 B110 - Case Administration

04/01/21   SJ         Extensive communications with Court, Stretto,           5.70      $2,508.00
                      and Foley team regarding upcoming hearing (1.2);
                      Communications with R. Slovak, S. Lockhart, and
                      P. Schurr regarding continuance of hearing on
                      2004 motion (0.5); Draft, prepare, and file agreed
                      motion and order to continue hearing on 2004
                      motion (0.8); Communications with Stretto
                      regarding recent filings and service of same (0.3);
                      Draft, prepare, and file witness and exhibit list for
                      upcoming hearing (0.5); Draft and prepare
                      additional agreed motion to continue upcoming
                      hearing for potential filing (0.4); Continue
                      drafting, preparing, and filing documents related
                      to upcoming hearing (1.6); Call with T. Scannell
                      regarding issues related to upcoming hearing
                      (0.4).
04/02/21   SJ         Communications with Court and Stretto regarding         0.40       $176.00
                      orders, service of documents, and other docket-
                      related issues.
04/02/21   SJ         Extensive communications with M. Helt regarding         1.10       $484.00
                      issues related to upcoming hearing.
04/02/21   SJ         Draft and send response to creditor inquiry.            0.20        $88.00
04/02/21   SJ         Continue drafting, preparing, and compiling             6.60      $2,904.00
                      documents and materials to be used in connection
                      with upcoming hearing (3.8); Draft, prepare, and
                      file witness and exhibit list for upcoming hearing
                      (2.1); Review and analyze newly filed objections
                      to motions set for upcoming hearing (0.7).
04/05/21   DEG        Review email from Marcus Helt (.1); telephone           0.20       $124.00
                      conference with Marcus Helt (.1).
04/05/21   SJ         Numerous communications with M. Helt                    2.60      $1,144.00
                      regarding status of matters set for hearing on April
                      6 (0.7); Draft and prepare agenda for April 6
                      hearing and send same to M. Helt for review
                      (1.5); Communications with M. Helt regarding
                      agenda revisions and edits (0.4).
04/06/21   SJ         Communications with M. Helt regarding                   0.90       $396.00
                      upcoming hearing (0.4); Communications with
                      courtroom deputy regarding recent filings (0.3);
                      Communications with Stretto regarding service of
                      recent filings (0.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 214 of 312
WorldVentures Holdings LLC                                                             Page 3
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/06/21   SJ       Prepare for and attend hearing for exclusivity        1.90       $836.00
                    motion, bid procedures, and cash collateral (1.3);
                    Prepare and file order granting extension of
                    exclusivity period (0.4); Communication with
                    courtroom deputy regarding same (0.2).
04/06/21   SJ       Draft and prepare notice of hearing for bid           0.80       $352.00
                    procedures and cash collateral (0.4);
                    Communications with courtroom deputy
                    regarding same (0.3); File same (0.1).
04/07/21   SJ       Review and analyze recent docket entries and          1.30       $572.00
                    filings and update case calendar and pertinent
                    deadlines related to same (0.7); Communications
                    with courtroom deputy regarding recent fillings
                    and scheduling issues related to same (0.2);
                    Communications with T. Scannell regarding case-
                    management issues and tasks related to same
                    (0.4).
04/08/21   SJ       Communications with T. Scannell regarding open        0.70       $308.00
                    issues and strategy related to same (0.3); Update
                    calendar and action-item list with new deadlines
                    and orders related to same (0.2); Communications
                    with Stretto regarding service of recent docket
                    entries (0.2).
04/12/21   JDF      Revised APA. Telephone conference with Marcus         1.10       $968.00
                    Helt. Forwarded APA to buyer's counsel.
                    Reviewed and responded to emails regarding the
                    same.
04/12/21   SJ       Communications with M. Helt regarding                 0.20        $88.00
                    preparation for upcoming hearing.
04/13/21   JDF      Reviewed revisions made by buyer to LOI.              2.40      $2,112.00
                    Prepared and sent summary of the same. Prepared
                    for conference call. Multiple emails regarding the
                    same. Conference call with client.
04/13/21   SJ       Communications with M. Helt regarding                 1.60       $704.00
                    preparation of materials for upcoming hearing
                    (0.4); Draft and prepare various documents related
                    to same (0.7); Draft, prepare, and file witness and
                    exhibit list for upcoming hearing (0.5).
04/14/21   JDF      Reviewed revisions to APA sent by buyer.              0.60       $528.00
                    Reviewed and responded to emails regarding the
                    same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 215 of 312
WorldVentures Holdings LLC                                                              Page 4
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/14/21   SJ       Communications with courtroom deputy                   0.90       $396.00
                    regarding scheduling of hearing and possible
                    requests for continuance (0.4); Communications
                    with M. Helt related to same (0.3);
                    Communications with Stretto regarding service of
                    recent filings (0.2).
04/15/21   SJ       Communications with E. Toth and C. Mayer               0.30       $132.00
                    regarding drafts of schedule with sales
                    representative and member contact information.
04/15/21   SJ       Extensive communications with M. Helt regarding        1.80       $792.00
                    status of matters set for April 16 hearing and other
                    case-administration issues (1.0); Communications
                    with counsel for the secured lender and UCC
                    counsel regarding issues related to April 16
                    hearing (0.5); Communications with the
                    courtroom deputy regarding scheduling issues and
                    matter set for hearing (0.3).
04/16/21   JDF      Reviewed and responded to emails. Addressed            0.20       $176.00
                    status of APA. Telephone conference with Marcus
                    Helt regarding the same.
04/16/21   SJ       Draft, prepare, and file certificate of no objection   0.40       $176.00
                    to motion for extension of removal deadline.
04/16/21   SJ       Draft and prepare materials for use at April 16        3.60      $1,584.00
                    hearing on bid procedures and cash collateral
                    (0.8); Communications with M. Helt regarding
                    same (0.6); Attend April 16 hearing on bid
                    procedures and cash collateral (0.5);
                    Communications with courtroom deputy
                    regarding continuance of cash collateral and bid
                    procedures motion and hearing information
                    related to same (0.3); Draft, prepare, and file
                    notice of April 30 hearing on bid procedures and
                    cash collateral (0.3); Review and analyze docket
                    entries related to matters set for hearing (0.3);
                    Communications with Stretto regarding docket
                    entries, scheduling of matters for hearing, and
                    service of various documents (0.4); Respond to
                    call and emails from potential creditor regarding
                    issues related to filing of proofs of claim (0.4).
04/16/21   SJ       Communications with M. Helt regarding Court's          0.90       $396.00
                    scheduling of matters for hearing and issues
                    related to same (0.5); Communications with B.
                    Lindemann regarding matters set for hearing and
                    issues related to same (0.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 216 of 312
WorldVentures Holdings LLC                                                              Page 5
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/18/21   SJ       Communications with M. Helt and T. Scannell            0.40       $176.00
                    regarding upcoming hearing and preparations for
                    same.
04/19/21   SJ       Confer with WV representatives regarding status        1.40       $616.00
                    of March MORs (0.3); Confer with Larx team
                    regarding status of representative schedule for
                    alternative notice motion (0.3); Review and
                    analyze draft of representative schedule provided
                    by Larx team and confer with Larx team regarding
                    same (0.8).
04/19/21   SJ       Communications with Stretto regarding service          0.20        $88.00
                    plan for recent filings.
04/19/21   SJ       Communications with courtroom deputy, B.               2.50      $1,100.00
                    Lindemann, and UCC regarding scheduling issues
                    related to April 19 hearing (0.4); Confer with T.
                    Scannell regarding issues related matter set for
                    hearing and other related issues (0.5); Draft and
                    prepare materials for use at April 19 hearing (0.7);
                    Review docket and filings related to same (0.3);
                    Appear at hearing on motion to lift stay (0.6).
04/20/21   SJ       Review March MORs and redact sensitive                 2.20       $968.00
                    information (0.8); Communications with WV
                    representatives and Larx team related to same
                    (0.4); Conduct final review of March MORs and
                    bank statements, file MORs, and send March
                    MOR document package to UST's office (1.0).
04/20/21   SJ       Confer with C. Mayer regarding status of sales         0.60       $264.00
                    representative and member schedule for
                    alternative notice motion (0.3); Review drafts of
                    same and provide comments to C. Mayer (0.3).
04/21/21   SJ       Confer with C. Mayer regarding status of sales         2.90      $1,276.00
                    representative and member schedule for
                    alternative notice motion (0.3); Confer with M.
                    Helt regarding upcoming hearing (0.4); Begin
                    preparing materials for upcoming hearing (1.0);
                    Communications with Foley litigation team
                    related to same (0.4); Attend to various other case
                    management and scheduling issues (0.8).
04/22/21   JDF      Reviewed and responded to emails regarding             0.30       $264.00
                    status of APA. Telephone conference with Marcus
                    Helt.
04/22/21   SG       Retrieved various dockets and petitions showing        0.80       $172.00
                    contact info for lawyers in pending
                    WorldVentures cases. (S. Jones).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 217 of 312
WorldVentures Holdings LLC                                                             Page 6
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/22/21   SJ       Continue preparing materials and documents for        4.90      $2,156.00
                    hearing (2.5); Communications with M. Helt, T.
                    Scannell, and R. Slovak regarding same (0.6);
                    Attend hearing on removal deadline motion (0.5);
                    Communications with court and Foley team
                    regarding case management and scheduling issues
                    (0.5); Pull and compile information related to pre-
                    petition litigation (0.8); Communications and
                    coordination with S. Gasser regarding
                    supplemental research related to same (0.4);
                    Communications with T. Scannell regarding
                    creditor inquiries (0.2).
04/23/21   SJ       Return creditor call and assist with questions        0.90       $396.00
                    related to address and contact information updates
                    (0.4); Communications with Stretto regarding
                    same (0.3); Follow-up communications with
                    creditor related to same (0.2).
04/23/21   SJ       Follow up communications with S. Gasser               1.70       $748.00
                    regarding research issues (0.2); Attend to various
                    case management and scheduling issues (0.7);
                    Communications with Stretto related to same
                    (0.3); Communications with M. Helt regarding
                    upcoming hearing dates and open issues (0.5).
04/24/21   SJ       Communications with Foley litigation team             0.20        $88.00
                    regarding hearing transcripts.
04/27/21   SG       Follow-up research: Updated previous litigation       0.70       $150.50
                    research for WorldVentures entities (Dec. 2020);
                    provided new case dockets and available filings.
                    (S. Jones).
04/27/21   SJ       Communications with Stretto regarding service of      1.50       $660.00
                    filings and docket updates (0.3); Confer with
                    Stretto regarding service of removal motion and
                    order (0.3); Communications with courtroom
                    deputy regarding possible continuance of
                    upcoming hearing (0.4); Communications with M.
                    Helt regarding open issues, preparation for
                    upcoming hearing, and other case-management
                    issues (0.5).
04/28/21   SJ       Multiple calls and communications with M. Helt        3.00      $1,320.00
                    regarding case progress and open issues (1.0);
                    Multiple call and communications with various
                    parties in interest regarding case progress, open
                    issues, and continuance of upcoming hearing
                    (1.5); Multiple communications with courtroom
                    deputy regarding scheduling and docketing issues
                    (0.5).
 Case 20-42492      Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 218 of 312
WorldVentures Holdings LLC                                                                Page 7
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50212156                                                               May 19, 2021


04/29/21   SJ         Draft, prepare, and file agreed motion for              3.20     $1,408.00
                      continuance, proposed order, and notice of
                      hearing (1.1); Communications with Stretto
                      regarding service of same (0.3); Communications
                      with courtroom deputy related to same (0.3);
                      Attend to various other case management,
                      docketing, and scheduling issues (0.8);
                      Communications with M. Helt regarding case
                      progress and open issues (0.7).

                                                              Task Total:    63.80    $29,794.50

B120 B120 - Asset Analysis and Recovery

04/02/21   MAH        Lengthy work on litigation-finance issues.              3.20     $2,928.00
04/02/21   SCL        Analyze secured creditor claims issues and              0.60      $483.00
                      potential challenges, bid status and Seacret bid
                      and release potential strategies (.6).
04/02/21   SCL        Prepare for and conduct call with Gini Trask (1.1).     1.10      $885.50
04/09/21   MAH        Work on MCA issues - investigation (2.2);               5.10     $4,666.50
                      address/analysis insurance issues (2.9).

                                                              Task Total:    10.00     $8,963.00

B130 B130 - Asset Disposition

04/01/21   JDF        Telephone conference with Marcus Helt regarding         0.30      $264.00
                      new LOI.
04/05/21   MAH        Lengthy work on settlement issues with                  3.80     $3,477.00
                      MCA/UCC (2.4); work on stalking-horse issues
                      (1.4).
04/05/21   SJ         Review and analyze all objections to bid                2.40     $1,056.00
                      procedures motion and prepare chart of same with
                      anticipated responses.
04/06/21   MAH        Prepare for and participate in hearing issues (2.7);    5.60     $5,124.00
                      address stalking-horse issues (2.9).
04/07/21   JDF        Reviewed and responded to emails regarding new          0.60      $528.00
                      APA. Began review of the same.
04/07/21   MAH        Lengthy work on MCA issues (2.9); work on MM            6.20     $5,673.00
                      issues, including discussions/analysis (3.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                             Document      Page 219 of 312
WorldVentures Holdings LLC                                                            Page 8
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50212156                                                           May 19, 2021


04/08/21   JDF      Further reviewed changes to APA by Secrest.          2.40      $2,112.00
                    Drafted and sent summary of changes. Telephone
                    conference with Marcus Helt regarding
                    MetalMark APA.
04/08/21   MAH      Work on MM APA (2.7); work on chapter 11 plan        6.00      $5,490.00
                    analysis for interested bidder (2.4); follow-up
                    discussions with same bidder (.9).
04/09/21   JDF      Telephone conference with Marcus Helt. Began         2.60      $2,288.00
                    drafting requested language . Forward the same.
                    Reviewed revised APA provisions sent by Buyer's
                    counsel. Revised APA. Forwarded the same.
                    Multiple emails regarding the same.
04/10/21   JDF      Reviewed and responded to multiple emails from       0.20       $176.00
                    Kyle Ortiz.
04/12/21   SJ       Communications with M. Helt and J. Fergason          0.70       $308.00
                    regarding stalking-horse APA (0.4); Pull and
                    compile APA materials requested by J. Fergason
                    (0.3).
04/13/21   MAH      Work on MM issues, including board meeting.          3.20      $2,928.00
04/14/21   MAH      Lengthy work on sale/restructuring issues.           4.60      $4,209.00
04/14/21   SJ       Review and analyze documents related to sale         0.80       $352.00
                    (0.8); Communications with M. Helt and E. Toth
                    related to same (0.3).
04/15/21   SJ       Draft and prepare motion to continue hearing on      0.70       $308.00
                    bid procedures (0.5); Communications with M.
                    Helt regarding same (0.2).
04/16/21   MAH      Lengthy work on plan-sponsor issues/term sheet       3.40      $3,111.00
                    (2.2); phone call with lender regarding settlement
                    issues (.3); work on affiliate issues (.8).
04/19/21   JDF      Reviewed status of APAs and letter of intent.        0.40       $352.00
                    Reviewed and responded to emails regarding the
                    same. Telephone conference with Marcus Helt
                    regarding status of various APAs and LOIs.
04/27/21   SJ       Communications with M. Helt regarding bid            0.50       $220.00
                    procedures and sale issues (0.2); Gather, prepare,
                    and send bid procedures and sale materials to M.
                    Helt for review (0.3).
04/28/21   SCL      Analyze potential bankruptcy plan terms and          0.50       $402.50
                    conditions relating to solicitation of former
                    WorldVentures sales representatives (.5).
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 220 of 312
WorldVentures Holdings LLC                                                                Page 9
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50212156                                                               May 19, 2021


04/28/21   SJ         Call with S. Hathi regarding asset sale and status      0.60      $264.00
                      update on case progress (0.4); Communications
                      with S. Hathi, M. Helt, and E. Toth related to
                      same (0.2).
04/30/21   SJ         Call with E. Toth regarding sale process update         2.30     $1,012.00
                      and other case progress issues (0.4); Various
                      communications with M. Helt related to same
                      (0.5); Call with S. Hathi regarding data room
                      access and asset sale issues (0.2); Follow-up
                      communications with Larx team and GMG team
                      regarding same (0.4); Conference call with E.
                      Toth and GMG team regarding asset sale, data
                      room access, case progress, and other related
                      issues (0.8).

                                                               Task Total:   47.80    $39,654.50

B140 B140 - Relief from Stay/Adequate Protection Proceedings

04/07/21   SJ         Review and analyze case law provided by S.              0.40      $176.00
                      Golden related to class certification and lift stay
                      issues.
04/08/21   SJ         Research issues related to class certification in       1.90      $836.00
                      bankruptcy proceeding and motion to lift stay
                      (1.2); Draft and prepare outline of objections to
                      same (0.7).
04/09/21   SJ         Continue researching issues related to class            1.90      $836.00
                      certification in bankruptcy cases and drafting
                      objection to lift stay motion related to same.
04/14/21   SCL        Final revisions to Seacret motion to compel             1.90     $1,529.50
                      arbitration response (.8); final revisions to
                      amended Seacret complaint (.8); analyze Seacret
                      agent terms and conditions (.3).
04/29/21   SJ         Communications with WV representatives                  2.40     $1,056.00
                      regarding pre-petition suits (0.4); Review and
                      analyze recently filed lawsuit in California state
                      court (0.5); Communications with Stretto
                      regarding notice issues related to same (0.4);
                      Draft, prepare, and send cease and desist letter and
                      notice of violation of automatic related to same
                      (1.1).

                                                               Task Total:    8.50     $4,433.50
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                              Document      Page 221 of 312
WorldVentures Holdings LLC                                                             Page 10
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


B150 B150 - Meetings of and Communications with Creditors

04/05/21   SJ        Various communications with UCC counsel               0.60       $264.00
                     regarding matters set for April 6 hearing.
04/06/21   SJ        Communications with UCC counsel regarding             0.30       $132.00
                     open issues and upcoming response deadlines
                     (0.3).
04/07/21   SJ        Communications with UCC counsel regarding             0.40       $176.00
                     open issues.
04/08/21   SJ        Communications with S. Golden regarding               0.60       $264.00
                     upcoming deadlines and UCC's potential joinder
                     to responses (0.3); Call with S. Golden related to
                     same (0.3).
04/09/21   SJ        Communications with UCC counsel regarding             0.30       $132.00
                     MCA investigation.
04/14/21   SJ        Communications with S. Golden regarding open          1.70       $748.00
                     issues (0.3); Extensive call with S. Golden
                     regarding same (0.9); Call and emails with M.
                     Helt related to same (0.5).
04/16/21   SJ        Communications with S. Golden regarding UCC           0.30       $132.00
                     data requests.
04/19/21   SJ        Communications with UCC counsel regarding             0.20        $88.00
                     data requests.
04/20/21   SJ        Multiple communications with UCC counsel              0.50       $220.00
                     regarding status of data requests.
04/21/21   SJ        Call with B. Levin, S. Golden, and A. Chibli          0.80       $352.00
                     regarding UCC document requests (0.6);
                     Discussion with A. Chibli regarding same (0.2).
04/26/21   SJ        Communications with UCC counsel regarding             1.10       $484.00
                     search parameters, custodians, and other data
                     request issues (0.2); Communications with Foley
                     team regarding same (0.4); Conference call with
                     S. Lockhart, R. Slovak, and A. Chibli related to
                     same (0.5).
04/29/21   SJ        Communications with A. Hassell regarding case         0.40       $176.00
                     status and continuation of upcoming hearing.

                                                             Task Total:   7.20      $3,168.00
 Case 20-42492     Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                               Document      Page 222 of 312
WorldVentures Holdings LLC                                                            Page 11
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


B160 B160 - Fee/Employment Applications

04/08/21   SJ        Review, analyze, and edit Foley fee application      3.10      $1,364.00
                     materials (1.9); Communications with A. Brown
                     related to same (0.4); Draft and prepare
                     documents for inclusions with notice package of
                     monthly fee applications (0.8).
04/09/21   SJ        Continue to review, analyze, and edit Foley fee      4.60      $2,024.00
                     application materials (4.1); Communications with
                     A. Brown related to same (0.5).
04/12/21   SJ        Continue to review, analyze and edit Foley           2.40      $1,056.00
                     monthly fee application materials (1.5);
                     Communications with A. Brown related to same
                     (0.4); Draft and prepare materials related to Larx
                     monthly fee applications (0.5).
04/13/21   SJ        Work on documents related to fee statements          0.50       $220.00
                     (0.3); Communications with E. Toth related to
                     same (0.2).
04/14/21   SJ        Finalize review of Foley monthly statements and      1.20       $528.00
                     edits to same (0.8); Communications with A.
                     Brown related to same (0.4).
04/15/21   SJ        Communications with A. Brown related to drafts       0.40       $176.00
                     of monthly fee statements.
04/19/21   SJ        Communications with E. Toth regarding Larx           0.20        $88.00
                     monthly fee statements.
04/20/21   SJ        Conduct final review and edits to Foley monthly      1.60       $704.00
                     fee statements (0.7); Conduct final review of Larx
                     monthly fee statements (0.4); Communications
                     with Larx regarding monthly fee statements (0.2);
                     Circulate Foley and Larx monthly statements to
                     notice parties (0.1); Communications with UCC
                     counsel regarding interim fee applications (0.2).
04/22/21   SJ        Communications with Foley team regarding             0.40       $176.00
                     issues related to first interim fee application.
04/26/21   SJ        Review monthly billing statements (0.9); Prepare     1.70       $748.00
                     materials related to same (0.5); Communications
                     with Foley team regarding issues related to same
                     (0.3).
04/27/21   SJ        Work on issues related to first interim fee          1.40       $616.00
                     application and monthly statements (1.1);
                     Communications with Foley team related to same
                     (0.3).
04/28/21   SJ        Resolve issues related to March monthly              0.50       $220.00
                     statement and circulate same to notice parties.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                               Document      Page 223 of 312
WorldVentures Holdings LLC                                                             Page 12
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021



                                                             Task Total:   18.00     $7,920.00

B170 B170 - Fee/Employment Objections

04/06/21   SJ         Communications with M. Helt regarding UCC             0.70      $308.00
                      professional fee statements (0.2); Conduct final
                      review of same (0.5).
04/12/21   SJ         Review affidavit filed by M. Warner.                  0.10       $44.00
04/19/21   SJ         Review and analyze March monthly professional         0.60      $264.00
                      fee statements for UCC professionals.
04/21/21   SJ         Review and analyze first interim fee applications     0.70      $308.00
                      of UCC professionals and assess applications for
                      potential objections.

                                                             Task Total:    2.10      $924.00

B190 B190 - Other Contested Matters (excluding assumption/rejecti

04/01/21   SJ         Communications with B. Lindemann and M. Helt          1.10      $484.00
                      regarding responses to motions and supplemental
                      disclosures, and extension of deadline to respond
                      (0.8); Revise supplemental application disclosure
                      for potential filing (0.3).
04/06/21   SJ         Communications with B. Lindemann regarding            0.20       $88.00
                      pending motions.
04/07/21   SJ         Communications with B. Lindemann regarding            1.70      $748.00
                      open issues (0.2); Communications with T.
                      Scannell regarding same (0.3); Revise and edit
                      confidentiality agreement and send same to T.
                      Scannell for review (1.0); Send confidentiality
                      agreement to B. Lindemann for comment and
                      proposed revisions (0.2).
04/08/21   SJ         Communications with WV representatives                1.50      $660.00
                      regarding insurance policy requests and issues
                      related to same (0.3); Communications with T.
                      Scannell and M. Helt regarding responses to B.
                      Lindemann's terms of settlement (0.4);
                      Communications with B. Lindemann related to
                      same (0.2); Additional communications with WV
                      representatives regarding informational requests
                      and progress related to same (0.4);
                      Communications with B. Lindemann related to
                      same (0.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 224 of 312
WorldVentures Holdings LLC                                                            Page 13
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/09/21   SJ       Communications with WV representatives                1.40       $616.00
                    regarding progress on acquiring prior insurance
                    policies (0.2); Extensive communications with M.
                    Helt and T. Scannell regarding responses to
                    Lindemann motions (0.5); Communications with
                    S. Golden and B. Lindemann regarding agreed
                    extension of response deadline to pending motions
                    and extension of bar date for potential claimants
                    (0.4); Communications with M. Helt related to
                    same (0.3).
04/12/21   SJ       Communications with Foley and Larx teams              0.40       $176.00
                    regarding UCC data requests and 2004 motion.
04/12/21   SJ       Review and analyze UCC's draft of 2004 motion,        0.80       $352.00
                    topic list, requests for production, and proposed
                    order (0.6); Communications with M. Helt related
                    to same (0.2).
04/12/21   SJ       Communications and coordination with WV               0.50       $220.00
                    representatives and B. Lindemann regarding prior
                    insurance policies and issues related to same.
04/13/21   SJ       Communications with B. Lindemann and S.               1.60       $704.00
                    Golden regarding agreed and stipulated order
                    (0.3); Review, revise, and edit agreed and
                    stipulated order provided by B. Lindemann (0.9);
                    Communications with M. Helt and T. Scannell
                    related to same (0.2); Additional communications
                    with Foley team and UCC counsel related to same
                    (0.2).
04/13/21   SJ       Extensive call with E. Toth regarding UCC             3.90      $1,716.00
                    requests for disclosures and issues related to same
                    (0.9); Follow-up communications with E. Toth
                    related to same (0.7); Analyze, compile, and
                    upload documents requested by UCC to data room
                    (1.3); Various communications with Foley
                    litigation team related to same (0.5); Various
                    communications with WV representatives related
                    to same (0.5).
04/14/21   SJ       Communications with B. Lindemann and UCC              0.80       $352.00
                    counsel regarding agreed stipulation and issued
                    related to same (0.5); Communications with T.
                    Scannell and M. Helt related to same (0.3).
04/14/21   SJ       Continue reviewing, analyzing, and compiling          1.70       $748.00
                    documents and information related to UCC
                    disclosures.
04/15/21   EFS      Assist with finding document relating to UCC          0.50       $237.50
                    requests in document production.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 225 of 312
WorldVentures Holdings LLC                                                            Page 14
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/15/21   SJ       Communications with M. Helt and T. Scannell           1.70       $748.00
                    regarding proposed stipulation from B.
                    Lindemann (0.4); Revise and edit stipulation in
                    accordance with parties agreement (0.8);
                    Communications with S. Golden regarding terms
                    of stipulation (0.2); Communications with B.
                    Lindemann related to revisions to stipulation
                    (0.3).
04/15/21   SJ       Draft, prepare, and send extensive memorandum         1.90       $836.00
                    to Foley litigation team regarding status UCC data
                    requests and 2004 RFPs (0.6); Various
                    communications with Foley litigation team
                    regarding UCC requests for disclosure and issues
                    related to same (0.4); Draft Call with S. Lockhart
                    and E. Haynes related to same (0.5);
                    Communications with A. Chibli regarding Head
                    lawsuit discovery and information provided to
                    UCC during same (0.4).
04/16/21   SJ       Communications with B. Lindemann regarding            0.40       $176.00
                    proposed stipulation, disclosure of past insurance
                    policies, and issues related to same.
04/16/21   SJ       Continue gathering, compiling, and analyzing          1.30       $572.00
                    information related to UCC data requests.
04/19/21   SJ       Confer with A. Chibli regarding status of UCC         0.40       $176.00
                    document production and plan for review of
                    documents related to same.
04/19/21   SJ       Review and analyze edits to proposed stipulation      0.70       $308.00
                    provided by B. Lindemann (0.4);
                    Communications with B. Lindemann related to
                    same (0.3).
04/20/21   AEC      Various discussions with Steven Jones and Steven      4.20      $2,667.00
                    Lockhart regarding UCC's requests for
                    production, Rule 2004 motions and tomorrow's
                    conference call with the UCC (.9); review and
                    analyze potentially responsive documents and
                    communications in database, applying search
                    terms as to same, and discussions with Melissa
                    Huff (2.7); revise draft response to UCC regarding
                    the requests for production (.6).
04/20/21   SJ       Confer with A. Chibli regarding UCC document          5.70      $2,508.00
                    production and plan for review of documents
                    related to same (1.2); Continue to review, analyze,
                    and draft responses to UCC document requests
                    (4.2); Confer with UCC counsel and Foley team
                    regarding same (0.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 226 of 312
WorldVentures Holdings LLC                                                            Page 15
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/21/21   AEC      Prepare for and attend/participate in conference      2.90      $1,841.50
                    with UCC to discuss requests and draft 2004
                    motions (.5); various discussions with Steven
                    Jones and Steven Lockhart regarding same (.9);
                    review and analyze UCC's witness and exhibit
                    lists filed with the Court, along with fee interim
                    applications (.4); review and analyze potentially
                    responsive documents and communications,
                    including review for privilege and confidentiality
                    issues (.8); discussions with Joshua Mathews
                    regarding WorldVentures' document retention
                    policy (.3).
04/21/21   SJ       Communications with B. Lindemann and M. Helt          0.30       $132.00
                    regarding pending motions and resolution of
                    issues.
04/21/21   SJ       Communications with WV representatives and            3.60      $1,584.00
                    Foley team regarding UCC document requests
                    (0.4); Prepare for call with WV representatives on
                    issues related to UCC document requests (0.4);
                    Call with S. Davies, E. Haynes, and E. Toth
                    related to same (1.0); Follow-up communications
                    with WV representatives related to same (0.2);
                    Call with S. Lockhart and A. Chibli related to
                    same (0.5); Continue reviewing, analyzing, and
                    compiling documents for production to UCC
                    counsel (1.1).
04/22/21   AEC      Review and analyze database of potentially            0.80       $508.00
                    responsive documents to the UCC's requests and
                    discussions with Steven Lockhart and Steven
                    Jones regarding same.
04/22/21   SJ       Continue working on issues related to UCC             0.90       $396.00
                    information requests.
04/23/21   AEC      Various discussions with Steven Jones regarding       3.30      $2,095.50
                    UCC document requests and follow up with
                    counsel for UCC regarding parameters and scope
                    of requests (.7); review and analyze database for
                    responsive documents, including reviewing for
                    confidentiality and privilege issues and
                    discussions with Melissa Huff regarding search
                    terms (2.6).
04/23/21   SJ       Communications with UCC counsel regarding             2.70      $1,188.00
                    document requests (0.2); Communications with A.
                    Chibli on issues related to same (0.6); Continue to
                    review, analyze, and compile documents and
                    materials for disclosure (1.9).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 227 of 312
WorldVentures Holdings LLC                                                            Page 16
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/26/21   AEC      Review UCC's list of proposed custodians and          1.30       $825.50
                    search terms and various discussions with Steven
                    Jones and Melissa Huff regarding same (.4);
                    review Relativity database with UCC's proposed
                    search terms (.4); strategy conference call with
                    Steven Lockhart, Rob Slovak, and Steven Jones
                    regarding UCC's requests for documents and
                    follow up with Joshua Matthews regarding same
                    (.5).
04/26/21   SCL      Analyze UCC search terms and custodian list and       0.60       $483.00
                    coordinate regarding related document review
                    protocols and UCC response strategy (.6).
04/26/21   TCS      Attend to issues regarding document production        0.40       $290.00
                    scope from Creditors Committee.
04/27/21   AEC      Conference call with Joshua Mathews, Melissa          1.30       $825.50
                    Huff, and Stephen Jones to discuss UCC's
                    proposed search terms and list of custodians (.5);
                    various discussions with Melissa Huff, Stephen
                    Jones, Steven Lockhart, and Rob Slovak regarding
                    same (.8).
04/27/21   SJ       Conference call with J. Mathews, M. Huff, and A.      0.90       $396.00
                    Chibli regarding document production and issues
                    related to same (0.5); Follow-up communications
                    and conferral with A. Chibli related to same (0.4).
04/27/21   SJ       Review and analyze research on pre-petition           3.20      $1,408.00
                    litigation issues (2.3); Prepare documents related
                    to same (0.9).
04/28/21   AEC      Various discussions with Stephen Jones, Steven        1.20       $762.00
                    Lockhart, Melissa Huff, and Joshua Matthews
                    regarding UCC's proposed parameters for
                    collection of documents and status of report with
                    those search terms, date range, and list of
                    custodians as proposed by UCC (.9); follow up
                    correspondence with UCC regarding status of
                    report and discussion with Stephen Jones
                    regarding same (.3).
04/28/21   SJ       Call with B. Lindemann regarding open issues and      1.00       $440.00
                    case updates (0.4); Communications with M. Helt
                    related to same (0.3); Follow-up communications
                    with B. Lindemann related to same (0.3).
04/28/21   SJ       Work on issues related to UCC document                1.60       $704.00
                    production (0.7); Multiple communications with
                    A. Chibli and J. Mathews related to same (0.6);
                    Communications with A. Chibli and B. Levine
                    related to same (0.3).
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                              Document      Page 228 of 312
WorldVentures Holdings LLC                                                             Page 17
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/29/21   AEC       Discussions with Steven Lockhart and Stephen           0.80      $508.00
                     Jones regarding UCC's draft 2004 motions and
                     requests for documents (.5); follow up with
                     Melissa Huff and Joshua Mathews regarding
                     status of report with proposed list of search terms
                     and custodians (.3).
04/29/21   SJ        Communications with A. Chibli, M. Huff, and J.         0.40      $176.00
                     Mathews regarding UCC document requests.
04/30/21   AEC       Various discussions with Melissa Huff, Stephen         1.30      $825.50
                     Jones, and Joshua Mathews regarding status of
                     report with UCC's proposed list of custodians and
                     search terms (.8); conference with Beth Levine to
                     discuss UCC's document requests and search
                     parameters and follow up with Stephen Jones and
                     Steven Lockhart regarding same (.5).
04/30/21   SJ        Call with B. Levine regarding status of UCC            0.70      $308.00
                     document production and issues related to same
                     (0.4); Follow-up discussion with A. Chibli related
                     to same (0.3).
04/30/21   SJ        Extensive communications and discussions with          2.50     $1,100.00
                     A. Chibli, M. Huff, and J. Mathews regarding
                     search parameters, search hits, and other issues
                     related to UCC data requests (0.9); Review,
                     analyze, and upload various materials to data
                     room for UCC document production (1.6).

                                                             Task Total:   64.10    $31,889.00

B210 B210 - Business Operations

04/01/21   EDL       Review of directors and officers liability             1.20     $1,338.00
                     insurance policies; communications with M. Helt
                     regarding same.
04/01/21   SCL       Analysis of potential D&O insurance claims,            0.40      $322.00
                     termination, renewal and related issues.
04/02/21   SJ        Call with E. Toth to discuss business-operation        0.50      $220.00
                     issues related to matters set for upcoming hearing.
04/13/21   EDL       Review correspondence regarding insurance              0.80      $892.00
                     renewal; brief review of insurance policies;
                     telephone conference with working group
                     regarding same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 229 of 312
WorldVentures Holdings LLC                                                             Page 18
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/13/21   SCL      Multiple e-mails and calls with Dylan Psotka,           2.40     $1,932.00
                    Simon Davies, Erik Toth and/or Marcus Helt
                    regarding D&O coverage and extension issues
                    (1.2); analyze D&O coverage and extension
                    strategies including call with Ethan Lenz and
                    Marcus Helt (.7); e-mails and call with UCC
                    counsel regarding D&O coverage and extension
                    issues (.5).
04/13/21   SJ       Various communications with WV                          0.40      $176.00
                    representatives, UCC, and Foley team related to
                    insurance policy issues.
04/14/21   SCL      Board meeting regarding insurance coverage and          3.50     $2,817.50
                    related matters (1.0); follow up board call
                    regarding coverage options (.5); multiple e-mails
                    and calls with Dylan Psotka regarding coverage
                    issues (.4); call with Dylan Psotka and Beth
                    Levine regarding insurance coverage details (.3);
                    multiple e-mails and calls with Beth Levine
                    regarding insurance coverage options, selection,
                    retention and notice issues (.4); e-mails and calls
                    with Erik Toth and/or Marcus Helt regarding
                    D&O coverage and extension issues (.6); analyze
                    D&O coverage and extension strategies including
                    review of bids relating to retained causes of action
                    (.3).
04/16/21   SJ       Communications with Spherature representatives          0.30      $132.00
                    regarding past insurance policies and acquisition
                    of same (0.3).
04/19/21   SJ       Review and analyze tax schedule provided by WV          0.50      $220.00
                    representatives and confer with T. Scannell
                    regarding issues related to same.
04/20/21   SJ       Confer with S. Davies and WV representatives            0.20       $88.00
                    regarding insurance policy issues.

                                                            Task Total:    10.20     $8,137.50
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                               Document      Page 230 of 312
WorldVentures Holdings LLC                                                              Page 19
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50212156                                                              May 19, 2021


B230 B230 - Financing/cash Collections

04/05/21   SJ         Review and analyze all objections to cash             2.00       $880.00
                      collateral motion and incorporate findings into
                      objections chart with anticipated responses (1.4);
                      Review and analyze MCA's amended cash
                      collateral objection and incorporate same into
                      documents for April 6 hearing (0.6).
04/05/21   SJ         Review and analyze draft of UCC's objection to        0.70       $308.00
                      cash collateral (0.5); Communications with M.
                      Helt regarding same (0.2).
04/05/21   SJ         Revise and edit proposed fourth-interim cash          0.70       $308.00
                      collateral order and send same to M. Helt for
                      review.
04/08/21   SJ         Communications with E. Toth and S. Davies             0.70       $308.00
                      regarding cash collateral and budget issues (0.5);
                      Communications with M. Helt regarding same
                      (0.2).
04/12/21   SJ         Research, review, and analyze case law, rules and     2.30      $1,012.00
                      regulations, and other authority related to PPP
                      loan eligibility for entities in bankruptcy (2.0);
                      Provide summary of findings to T. Scannell and
                      M. Helt (0.3).
04/13/21   SJ         Various communications with M. Helt and E.            0.40       $176.00
                      Toth regarding cash collateral and budgeting
                      issues.
04/13/21   SJ         Communications with Foley team and WV                 0.20        $88.00
                      representatives regarding PPP loan eligibility.
04/15/21   SJ         Communications with M. Helt and T. Scannell           3.00      $1,320.00
                      regarding issues related to cash collateral order
                      and budget (0.4); Draft, prepare, and file motion
                      to continue April 16 hearing on cash collateral
                      (0.6); Send same to parties for review and sign-off
                      (0.1); Follow-up communications with parties
                      related to same (0.2); Revise and edit cash
                      collateral order in accordance with instructions
                      from M. Helt (0.5); Communications with UCC
                      counsel and counsel for the secured lender
                      regarding fourth interim cash collateral order
                      (0.6); Review and analyze fourth interim cash
                      collateral order circulated by UCC counsel and
                      counsel for secured lender (0.4); Communications
                      with M. Helt related to same (0.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 231 of 312
WorldVentures Holdings LLC                                                             Page 20
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/16/21   SJ       Communications with M. Helt regarding cash              1.80      $792.00
                    collateral order and budget and issues related to
                    same (0.5); Draft, prepare, and file fourth interim
                    cash collateral order, budget, and notice of redline
                    (0.4); Revise and edit cash collateral order
                    according to announcements made at April; 16
                    hearing (0.3); Communications with courtroom
                    deputy regarding Court-requested revisions to
                    same (0.2); Incorporate Court-requested revisions
                    to fourth interim cash collateral order and file
                    same (0.4).
04/19/21   SJ       Review and analyze draft of proposed final cash         0.40      $176.00
                    collateral order provided by UCC counsel.
04/20/21   SJ       Communications with UCC counsel regarding               0.40      $176.00
                    cash collateral order.
04/21/21   SJ       Communications with UCC counsel regarding               0.40      $176.00
                    proposed changes to cash collateral order and cash
                    collateral hearing.
04/22/21   SJ       Communications with UCC counsel regarding               0.50      $220.00
                    final cash collateral order.
04/23/21   SJ       Communications with M. Helt and UCC counsel             0.40      $176.00
                    regarding final cash collateral order and hearing.
04/23/21   SJ       Communications with UCC counsel, MCA                    0.40      $176.00
                    counsel, and Foley team regarding final cash
                    collateral order.
04/28/21   SJ       Multiple communications with UCC counsel,               0.80      $352.00
                    MCA counsel, and Foley team regarding cash
                    collateral order and hearing.
04/29/21   SJ       Communications with courtroom deputy                    1.10      $484.00
                    regarding cash collateral order (0.3);
                    Communications with MCA regarding same (0.4);
                    Revise and edit order continuing hearing to
                    address cash collateral issues (0.4).
04/30/21   SJ       Communications with M. Helt and A. Hassell              0.30      $132.00
                    regarding cash collateral hearing.

                                                            Task Total:    16.50     $7,260.00
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                              Document      Page 232 of 312
WorldVentures Holdings LLC                                                            Page 21
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


B440 B440 - Adverse Proceedings

04/01/21   BCM       Draft second set of requests for production to       1.80      $1,143.00
                     Seacret [1.2]; review and revise second set of
                     requests for production to Head [.2].
04/01/21   EFS       Manage calendaring of response dates and             0.20        $95.00
                     deadlines in Seacret and Head lawsuits.
04/01/21   RTS       Review and analysis of motion to dismiss filed by    1.30      $1,053.00
                     Seacret; review and analysis of new adversary
                     proceeding from creditor; analysis with Marcus
                     Helt and Steven Lockhart regarding issues related
                     to D&O coverage and status of case and
                     recommended courses of action.
04/01/21   RTS       Exchange e-mail correspondence with Todd             0.30       $243.00
                     Hoodenpyle regarding scheduling order and
                     motion to withdraw reference; analysis with trial
                     team regarding status of case and recommended
                     courses of action.
04/01/21   SCL       Analyze Seacret motion to compel arbitration,        0.90       $724.50
                     motion to dismiss and motion for more definite
                     statement and potential response strategies
                     thereto.
04/01/21   TCD       Review multiple emails from Rob Slovak               0.70       $213.50
                     forwarding various case-related materials,
                     including client communication, correspondence
                     with opposing counsel relating to proposed
                     scheduling order, and attorney notes, and organize
                     same into electronic files; review docket and send
                     pdf of Seacret's Motion to Dismiss to Rob Slovak,
                     Aaron Chibli, Steven Lockhart, Emily Shanks,
                     and Brandon Marx pursuant to Rob Slovak's
                     instructions; review multiple court filings and
                     confirm all have been added to electronic files.
04/02/21   AEC       Review and analyze documents and                     2.10      $1,333.50
                     communications relating to Tom Montgomery
                     (1.2); review and analyze Defendant's amended
                     motion to dismiss adversary proceeding (.5);
                     review and analyze Seacret's motion to dismiss
                     (.4).
04/02/21   BCM       Communications with S. Lockhart regarding            0.40       $254.00
                     motion to dismiss response [.3]; communications
                     regarding T. Montgomery recordings [.1].
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 233 of 312
WorldVentures Holdings LLC                                                             Page 22
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/02/21   RTS      Telephone conference with Marcus Helt and              1.20       $972.00
                    Steven Lockhart regarding issues related to
                    Seacret lawsuit and bid; review and analysis of
                    Seacret motion to dismiss; analysis with Steven
                    Lockhart regarding strategy for response to
                    motion to dismiss and arbitration issues.
04/02/21   SCL      Analyze potential discovery issues and strategies      0.30       $241.50
                    (.3).
04/03/21   TCD      Review multiple emails from Rob Slovak                 0.30        $91.50
                    forwarding various case-related materials,
                    including court filings, communications with
                    client, and correspondence with opposing counsel,
                    and organize same into electronic files; review
                    Amended Motion to Dismiss filed by Kenneth
                    Head, and send email to Rob Slovak, Aaron
                    Chibli, Emily Shanks, Brandon Marx and Steven
                    Lockhart forwarding same.
04/05/21   AEC      Strategy discussions with Steven Lockhart and          0.60       $381.00
                    Rob Slovak regarding action items as to the
                    responses to Defendants' motions to dismiss and
                    discovery requests on all parties and several non-
                    parties (.3); review spreadsheet with Slovak's
                    analysis regarding necessary witnesses and
                    depositions (.3).
04/05/21   BCM      Review and analyze Seacret motion to compel            5.40      $3,429.00
                    arbitration and motion to dismiss [2];
                    communications with R. Slovak and S. Lockhart
                    regarding arguments in response to the same [.7];
                    draft amended complaint [2.7].
04/05/21   RTS      Edit and revise discovery requests to third parties;   1.00       $810.00
                    analysis with trial team regarding same; edit and
                    revise discovery requests to Eddie Head; review
                    and analysis of motion to dismiss.
04/05/21   RTS      Review and analysis of objection to cash               1.10       $891.00
                    collateral; review and analysis of Seacret motion
                    to dismiss and compel arbitration; analysis with
                    trial team regarding strategy for responding to
                    same.
04/05/21   SCL      Analyze Head's amended Rule 12(b)(6) dismissal         1.20       $966.00
                    motion or, alternatively, Rule 12(e) motion for
                    more definite statement and Rule 12(f) motion to
                    strike (.5) and response strategies related to same
                    (.7).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 234 of 312
WorldVentures Holdings LLC                                                             Page 23
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/05/21   SCL      Conferral e-mails with Todd Hoodenpyle                 0.30       $241.50
                    regarding scheduling order and reference
                    withdrawal issues including review of reference
                    withdrawal motion (.3).
04/05/21   SCL      Review and revise third party discovery for Head       0.40       $322.00
                    adversary proceeding (.4).
04/05/21   TCD      Review multiple emails from Rob Slovak, Aaron          0.50       $152.50
                    Chibli and Steven Lockhart forwarding various
                    adversary-related materials, including
                    correspondence with opposing counsel, deposition
                    materials, client communications, and attorney
                    notes, and organize same into electronic files;
                    review Amended Complaint and run redline
                    comparison to original Complaint and send email
                    to Rob Slovak forwarding same.
04/06/21   AEC      Prepare draft set of requests for production to send   6.80      $4,318.00
                    to various non-party individuals, incorporating
                    Rob Slovak and Steven Lockhart's analysis
                    regarding same (4.9); prepare draft second set of
                    requests for production to Defendant Eddie Head,
                    incorporating Rob Slovak and Steven Lockhart's
                    comments regarding same (1.9).
04/06/21   AEC      Review and analyze Defendant's motion to               0.90       $571.50
                    dismiss (.6); strategy conference call with Steven
                    Lockhart and Rob Slovak to discuss
                    WorldVentures' response to Defendant's motion to
                    dismiss (.3).
04/06/21   BCM      Review and analyze motion to compel arbitration        4.80      $3,048.00
                    [1]; review and analyze case law cited in the same
                    [2]; draft response to motion to compel arbitration
                    [2.8].
04/06/21   BCM      Communications regarding waiver of right to jury       0.30       $190.50
                    trial [.2]; communications regarding order
                    granting preliminary injunction [.1].
04/06/21   DEG      Work on withdrawal of the reference research.          4.60      $2,852.00
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                             Document      Page 235 of 312
WorldVentures Holdings LLC                                                           Page 24
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50212156                                                           May 19, 2021


04/06/21   DEG      Review email from Steven Lockhart (.1); respond      2.00      $1,240.00
                    to same (.2); review email from Steven Lockhart
                    (.1); review email from Marcus Helt (.1); prepare
                    for conference call (.3); strategy conference call
                    with Steven Lockhart and Rob Slovak (.3); review
                    email from Rob Slovak and order granting
                    preliminary injunction (.2); strategy telephone
                    conference with Marcus Helt (.2); ; send email to
                    Brandon Marx (.1); review response (.1); send
                    email to Brandon Marx (.1); send email to team
                    (.1); review response (.1).
04/06/21   RTS      Edit and revise Seacret Complaint; analysis with     1.60      $1,296.00
                    trial team regarding strategy for response to
                    motion to dismiss.
04/06/21   RTS      Edit and revise subpoenas to third party witnesses   1.40      $1,134.00
                    and second requests for production to Head;
                    review and analysis of motion to dismiss and to
                    withdraw referral; analysis with trial team
                    regarding strategy for responding to the same.
04/06/21   SCL      Conferral e-mail with Todd Hoodenpyle regarding      0.10        $80.50
                    reference withdrawal and anticipated depositions
                    (.1).
04/06/21   SCL      Review and revise Matt Morris discovery requests     0.40       $322.00
                    (.3); analysis of potential areas of inquiry for
                    Santos discovery (.1).
04/06/21   SCL      Analyze reference withdrawal response strategies     0.90       $724.50
                    (.3); analyze potential Head dismissal motion
                    response strategies (.4); call with Eric Haynes
                    regarding dismissal motion response strategies
                    (.2).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 236 of 312
WorldVentures Holdings LLC                                                             Page 25
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/06/21   TCD      Review correspondence from Steven Lockhart             0.40       $122.00
                    forwarding Notice of Hearing on Defendant's
                    Motion to Dismiss and organize same into
                    electronic files; docket hearing date and send
                    emails to Rob Slovak, Steven Lockhart, Aaron
                    Chibli, Brandon Marx, and Emily Shanks
                    notifying of same; review multiple emails from
                    court forwarding motions to appear pro hac vice
                    and the signed Order on Motion for Temporary
                    Restraining Order, and organize same into
                    electronic files; send email to Rob Slovak
                    forwarding final Order on Motion for Temporary
                    Restraining Order; review multiple emails from
                    Rob Slovak forwarding various case-related
                    materials, including communications with
                    opposing counsel and clients, and organize same
                    into electronic files.
04/07/21   AEC      Prepare drafts of Second requests for production       5.40      $3,429.00
                    to Defendant Head and drafts of requests for
                    production to multiple nonparty individuals and
                    Seacret, incorporating Rob Slovak and Steven
                    Lockhart's analyses and further citations to key
                    documents and communications (4.8); discussions
                    with Rob Slovak and Steven Lockhart regarding
                    same (.3); review and analyze Defendant's motion
                    to withdraw the reference and discussion with
                    team regarding same (.3).
04/07/21   BCM      Draft response to motion to compel arbitration         7.90      $5,016.50
                    [5]; research case law in support of the same [1.5];
                    review and revise amended complaint [1.4].
04/07/21   DEG      Review docket (.1); review and analyze new             5.20      $3,224.00
                    adversary complaint (1.0); review email from
                    Brandon Marx (.1); send email to Emily Shanks
                    (.2); review email from Emily Shanks (.2); reply
                    to same (.1); work on response to withdrawal of
                    reference motion research and analysis (3.5).
04/07/21   EFS      Assist D. Green in assessing deadline for response     0.30       $142.50
                    to motion for withdrawal of the reference in Head
                    lawsuit.
04/07/21   SCL      Analyze and revise amended Seacret complaint.          2.10      $1,690.50
04/08/21   AEC      Various discussions with Rob Slovak and Steven         1.90      $1,206.50
                    Lockhart regarding draft requests for production
                    for several non-parties (.5); revise drafts of the
                    requests for production, incorporating Rob and
                    Steven's analysis, along with additional requests
                    and citations to key documents (1.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 237 of 312
WorldVentures Holdings LLC                                                            Page 26
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/08/21   BCM      Participate in conference call with S. Lockhart and   7.10      $4,508.50
                    R. Slovak regarding amended complaint [.7]; draft
                    response to motion to compel arbitration [5];
                    research case law in support of the same [1.4].
04/08/21   BCM      Communications regarding discovery and case           0.10        $63.50
                    update.
04/08/21   DEG      Work on automatic stay research (5.5); send email     8.10      $5,022.00
                    to Marcus Helt (.1); work on motion to withdraw
                    reference research and analysis (2.5).
04/08/21   RTS      Edit and revise discovery to Head and to third        0.80       $648.00
                    parties regarding Head; Edit and revise Seacret
                    complaint; analysis with client team regarding
                    same.
04/08/21   SCL      Coordinate with private investigator regarding        0.30       $241.50
                    Seacret convention investigation.
04/08/21   SCL      Analyze testimony and work on discovery and           0.80       $644.00
                    pleading strategy, and coordinate with trial team
                    regarding same (.5); call with Eric Haynes
                    regarding Seacret payments, pleading strategy,
                    and analysis of corporate structure-related claims
                    issues (.3).
04/08/21   SCL      Analyze and revise amended Seacret complaint          1.20       $966.00
                    including analysis of relevant deposition and
                    declaration testimony (1.2).
04/08/21   SCL      Analyze and revise requests for production to         1.50      $1,207.50
                    Eddie Head (.3), Jefferson Santos (.2), Muzafer
                    Najifi (.2), Izhak Ben Shabat (.3), Matt Morris
                    (.1), Byron Schrag (.1), Leigh Holcomb (.1), John
                    Halcomb (.1), Jay Payso (.1).
04/08/21   TCD      Review request from Rob Slovak to review              0.40       $122.00
                    hearing transcript and convert to txt format;
                    exchange emails with Brittnie Werner regarding
                    status of final hearing transcript and fact that we
                    only have the ruling portion to date; send email to
                    Rob Slovak notifying of same; review email from
                    Brandon Marx forwarding revised Amended
                    Complaint, accept all changes in the document,
                    save to database, and send email to Brandon
                    Marx, Rob Slovak, and Steven Lockhart
                    forwarding same for review and comment.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 238 of 312
WorldVentures Holdings LLC                                                             Page 27
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/09/21   AEC      Prepare and finalize draft of Eddie Head's and         4.70      $2,984.50
                    Seacret's second requests for production, as well
                    as multiple sets of requests for production to key
                    nonparty witnesses, incorporating Rob Slovak and
                    Steven Lockhart's analysis regarding same (4.3);
                    various discussions with Rob Slovak and Steven
                    Lockhart regarding discovery action items (.4).
04/09/21   BCM      Review and revise amended Seacret complaint            1.40       $889.00
                    [.2]; research case law in support of response to
                    Seacret motion to compel arbitration [1.2]; review
                    and revise response to Seacret motion to compel
                    arbitration [.1].
04/09/21   BCM      Communications regarding case status and update.       0.10        $63.50
04/09/21   DEG      Review email from Steven Lockhart (.1); respond        0.90       $558.00
                    to same (.1); review local rules (.3); send email to
                    Nita Overton (.1); review response (.1); send
                    email to team regarding next steps (.1); send email
                    to Nita Overton (.1).
04/09/21   NJOV     Telephone communications with Debbie Green             0.80       $264.00
                    regarding the process for getting the Motion to
                    Withdraw the Reference filed in the bankruptcy
                    court set for hearing by the district court;
                    telephone communications with Y. Marzett,
                    Courtroom Deputy Clerk for Honorable Rhoades
                    regarding the process for getting the Motion to
                    Withdraw the Reference set for hearing by the
                    district court; telephone communications with the
                    Clerk of the Federal District Court Eastern
                    Division regarding the process for getting the
                    Motion to Withdraw the Reference filed in
                    bankruptcy court heard in district court; email
                    communications with Debbie Green regarding the
                    process.
04/09/21   SCL      Analyze and revise motion to compel arbitration        3.90      $3,139.50
                    response, including analysis of arbitration
                    provisions and applicable law (2.5); analyze and
                    revise amended Seacret complaint (1.2); call with
                    Eric Haynes regarding amended Seacret
                    complaint strategy (.2).
04/09/21   TCD      Review multiple emails from Rob Slovak                 0.10        $30.50
                    forwarding various case-related materials,
                    including communications with client and
                    correspondence with opposing counsel, and
                    organize same into electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 239 of 312
WorldVentures Holdings LLC                                                              Page 28
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50212156                                                              May 19, 2021


04/10/21   AEC      Prepare draft of Amended Complaint,                      2.60     $1,651.00
                    incorporating additional facts discovered after
                    initial complaint was filed.
04/11/21   AEC      Prepare draft of WorldVentures' first amended            3.60     $2,286.00
                    complaint, incorporating additional facts and
                    analysis learned after the filing of first complaint.
04/11/21   RTS      Edit and revise third party discovery and second         1.00      $810.00
                    RFPs to Head; edit and revise response to motion
                    to compel arbitration and motion to dismiss.
04/12/21   AEC      Prepare and finalize draft of WorldVentures' First      11.40     $7,239.00
                    Amended Complaint, incorporating additional
                    facts and analysis uncovered after the filing of the
                    initial complaint, and discussion with Foley team
                    regarding same.
04/12/21   BCM      Review and revise response to Seacret's motion to        1.20      $762.00
                    compel arbitration.
04/12/21   DEG      Research regarding standing in LLC cases (3.8);          4.00     $2,480.00
                    send email to Marcus Helt regarding research
                    findings and conclusions (.2).
04/12/21   RTS      Analysis with trial team regarding issues related        0.20      $162.00
                    to insurance.
04/12/21   RTS      Edit and revise response to motion to compel             2.50     $2,025.00
                    arbitration and amended claims regarding Seacret;
                    analysis with trial team regarding same; edit and
                    revise discovery to Head and third parties in Head
                    case; analysis with trial team regarding same.
04/12/21   SCL      Analyze UCC proposed 2004 motion and                     0.50      $402.50
                    attachments (.2); analyze response strategy
                    regarding UCC 2004 request, Viva Voyage
                    lawsuit and UCC insurance correspondence (.3).
04/12/21   SCL      Analyze motion to compel arbitration response            0.30      $241.50
                    strategy and coordinate with team regarding same
                    (.3).
04/12/21   TCD      Review request from Steven Lockhart regarding            0.70      $213.50
                    original and amended complaint; run redline
                    comparison of Plaintiff's Original and Amended
                    Complaint in the WV v Seacret adversary, and
                    forward same to Steven Lockhart, Rob Slovak and
                    Brandon Marx for review and comment; review
                    multiple emails from Rob Slovak forwarding
                    various case-related materials, including client
                    communications and correspondence from
                    opposing counsel, and organize same into
                    electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                             Document      Page 240 of 312
WorldVentures Holdings LLC                                                           Page 29
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50212156                                                           May 19, 2021


04/13/21   AEC      Prepare draft requests for production to Jeff Bolf   2.60      $1,651.00
                    and revise second requests for production to Head,
                    incorporating analysis from client and Steven
                    Lockhart (.8); review and analyze Head's
                    communications exchanged with G. Trask (.5);
                    conduct search in database for potentially
                    responsive emails and documents relating to
                    Nugent (.9); various discussions with Steven
                    Jones, Steven Lockhart, and Melissa Huff
                    regarding discovery action items (.4).
04/13/21   BCM      Review and revise response to Seacret motion to      1.50       $952.50
                    compel arbitration [1]; review and revise amended
                    complaint [.5].
04/13/21   DEG      Work on objection to motion to withdraw              5.10      $3,162.00
                    reference.
04/13/21   EFS      Attention to issues incident to service of           0.20        $95.00
                    subpoenas for requests for production.
04/13/21   RTS      Edit and revise Seacret amended complaint and        1.00       $810.00
                    response to motion to compel; edit and revise
                    Head discovery.
04/13/21   RTS      Telephone conference with trial team regarding       0.30       $243.00
                    coverage issues related to D&O coverage.
04/13/21   SCL      Revise motion to compel arbitration response         3.80      $3,059.00
                    (1.2); revise amended Seacret complaint and
                    request for injunctive relief (.4); analyze and
                    debrief with Eric Haynes regarding Seacret
                    arbitration and dismissal response and Head
                    dismissal response strategies (.6); analyze and
                    revise amended Eddie Head complaint (1.6).
04/13/21   SCL      Analyze Seacret NDA proposed modifications           0.40       $322.00
                    and prepare summary of same for Marcus Helt
                    (.4).
04/13/21   TCD      Review multiple emails from Rob Slovak and           1.30       $396.50
                    Steven Lockhart forwarding various case-related
                    materials, including communications with client,
                    correspondence with opposing counsel, and court
                    filings, and organize same into electronic files;
                    review request from Steven Lockhart to accept
                    changes to revised amended complaint and run
                    new redline of original complaint and amended
                    complaint in the WV v Seacret adversary; send
                    email to Steven Lockhart, Rob Slovak and
                    Brandon Marx forwarding redline of complaints.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 241 of 312
WorldVentures Holdings LLC                                                            Page 30
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/14/21   AEC      Review whether impending notices and copies of        2.70      $1,714.50
                    nonparty subpoenas to produce documents must
                    be filed in Judge Rhoades Court pursuant to local
                    rules and federal rules (.8); finalize nonparty
                    requests for production and subpoenas to several
                    key witnesses and discussions with Emily Shanks
                    and Sean Gasser regarding same (1.6); serve
                    notices and copies of nonparty subpoenas on
                    counsel for Head and counsel for Seacret (.3).
04/14/21   AEC      Review whether Head's late motion to dismiss is       4.70      $2,984.50
                    grounds for waiver and research whether amended
                    complaint effect on preliminary injunction that is
                    already granted pursuant to Fifth Circuit precedent
                    and discussions with Rob Slovak and Steven
                    Lockhart regarding same (1.8); prepare updated
                    draft of amended complaint, incorporating Steven
                    Lockhart's and Rob Slovak's analysis, along with
                    additional citations and exhibits (2.9).
04/14/21   BCM      Review and revise amended complaint; review           1.20       $762.00
                    and revise response to Seacret motion to compel.
04/14/21   EFS      Draft subpoenas and corresponding notices of          3.10      $1,472.50
                    subpoena for Leigh Holcomb, John Halcomb,
                    Matt Morris, Byron Schrag, Jay Payso, Izhak Ben
                    Shabat, Muzafer Najifi, Jeff Bolf, Jefferson
                    Santos, and Seacret Direct, LLC for requests for
                    production of documents and correspond with A.
                    Chibli regarding the same (2.2); assess local rules
                    in determining whether notices of subpoenas with
                    requests for production must be filed in court and
                    correspond with A. Chibli regarding the same (.3);
                    correspond and work with vendor to serve all 10
                    subpoenas on each party (.6).
04/14/21   RTS      Edit and revise amended complaint and response        0.80       $648.00
                    to motion to compel arbitration in Seacret matter.
04/14/21   SG       Conducted contact research for Muzafer Najfi          0.30        $64.50
                    (Subpoena). (Chibli).
04/14/21   SJ       Analyze and review documents related to               0.70       $308.00
                    litigation subpoenas (0.4); Communications with
                    E. Shanks and A. Chibli related to same (0.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                             Document      Page 242 of 312
WorldVentures Holdings LLC                                                           Page 31
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50212156                                                           May 19, 2021


04/14/21   TCD      Review email from Aaron Chibli forwarding the        0.80       $244.00
                    Second Request for Production to Kenneth E.
                    Head and organize same into electronic files;
                    docket Head's request for production response
                    deadline and send email to Rob Slovak, Aaron
                    Chibli, Steven Lockhart and Brandon Marx
                    notifying of same; review multiple emails from
                    Rob Slovak and Aaron Chibli forwarding various
                    case-related materials, including subpoenas to
                    third parties, correspondence to opposing counsel,
                    and client communications, and organize same
                    into electronic files; finalize Amended Complaint
                    and exhibits in the WV v Seacret adversary and
                    send email to Aaron Chibli forwarding same.
04/15/21   AEC      Prepare updated draft of Plaintiffs' amended         3.60      $2,286.00
                    complaint, incorporating Rob Slovak and Steven
                    Lockhart's analysis and further citations to key
                    documents and communications (3.2); strategy
                    and action item discussions with Steven Lockhart
                    regarding Plaintiffs' amended complaint and
                    responding to Defendant's motion to dismiss (.4).
04/15/21   AEC      Review and analyze potentially relevant              0.90       $571.50
                    documents and communications in database and
                    discussions with Steven Jones and Marcus Helt
                    regarding same (.6); discussions with Emily
                    Shanks and Tanya Durham regarding status of
                    service of Plaintiffs' subpoenas on the nonparties
                    (.3).
04/15/21   BCM      Communications regarding Tom Montgomery              0.30       $190.50
                    emails.
04/15/21   DEG      Review email from Marcus Helt (.1); respond to       4.90      $3,038.00
                    same (.1); research relating to adversary
                    complaint and alter ego argument (4.2); send
                    response based to plaintiff's counsel (.3);
                    telephone communication with Marcus Helt (.1);
                    review reply from plaintiff's counsel (.1).
04/15/21   DEG      Work on objection to motion to withdraw the          1.00       $620.00
                    reference.
04/15/21   RTS      Analysis with Steven Lockhart regarding              3.70      $2,997.00
                    insurance issues; edit and revise Head Amended
                    Complaint.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 243 of 312
WorldVentures Holdings LLC                                                            Page 32
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/15/21   SCL      Analyze and revise amended Head complaint             2.80      $2,254.00
                    including analysis of Seacret recording quotes
                    relating to fiduciary breaches (1.4); e-mails with
                    Marcus Helt regarding Seacret agent terms and
                    conditions restrictive covenants (.1); e-mails with
                    Beth Levine and other UCC counsel regarding
                    dismissal motion response and hearing issues, and
                    insurance coverage confirmation (.2); coordinate
                    with Marcus Helt regarding Seacret NDA revision
                    response strategy (.2); call with Eric Haynes
                    regarding board of director issues and discovery
                    (.3) coordinate with Stephen Jones regarding UCC
                    discovery issues, including analysis of discovery
                    conferral call summary and attachments (.6).
04/15/21   TCD      Review multiple emails from Rob Slovak                0.90       $274.50
                    forwarding various case-related materials,
                    including client communications, court filings,
                    and correspondence with co-counsel, and organize
                    same into electronic files; convert various court
                    filings to Word and provide copies to Rob Slovak
                    pursuant to his request.
04/16/21   AEC      Correspondence with creditors committee, Rob          2.40      $1,524.00
                    Slovak, and Steven Lockhart regarding second
                    requests for production to Defendant and notices
                    and copies of subpoenas on several nonparties
                    (.3); discussion with Emily Shanks regarding
                    status of service on nonparties (.3); review and
                    analyze Seacret's discovery requests related to its
                    motion to compel arbitration, and research and
                    analyze whether such requests were proper
                    without a Rule 26 conference and to what extent a
                    movant can be entitled to arbitration related
                    discovery (1.8).
04/16/21   AEC      Various discussions with Steven Lockhart and          4.30      $2,730.50
                    Rob Slovak regarding Plaintiffs' amended
                    complaint and response to Defendant's motion to
                    dismiss (.8); finalize and file Plaintiffs' first
                    amended complaint with corresponding exhibits
                    and Plaintiffs' response to Defendant's motion to
                    dismiss with corresponding proposed order
                    denying Defendant's motion, incorporating Steven
                    and Rob's analysis into same (3.5).
04/16/21   RTS      Edit and revise response to motion to compel          2.10      $1,701.00
                    arbitration and amended complaint; analysis with
                    trial team regarding status of case and
                    recommended courses of action.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 244 of 312
WorldVentures Holdings LLC                                                             Page 33
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/16/21   SCL      Analyze Head 12(b), (e) and (f) motions and draft      2.10      $1,690.50
                    and revise response to same (.6); final revisions to
                    amended Head complaint (.8); Analyze Seacret
                    production and admission requests (.2); e-mails
                    with trial team regarding Seacret discovery
                    response strategy (.2); client e-mails regarding
                    Michael Walker communications (.1); review
                    correspondence and telephone messages from
                    Michael Walker (.1); e-mails with UCC counsel
                    regarding discovery in Head adversary (.1).
04/16/21   TCD      Finalize First Amended Complaint and exhibits in       0.40       $122.00
                    WV v Head adversary and send to Aaron Chibli
                    for final approval.
04/19/21   AEC      Discussions with team regarding today's deadline       3.20      $2,032.00
                    to file a witness and exhibit list and revise same
                    for filing, and review and analyze Defendant's
                    witness and exhibit list (.8); discussions with
                    Emily Shanks regarding status of service of
                    nonparty subpoenas (.3); review and analyze
                    Seacret's motion to compel arbitration and
                    WorldVentures' response to same (.7); research
                    applicability of FRBP 9014 to Seacret's
                    arbitration-related discovery and strategy
                    discussions with Rob Slovak and Steven Lockhart
                    for purposes of a potential response or objections
                    to the discovery in anticipation of May 11 hearing
                    (1.4).
04/19/21   BCM      Communications regarding deadline to file              0.10        $63.50
                    exhibits for hearing on Seacret's motion to compel
                    arbitration.
04/19/21   EFS      Correspond with litigation team regarding filing a     0.50       $237.50
                    witness and exhibit list for Head's motion to
                    dismiss (.1); draft witness and exhibits list for
                    motion to dismiss hearing (.2); correspond with A.
                    Chibli regarding analysis of local rules and issues
                    incident thereto relating to strategy for Head
                    lawsuit (.2).
04/19/21   RTS      Analysis with trial team regarding strategy for        0.80       $648.00
                    hearing on motion to dismiss and witness and
                    exhibit list; review and analysis of case law
                    related to potential challenge to discovery requests
                    for motion to compel arbitration.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 245 of 312
WorldVentures Holdings LLC                                                             Page 34
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50212156                                                             May 19, 2021


04/19/21   SCL      Analyze Rule 7026 discovery timing and scope           0.50       $402.50
                    limitations relating to Seacret production and
                    admission requests (.3); review dismissal hearing
                    witness and exhibit list and communications from
                    opposing counsel regarding same (.1); e-mails
                    with UCC counsel regarding discovery issues (.1).
04/19/21   TCD      Review request from Rob Slovak to convert              0.10        $30.50
                    December 30, 2020 transcript to txt; convert
                    transcript pursuant to request and send email to
                    Rob Slovak forwarding same.
04/19/21   TCS      Appear at preliminary hearing on lift stay motion      0.40       $290.00
                    filed by M. Yiru.
04/20/21   BCM      Communications regarding Seacret's subpoena to         0.10        $63.50
                    W. Nugent.
04/20/21   DEG      Review email from Steven Lockhart (.1); respond        8.80      $5,456.00
                    to same (.1) work on motion to withdraw (8.0);
                    review email from Steven Lockhart (.1); review
                    hearing notice (.1); send draft of motion to team
                    (.1); review email from Steven Lockhart (.1);
                    respond to same (.1); review email from Steven
                    Lockhart (.1).
04/20/21   EFS      Assist A. Chibli with issues incident to service of    0.10        $47.50
                    subpoenas to produce documents.
04/20/21   RTS      Review and analysis of Seacret motion to compel        2.30      $1,863.00
                    arbitration and response to same; analysis with
                    trial team regarding strategy with regard to
                    request for discovery related to arbitration; review
                    and analysis of research related to same; review
                    and analysis of discovery from Seacret to Wayne;
                    analysis with Steven Lockhart regarding
                    discovery related to same.
04/20/21   SCL      Analyze Seacret written discovery response             1.30      $1,046.50
                    strategy (.3); analyze Seacret subpoenas to Wayne
                    Nugent including e-mails from opposing counsel
                    regarding same (.2); analyze potentially privileged
                    documents responsive to UCC information
                    requests and coordinate response strategy (.8).
04/20/21   TCD      Review email from clerk forwarding December            0.10        $30.50
                    30, 2020 hearing transcript, convert same to txt
                    version, and send email to Rob Slovak forwarding
                    same pursuant to his request.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 246 of 312
WorldVentures Holdings LLC                                                            Page 35
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/21/21   AEC      Review and analyze Seacret's continuance motion       2.40      $1,524.00
                    and motion for expedited hearing on same and
                    strategy discussions with Steven Lockhart and
                    Rob Slovak regarding same (.3); research Fifth
                    Circuit precedent regarding whether courts
                    generally permit arbitration-related discovery
                    pursuant to the FAA and the appropriate standards
                    and procedures by which a party can seek such
                    limited discovery, and prepare detailed analysis
                    with corresponding cases for Rob and Steven's
                    consideration (1.6); review Defendant Head's
                    notice of withdrawal of his motion to dismiss and
                    follow up with Emily Shanks regarding status of
                    serving nonparties with subpoenas (.5).
04/21/21   BCM      Communications regarding exhibit and witness          0.30       $190.50
                    lists during preliminary injunction hearing [.2];
                    communications with R. Slovak regarding case
                    update [.1].
04/21/21   DEG      Work on motion to withdraw the reference (1.0);       2.50      $1,550.00
                    send email to team regarding same (.1); review
                    email from Steven Lockhart (.1); review notice of
                    withdrawal of amended motion to dismiss (.1);
                    review email from Steven Lockhart with
                    comments to draft motion (.3); send email to
                    Brandon Marx (.1); review response (.1); review
                    email from Tanya Durham (.1); review email from
                    Brittnie Werner (.1); respond to same (.1); review
                    email from Brandon Marx (.1); respond to same
                    (.1); review email from Tanya Durham (.1); send
                    email to Brandon Marx and Aaron Chibli (.1).
04/21/21   EFS      Attention to issues incident to former                0.30       $142.50
                    WorldVentures' employees/sales representatives
                    evading service of subpoenas for requests for
                    production.
04/21/21   RTS      Review and analysis of motion to withdraw             1.90      $1,539.00
                    referral filed by Head; edit and revise response to
                    same; review and analysis of research regarding
                    Seacret's request for jurisdictional discovery
                    regarding arbitration; telephone conference with
                    counsel for Wayne Nugent regarding subpoenas;
                    telephone conference with Eric Haynes regarding
                    same and strategy with regard to production of
                    materials to Seacret.
04/21/21   RTS      Analysis with Steven Lockhart and Marcus Helt         0.30       $243.00
                    regarding strategy and status with regard to NDA.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 247 of 312
WorldVentures Holdings LLC                                                            Page 36
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/21/21   SCL      Review and revise reference withdrawal motion         3.30      $2,656.50
                    response, including analysis of pertinent case law
                    and docket entries (1.4); debrief regarding UCC
                    counsel discovery conference and analyze
                    potential document review protocols to limit costs
                    and expedite production (.5); e-mails with Phil
                    Lamberson regarding Seacret continuance and
                    discovery (.2); analysis of subpoena response
                    strategy including applicability of FRBP 9014
                    (.4); call with Eric Haynes regarding Seacret
                    discovery response strategy (.2); coordinate with
                    Marcus Helt regarding Seacret discovery, Seacret
                    NDA and UCC information requests (.6).
04/21/21   TCD      Review multiple emails from Rob Slovak                0.10        $30.50
                    forwarding various case-related materials,
                    including correspondence relating to inability to
                    serve various Seacret witnesses with subpoenas,
                    and organize same into electronic files.
04/22/21   AEC      Prepare for and participate in conference call with   1.60      $1,016.00
                    Rob Slovak and Steven Lockhart to discuss
                    strategy and action items relating to Seacret's
                    arbitration-related discovery requests and its
                    motion to continue (.6); discussion with Emily
                    Shanks regarding nonparties evading service of
                    subpoenas, review service processor's notes
                    regarding same, and confer with counsel for
                    Seacret regarding same and whether he will
                    accept service on their behalf (.6); review motion
                    for substituted service and motion for contempt in
                    E.D. of Texas (.4).
04/22/21   BCM      Communications regarding preliminary injunction       0.10        $63.50
                    hearing and transcript.
04/22/21   DEG      Send email to Brandon Marx (.1); review response      2.40      $1,488.00
                    (.1); work on motion to withdraw the reference
                    (.7); review email from Stephen Jones (.1); review
                    email from Brittnie Werner (.1); review email
                    from Brittnie Werner with update (.1); review
                    email from Brittnie Werner (.1); send email to
                    team (.1); review email from Steven Lockhart and
                    edits to draft motion to withdraw reference (.3);
                    send email to Steven Lockhart (.1); review email
                    from Steven Lockhart (.1); respond to same (.1);
                    review email from Rob Slovak and edits to draft
                    of motion to withdraw reference (.2); send email
                    to Rob Slovak and Steven Lockhart (.1); review
                    email from Rob Slovak (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 248 of 312
WorldVentures Holdings LLC                                                            Page 37
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/22/21   RTS      Edit and revise response to motion to withdraw        1.20       $972.00
                    reference; review and analysis of case summary
                    related to issues of arbitrability of claims and
                    related discovery, as alleged by Seacret; analysis
                    with Steven Lockhart and Aaron Chibli regarding
                    strategy for response to Seacret's motion to
                    continue hearing on motion to compel arbitration
                    and the related strategy regarding whether to
                    allow discovery on arbitration issues.
04/22/21   SCL      Review and revise amended draft reference             1.20       $966.00
                    withdrawal motion (.5); continue analysis of
                    propriety and prematurity of Seacret discovery
                    regarding motion to compel arbitration and
                    response strategy to same (.4); review revised
                    Seacret NDA and e-mails regarding same (.3).
04/22/21   TCD      Review multiple emails from Aaron Chibli              0.10        $30.50
                    forwarding various case-related materials,
                    including correspondence with Phil Lamberson
                    regarding service of subpoenas, and organize
                    same into electronic files.
04/23/21   AEC      Review and analyze Defendant's motion to quash        1.10       $698.50
                    and protective order, including review of
                    applicable rules as to same (.6); strategy
                    discussion with Steven Lockhart and Rob Slovak
                    regarding Head's allegations relating to prior meet
                    and confers and follow up with Emily Shanks
                    regarding status of service of nonparty subpoenas
                    (.5).
04/23/21   BCM      Communications with R. Slovak regarding               0.10        $63.50
                    response to motion for protective order.
04/23/21   DEG      Work on motion to withdraw reference (.5); send       1.10       $682.00
                    email to team (.1); review email from Steven
                    Lockhart (.1); review motion to quash (.2); review
                    email from Rob Slovak (.1); send email to team
                    (.1).
04/23/21   RTS      Review and analysis of motion for protective          0.60       $486.00
                    order filed by Head; analysis with trial team
                    regarding strategy for response to same; review
                    and provide correspondence with Head's counsel
                    regarding discovery orders to use in preparation of
                    response to Head's motion for protective order.
04/24/21   DEG      Review hearing transcript for information for         1.00       $620.00
                    motion to withdraw (1.0).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 249 of 312
WorldVentures Holdings LLC                                                            Page 38
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/26/21   AEC      Discussion with Emily Shanks regarding service        0.40       $254.00
                    on Leigh Holcomb and review applicable rules
                    regarding filing of the return of service with the
                    Court.
04/26/21   BCM      Draft response to motion to quash [3.5]; research     3.70      $2,349.50
                    case law in support of the same [.2].
04/26/21   DEG      Review email from Brandon Marx (.1); send             0.50       $310.00
                    email to Brandon Marx (.1); review email from
                    Brandon Marx (.1); review email from Brandon
                    Marx (.1); respond to same (.1).
04/26/21   RTS      Analysis with trial team regarding strategy for       0.80       $648.00
                    responding to the UCC requests for documents;
                    edit and revise response to Head's motion for
                    protective order.
04/27/21   AEC      Discussions with Emily Shanks regarding status        0.80       $508.00
                    of service on nonparties (.3); prepare chart with
                    list of nonparties, manner/dates of service of the
                    subpoenas, and notes from process server (.5).
04/27/21   BCM      Review and revise response to motion to quash;        1.60      $1,016.00
                    research case law in support of the same;
                    communications with R. Slovak regarding
                    revisions.
04/27/21   DEG      Review email Stephen Jones (.1); review email         0.40       $248.00
                    from Stephen Jones (.1); respond to same (.1);
                    review email from Stephen Jones (.1).
04/27/21   RTS      Edit and revise response to Head's motion for         1.20       $972.00
                    protective order; review and analysis of TI
                    hearing transcript ; telephone conference with
                    counsel for Wayne Nugent regarding subpoenas.
04/27/21   SCL      Analyze and address UCC and Seacret discovery         0.30       $241.50
                    issues (.3).
04/27/21   TCD      Review email from court reporter forwarding           0.40       $122.00
                    transcript from March 26 injunction hearing and
                    organize same into electronic files; convert
                    transcript to txt and send email to Rob Slovak
                    forwarding same pursuant to his instructions;
                    review multiple emails from Aaron Chibli
                    regarding service of third-party subpoena on
                    Leigh Holcomb and Return of Service executed
                    by process server, and organize same into
                    electronic files; review email from court reporting
                    service forwarding video of Benshabat, and
                    download to electronic files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                             Document      Page 250 of 312
WorldVentures Holdings LLC                                                          Page 39
Our Ref. No.: 636264-0021                                               Foley & Lardner LLP
Invoice No.: 50212156                                                          May 19, 2021


04/28/21   AEC      Prepare and file witness and exhibit list for       1.20       $762.00
                    upcoming May 3 hearing on Seacret's motion for
                    continuance and discussions with Steven Lockhart
                    regarding same (.5); correspondence with counsel
                    for Matt Morris and Byron Schrag regarding
                    service of nonparty production subpoenas and
                    discussions with Emily Shanks regarding status of
                    service on other parties (.4); review and analyze
                    Seacret's motion to dismiss (.3).
04/28/21   BCM      Review and revise response to motion to quash       1.00       $635.00
                    and motion to compel.
04/28/21   EFS      Update A. Chibli regarding status of service of     0.10        $47.50
                    subpoenas for production of documents.
04/28/21   RTS      Edit and revise response to motion to quash and     1.90      $1,539.00
                    for protective order; telephone conference with
                    counsel for Wayne regarding discovery issues;
                    review and analysis of TI transcript; edit and
                    revise response to Head's motion for protective
                    order.
04/28/21   SCL      Review and revise Head motion to quash draft        2.10      $1,690.50
                    response, including review of motion to quash and
                    authorities (.7); analyze WorldVentures' document
                    retention policy and coordinate with Aaron Chibli
                    regarding same (.7); analyze additional UCC
                    requests for information (.3); analyze potential
                    response strategies relating to Seacret and UCC
                    discovery requests (.4); e-mails with Ryan Manns
                    regarding UCC and Seacret discovery issues (.1).
04/28/21   SJ       Call and communications with M. Cowart              0.80       $352.00
                    regarding case progress and client representation
                    issues (0.4); Communications with A. Chibli, E.
                    Shanks, R. Slovak, and S. Lockhart related to
                    same (0.4).
04/29/21   AEC      Review local and federal rules regarding response   0.50       $317.50
                    to Defendants' motion for protection order and
                    whether Defendants' motion complies with Rule
                    26 and discussions with Brandon Marx regarding
                    same.
04/29/21   BCM      Review and analyze Seacret's motion to dismiss.     0.40       $254.00
04/29/21   BCM      Review and revise response to Head's motion to      0.30       $190.50
                    quash [.2]; communications regarding the same
                    [.1].
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 251 of 312
WorldVentures Holdings LLC                                                            Page 40
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50212156                                                            May 19, 2021


04/29/21   RTS      Analysis with Steven Lockhart regarding strategy       2.20     $1,782.00
                    with regard to UCC discovery requests and
                    Seacret's attempt to get discovery with regard to
                    arbitration clause; edit and revise response to
                    motion for protective order from Head; telephone
                    conference with Wayne Nugent's counsel
                    regarding issues related to discovery.
04/29/21   SCL      Coordinate with Ryan Manns regarding UCC and           1.00      $805.00
                    Seacret discovery response strategy (.6); e-mails
                    and call with Beth Levine regarding UCC
                    document production questions (.1); analyze and
                    coordinate research regarding UCC document
                    production questions (.2); review motion to
                    question hearing notice and coordinate regarding
                    response date (.1).
04/29/21   SJ       Communications with M. Helt regarding status of        0.30      $132.00
                    Viva Voyage adversary proceeding.
04/30/21   BCM      Participate in conference call with R. Slovak and      0.60      $381.00
                    S. Lockhart regarding response to Seacret's
                    motion to dismiss.
04/30/21   RTS      Edit and revise response to motion for protective      2.10     $1,701.00
                    order; analysis with trial team regarding same;
                    telephone conference with counsel for Wayne
                    regarding discovery issues; analysis with Steven
                    Lockhart regarding strategy for discovery and for
                    hearing on Seacret's motion to continue for
                    arbitration discovery; review and analysis of
                    Seacret motion to dismiss under 12(b)(6); strategy
                    discussion with trial team regarding manner to
                    respond to same.
04/30/21   SCL      Analyze Seacret motion to dismiss amended              1.60     $1,288.00
                    complaint (.8); e-mail with Beth Levine regarding
                    Wayne Nugent production information (.1);
                    analyze discovery search results and coordinate
                    with Aaron Chibli regarding same (.6); e-mails
                    with Ryan Manns regarding UCC and Seacret
                    discovery (.1).
04/30/21   TCD      Review multiple emails from Rob Slovak                 0.20       $61.00
                    forwarding various case-related materials,
                    including Aaron Chibli's communications with
                    counsel for various third-parties relating to
                    subpoenas, and organize same into electronic
                    files.

                                                           Task Total:   253.40   $168,458.50
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 252 of 312
WorldVentures Holdings LLC                                                                                    Page 41
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50212156                                                                                    May 19, 2021


                                                                        Services Total:         501.60       $310,602.50


Professional Services Summary

Task Code                   Task Description                                                     Hours           Amount
B110                        B110 - Case Administration                                            63.80         29,794.50
B120                        B120 - Asset Analysis and Recovery                                    10.00          8,963.00
B130                        B130 - Asset Disposition                                              47.80         39,654.50
B140                        B140 - Relief from Stay/Adequate Protection                            8.50          4,433.50
                            Proceedings
B150                        B150 - Meetings of and Communications with                             7.20           3,168.00
                            Creditors
B160                        B160 - Fee/Employment Applications                                    18.00          7,920.00
B170                        B170 - Fee/Employment Objections                                       2.10            924.00
B190                        B190 - Other Contested Matters (excluding                             64.10         31,889.00
                            assumption/rejecti
B210                        B210 - Business Operations                                           10.20          8,137.50
B230                        B230 - Financing/cash Collections                                    16.50          7,260.00
B440                        B440 - Adverse Proceedings                                          253.40        168,458.50
Totals                                                                                          501.60       $310,602.50


Expenses Incurred

Description                                                                                                      Amount
Depositions / Transcripts, Exams                                                                                  $985.25
Lexis                                                                                                           $1,154.50
Litigation Services - Hosting                                                                                   $1,700.00
Recording / Filing Fees                                                                                            $16.65
Service Fees                                                                                                    $1,240.00
Service Fees                                                                                                      $349.00
Expenses Incurred Total                                                                                         $5,445.40

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.
 Case 20-42492          Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 253 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: May 19, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50212156
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264-0021
Plano, TX 75024




Remittance Advice

Outstanding Invoices:

04/19/21 - 50197046                           $118,321.40
04/19/21 - 50197047                            $64,080.90
04/27/21 - 50202889                           $195,475.50

Prior Outstanding Balance:                    $377,877.80

Current Invoice:

05/19/21 - 50212156                           $316,047.90
Total Amount Due:                             $693,925.70




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
    Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                    Document      Page 254 of 312


     Robert Slovak (TX 24013523)
     Steven C. Lockhart (TX 24036981)
     Thomas C. Scannell (TX 24070559)
     Stephen A. Jones (TX 24101270)
     FOLEY & LARDNER LLP
     2021 McKinney Avenue, Suite 1600
     Dallas, Texas 75201
     Telephone: (214) 999-3000
     Facsimile: (214) 999-4667
     rslovak@foley.com
     slockhart@foley.com
     tscannell@foley.com
     sajones@foley.com

     COUNSEL FOR THE DEBTORS
     AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                      §                           Chapter 11
                                 §
     SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
     et al.,                     §
                                 §
              Debtors. 1         §                           Jointly Administered

           MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP
    FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
            AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                      MAY 1, 2021 TO MAY 31, 2021

        On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.
MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF MAY
1, 2021 TO MAY 31, 2021
                                                                        PAGE 1
4814-2760-6511.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                   Document      Page 255 of 312



the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature

Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

debtors-in-possession (collectively, the “Debtors”), submits this monthly fee statement for

services rendered and expense incurred for the periods of May 1, 2021 to May 31, 2021 (the

“Statement Period”).

        I.         Itemization of Services Rendered by Foley:

                   The following is a list of individuals and their respective titles that provided

services during the Statement Period. It includes information regarding their respective billing rate

and the total number of hours spent by each individual providing services during the Statement

Period for which Foley seeks compensation.

                                               SUMMARY

  Service Provider                 Initials   Title                  Hours        Rate       Amount
  Aaron E. Chibli                  AEC        Associate               77.90    $635.00     $49,466.50
  Brandon C. Marx                  BCM        Associate               31.80    $635.00     $20,193.00
  Brantley Smith                   BS         Associate                0.50    $470.00        $235.00
  Emily F. Shanks                  EFS        Associate                0.10    $475.00         $47.50
  Stephen Jones                    SJ         Associate               57.30    $440.00     $25,212.00
  Debbie E. Green                  DEG        Of Counsel               9.70    $620.00      $6,014.00
  Tanya C. Durham                  TCD        Paralegal                3.80    $305.00      $1,159.00
  Robert T. Slovak                 RTS        Partner                 10.80    $810.00      $8,748.00
  Steven C. Lockhart               SCL        Partner                 21.60    $805.00     $17,388.00
  Thomas Charles Scannell          TCS        Partner                  7.40    $725.00      $5,365.00
  Totals                                                             220.90               $133,828.00


                   The time records of Foley consisting of a daily breakdown of the time spent by each

person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

Statement.




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF MAY
1, 2021 TO MAY 31, 2021
                                                                        PAGE 2
4814-2760-6511.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                   Document      Page 256 of 312



         II.       Itemization of Services Rendered and Disbursements Incurred by Category

                   The following itemization presents the services rendered by Foley by Task Codes,

and provides a summary of disbursements incurred by code of disbursement.

         1.        Services Rendered

         The following services were rendered in the following Task Codes:


  Task Code                 Task Description                                   Hours        Amount
  B110                      B110 - Case Administration                          28.70     $13,708.00
  B140                      B140 - Relief from Stay/Adequate Protection          1.40        $616.00
                            Proceedings
  B160                      B160 - Fee/Employment Applications                 17.40       $8,739.00
  B170                      B170 - Fee/Employment Objections                    0.90         $396.00
  B190                      B190 - Other Contested Matters (excluding          32.10      $17,696.00
                            assumption/rejection motions)
  B210                      B210 - Business Operations                          0.40         $176.00
  B230                      B230 - Financing/Cash Collections                   0.40         $176.00
  B440                      B440 - Adverse Proceedings                        139.60      $92,321.00
  Totals                                                                      220.90     $133,828.00


         A detailed itemization of the services rendered in each of the Task Codes is set forth in

Exhibit A.

         2.        Disbursements Incurred

         The disbursements incurred by Foley for this Statement are as follows:


  Description                                                                               Amount
  Electronic Legal Research                                                                $2,714.37
  Litigation Services - Hosting                                                            $1,700.00
  Other Fees                                                                                 $677.00
  Service Fees                                                                             $1,520.50
  Westlaw                                                                                  $6,364.00
  Expenses Incurred Total                                                                 $12,975.87




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF MAY
1, 2021 TO MAY 31, 2021
                                                                        PAGE 3
4814-2760-6511.1
 Case 20-42492          Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17         Desc Main
                                   Document      Page 257 of 312



        3.         Accordingly, the amount of compensation and expenses payable for this Statement

Period is $120,038.27 which is calculated as follows:

  Total Fees for Services Rendered During Statement Period                              $133,828.00
  Twenty Percent (20%) Holdback                                                        - $26,765.60
  Fees Minus Holdback                                                                   $107,062.40
  Costs (100%)                                                                          + 12,975.87
  TOTAL                                                                                 $120,038.27


        WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

payment of (1) $107,062.40 (80% of $133,828.00) on account of actual, reasonable, and necessary

professional services rendered to the Debtors by Foley and (2) reimbursement of actual and

necessary costs and expenses in the amount of $12,975.87 incurred by Foley of behalf of the

Debtors, for a total reimbursement request of $120,038.27.


DATED: June 18, 2021                           Respectfully submitted:


                                               /s/ Steven C. Lockhart
                                               Robert Slovak (TX 24013523)
                                               Steven C. Lockhart (TX 24036981)
                                               Thomas C. Scannell (TX 24070559)
                                               Stephen A. Jones (TX 24101270)
                                               FOLEY & LARDNER LLP
                                               2021 McKinney Avenue
                                               Suite 1600
                                               Dallas, Texas 75201
                                               Telephone: (214) 999-3000
                                               Facsimile: (214) 999-4667
                                               rslovak@foley.com
                                               slockhart@foley.com
                                               tscannell@foley.com
                                               sajones@foley.com

                                               COUNSEL FOR THE DEBTORS
                                               AND DEBTORS-IN-POSSESSION


MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF MAY
1, 2021 TO MAY 31, 2021
                                                                        PAGE 4
4814-2760-6511.1
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 258 of 312



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 18, 2021, in accordance with the Amended Order Granting
Motion for Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing
Procedures for Interim Compensation and Reimbursement of Expense of Professionals [Docket
No. 153], a true and correct copy of the foregoing document was served electronically, via email,
on the following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the
Office of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’
secured lenders.

                                                     /s/ Stephen A. Jones
                                                     Stephen A. Jones




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF MAY
1, 2021 TO MAY 31, 2021
                                                                        PAGE 5
4814-2760-6511.1
 Case 20-42492     Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                             Document      Page 259 of 312




                                     EXHIBIT A




EXHIBIT A
                                                                             PAGE 6
4814-2760-6511.1
 Case 20-42492         Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 260 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: June 18, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50230790
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264-0021
Plano, TX 75024




Remittance Advice

Current Invoice:

06/18/21 - 50230790                           $146,803.87
Total Amount Due:                             $146,803.87




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
 Case 20-42492            Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                                 Desc Main
                                       Document      Page 261 of 312
                                                                                      FOLEY & LARDNER LLP
                                                                                      2021 MCKINNEY AVENUE
                                                                                      SUITE 1600
                                                                                      DALLAS, TEXAS 75201
                                                                                      TELEPHONE (214) 999-3000
                                                                                      FACSIMILE (214) 999-4667
                                                                                      WWW.FOLEY.COM




WorldVentures Holdings LLC                                                            Date: June 18, 2021
Submit to Serengeti * do not mail                                                     Our Ref. No.: 636264-0021
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                  Invoice No.                Amount                 Credits                         Balance
04/19/2021            50197046               $598,043.55            $479,722.15                      $118,321.40
04/19/2021            50197047               $331,559.64            $267,478.74                       $64,080.90
04/27/2021            50202889              $1,002,856.45           $807,380.95                      $195,475.50
05/19/2021            50212156               $316,047.90                  $0.00                      $316,047.90

                                                   Total Balance Outstanding:                        $693,925.70

Current Invoice:

Date                  Invoice No.                Amount                     Credits                     Balance
06/18/2021            50230790                $146,803.87                    $0.00                   $146,803.87


                                                           Total Amount Due:                         $840,729.57




Please reference all your invoice numbers with your remittance payable to             Federal Employer Number:
Foley & Lardner LLP. Payment is due promptly upon receipt of our                      XX-XXXXXXX
invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                           Desc Main
                                    Document      Page 262 of 312
                                                                             FOLEY & LARDNER LLP
                                                                             2021 MCKINNEY AVENUE
                                                                             SUITE 1600
                                                                             DALLAS, TEXAS 75201
                                                                             TELEPHONE (214) 999-3000
                                                                             FACSIMILE (214) 999-4667
                                                                             WWW.FOLEY.COM




WorldVentures Holdings LLC                                                   Date: June 18, 2021
Submit to Serengeti * do not mail                                            Invoice No.: 50230790
include cost backup & pdf copy of invoice                                    Our Ref. No.: 636264-0021
Plano, TX 75024



Services through May 31, 2021

Amount due for professional services rendered regarding                                   $133,828.00
Post-Petition

                                                           Total Expenses:                  $12,975.87

                                                             Amount Due:                  $146,803.87




Please reference your invoice number 50230790 with your remittance           Federal Employer Number:
payable to Foley & Lardner LLP. Payment is due promptly upon receipt         XX-XXXXXXX
of our invoice.
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                               Document      Page 263 of 312
WorldVentures Holdings LLC                                                                Page 2
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50230790                                                              June 18, 2021



Professional Services Detail

B110 B110 - Case Administration

05/03/21   SJ         Attend to various case management issues (0.9);       1.50        $660.00
                      Call and various communications with M. Helt
                      regarding open issues (0.6).
05/05/21   SJ         Meeting with T. Scannell to discuss case-             0.50        $220.00
                      management issues and other related topics.
05/05/21   TCS        Attend to issues regarding litigation against         0.90        $652.50
                      debtors; email exchange with outside litigation
                      counsel regarding same; receive and review
                      attachment from debtors' outside litigation
                      counsel; evaluate strategic response to same
                      inquiries.
05/06/21   SJ         Communications with Stretto regarding docket,         0.40        $176.00
                      schedule, and service-related issues.
05/06/21   SJ         Revise, edit, and file notice of withdrawal of 2004   0.90        $396.00
                      motion (0.4); Communications with S. Lockhart
                      related to same (0.3); Communications with
                      courtroom deputy related to same (0.2).
05/06/21   SJ         Extensive communications with M. Helt regarding       4.70      $2,068.00
                      case management and other related issues (0.9);
                      Analyze docket, case schedule, and upcoming
                      deadlines, and prepare materials and attend to
                      issues related to same (3.8).
05/06/21   SJ         Communications with T. Scannell, M. Helt,             0.30        $132.00
                      Spherature representatives and UST's office
                      regarding status of cases and quarterly fee
                      payments.
05/06/21   TCS        Attention to status of case deadlines and             1.90      $1,377.50
                      upcoming hearings; confer with S. Jones
                      regarding same; analyze allocation of tasks for
                      outstanding estate issues; confer regarding status
                      of committee information requests; confer with
                      counsel regarding same issues.
05/07/21   TCS        Attend to issues regarding Marc Ancetta release;      0.60        $435.00
                      attention to email exchange among counsel
                      regarding same issues; attend to issues regarding
                      stay violation by plaintiff in prebankruptcy
                      litigation proceedings; attention to email exchange
                      with counsel to plaintiff in same proceedings.
05/11/21   DEG        Review email from Brandon Marx (.1); respond to       0.30        $186.00
                      same (.1); review email regarding hearing (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 264 of 312
WorldVentures Holdings LLC                                                             Page 3
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50230790                                                           June 18, 2021


05/11/21   SJ       Work on issues related to case management and        1.30        $572.00
                    administration.
05/12/21   SJ       Work on issues related to case management and        1.60        $704.00
                    administration.
05/13/21   SJ       Work on issues related to case management and        0.50        $220.00
                    administration.
05/13/21   SJ       Call and communications with J. Haake related to     1.30        $572.00
                    case management and administration issues (0.4);
                    Call with M. Helt related to same (0.3); Call and
                    communications with E. Shanks related to same
                    (0.2); Call with E. Toth related to same (0.2);
                    Communications with S. Lockhart related to same
                    (0.2).
05/17/21   SJ       Communications with Stretto regarding docket         0.30        $132.00
                    management and service issues.
05/17/21   SJ       Attend to issues related to case management and      0.30        $132.00
                    administration.
05/19/21   SJ       Call with J. Haake related to case administration    1.30        $572.00
                    issues (0.3); Communications with M. Helt related
                    to same (0.2); Communications with E. Toth and
                    S. Davies related to April MORs (0.4);
                    Communications with MCA counsel, E. Toth, and
                    S. Davies related to fee payments (0.4).
05/20/21   SJ       Communications with E. Toth and S. Davies            3.80      $1,672.00
                    regarding payment of professional fees (0.4);
                    Communications with MCA counsel related to
                    same (0.2); Communications with E. Toth and S.
                    Davies regarding April MORs (0.3); Review and
                    redact confidential and sensitive information from
                    bank statements (0.8); Conduct final review of
                    April MORs and prepare same for filing (1.2);
                    File MORs and assemble package of bank
                    statements and April MORs for disclosure to
                    UST's Office (0.7); Send April MORs and bank
                    statements to UST's Office (0.2).
05/24/21   SJ       Communications with M. Helt, T. Scannell, and J.     0.40        $176.00
                    Haake related to case administration issues.
05/25/21   SJ       Call with M. Helt regarding case scheduling and      1.50        $660.00
                    administration issues (0.3); Call and
                    communications with J. Haake regarding case
                    progress and open issues (0.7); Communications
                    with J. Haake regarding noticing procedures (0.2);
                    Communications with courtroom deputy
                    regarding scheduling and docket issues (0.3).
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                               Document      Page 265 of 312
WorldVentures Holdings LLC                                                                Page 4
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50230790                                                              June 18, 2021


05/26/21   SJ         Call and various communications with J. Haake to       1.40       $616.00
                      discuss case progress and open issues (0.8);
                      Various communications with Foley team and
                      MWE team related to same (0.6).
05/27/21   SJ         Communications with UST's Office and                   0.70       $308.00
                      Spherature representatives regarding requests for
                      updated information (0.4); Communications with
                      courtroom deputy regarding scheduling and
                      docket issues (0.3).
05/27/21   TCS        Attend to issues regarding insurance policy            0.20       $145.00
                      renewals; attention to email exchange with U.S.
                      Trustee's office concerning same; instruct
                      strategic response to same issues.
05/28/21   SJ         Communications with M. Helt regarding bid              0.60       $264.00
                      procedures and sale issues (0.2); Gather and send
                      requested materials to M. Helt for review (0.4).
05/28/21   SJ         Call and communications with J. Haake regarding        1.00       $440.00
                      case administration and other open issues (0.8);
                      Communications with courtroom deputy
                      regarding scheduling and docket issues (0.2).
05/30/21   SJ         Communications with H. O'Neil and T. Scannell          0.50       $220.00
                      regarding case management and administration
                      issues.

                                                              Task Total:   28.70    $13,708.00

B140 B140 - Relief from Stay/Adequate Protection Proceedings

05/01/21   SJ         Communications with M. Helt and B. Lindemann           0.30       $132.00
                      regarding open issues and settlement negotiations.
05/03/21   SJ         Communications with M. Helt and B. Lindemann           0.30       $132.00
                      regarding status of motion to lift stay and other
                      related issues.
05/06/21   SJ         Communications with B. Lindemann and M. Helt           0.60       $264.00
                      regarding open issues and pending matters.
05/07/21   SJ         Communications with counsel in California              0.20        $88.00
                      lawsuit regarding potential violations of the
                      automatic stay.

                                                              Task Total:    1.40       $616.00
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                              Document      Page 266 of 312
WorldVentures Holdings LLC                                                              Page 5
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


B160 B160 - Fee/Employment Applications

05/05/21   SJ        Communications with E. Toth regarding fee            0.60        $264.00
                     applications and monthly billing statements (0.3);
                     Attend to other issues related to same (0.3).
05/06/21   SJ        Attend to issues related to Foley fee applications   0.50        $220.00
                     and monthly billing statements.
05/06/21   TCS       Attend to issues regarding McDermott                 0.70        $507.50
                     employment application and allocation of duties
                     to avoid duplication; confer with M. Helt
                     regarding same.
05/10/21   SJ        Review, analyze, and edit materials related to       3.60      $1,584.00
                     April monthly fee statement (2.4);
                     Communications with Foley team related to same
                     (0.5); Draft and prepare documents related to
                     April monthly fee statement and first interim fee
                     application (0.7).
05/11/21   SJ        Work on Foley monthly statements and first-          0.90        $396.00
                     interim fee application (0.3); Communications
                     with E. Toth related to same (0.2); Review and
                     edit Larx monthly statements (0.4).
05/12/21   SJ        Attend to issues related to monthly fee statements   0.80        $352.00
                     and interim fee application.
05/13/21   SJ        Attend to issues related to monthly fee statements   0.40        $176.00
                     and interim fee application.
05/16/21   SJ        Communications with H. O'Neil and A. Brown           0.20         $88.00
                     regarding issues related to fee payments.
05/17/21   SJ        Communications with H. O'Neil and A. Brown           0.30        $132.00
                     regarding issues related to fee payments.
05/18/21   SJ        Attend to issues related to monthly fee statement    4.10      $1,804.00
                     and first interim fee application (3.6);
                     Communications with A. Brown related to same
                     (0.5).
05/19/21   SJ        Prepare and finalize Foley monthly billing           2.20        $968.00
                     statements and send same to T. Scannell, R.
                     Slovak, and S. Lockhart for review (1.2);
                     Communications with T. Scannell, R. Slovak, and
                     S. Lockhart related to same (0.3); Prepare and
                     finalize Larx monthly billing statement (0.3);
                     Communications with E. Toth related to same
                     (0.2); Circulate Foley and Larx monthly billing
                     statements (0.2).
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                               Document      Page 267 of 312
WorldVentures Holdings LLC                                                                 Page 6
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50230790                                                               June 18, 2021


05/26/21   TCS        Telephone and email communications with                 2.70     $1,957.50
                      counsel regarding amendment of employment of
                      legal counsel to the bankruptcy estates; attend to
                      follow-up issues regarding same; confer with
                      debtors' chief officers regarding same and related
                      file transfer request; attention to follow-up issues
                      regarding file transfer request.
05/30/21   TCS        Attend to issues regarding McDermott                    0.40       $290.00
                      employment applications; strategic analysis of
                      follow-up issues related to same; confer with H.
                      O'Neil regarding same.

                                                               Task Total:   17.40     $8,739.00

B170 B170 - Fee/Employment Objections

05/03/21   SJ         Review and analyze MCA professional fee                 0.70       $308.00
                      statements and fourth interim cash collateral order
                      to assess potential objections.
05/18/21   SJ         Communications with MCA counsel regarding fee           0.20        $88.00
                      statements.

                                                               Task Total:    0.90       $396.00

B190 B190 - Other Contested Matters (excluding assumption/rejecti

05/01/21   SJ         Review records, materials, and data base search         0.20        $88.00
                      results provided by J. Mathews.
05/03/21   AEC        Review Joshua Mathews' analyses relating to the         0.60       $381.00
                      Committee's proposed list of custodians and
                      search terms and discussion with Foley team
                      regarding same.
05/03/21   SJ         Communications with B. Levine regarding status          2.30     $1,012.00
                      of UCC document requests (0.2); Confer with A.
                      Chibli on issues related to same (0.3); Continue
                      working on issues related to same (1.8).
05/04/21   AEC        Discussions with Steven Lockhart, Stephen Jones,        1.80     $1,143.00
                      and Melissa Huff regarding the Committee's
                      document requests and search terms (.6); prepare
                      and submit summary to Beth Levine of hits
                      received for the proposed search terms and follow
                      up discussions with Ms. Levine regarding same
                      (.9); respond to Joshua Mathews' inquiries
                      regarding the Committee's proposed list of
                      custodians and search terms (.3).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 268 of 312
WorldVentures Holdings LLC                                                              Page 7
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


05/04/21   SJ       Communications with A. Chibli and UCC counsel         0.70        $308.00
                    regarding collection and review of requested
                    documents.
05/04/21   SJ       Communications with S. Lockhart regarding 2004        0.10         $44.00
                    motion.
05/05/21   AEC      Various discussions with Melissa Huff, Joshua         1.90      $1,206.50
                    Mathews, and Steven Lockhart regarding the
                    Committee's document requests and proposed
                    search terms and custodians (.6); respond to Beth
                    Levine's inquiry regarding specific search terms
                    and follow up with Melissa Huff regarding same
                    (.4); review and analyze potentially responsive
                    documents and communications to Committee's
                    requests (.9).
05/05/21   SJ       Communications with UCC counsel regarding             0.50        $220.00
                    document production issues.
05/05/21   SJ       Communications with S. Lockhart regarding 2004        0.90        $396.00
                    motion (0.2); Draft and prepare notice of
                    withdrawal of 2004 motion and send same to S.
                    Lockhart for review (0.7).
05/05/21   SJ       Communications with Foley team and Spherature         1.40        $616.00
                    representatives regarding document gathering and
                    search parameters related to UCC document
                    requests (0.2); Continue working on issues related
                    to same (1.2).
05/06/21   AEC      Review and analyze the Committee's revised list       2.40      $1,524.00
                    of proposed custodians and search terms and
                    discussions with Melissa Huff, Steven Lockhart,
                    Stephen Jones, and Joshua Matthews regarding
                    same (1.5); conference call with Beth Levine and
                    Stephen Jones regarding the Committee's revised
                    list and issues surrounding same (.5); review
                    potentially responsive documents and
                    communications to the Committee's revised list
                    (.4).
05/06/21   SJ       Conference call with UCC counsel and A. Chibli        0.80        $352.00
                    regarding document production, search
                    parameters, and other related issues (0.3); Follow-
                    up discussion with A. Chibli related to same (0.5).
05/06/21   SJ       Conference call with A. Chibli, R. Slovak, and S.     0.50        $220.00
                    Lockhart regarding UCC requests for production.
05/10/21   AEC      Discussions with Stephen Jones and Joshua             0.80        $508.00
                    Mathews regarding the UCC's revised search
                    parameters, timeline on run report, and additional
                    action items to review (.8).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 269 of 312
WorldVentures Holdings LLC                                                             Page 8
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50230790                                                           June 18, 2021


05/11/21   AEC      Discussions with WorldVentures' IT group,            0.90        $571.50
                    Melissa Huff, and Stephen Jones regarding UCC's
                    revised search parameters (.4); address WV's IT
                    group's questions and analysis regarding potential
                    redundancies in the search terms and certain
                    domain names requested (.5).
05/11/21   SJ       Communications with J. Mathews and A. Chibli         0.50        $220.00
                    related to data base searches and document
                    production.
05/11/21   SJ       Call and communications with UCC counsel to          0.50        $220.00
                    discuss case progress and open issues.
05/12/21   AEC      Various discussions with WorldVentures' IT           0.60        $381.00
                    group, Stephen Jones, and Beth Levine regarding
                    the UCC's proposed search parameters to collect
                    documents.
05/12/21   SJ       Communications with Foley team, UCC counsel,         0.50        $220.00
                    and Spherature representatives regarding UCC
                    document requests.
05/13/21   AEC      Discussions with Steven Jones and Steven             0.50        $317.50
                    Lockhart regarding status of bankruptcy
                    proceedings, recent filings, and the UCC's revised
                    search terms.
05/13/21   EFS      Assist S. Jones, M. Helt, and J. Haake with          0.10         $47.50
                    gathering pertinent documents relating to
                    continuing cash collateral hearing and assisting
                    with transition over to McDermot for the same.
05/14/21   AEC      Discussions with Melissa Huff and Thi Nguyen         0.60        $381.00
                    regarding UCC's revised list of search parameters
                    and status of run reports.
05/14/21   SJ       Communications with A. Chibli and T. Nguyen          0.30        $132.00
                    regarding document searches and production.
05/15/21   SJ       Communications with Foley team and UCC               0.30        $132.00
                    counsel regarding status of bankruptcy cases and
                    UCC claims investigations.
05/17/21   AEC      Review and analyze WorldVentures' IT team's          1.80      $1,143.00
                    and Melissa Huff's run reports and analyses with
                    respect to the UCC's revised search parameters
                    (.9); prepare summary of hits for each UCC
                    revised search term within date range and
                    custodians requested and submit same to Beth
                    Levine (.9).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 270 of 312
WorldVentures Holdings LLC                                                              Page 9
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


05/18/21   AEC      Review and analyze potentially responsive             0.60        $381.00
                    documents in conjunction with the Committee's
                    document requests and discussions with Melissa
                    Huff and Stephen Jones regarding same.
05/19/21   AEC      Review and analyze potentially responsive             1.90      $1,206.50
                    documents and communications in conjunction
                    with the Committee's requests for documents (.9);
                    review the Committee's inquiry and comments
                    with respect to its document requests
                    (.5)discussions with Melissa Huff and Steven
                    Lockhart regarding same (.5).
05/19/21   SJ       Communications with A. Chibli and B. Levine           0.30        $132.00
                    regarding UCC document requests.
05/20/21   AEC      Discussions with Steven Lockhart regarding            1.40        $889.00
                    developments with the bankruptcy proceedings,
                    the UCC's search parameters and inquiries
                    regarding the run reports (.4); prepare spreadsheet
                    with number of hits for the UCC's search terms
                    and respond to Beth Levine regarding same (.6);
                    discussions with Stephen Jones regarding
                    potential action items (.4).
05/20/21   SJ       Communications with B. Levine and A. Chibli           0.30        $132.00
                    regarding UCC document requests.
05/25/21   AEC      Discussions with Melissa Huff, Stephen Jones,         0.80        $508.00
                    and Steven Lockhart regarding the UCC's revised
                    search terms and corresponding data counts (.5);
                    discussion with Stephen Jones and Beth Levine
                    regarding UCC's inquiries and upcoming meeting
                    (.3).
05/25/21   SJ       Communications with B. Levine and A. Chibli           0.40        $176.00
                    regarding UCC document requests.
05/26/21   AEC      Conference call with Beth Levine regarding the        1.70      $1,079.50
                    Committee's document requests and proposed
                    search terms (.4); conference call with Stephen
                    Jones and Jack Haake regarding status of
                    bankruptcy proceedings and the Committee's
                    document requests (.4); follow up with Stephen
                    Jones, Melissa Huff, and Tom Scannell regarding
                    same (.5); review documents recently uploaded to
                    data room in conjunction with the Committee's
                    requests (.4).
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                               Document      Page 271 of 312
WorldVentures Holdings LLC                                                              Page 10
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50230790                                                             June 18, 2021


05/26/21   SJ         Call with J. Haake and A. Chibli regarding UCC        3.20     $1,408.00
                      data requests (0.6); Various communications with
                      Foley team, MWE team, and UCC counsel
                      regarding same (1.2); Conduct review and
                      analysis of data room documents and work on
                      summary related to same (1.4).

                                                             Task Total:   32.10    $17,696.00

B210 B210 - Business Operations

05/04/21   SJ         Communications with S. Lockhart and Spherature        0.40       $176.00
                      representatives regarding vendor service issues.

                                                             Task Total:    0.40       $176.00

B230 B230 - Financing/cash Collections

05/17/21   SJ         Communications with T. Scannell, M. Helt, and         0.40       $176.00
                      Titan Bank representatives regarding PPP loan
                      and issues related to same.

                                                             Task Total:    0.40       $176.00

B440 B440 - Adverse Proceedings

05/03/21   BCM        Participate in conference call with R. Slovak and     6.40     $4,064.00
                      S. Lockhart regarding responses to Seacret's
                      requests for production and requests for
                      admission; review and analyze Seacret's motion to
                      dismiss; research case law cited therein; draft
                      response to Seacret's motion to dismiss.
05/03/21   DEG        Review email from Steven Lockhart and                 1.30       $806.00
                      attachment (1.0); respond to same (.2); review
                      email from Steven Lockhart (.1).
05/03/21   RTS        Analysis with Steven Lockhart regarding results       1.70     $1,377.00
                      of hearing on motion to continue motion to
                      compel arbitration; analysis with trial team
                      regarding strategy for response to Seacret
                      discovery and issues related to arbitration;
                      analysis with Brandon Marx regarding strategy for
                      response to Head revised motion to compel.
 Case 20-42492    Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document      Page 272 of 312
WorldVentures Holdings LLC                                                               Page 11
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50230790                                                              June 18, 2021


05/03/21   SCL      Prepare for and conduct hearing on motion to            3.80      $3,059.00
                    continue motion to compel arbitration hearing
                    (.7); e-mails and call with Ryan Manns regarding
                    Wayne Nugent discovery (.4); analyze fiduciary
                    breach issues relating to Seacret adversary (.2); e-
                    mails with Beth Levine regarding Seacret
                    discovery (.1); e-mail from Phil Lamberson
                    regarding Head adversary discovery (.1); research
                    and analyze arbitration-related case law, party
                    burden, discovery limitations and evidentiary
                    requirements relating to Seacret adversary (2.0);
                    analyze jury demand waiver argument relating to
                    Head reference withdrawal motion (.3).
05/03/21   TCD      Draft response to Seacret Direct's Requests for         0.60        $183.00
                    Admissions and Requests for Production Related
                    to Motion to Compel Arbitration; send email to
                    Brandon Marx forwarding same for review and
                    comment.
05/04/21   AEC      Strategy discussions with Rob Slovak and Steven         1.10        $698.50
                    Lockhart regarding third-party subpoenas and
                    various individuals and communications with
                    counsel for Seacret and counsel for M. Morris and
                    B. Schrag regarding same (.8); follow up on status
                    of service of non-party subpoenas (.3).
05/04/21   BCM      Draft response to Seacret's motion to dismiss;          8.70      $5,524.50
                    research case law in support of the same.
05/04/21   RTS      Analysis with Steven Lockhart regarding                 0.50        $405.00
                    discussion with Seacret counsel regarding
                    discovery and regarding task lists; review and
                    analysis of motion to dismiss filed by Head;
                    analysis with Brandon Marx regarding strategy to
                    respond to same.
05/04/21   SCL      Multiple e-mails and calls with Beth Levine             1.40      $1,127.00
                    regarding UCC discovery request narrowing and
                    potential litigation standstill (.7); coordinate with
                    Aaron Chibli regarding UCC discovery request
                    narrowing (.2); review prior day filings in
                    adversary proceeding (.1); e-mails with Patrick
                    Schur regarding Grouply/Trask 2004 motion and
                    revise document production topics (.4).
05/04/21   TCD      Review multiple emails from Rob Slovak and              0.20         $61.00
                    Aaron Chibli forwarding various case-related
                    materials, including communications with counsel
                    for various third-parties relating to responding to
                    subpoenas, and organize same into electronic
                    files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 273 of 312
WorldVentures Holdings LLC                                                              Page 12
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50230790                                                             June 18, 2021


05/05/21   AEC      Review and analyze Defendant's motion to               1.40        $889.00
                    dismiss and motion for more definite statement
                    and discussion with Rob Slovak and Steven
                    Lockhart regarding same (1.1); review parties'
                    discussions relating to conditions for standstill
                    agreement for adversary proceedings and follow
                    up on status of service of non-party subpoenas
                    (.3).
05/05/21   BCM      Draft response to Seacret's motion to dismiss          6.50      $4,127.50
                    [5.2]; research case law in support of the same [1];
                    communications with R. Slovak regarding
                    updated deadlines and strategy [.3].
05/05/21   RTS      Review and analysis of draft response to Seacret       0.50        $405.00
                    motion to dismiss; edit and revise same; telephone
                    conference with Aaron Chibli regarding the latest
                    round of discovery requests from UCC.
05/05/21   SCL      Prepare for and conduct call with Phil Lamberson       2.20      $1,771.00
                    and Todd Hoodenpyle regarding Seacret standstill
                    request (.6); analyze potential standstill options
                    and prepare standstill agreement (.4); analyze
                    potential Seacret and Head settlement issues,
                    litigation funding sources and continuance,
                    standstill and reference withdrawal issues, and
                    coordinate with Marcus Helt regarding same (.6);
                    debrief Eric Haynes regarding litigation and
                    discovery status (.5); e-mails with UCC counsel
                    regarding litigation standstill (.1).
05/05/21   TCD      Review multiple emails from Rob Slovak                 0.30         $91.50
                    forwarding various case-related materials,
                    including correspondence between Steven
                    Lockhart, Todd Hoodenpyle, and Phil Lamberson
                    regarding 30-day standstill, and organize same
                    into electronic files; review multiple emails from
                    clerk forwarding various court filings, and
                    organize same into electronic files.
05/06/21   AEC      Review and analyze documents and                       5.60      $3,556.00
                    communications relating to Marc Accetta and
                    discussion with Rob Slovak regarding same (1.1);
                    strategy discussions with Brandon Marx and
                    Steven Lockhart regarding upcoming deadlines
                    and recent filings (.5); prepare outline of
                    arguments and factual allegations in support of
                    Plaintiffs' Response to Defendant's motion to
                    dismiss (2.6); begin drafting draft response
                    incorporating analysis from outline (1.4).
05/06/21   BCM      Communications regarding case deadlines.               0.10         $63.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 274 of 312
WorldVentures Holdings LLC                                                              Page 13
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50230790                                                             June 18, 2021


05/06/21   BCM      Review and analyze documents for M. Accetta's          0.70        $444.50
                    release and prior services agreements.
05/06/21   DEG      Review email from Marcus Helt regarding second         0.20        $124.00
                    adversary proceeding (.1); respond to same (.1).
05/06/21   RTS      Review and analysis of draft response to Seacret       0.40        $324.00
                    motion to compel.
05/06/21   SCL      Review and revise notice of withdrawal of              2.70      $2,173.50
                    Grouply/Trask 2004 motion and coordinate with
                    Stephen Jones regarding same (.3); e-mails with
                    Patrick Schur regarding notice of withdrawal of
                    Grouply/Trask 2004 motion (.1); analyze UCC
                    revised search term and custodian list and
                    coordinate with Aaron Chibli regarding response
                    strategy (.3); e-mails and call with Ryan Manns
                    regarding Seacret standstill regarding Wayne
                    Nugent discovery and deposition, and UCC
                    discovery status (.3); debrief with LexShares
                    representatives and Marcus Helt regarding
                    litigation status, claims and damages relating to
                    potential litigation funding opportunity (1.0);
                    client e-mails and questions regarding Marc
                    Accetta claims release and contractual issues,
                    including analysis and preparation of summary of
                    same (.7).
05/06/21   SJ       Communications with Foley litigation team              0.40        $176.00
                    regarding status of Viva Voyage adversary
                    proceeding.
05/06/21   TCD      Review multiple emails from Rob Slovak and             0.30         $91.50
                    Steven Lockhart forwarding various case-related
                    materials, including communications with
                    opposing counsel regarding case status and 30-day
                    standstill, and organize same into electronic files;
                    docket revised deadlines relating to discovery
                    responses and third-party subpoenas, and send
                    emails to Rob Slovak, Steven Lockhart, Brandon
                    Marx, Aaron Chibli and Emily Shanks notifying
                    of same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                             Document      Page 275 of 312
WorldVentures Holdings LLC                                                               Page 14
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50230790                                                              June 18, 2021


05/07/21   AEC      Prepare draft of Plaintiff's response to Defendant's    5.40      $3,429.00
                    motion to dismiss and motion for more definite
                    statement, including summary of case, procedural
                    background and legal authorities, along with
                    incorporating pertinent analysis from the
                    preliminary injunction against Head and recent
                    filings relating to the motion for withdrawal of
                    reference (4.9); review status of service on third-
                    party subpoenas and discussion with Foley
                    colleagues regarding same (.5).
05/07/21   DEG      Work on response to motion to withdraw the              1.80      $1,116.00
                    reference (1.2); send email to team regarding
                    same (.1); review email from Rob Slovak (.1);
                    review email from Steven Lockhart (.1); send
                    response to same (.1); finalize response for filing
                    (.2).
05/07/21   SCL      E-mails and call with Simon Davies and Eric             0.80        $644.00
                    Haynes regarding potential Marc Accetta liability
                    (.6); review revised reference withdrawal motion
                    response (.2).
05/07/21   TCD      Review multiple emails from Rob Slovak                  0.20         $61.00
                    forwarding various case-related materials,
                    including correspondence with clients, co-counsel,
                    and opposing counsel regarding 30-day standstill,
                    and organize same into electronic files.
05/10/21   AEC      Discussions with Brandon Marx, Stephen Jones,           5.10      $3,238.50
                    and Brittnie Werner regarding motion to withdraw
                    reference exhibits, Defendant's failure to officially
                    remove his motion to quash & protective order
                    from the Court's docket, and status on production
                    of documents by Grouply/Virginia Trask (1.2);
                    prepare draft response to Defendant's motion to
                    dismiss, incorporating relevant case law and
                    citations to the docket (3.9).
05/10/21   BCM      Communications regarding exhibits for Head's            0.10         $63.50
                    motion to withdraw the reference.
05/10/21   BCM      Communications regarding response to Seacret's          0.10         $63.50
                    motion to dismiss.
05/10/21   RTS      Review and analysis of motion to continue               0.50        $405.00
                    Seacret motions regarding compelling arbitration;
                    edit and revise response to Seacret motion to
                    dismiss.
05/10/21   SCL      Review proposed motion to compel arbitration            0.20        $161.00
                    continuance motion and order (.1); e-mails with
                    Phil Lamberson regarding same (.1).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 276 of 312
WorldVentures Holdings LLC                                                             Page 15
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


05/10/21   TCD      Review multiple emails from Rob Slovak and            0.20         $61.00
                    Steven Lockhart forwarding various case-related
                    materials, including correspondence with Seacret's
                    counsel and client communications, and organize
                    same into electronic files; review multiple emails
                    from clerk forwarding various court filings, and
                    ensure they have been downloaded to electronic
                    files.
05/11/21   AEC      Review docket, the parties' previous                  7.10      $4,508.50
                    correspondence, and discussion with Steven
                    Lockhart and Rob Slovak regarding Head's
                    motion to quash and protective order (.3); follow
                    up with Emily Shanks regarding status of non-
                    party subpoena on Muzafer Najifi (.3); research
                    and analyze Head's arguments and case law cited
                    to in support of his superseding argument (1.1);
                    prepare draft of Plaintiffs' response to Head's
                    motion to dismiss, incorporating case law and
                    citations from the record in support of same (5.4).
05/11/21   BCM      Communications with R. Slovak regarding               1.10        $698.50
                    response to Seacret's motion to dismiss arguments
                    [.4]; draft agreed motion for extension of time and
                    proposed order [.7].
05/11/21   BS       Analyze opposing counsel's motion to dismiss;         0.50        $235.00
                    analyze case law regarding restrictive covenants.
05/11/21   RTS      Analysis with Brandon Marx regarding edits to         0.60        $486.00
                    response to Seacret motion to dismiss; edit and
                    revise same.
05/11/21   SCL      Call with Erik Toth and Marcus Helt regarding         1.80      $1,449.00
                    litigation damage models (.3); analyze damage
                    model calculations and background data (.6); e-
                    mails with Phil Lamberson regarding Seacret
                    dismissal motion response extension (.1); review
                    motion and order extending debtors' dismissal
                    motion response deadline (.1); e-mails with Todd
                    Hoodenpyle regarding Head motion to quash
                    withdrawal (.1); review Head motion to quash
                    withdrawal (.1); e-mails from UCC regarding
                    document review status (.1); analyze Seacret
                    dismissal motion response strategy and arguments
                    (.3).
05/11/21   TCD      Review multiple emails from clerk forwarding          0.10         $30.50
                    court filings, and organize same into electronic
                    files.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 277 of 312
WorldVentures Holdings LLC                                                            Page 16
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50230790                                                           June 18, 2021


05/12/21   AEC      Finalize draft of Plaintiffs' response to Head's     3.20      $2,032.00
                    motion to dismiss and discussions with Rob
                    Slovak and Steven Lockhart regarding same (2.5);
                    prepare and finalize an agreed motion for
                    extension of time and corresponding proposed
                    order and discussions with Steven Lockhart
                    regarding same (.7).
05/12/21   DEG      Review email from Steven Lockhart (.1); review       0.50        $310.00
                    and analyze defendant's reply to response to
                    motion to withdraw (.4).
05/12/21   RTS      Review and analysis of response to Head's motion     0.60        $486.00
                    to dismiss; analysis with Aaron Chibli regarding
                    same; review and analysis of reply to motion to
                    withdraw reference; analysis with Steven
                    Lockhart regarding status of case and
                    recommended courses of action.
05/12/21   SCL      Review Head reply in support of reference            0.40        $322.00
                    withdrawal motion (.1); e-mails with Todd
                    Hoodenpyle regarding Head dismissal motion
                    response extension and trial continuance issues
                    (.1); review motion and order extending debtors'
                    response deadline to Head's dismissal motion (.1);
                    e-mails with UCC counsel regarding document
                    identification, review and production time line
                    (.1).
05/13/21   AEC      Finalize and file the Agreed Motion to Continue      0.50        $317.50
                    and Proposed Order regarding same and
                    discussions with Brandon Marx relating to
                    Defendant's motion for withdrawal of reference.
05/13/21   DEG      Prepare for hearing on motion to withdraw            5.60      $3,472.00
                    reference (3.7); attend telephonic hearing on
                    motion to withdraw (1.6); send email to team
                    regarding hearing (.1); review response from
                    Steven Lockhart to same (.1); review docket entry
                    from court (.1).
05/13/21   SCL      E-mails with Todd Hoodenpyle regarding Head          1.60      $1,288.00
                    dismissal motion response extension (.1); review
                    Seacret adversary hearing notices (.1); hearing on
                    Head reference withdrawal motion and court
                    conferral regarding Head dismissal motion
                    hearing schedule (1.4).
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17           Desc Main
                             Document      Page 278 of 312
WorldVentures Holdings LLC                                                            Page 17
Our Ref. No.: 636264-0021                                                Foley & Lardner LLP
Invoice No.: 50230790                                                           June 18, 2021


05/14/21   TCD      Review multiple emails from clerk forwarding         0.30         $91.50
                    various court filings and organize same into
                    electronic files; brief conference with Emily
                    Shanks regarding status of adversaries in light of
                    main bankruptcy being handled by Marcus Helt at
                    new firm.
05/17/21   BCM      Review and revise response to Seacret's motion to    3.20      $2,032.00
                    dismiss.
05/17/21   RTS      Analysis with Steven Lockhart regarding              0.20        $162.00
                    scheduling issues and case status.
05/17/21   SCL      Client e-mails regarding Wes Melcher inquiry         0.30        $241.50
                    regarding Seacret adversary and related research
                    (.2); coordinate with Rob Slovak regarding
                    outstanding pre-trial and discovery issues (.1).
05/17/21   TCD      Review multiple emails from clerk forwarding         0.20         $61.00
                    various court filings, and organize same into
                    electronic files; review email from Rob Slovak
                    forwarding emails from Simon Davis related to
                    damages, and organize same into electronic files.
05/18/21   AEC      Research and analyze pleading requirements for       2.30      $1,460.50
                    plausible breach of contract and breach of
                    fiduciary duty claims, including stating specific
                    demand for relief, under the Federal Rules and
                    applicable case law (1.6); incorporate additional
                    citations to the docket for procedural posture and
                    facts (.7).
05/18/21   SCL      Communications with Beth Levine regarding            0.20        $161.00
                    UCC document search results (.1); coordinate
                    with Aaron Chibli regarding UCC document
                    search and request status and strategy (.1).
05/19/21   AEC      Strategy discussion with Steven Lockhart             1.80      $1,143.00
                    regarding arguments and analysis in Plaintiffs'
                    response to Defendant's motion to dismiss (.6);
                    incorporate Steven Lockhart's proposed revisions
                    and conduct legal research on pleading
                    requirements for breach of contract and breach of
                    fiduciary duty in the context of former employee's
                    restrictive covenants (1.2).
05/19/21   RTS      Analysis with Steven Lockhart regarding case         0.40        $324.00
                    status and strategy with regard to Seacret and
                    litigation funding; edit and revise response to
                    Seacret motion to dismiss.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 279 of 312
WorldVentures Holdings LLC                                                             Page 18
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


05/19/21   SCL      Analyze Head motion to dismiss amended                2.10      $1,690.50
                    complaint and develop response strategy (.9);
                    coordinate with Aaron Chibli regarding Head
                    dismissal motion response strategy (.5); review
                    and revise Head dismissal motion response outline
                    (.5); address UCC information request
                    modifications and response strategy (.2).
05/20/21   AEC      Research and analyze legal issues relating to         5.40      $3,429.00
                    whether courts have treated confidentiality
                    agreements and/or non-disclosure agreements as
                    an amendment or supplement to an employment
                    agreement and pleading requirements for breaches
                    of non-competition and non-solicitation
                    covenants, along with specificity requirements as
                    to damages and injury for such breaches (2.3);
                    revise draft of Plaintiffs' Response to Defendant's
                    Motion to Dismiss, incorporating Steven
                    Lockhart's analyses and revisions (2.6); follow up
                    with team regarding status of service of third-
                    party subpoenas (.5).
05/20/21   BCM      Communications regarding response to Seacret's        0.10         $63.50
                    motion to dismiss.
05/20/21   RTS      Edit and revise response to Seacret Motion to         2.90      $2,349.00
                    Dismiss; analysis with Brandon Marx regarding
                    same.
05/20/21   SCL      Client e-mails regarding potential litigation         0.20        $161.00
                    witnesses.
05/20/21   TCD      Review Notice from Court setting the hearing on       0.20         $61.00
                    the Motion to Withdraw the Reference and
                    organize same into electronic files; exchange
                    emails with Steven Lockhart regarding same;
                    docket hearing date and send email to Steven
                    Lockhart, Rob Slovak, Aaron Chibli and Emily
                    Shanks notifying of same.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 280 of 312
WorldVentures Holdings LLC                                                             Page 19
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50230790                                                            June 18, 2021


05/21/21   AEC      Research and analyze legal issues relevant to         7.90      $5,016.50
                    Plaintiffs' response to Defendant's motion to
                    dismiss, including whether a plaintiff must plead
                    breaches and a specific dollar amount of damages
                    with particularity under applicable Fifth Circuit
                    and Texas precedent, an officer's duties to refrain
                    from competing with his employer under Texas
                    law, whether courts can take judicial notice of
                    filings in bankruptcy proceedings, and how courts
                    in the Fifth Circuit generally rule on motions for
                    more definite statement (3.3); continue drafting
                    Plaintiffs' response, incorporating analyses from
                    research, along with additional citations to the
                    court's docket (4.6).
05/21/21   BCM      Review and revise response to Seacret's motion to     3.40      $2,159.00
                    dismiss [3]; communications with R. Slovak
                    concerning the same [.4].
05/21/21   RTS      Edit and revise response to Seacret motion to         0.60        $486.00
                    dismiss.
05/22/21   AEC      Finalize revised draft of Plaintiffs' response to     4.90      $3,111.50
                    Defendant's motion to dismiss, incorporating
                    additional case law on pleading requirements for
                    breach and demand for relief and requirements in
                    moving for a more definite statement.
05/23/21   RTS      Edit and revise response to Seacret motion to         0.80        $648.00
                    dismiss.
05/24/21   AEC      Discussions with Steven Lockhart and Rob Slovak       1.60      $1,016.00
                    regarding Plaintiffs' draft response to Defendant's
                    motion to dismiss (.4); incorporate Steven
                    Lockhart's analyses and suggestions into the draft
                    response, along with additional case law in
                    support of same (1.2).
05/24/21   BCM      Review and revise response to Seacret's motion to     0.90        $571.50
                    dismiss; communications concerning the same.
05/24/21   RTS      Edit and revise response to Head motion to            0.50        $405.00
                    dismiss; review and analysis of response to
                    Seacret motion to dismiss.
05/24/21   SCL      Review and revise Seacret motion to dismiss           2.40      $1,932.00
                    response (.9); review and revise Head motion to
                    dismiss response (1.5).
05/24/21   TCD      Review multiple emails from Rob Slovak                0.10         $30.50
                    forwarding various case-related materials,
                    including communications with client regarding
                    draft response to Motion to Dismiss, and organize
                    same into electronic files.
 Case 20-42492    Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document      Page 281 of 312
WorldVentures Holdings LLC                                                               Page 20
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50230790                                                              June 18, 2021


05/25/21   AEC      Discussion with Rob Slovak and Eric Haynes              1.70      $1,079.50
                    regarding Plaintiffs' response to Defendant's
                    motion to dismiss and motion for more definite
                    statement (.3); revise draft of Plaintiffs' response,
                    incorporating Rob Slovak's analysis and
                    comments, along with additional case law and
                    citations to the docket (1.4).
05/25/21   BCM      Review and revise response to Seacret's motion to       0.20        $127.00
                    dismiss.
05/25/21   RTS      Edit and revise response to Head motion to              0.60        $486.00
                    dismiss.
05/25/21   SCL      E-mails with UCC counsel regarding document             0.40        $322.00
                    search terms (.1); e-mails with Aaron Chibli
                    regarding UCC document request status and
                    strategy, and client document migration status and
                    costs (.1); review client comments to Seacret
                    dismissal motion response (.1); review revised
                    Seacret dismissal motion response (.1).
05/25/21   TCD      Review multiple emails from Rob Slovak                  0.10         $30.50
                    forwarding various case-related materials,
                    including correspondence with client regarding
                    draft response to Motion to Dismiss, and organize
                    same into electronic files.
05/26/21   AEC      Review and verify local bankruptcy and district         0.40        $254.00
                    court rules in anticipation of Friday's filing
                    deadline and discussion with Stephen Jones
                    regarding same.
05/26/21   SCL      Address status of UCC information request and           0.20        $161.00
                    transition of same.
05/26/21   SJ       Review and analyze filings for details and facts to     1.70        $748.00
                    include in responsive filings in Head adversary
                    proceeding.
05/27/21   AEC      Discussion with Steven Lockhart and Eric Haynes         3.90      $2,476.50
                    regarding tomorrow's filing deadline and
                    continuing the trial date (.4); finalize and file
                    Plaintiffs' Response to Defendant's Motion to
                    Dismiss (1.6); prepare draft of agreed motion for
                    continuance (1.6); discussions with Stephen Jones
                    regarding court's trial availability (.3).
05/27/21   BCM      Coordinate filing of response to Seacret motion to      0.30        $190.50
                    dismiss [.1]; draft proposed order denying Seacret
                    motion to dismiss [.2].
 Case 20-42492        Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17              Desc Main
                                  Document      Page 282 of 312
WorldVentures Holdings LLC                                                                    Page 21
Our Ref. No.: 636264-0021                                                        Foley & Lardner LLP
Invoice No.: 50230790                                                                   June 18, 2021


05/27/21    TCD         Finalize and electronically file Plaintiffs'              1.00       $305.00
                        Response to Head's Motion to Dismiss; review
                        email from clerk forwarding file-stamped copy of
                        same and organize same into electronic files;
                        finalize and electronically file Plaintiffs' Response
                        to Seacret's Motion to Dismiss; review email from
                        clerk forwarding file-stamped copy of same and
                        organize same into electronic files.
05/28/21    AEC         Strategy discussion with Rob Slovak and Steven            0.30       $190.50
                        Lockhart regarding proposing deadlines under
                        scheduling order and corresponding motion.
05/28/21    SCL         E-mails with Head and Seacret counsel regarding           0.90       $724.50
                        standstill extension (.1); coordinate with Marcus
                        Helt regarding standstill terms and conditions,
                        Head and Seacret pre-trial deadlines and trial
                        settings, and UCC document dispute transition
                        (.4); analyze potential pre-trial deadlines and trial
                        settings (.4).

                                                                  Task Total:   139.60    $92,321.00

                                                              Services Total:   220.90   $133,828.00


Professional Services Summary

Task Code              Task Description                                         Hours       Amount
B110                   B110 - Case Administration                                28.70     13,708.00
B140                   B140 - Relief from Stay/Adequate Protection                1.40        616.00
                       Proceedings
B160                   B160 - Fee/Employment Applications                        17.40      8,739.00
B170                   B170 - Fee/Employment Objections                           0.90        396.00
B190                   B190 - Other Contested Matters (excluding                 32.10     17,696.00
                       assumption/rejecti
B210                   B210 - Business Operations                                 0.40        176.00
B230                   B230 - Financing/cash Collections                          0.40        176.00
B440                   B440 - Adverse Proceedings                               139.60     92,321.00
Totals                                                                          220.90   $133,828.00


Expenses Incurred

Description                                                                                 Amount
Electronic Legal Research Services                                                         $2,714.37
Litigation Services - Hosting                                                              $1,700.00
Other Fees                                                                                   $677.00
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 283 of 312
WorldVentures Holdings LLC                                                                                     Page 22
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50230790                                                                                    June 18, 2021


Service Fees                                                                                                    $1,520.50
Westlaw                                                                                                         $6,364.00
Expenses Incurred Total                                                                                        $12,975.87

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.
    Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                    Document      Page 284 of 312


     Robert Slovak (TX 24013523)
     Steven C. Lockhart (TX 24036981)
     Thomas C. Scannell (TX 24070559)
     Stephen A. Jones (TX 24101270)
     FOLEY & LARDNER LLP
     2021 McKinney Avenue, Suite 1600
     Dallas, Texas 75201
     Telephone: (214) 999-3000
     Facsimile: (214) 999-4667
     rslovak@foley.com
     slockhart@foley.com
     tscannell@foley.com
     sajones@foley.com

     COUNSEL FOR THE DEBTORS
     AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                      §                           Chapter 11
                                 §
     SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
     et al.,                     §
                                 §
              Debtors. 1         §                           Jointly Administered

           MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP
    FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
            AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                      JUNE 1, 2021 TO JUNE 30, 2021

        On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JUNE
1, 2021 TO JUNE 30, 2021
                                                                        PAGE 1
4839-4632-9073.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                   Document      Page 285 of 312



the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature

Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

debtors-in-possession (collectively, the “Debtors”), submits this monthly fee statement for

services rendered and expense incurred for the periods of June 1, 2021 to June 30, 2021 (the

“Statement Period”).

        I.         Itemization of Services Rendered by Foley:

                   The following is a list of individuals and their respective titles that provided

services during the Statement Period. It includes information regarding their respective billing rate

and the total number of hours spent by each individual providing services during the Statement

Period for which Foley seeks compensation.

                                               SUMMARY

  Service Provider                 Initials   Title                  Hours        Rate        Amount
  Aaron E. Chibli                  AEC        Associate                7.00    $635.00       $4,445.00
  Brandon C. Marx                  BCM        Associate                1.40    $635.00         $889.00
  Stephen Jones                    SJ         Associate               21.50    $440.00       $9,460.00
  Janelle C. Harrison              JCH        Paralegal                1.60    $250.00         $400.00
  Tanya C. Durham                  TCD        Paralegal                1.00    $305.00         $305.00
  Robert T. Slovak                 RTS        Partner                  0.30    $810.00         $243.00
  Steven C. Lockhart               SCL        Partner                 13.40    $805.00      $10,787.00
  Thomas Charles Scannell          TCS        Partner                  3.30    $725.00       $2,392.50
                                                          Totals      49.50                 $28,921.50


                   The time records of Foley consisting of a daily breakdown of the time spent by each

person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

Statement.




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JUNE
1, 2021 TO JUNE 30, 2021
                                                                        PAGE 2
4839-4632-9073.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                   Document      Page 286 of 312



         II.       Itemization of Services Rendered and Disbursements Incurred by Category

                   The following itemization presents the services rendered by Foley by Task Codes,

and provides a summary of disbursements incurred by code of disbursement.

         1.        Services Rendered

         The following services were rendered in the following Task Codes:

  Task Code          Task Description                                          Hours        Amount
  B160               B160 - Fee/Employment Applications                         17.00      $8,116.50
  B190               B190 - Other Contested Matters (excluding                   7.40      $3,412.00
                     assumption/rejection motions)
  B440               B440 - Adverse Proceedings                                 25.10     $17,393.00
                                                                  Totals        49.50     $28,921.50


         A detailed itemization of the services rendered in each of the Task Codes is set forth in

Exhibit A.

         2.        Disbursements Incurred

         The disbursements incurred by Foley for this Statement are as follows:

  Description                                                                               Amount
  Litigation Services - Hosting                                                            $1,700.00
  UCC, Tax Lien / Court Searches                                                             $608.73
  Westlaw                                                                                    $344.00
  Expenses Incurred Total                                                                  $2,652.73


         3.        Accordingly, the amount of compensation and expenses payable for this Statement

Period is $25,789.93 which is calculated as follows:

  Total Fees for Services Rendered During Statement Period                                 $28,921.50
  Twenty Percent (20%) Holdback                                                           - $5,784.30
  Fees Minus Holdback                                                                      $23,137.20
  Costs (100%)                                                                             + 2,652.73
  TOTAL                                                                                    $25,789.93


MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JUNE
1, 2021 TO JUNE 30, 2021
                                                                        PAGE 3
4839-4632-9073.1
 Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17        Desc Main
                               Document      Page 287 of 312



        WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

payment of (1) $23,137.20 (80% of $28,921.50) on account of actual, reasonable, and necessary

professional services rendered to the Debtors by Foley and (2) reimbursement of actual and

necessary costs and expenses in the amount of $2,652.73 incurred by Foley of behalf of the

Debtors, for a total reimbursement request of $25,789.93.


DATED: July 16, 2021                        Respectfully submitted:


                                            /s/ Steven C. Lockhart
                                            Robert Slovak (TX 24013523)
                                            Steven C. Lockhart (TX 24036981)
                                            Thomas C. Scannell (TX 24070559)
                                            Stephen A. Jones (TX 24101270)
                                            FOLEY & LARDNER LLP
                                            2021 McKinney Avenue
                                            Suite 1600
                                            Dallas, Texas 75201
                                            Telephone: (214) 999-3000
                                            Facsimile: (214) 999-4667
                                            rslovak@foley.com
                                            slockhart@foley.com
                                            tscannell@foley.com
                                            sajones@foley.com

                                            COUNSEL FOR THE DEBTORS
                                            AND DEBTORS-IN-POSSESSION




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JUNE
1, 2021 TO JUNE 30, 2021
                                                                        PAGE 4
4839-4632-9073.1
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 288 of 312



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 16, 2021, in accordance with the Amended Order Granting
Motion for Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing
Procedures for Interim Compensation and Reimbursement of Expense of Professionals [Docket
No. 153], a true and correct copy of the foregoing document was served electronically, via email,
on the following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the
Office of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’
secured lenders.

                                                     /s/ Stephen A. Jones
                                                     Stephen A. Jones




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JUNE
1, 2021 TO JUNE 30, 2021
                                                                        PAGE 5
4839-4632-9073.1
 Case 20-42492     Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                             Document      Page 289 of 312




                                     EXHIBIT A




EXHIBIT A
                                                                             PAGE 6
4839-4632-9073.1
 Case 20-42492         Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 290 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: July 14, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50243783
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264
Plano, TX 75024




Remittance Advice

Current Invoice:

07/14/21 - 50243783                            $31,574.23
Total Amount Due:                              $31,574.23




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
 Case 20-42492            Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                                 Desc Main
                                       Document      Page 291 of 312
                                                                                      FOLEY & LARDNER LLP
                                                                                      2021 MCKINNEY AVENUE
                                                                                      SUITE 1600
                                                                                      DALLAS, TEXAS 75201
                                                                                      TELEPHONE (214) 999-3000
                                                                                      FACSIMILE (214) 999-4667
                                                                                      WWW.FOLEY.COM




WorldVentures Holdings LLC                                                            Date: July 14, 2021
Submit to Serengeti * do not mail                                                     Our Ref. No.: 636264
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                  Invoice No.                Amount                 Credits                         Balance
04/19/2021            50197046               $598,043.55          ($479,722.15)                      $118,321.40
04/19/2021            50197047               $331,559.64          ($267,478.74)                       $64,080.90
04/27/2021            50202889              $1,002,856.45         ($807,380.95)                      $195,475.50
05/19/2021            50212156               $316,047.90                  $0.00                      $316,047.90
06/18/2021            50230790               $146,803.87                  $0.00                      $146,803.87

                                                   Total Balance Outstanding:                        $840,729.57

Current Invoice:

Date                  Invoice No.                Amount                     Credits                      Balance
07/14/2021            50243783                 $31,574.23                    $0.00                     $31,574.23


                                                           Total Amount Due:                         $872,303.80




Please reference all your invoice numbers with your remittance payable to             Federal Employer Number:
Foley & Lardner LLP. Payment is due promptly upon receipt of our                      XX-XXXXXXX
invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                                Desc Main
                                    Document      Page 292 of 312
                                                                                  FOLEY & LARDNER LLP
                                                                                  2021 MCKINNEY AVENUE
                                                                                  SUITE 1600
                                                                                  DALLAS, TEXAS 75201
                                                                                  TELEPHONE (214) 999-3000
                                                                                  FACSIMILE (214) 999-4667
                                                                                  WWW.FOLEY.COM




WorldVentures Holdings LLC                                                        Date: July 14, 2021
Submit to Serengeti * do not mail                                                 Invoice No.: 50243783
include cost backup & pdf copy of invoice                                         Our Ref. No.: 636264
Plano, TX 75024



Services through June 30, 2021

Summary of Services

Our Ref.         Description                                           Services           Expenses                 Total

636264-0021      Post-Petition                                    $28,921.50              $2,652.73            $31,574.23

                                                    Totals:       $28,921.50              $2,652.73            $31,574.23

                                             Amount Due:                                                       $31,574.23




Please reference your invoice number 50243783 with your remittance                Federal Employer Number:
payable to Foley & Lardner LLP. Payment is due promptly upon receipt              XX-XXXXXXX
of our invoice.
 Case 20-42492      Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                Document      Page 293 of 312
WorldVentures Holdings LLC                                                                  Page 2
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50243783                                                                July 14, 2021
Post-Petition



Professional Services Detail

B160 B160 - Fee/Employment Applications

06/01/21   SJ         Review and analyze local rules, local rule              5.30      $2,332.00
                      appendices, and UST guidelines for requirements
                      related to first interim fee application (1.1); Draft
                      and prepare first interim fee application and
                      accompanying exhibits (4.2).
06/02/21   SJ         Continue to draft and prepare first interim fee         1.50        $660.00
                      application and accompanying exhibits (0.9);
                      Various communications with Foley team
                      members regarding issues related to same (0.6).
06/07/21   TCS        Revise proposed order to McDermott employment           1.40      $1,015.00
                      application; confer with counsel regarding same.
06/09/21   SJ         Attend to various issues related to Foley fee           0.90        $396.00
                      application and monthly statements.
06/10/21   SJ         Attend to issues related to Foley fee application       0.40        $176.00
                      and monthly statements.
06/10/21   TCS        Attend to issues regarding proposed revisions to        0.70        $507.50
                      McDermott employment application; confer with
                      counsel regarding same; review revised draft.
06/11/21   SJ         Attend to issues related to monthly fee statements      0.60        $264.00
                      and payment of fees.
06/16/21   SJ         Review and edit documents and materials related         1.90        $836.00
                      to monthly fee statements (1.4); Communications
                      with Foley billing department and Spherature
                      representatives related to same (0.5).
06/17/21   JCH        Prepare Foley monthly fee statement for May             0.80        $200.00
                      2021 time.
06/17/21   SJ         Work on issues related to fee application and           0.50        $220.00
                      monthly billing statements.
06/18/21   JCH        Finalize draft of Foley monthly fee statement for       0.80        $200.00
                      May.
06/18/21   SJ         Revise and edit documents and materials related         1.00        $440.00
                      to monthly fee statements (0.6); Communications
                      with Foley billing department related to same
                      (0.2); circulate monthly fee statement documents
                      to Notice Parties (0.2).
 Case 20-42492      Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                               Document      Page 294 of 312
WorldVentures Holdings LLC                                                                Page 3
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50243783                                                              July 14, 2021
Post-Petition


06/22/21   TCS        Receive and review comments to McDermott               0.80       $580.00
                      employment order; negotiate with McDermott
                      attorneys regarding revised draft.
06/29/21   TCS        Receive and review Court's order granting              0.40       $290.00
                      McDermott employment application and
                      specifying scope of Foley's representation of the
                      estates going forward; analyze same and instruct
                      counsel accordingly.

                                                             Task Total:    17.00     $8,116.50

B190 B190 - Other Contested Matters (excluding assumption/rejecti

06/01/21   AEC        Discussions with Stephen Jones and Jack Haake          0.80       $508.00
                      regarding UCC's document requests and prior
                      collections in adversary proceedings; follow up
                      discussions with Stephen Jones and Steven
                      Lockhart regarding potential deadline extensions
                      and moving trial date.
06/01/21   SJ         Various communications with A. Chibli and J.           0.50       $220.00
                      Haake regarding UCC document requests.
06/02/21   SJ         Meeting with A. Chibli to discuss issues related to    1.60       $704.00
                      UCC document requests (0.3); Communications
                      with J. Haake related to same (0.2); Call with J.
                      Haake to discuss various case issues, including
                      adversary proceedings, cash management, cash
                      collateral, and UCC document requests (0.5);
                      Follow-up communications and calls with J.
                      Haake related to same (0.6).
06/03/21   SJ         Various communications with J. Haake regarding         1.20       $528.00
                      case management and administrative issues (0.7);
                      Provide assistance to J. Haake regarding same
                      (0.5).
06/04/21   SJ         Call and communications with J. Haake regarding        0.50       $220.00
                      open issues and items related to case
                      administration.
06/07/21   SJ         Communications with J. Haake regarding case            0.20        $88.00
                      management and other open issues.
06/08/21   SJ         Various communications with J. Haake regarding         0.50       $220.00
                      case management and other open issues.
06/10/21   SJ         Communications with J. Haake regarding case            0.30       $132.00
                      management and open issues.
 Case 20-42492     Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                              Document      Page 295 of 312
WorldVentures Holdings LLC                                                                Page 4
Our Ref. No.: 636264-0021                                                   Foley & Lardner LLP
Invoice No.: 50243783                                                              July 14, 2021
Post-Petition


06/11/21   SJ        Communications and call with J. Haake regarding        0.40        $176.00
                     case management and open issues.
06/14/21   SJ        Communications with J. Haake regarding case            0.20         $88.00
                     management and open issues.
06/15/21   SJ        Communications with J. Haake regarding case            0.30        $132.00
                     management and open issues.
06/21/21   SJ        Review, edit, and revise MWE's proposed                0.90        $396.00
                     employment order and send same to Foley team
                     for comment.

                                                             Task Total:    7.40      $3,412.00

B440 B440 - Adverse Proceedings

06/02/21   AEC       Discussions with Stephen Jones regarding               1.10        $698.50
                     proposed extensions and efforts to resolve case;
                     strategy discussions with Steven Lockhart
                     regarding discovery issues and upcoming
                     deadlines; prepare and file proposed order on
                     Defendants' motion to dismiss.
06/02/21   SCL       E-mails with Michelle Schriro regarding litigation     0.30        $241.50
                     standstill extension (.1); analyze and coordinate
                     with Aaron Chibli regarding Head litigation
                     pretrial issues and supplemental production status
                     (.2).
06/02/21   SJ        Communications with R. Slovak, S. Lockhart, and        0.40        $176.00
                     A. Chibli regarding scheduling and other issues
                     related to Head litigation.
06/03/21   AEC       Prepare draft agreed motion for continuance and        1.60      $1,016.00
                     proposed order granting same, incorporating
                     analysis from Steven Lockhart; strategy
                     discussions with Steven Lockhart regarding same
                     along with action items and settlement status.
06/03/21   RTS       Analysis with trial team regarding timing for trial;   0.30        $243.00
                     review and analysis of motion for stalking horse
                     bid and various orders regarding expense
                     approvals.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                             Document      Page 296 of 312
WorldVentures Holdings LLC                                                               Page 5
Our Ref. No.: 636264-0021                                                  Foley & Lardner LLP
Invoice No.: 50243783                                                             July 14, 2021
Post-Petition


06/03/21   SCL      Conferral call with Todd Hoodenpyle and                1.30      $1,046.50
                    Michelle Schriro regarding continuance and
                    standstill agreement (.3); prepare Head and
                    Seacret litigation standstill extension agreement
                    (.3); revise Head adversary continuance motion
                    (.2); debrief with Marcus Helt regarding standstill
                    terms and conditions, and Head adversary
                    continuance and trial setting (4); call from Eric
                    Haynes regarding continuance terms and
                    conditions (.1).
06/03/21   TCD      Review multiple emails from Rob Slovak                 0.10         $30.50
                    forwarding various case-related materials, and
                    organize same into electronic files.
06/04/21   AEC      Prepare and file agreed motion for continuance         0.70        $444.50
                    and proposed order granting same reflecting the
                    parties agreement regarding extensions and trial
                    date; discussions with Steven Lockhart and
                    Stephen Jones regarding same.
06/04/21   SCL      Call with Eric Haynes and Marcus Helt regarding        0.80        $644.00
                    litigation and settlement issues (.6); e-mails with
                    Todd Hoodenpyle regarding continuance motion
                    and trial setting availability (.1); court
                    communications regarding trial continuance (.1).
06/04/21   SJ       Various communications with Foley team,                0.90        $396.00
                    opposing counsel, courtroom deputy, and Stretto
                    regarding case management and scheduling issues
                    related to Head adversary proceeding.
06/05/21   SCL      Call with Eric Haynes and Marcus Helt regarding        1.20        $966.00
                    litigation and settlement issues and strategies.
06/05/21   TCD      Review multiple emails from clerk forwarding           0.30         $91.50
                    various court filings and organize same into
                    electronic files; review Order Setting Trial, docket
                    trial dates, and send emails to Rob Slovak, Aaron
                    Chibli, Emily Shanks, Steven Lockhart notifying
                    of same.
06/08/21   SCL      Analyze litigation and settlement issues and           0.50        $402.50
                    strategies and coordinate with Marcus Helt
                    regarding same.
06/09/21   SJ       Work on issues related to Foley retention order        1.10        $484.00
                    and revisions to same.
06/10/21   SJ       Work on issues related to Foley retention order in     0.40        $176.00
                    adversary proceedings.
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                             Document      Page 297 of 312
WorldVentures Holdings LLC                                                              Page 6
Our Ref. No.: 636264-0021                                                 Foley & Lardner LLP
Invoice No.: 50243783                                                            July 14, 2021
Post-Petition


06/11/21   BCM      Communications with opposing counsel regarding        0.10         $63.50
                    Seacret's agreed motion to continue.
06/11/21   BCM      Review and analyze Head's reply in support of         1.20        $762.00
                    motion to dismiss [.4]; research case law
                    regarding arguments raised in Head's reply [.4];
                    communications with S. Lockhart regarding the
                    same [.4].
06/11/21   SCL      Analyze Head reply brief and potential dismissal      1.70      $1,368.50
                    motion hearing strategies and arguments.
06/11/21   TCD      Review multiple emails from clerk forwarding          0.30         $91.50
                    various court filings in both the Head and Seacret
                    adversary, and organize same into electronic files;
                    docket continued hearing on Seacret's Motion to
                    Compel Arbitration, Motion to Dismiss and
                    Motion for More Definite Statement, and send
                    emails to Rob Slovak, Steven Lockhart, Aaron
                    Chibli, Brandon Marx, and Emily Shanks
                    notifying of same.
06/12/21   SCL      Work on dismissal hearing strategy including          4.20      $3,381.00
                    outline and analysis of dismissal motion briefing
                    and case law.
06/13/21   AEC      Review and analyze Defendant's reply to               2.80      $1,778.00
                    Plaintiffs' response to motion to dismiss and
                    strategy discussions with Steven Lockhart
                    regarding same (1.2); review and compile
                    supporting pleadings for tomorrow's hearing (.5);
                    review and provide additional supporting analysis
                    regarding


                        (1.1).
06/13/21   SCL      Work on dismissal hearing strategy including          2.50      $2,012.50
                    outline and analysis of supporting case law.
06/14/21   SCL      E-mails with Todd Hoodenpyle regarding Head           0.60        $483.00
                    dismissal motion continuance (1); review and
                    revise Head continuance motion and proposed
                    order (.1); hearing before Judge Rhoades to
                    announce continuance (.4).
06/16/21   BCM      Communications regarding resetting of Head's          0.10         $63.50
                    motion to dismiss and related deadlines.
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 298 of 312
WorldVentures Holdings LLC                                                                                      Page 7
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50243783                                                                                    July 14, 2021
Post-Petition


06/16/21      TCD            Review multiple emails from clerk in both the                         0.30             $91.50
                             Seacret and Head adversary proceedings
                             forwarding various court filings, and organize
                             same into electronic files; docket revised deadline
                             for hearing on Defendant Head's Motion to
                             Withdraw the Reference and Motion to Dismiss,
                             and send emails to Rob Slovak, Steven Lockhart,
                             Aaron Chibli, Emily Shanks, and Brandon Marx
                             notifying of same.
06/30/21      SCL            E-mails and call with Eric Haynes regarding                           0.30            $241.50
                             Seacret litigation and discovery issues.

                                                                            Task Total:           25.10        $17,393.00

                                                                        Services Total:           49.50        $28,921.50


Professional Services Summary

Task Code                   Task Description                                                     Hours            Amount
B160                        B160 - Fee/Employment Applications                                    17.00           8,116.50
B190                        B190 - Other Contested Matters (excluding                              7.40           3,412.00
                            assumption/rejecti
B440                        B440 - Adverse Proceedings                                            25.10         17,393.00
Totals                                                                                            49.50        $28,921.50


Expenses Incurred

Description                                                                                                      Amount
Litigation Services - Hosting                                                                                   $1,700.00
UCC, Tax Lien / Court Searches                                                                                    $608.73
Westlaw                                                                                                           $344.00
Expenses Incurred Total                                                                                         $2,652.73

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.



                                                                        Matter Total:                          $31,574.23
 Case 20-42492      Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17     Desc Main
                              Document      Page 299 of 312
WorldVentures Holdings LLC                                            Foley & Lardner LLP
Invoice No.: 50243783                                                        July 14, 2021




Professional Services Summary

Service Provider                              Initials   Hours       Rate      Amount
Aaron E. Chibli                               AEC          7.00   $635.00     $4,445.00
Brandon C. Marx                               BCM          1.40   $635.00       $889.00
Stephen Jones                                 SJ          21.50   $440.00     $9,460.00
Janelle C. Harrison                           JCH          1.60   $250.00       $400.00
Tanya C. Durham                               TCD          1.00   $305.00       $305.00
Robert T. Slovak                              RTS          0.30   $810.00       $243.00
Steven C. Lockhart                            SCL         13.40   $805.00    $10,787.00
Thomas Charles Scannell                       TCS          3.30   $725.00     $2,392.50
Totals                                                    49.50              $28,921.50
    Case 20-42492       Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                    Desc Main
                                    Document      Page 300 of 312


     Robert Slovak (TX 24013523)
     Steven C. Lockhart (TX 24036981)
     Thomas C. Scannell (TX 24070559)
     Stephen A. Jones (TX 24101270)
     FOLEY & LARDNER LLP
     2021 McKinney Avenue, Suite 1600
     Dallas, Texas 75201
     Telephone: (214) 999-3000
     Facsimile: (214) 999-4667
     rslovak@foley.com
     slockhart@foley.com
     tscannell@foley.com
     sajones@foley.com

     COUNSEL FOR THE DEBTORS
     AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     In re:                      §                           Chapter 11
                                 §
     SPHERATURE INVESTMENTS LLC, §                           Case No.: 20-42492
     et al.,                     §
                                 §
              Debtors. 1         §                           Jointly Administered

           MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP
    FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
            AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF
                      JULY 1, 2021 TO JULY 31, 2021

        On March 1, 2021, the Honorable Brenda T. Rhoades, Chief Bankruptcy Judge for the

United States Bankruptcy Court for the Eastern District of Texas (the “Court”) entered an

Amended Order Granting Motion for Administrative Order Under Bankruptcy Code Sections

105(a) and 331 Establishing Procedures for Interim Compensation and Reimbursement of

Expenses of Professionals (the “Interim Compensation Order”) [Docket No. 153]. Pursuant to


1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JULY
1, 2021 TO JULY 31, 2021
                                                                        PAGE 1
4851-8970-2902.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                   Document      Page 301 of 312



the Interim Compensation Order, Foley & Larder LLP (“Foley”), counsel for Spherature

Investments LLC (“Spherature”), together with its affiliates identified herein, as debtors and

debtors-in-possession (collectively, the “Debtors”), submits this monthly fee statement for

services rendered and expense incurred for the periods of July 1, 2021 to July 31, 2021 (the

“Statement Period”).

        I.         Itemization of Services Rendered by Foley:

                   The following is a list of individuals and their respective titles that provided

services during the Statement Period. It includes information regarding their respective billing rate

and the total number of hours spent by each individual providing services during the Statement

Period for which Foley seeks compensation.

                                               SUMMARY

  Service Provider                 Initials   Title                  Hours        Rate        Amount
  Aaron E. Chibli                  AEC        Associate                0.80    $635.00         $508.00
  Brandon C. Marx                  BCM        Associate                0.20    $635.00         $127.00
  Emily F. Shanks                  EFS        Associate                2.30    $475.00       $1,092.50
  Stephen Jones                    SJ         Associate               22.50    $440.00       $9,900.00
  Janelle C. Harrison              JCH        Paralegal               13.70    $250.00       $3,425.00
  Tanya C. Durham                  TCD        Paralegal                0.80    $305.00         $244.00
  Robert T. Slovak                 RTS        Partner                  0.20    $810.00         $162.00
  Steven C. Lockhart               SCL        Partner                  5.10    $805.00       $4,105.50
  Thomas Charles Scannell          TCS        Partner                  0.90    $725.00         $652.50
                                                          Totals      46.50                 $20,216.50


                   The time records of Foley consisting of a daily breakdown of the time spent by each

person on each day, and detail as to the disbursements incurred are attached as Exhibit A to this

Statement.




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JULY
1, 2021 TO JULY 31, 2021
                                                                        PAGE 2
4851-8970-2902.1
 Case 20-42492           Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                                   Document      Page 302 of 312



        II.        Itemization of Services Rendered and Disbursements Incurred by Category

                   The following itemization presents the services rendered by Foley by Task Codes,

and provides a summary of disbursements incurred by code of disbursement.

        1.         Services Rendered

        The following services were rendered in the following Task Codes:

 Task Code Task Description                                                  Hours       Amount
 B160      B160 - Fee/Employment Applications                                 35.00    $12,877.50
 B190      B190 - Other Contested Matters (excluding                           4.40     $2,192.50
           assumption/rejection motions)
 B440      B440 - Adverse Proceedings                                          7.10     $5,146.50
                                                            Totals            46.50    $20,216.50


        A detailed itemization of the services rendered in each of the Task Codes is set forth in

Exhibit A.

        2.         Disbursements Incurred

        The disbursements incurred by Foley for this Statement are as follows:

  Description                                                                              Amount
  Litigation Services - Hosting                                                           $1,700.00
  Other Fees                                                                                $362.00
  Expenses Incurred Total                                                                 $2,062.00


        3.         Accordingly, the amount of compensation and expenses payable for this Statement

Period is $18,235.20 which is calculated as follows:

  Total Fees for Services Rendered During Statement Period                                $20,216.50
  Twenty Percent (20%) Holdback                                                          - $4,043.30
  Fees Minus Holdback                                                                     $16,173.20
  Costs (100%)                                                                            + 2,062.00
  TOTAL                                                                                   $18,235.20



MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JULY
1, 2021 TO JULY 31, 2021
                                                                        PAGE 3
4851-8970-2902.1
 Case 20-42492       Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17        Desc Main
                               Document      Page 303 of 312



        WHEREFORE, pursuant to the Interim Compensation Order, Foley respectfully requests

payment of (1) $16,173.20 (80% of $20,216.50) on account of actual, reasonable, and necessary

professional services rendered to the Debtors by Foley and (2) reimbursement of actual and

necessary costs and expenses in the amount of $2,062.00 incurred by Foley of behalf of the

Debtors, for a total reimbursement request of $18,235.20.


DATED: August 20, 2021                      Respectfully submitted:


                                            /s/ Steven C. Lockhart
                                            Robert Slovak (TX 24013523)
                                            Steven C. Lockhart (TX 24036981)
                                            Thomas C. Scannell (TX 24070559)
                                            Stephen A. Jones (TX 24101270)
                                            FOLEY & LARDNER LLP
                                            2021 McKinney Avenue
                                            Suite 1600
                                            Dallas, Texas 75201
                                            Telephone: (214) 999-3000
                                            Facsimile: (214) 999-4667
                                            rslovak@foley.com
                                            slockhart@foley.com
                                            tscannell@foley.com
                                            sajones@foley.com

                                            COUNSEL FOR THE DEBTORS
                                            AND DEBTORS-IN-POSSESSION




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JULY
1, 2021 TO JULY 31, 2021
                                                                        PAGE 4
4851-8970-2902.1
 Case 20-42492       Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 304 of 312



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, in accordance with the Amended Order Granting
Motion for Administrative Order Under Bankruptcy Code Sections 105(a) and 331 Establishing
Procedures for Interim Compensation and Reimbursement of Expense of Professionals [Docket
No. 153], a true and correct copy of the foregoing document was served electronically, via email,
on the following Notice Parties: Counsel for the Official Committee of Unsecured Creditors, the
Office of the United States Trustee for the Eastern District of Texas, and Counsel for the Debtors’
secured lenders.

                                                     /s/ Stephen A. Jones
                                                     Stephen A. Jones




MONTHLY FEE STATEMENT OF FOLEY & LARDNER LLP FOR COMPENSATION FOR SERVICES
AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE PERIOD OF JULY
1, 2021 TO JULY 31, 2021
                                                                        PAGE 5
4851-8970-2902.1
 Case 20-42492     Doc 399    Filed 08/20/21 Entered 08/20/21 12:51:17   Desc Main
                             Document      Page 305 of 312




                                     EXHIBIT A




EXHIBIT A
                                                                             PAGE 6
4851-8970-2902.1
 Case 20-42492         Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17               Desc Main
                                   Document      Page 306 of 312
                                                                FOLEY & LARDNER LLP
                                                                2021 MCKINNEY AVENUE
                                                                SUITE 1600
                                                                DALLAS, TEXAS 75201
                                                                TELEPHONE (214) 999-3000
                                                                FACSIMILE (214) 999-4667
                                                                WWW.FOLEY.COM




WorldVentures Holdings LLC                                      Date: August 17, 2021
Submit to Serengeti * do not mail                               Invoice No.: 50260973
include cost backup & pdf copy of invoice                       Our Ref. No.: 636264
Plano, TX 75024




Remittance Advice

Current Invoice:

08/17/21 - 50260973                            $22,278.50
Total Amount Due:                              $22,278.50




Please mail check payments to:                                  Foley & Lardner LLP
                                                                P.O. Box 78470
                                                                Milwaukee, WI 53278-8470


Foley & Lardner LLP’s preferred payment method is ACH           Foley & Lardner LLP
(CTX or CCD+ transmission) with invoice number(s)               U.S. Bank, NA
included in the addenda of the ACH.                             777 E. Wisconsin Ave.
                                                                Milwaukee, WI 53202
Please send electronic payment remittance advice and            ABA No.: 075000022
questions to accountsreceivable@foley.com.                      Acct No.: 112031389
                                                                Swift Code: USBKUS44IMT
                                                                 (foreign wires only)
 Case 20-42492            Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                                 Desc Main
                                       Document      Page 307 of 312
                                                                                      FOLEY & LARDNER LLP
                                                                                      2021 MCKINNEY AVENUE
                                                                                      SUITE 1600
                                                                                      DALLAS, TEXAS 75201
                                                                                      TELEPHONE (214) 999-3000
                                                                                      FACSIMILE (214) 999-4667
                                                                                      WWW.FOLEY.COM




WorldVentures Holdings LLC                                                            Date: August 17, 2021
Submit to Serengeti * do not mail                                                     Our Ref. No.: 636264
include cost backup & pdf copy of invoice
Plano, TX 75024




Statement of Account


Outstanding Invoices:

Date                  Invoice No.                Amount                 Credits                         Balance
04/19/2021            50197046               $598,043.55          ($479,722.15)                      $118,321.40
04/19/2021            50197047               $331,559.64          ($267,478.74)                       $64,080.90
04/27/2021            50202889              $1,002,856.45         ($807,380.95)                      $195,475.50
05/19/2021            50212156               $316,047.90                  $0.00                      $316,047.90
06/18/2021            50230790               $146,803.87                  $0.00                      $146,803.87
07/14/2021            50243783                 $31,574.23                 $0.00                       $31,574.23

                                                   Total Balance Outstanding:                        $872,303.80

Current Invoice:

Date                  Invoice No.                Amount                     Credits                      Balance
08/17/2021            50260973                 $22,278.50                    $0.00                     $22,278.50


                                                           Total Amount Due:                         $894,582.30




Please reference all your invoice numbers with your remittance payable to             Federal Employer Number:
Foley & Lardner LLP. Payment is due promptly upon receipt of our                      XX-XXXXXXX
invoice.
 Case 20-42492          Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17                                Desc Main
                                    Document      Page 308 of 312
                                                                                  FOLEY & LARDNER LLP
                                                                                  2021 MCKINNEY AVENUE
                                                                                  SUITE 1600
                                                                                  DALLAS, TEXAS 75201
                                                                                  TELEPHONE (214) 999-3000
                                                                                  FACSIMILE (214) 999-4667
                                                                                  WWW.FOLEY.COM




WorldVentures Holdings LLC                                                        Date: August 17, 2021
Submit to Serengeti * do not mail                                                 Invoice No.: 50260973
include cost backup & pdf copy of invoice                                         Our Ref. No.: 636264
Plano, TX 75024



Services through July 31, 2021

Summary of Services

Our Ref.         Description                                           Services           Expenses                 Total

636264-0021      Post-Petition                                    $20,216.50              $2,062.00            $22,278.50

                                                    Totals:       $20,216.50              $2,062.00            $22,278.50

                                             Amount Due:                                                       $22,278.50




Please reference your invoice number 50260973 with your remittance                Federal Employer Number:
payable to Foley & Lardner LLP. Payment is due promptly upon receipt              XX-XXXXXXX
of our invoice.
 Case 20-42492      Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17             Desc Main
                                Document      Page 309 of 312
WorldVentures Holdings LLC                                                                  Page 2
Our Ref. No.: 636264-0021                                                     Foley & Lardner LLP
Invoice No.: 50260973                                                              August 17, 2021
Post-Petition



Professional Services Detail

B160 B160 - Fee/Employment Applications

07/13/21   SJ         Communications with Foley billing department            0.50        $220.00
                      related to monthly billing statements; begin to
                      draft and prepare documents related to same.
07/14/21   JCH        Prepare Foley's monthly fee statement for June          4.70      $1,175.00
                      2021 (1.5); email same to S. Jones (.2); prepare
                      draft of Foley's first interim fee application (3.0).
07/14/21   SJ         Draft and prepare materials related to June             2.30      $1,012.00
                      Monthly Fee Statements; communications with
                      Foley billing department related to same; various
                      communications with Foley litigation team related
                      to Monthly Fee Statements and First Interim Fee
                      Application.
07/15/21   JCH        Continue draft of Foley first interim fee               5.50      $1,375.00
                      application.
07/16/21   JCH        Finalize draft of Foley's first interim fee             3.50        $875.00
                      application and proposed order and email same to
                      S. Jones.
07/16/21   SJ         Finalize monthly fee statement and supporting           0.90        $396.00
                      documents for June; circulate same to appropriate
                      parties.
07/19/21   SJ         Draft, prepare, and edit first interim fee              4.20      $1,848.00
                      application and related filings; review docket,
                      pleadings, and other information for incorporation
                      into same.
07/26/21   SJ         Review and analyze docket entries and case              4.10      $1,804.00
                      filings in bankruptcy case and adversary
                      proceedings; continue to draft and prepare first
                      interim fee application with incorporation of
                      summaries of filings, docket entries, and other
                      pertinent information.
07/27/21   EFS        Draft, revise, and edit section regarding adversary     2.30      $1,092.50
                      proceedings in Foley Employment application and
                      correspond with S. Jones regarding the same.
07/27/21   SJ         Continue to review and analyze docket entries and       3.90      $1,716.00
                      case filings in bankruptcy case and adversary
                      proceedings; continue to draft and prepare first
                      interim fee application with incorporation of
                      summaries of filings, docket entries, and other
                      pertinent facts.
 Case 20-42492      Doc 399      Filed 08/20/21 Entered 08/20/21 12:51:17            Desc Main
                                Document      Page 310 of 312
WorldVentures Holdings LLC                                                                 Page 3
Our Ref. No.: 636264-0021                                                    Foley & Lardner LLP
Invoice No.: 50260973                                                             August 17, 2021
Post-Petition


07/28/21   SJ         Finalize draft of first interim fee application,        3.10     $1,364.00
                      order, and related documents; send drafts of
                      documents related to first interim fee application
                      to Foley team for review.

                                                               Task Total:   35.00    $12,877.50

B190 B190 - Other Contested Matters (excluding assumption/rejecti

07/12/21   SJ         Call and communications with J. Haake regarding         0.50       $220.00
                      issues related to upcoming hearing.
07/14/21   SJ         Call with J. Haake and communications with              1.00       $440.00
                      Foley team regarding issues related to
                      confidentiality and notice motion.
07/15/21   SJ         Review emails, documents, and other materials           2.00       $880.00
                      related to lift stay motion, bar date extension, and
                      confidentiality motion; prepare materials for call
                      with J. Haake and T. Scannell related to same;
                      participate in call with J. Haake and T. Scannell
                      regarding issues related to same.
07/15/21   TCS        Attention to issues regarding Lindemann demand          0.90       $652.50
                      for disclosure of sensitive sales representative
                      contact information; analyze strategic response to
                      same.

                                                               Task Total:    4.40     $2,192.50

B440 B440 - Adverse Proceedings

07/02/21   SCL        Analyze                                                 0.90       $724.50

                      relating to Seacret litigation and coordinate with
                      Marcus Helt regarding same.
07/06/21   AEC        Follow up discussions with Foley team regarding         0.40       $254.00
                      status of third party subpoenas and the parties'
                      extension of the standstill period while settlement
                      discussions commence, along with the conditions
                      regarding same.
07/06/21   SCL        E-mails with Erik Toth and Marcus Helt regarding        0.50       $402.50
                      Seacret and Head litigation standstill extension; e-
                      mails and call with Phil Lamberson and Todd
                      Hoodenpyle regarding standstill extension terms
                      and conditions.
07/08/21   BCM        Communications regarding extension of standstill.       0.10        $63.50
 Case 20-42492    Doc 399     Filed 08/20/21 Entered 08/20/21 12:51:17          Desc Main
                             Document      Page 311 of 312
WorldVentures Holdings LLC                                                            Page 4
Our Ref. No.: 636264-0021                                               Foley & Lardner LLP
Invoice No.: 50260973                                                        August 17, 2021
Post-Petition


07/08/21   SCL      E-mails with Phil Lamberson and Todd                0.30        $241.50
                    Hoodenpyle regarding Seacret and Head litigation
                    standstill extension terms and conditions.
07/08/21   TCD      Review multiple emails from Steven Lockhart         0.20         $61.00
                    forwarding various case-related materials,
                    including correspondence with opposing counsel
                    regarding standstill in both adversaries, and
                    organize same into electronic files.
07/09/21   RTS      Review and analysis of filings; analysis with       0.20        $162.00
                    Steven Lockhart regarding status of case and
                    recommended courses of action.
07/09/21   SCL      Review daily filings.                               0.20        $161.00
07/13/21   TCD      Review email exchange between Steven Lockhart       0.10         $30.50
                    and Marcus Helt regarding Viva Voyage
                    adversary and court's notice of default, and
                    organize same into electronic files.
07/14/21   SCL      Review draft motion and order for Seacret hearing   0.30        $241.50
                    continuance, including e-mails with Seacret's
                    counsel regarding same (.2); address Blake
                    Lindemann dispute with Stephen Jones (.1).
07/14/21   TCD      Review email from clerk forwarding Agreed           0.10         $30.50
                    Motion for Continuance and organize same into
                    electronic files.
07/15/21   SCL      E-mails regarding Head and Seacret continuance;     0.20        $161.00
                    review daily filings.
07/15/21   TCD      Review and analyze emails from Steven Lockhart      0.10         $30.50
                    and Todd Hoodenpyle relating to continuance of
                    upcoming hearing due to standstill, and organize
                    same into electronic files.
07/16/21   SCL      E-mails regarding Head and Seacret continuance;     0.20        $161.00
                    review daily filings.
07/19/21   AEC      Discussions with Foley team regarding settlement    0.40        $254.00
                    status, effectuating service on third parties,
                    recently uploaded documents to data room, and
                    upcoming deadlines/hearings.
07/19/21   SCL      Review proposed motion and order of continuance     1.90      $1,529.50
                    of Head hearings; analyze Top Tier hot
                    documents; call with Eric Haynes regarding
                    Seacret and Head settlement issues.
07/20/21   BCM      Calculate exhibit deadline for motion to dismiss    0.10         $63.50
                    hearing.
 Case 20-42492             Doc 399       Filed 08/20/21 Entered 08/20/21 12:51:17                            Desc Main
                                        Document      Page 312 of 312
WorldVentures Holdings LLC                                                                                      Page 5
Our Ref. No.: 636264-0021                                                                         Foley & Lardner LLP
Invoice No.: 50260973                                                                                  August 17, 2021
Post-Petition


07/26/21      TCD            Review filings and case correspondence and distill                    0.10             $30.50
                             duplicates for filing and case management.
07/27/21      SCL            Analyze Seacret litigation                                            0.60            $483.00
                             including e-mail to Eric Haynes and Marcus Helt
                             regarding same.
07/27/21      TCD            Confirm that hearings in the Seacret and Head                         0.20             $61.00
                             adversaries have been rescheduled and the revised
                             hearing dates have been sent to the team; confirm
                             that deadlines to file witness and exhibit lists have
                             been included on the docket.

                                                                            Task Total:            7.10         $5,146.50

                                                                        Services Total:           46.50        $20,216.50


Professional Services Summary

Task Code                   Task Description                                                     Hours           Amount
B160                        B160 - Fee/Employment Applications                                    35.00         12,877.50
B190                        B190 - Other Contested Matters (excluding                              4.40          2,192.50
                            assumption/rejecti
B440                        B440 - Adverse Proceedings                                             7.10          5,146.50
Totals                                                                                            46.50        $20,216.50


Expenses Incurred

Description                                                                                                      Amount
Litigation Services - Hosting                                                                                   $1,700.00
Other Fees                                                                                                        $362.00
Expenses Incurred Total                                                                                         $2,062.00

  Certain services and expenses, which involve payments made to third parties, include an additional charge based upon our
                                  internal costs with respect to those services and expenses.



                                                                        Matter Total:                          $22,278.50
